Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT

AMENDMENT NO. 2 TO SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT
AGREEMENT, dated as of June 9, 2016 (this “Amendment”), to the Senior Secured
Debtor-in-Possession Credit Agreement, dated as of April 26, 2016 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Credit Agreement”), among SunEdison, Inc., a Delaware corporation
and a debtor and debtor-in-possession (“Borrower”), each lender from time to
time party thereto and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent
(in such capacity, including any successor thereto, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend the Credit Agreement as provided
herein;

NOW, THEREFORE, in consideration of the mutual agreements contained in the
Credit Agreement and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Unless expressly provided
otherwise, each reference in the Credit Agreement to “this Agreement”, “hereof”,
“hereunder”, “herein”, “hereby” and each other similar reference to the Credit
Agreement, and each reference to the Credit Agreement in any Loan Document
shall, after this Amendment becomes effective, refer to the Credit Agreement as
amended and modified by this Amendment. This Amendment shall constitute a Loan
Document.

SECTION 2. Amendments.

(a) The Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in Exhibit A hereto.

(b) Exhibit E-1 to the Credit Agreement is hereby amended and restated in its
entirety in the form attached to this Amendment as Exhibit E-1.

(c) Schedule 1.01(f) to the Credit Agreement is hereby amended and restated in
its entirety in the form attached to this Amendment as Schedule 1.01(f).

(d) Schedule 2.01(e)(i) to the Credit Agreement is hereby deleted in its
entirety and replaced with Schedules 2.01(e)(i)(A) and 2.01(e)(i)(B) to this
Amendment.

(e) Schedule 6.17 to the Credit Agreement is hereby amended and restated in its
entirety in the form attached to this Amendment as Schedule 6.17.

(f) Schedule 6.27 to the Credit Agreement is hereby amended and restated in its
entirety in the form attached to this Amendment as Schedule 6.27.

 

1



--------------------------------------------------------------------------------

(g) Schedule 7.05 to the Credit Agreement is hereby amended and restated in its
entirety in the form attached to this Amendment as Schedule 7.05.

(h) A new Schedule 7.06 to the Credit Agreement is hereby inserted in the form
of Schedule 7.06 to this Amendment.

SECTION 3. Representations and Warranties. Borrower represents and warrants to
the Administrative Agent and the Lenders, as of the Second Amendment Effective
Date, that:

(a) No Default. Immediately after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

(b) Representations and Warranties True and Correct. Immediately after giving
effect to this Amendment, each of the representations and warranties of the Loan
Parties set forth in the Loan Documents shall be true and correct in all
material respects (or, with respect to any representation or warranty that is
itself modified or qualified by materiality or a “Material Adverse Effect”
standard, such representation or warranty shall be true and correct in all
respects) with the same effect as if made on the Second Amendment Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date (or, with
respect to any representation or warranty that is itself modified or qualified
by materiality or a “Material Adverse Effect” standard, such representation or
warranty shall be true and correct in all respects as of such earlier date)).

(c) Power, Authorization; Enforceable Obligations. Subject to the terms of the
Interim Financing Order (or the Final Financing Order, when applicable), (i)
Borrower has the power and authority and all requisite governmental licenses,
authorizations, consents and approvals to execute, deliver and perform its
obligations under this Amendment, (ii) Borrower has taken all necessary
organizational action to authorize the execution, delivery and performance by
the Borrower of this Amendment, (iii) no authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person (other than those that have been, or on the Second Amendment Effective
Date will be, duly obtained or made and that are, or on the Second Amendment
Effective Date will be, in full force and effect) is required for the due
execution, delivery or performance by Borrower of this Amendment, (iv) the
Amendment has been duly executed and delivered on behalf of Borrower, and (v)
this Amendment constitutes a legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, except to the extent
that the enforceability thereof may be limited by (x) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights, and (y) equitable principles (regardless of whether
enforcement is sought in equity or at law).

(d) Subsidiaries. (i) The following entities are not subsidiaries of the
Borrower, Yieldco or Yieldco II: (1) American Falls Solar II, LLC, (2) Apex
Nevada Solar, LLC, (3) Milford Solar I, LLC, (4) SunEdison Semiconductor, LLC,
and (5) Orchard Ranch Solar, LLC; (ii) the following entities merged with and
into First Wind Capital, LLC and are not subsidiaries of the Borrower, Yieldco
or Yieldco II: (1) First Wind Capital Lending, LLC, (2) First Wind Greyback Wind
Holdings, LLC, and (3) First Wind Kawailoa Holdings, LLC; (iii) First Wind New
York Holdings, LLC merged with and into First Wind Northeast Development
Company, LLC and is no longer a subsidiary of the Borrower, Yieldco or Yieldco
II; (iv) guaranties of, and the creation or perfection of any Liens on assets of
the following Persons securing, the Obligations by (1) Milford II Holdings, LLC,
(2) Milford II Utah Holdings, LLC, (3) Milford NHC, LLC, (4) Milford Wind
Corridor Phase I, LLC, (5) Milford Wind Corridor Phase II, LLC,

 

2



--------------------------------------------------------------------------------

(6) Milford Wind Corridor Phase III, LLC, (7) Milford Wind Corridor Phase IV,
LLC, (8) Milford Wind Corridor Phase V, LLC, (9) Milford Wind Corridor, LLC,
(10) Milford Wind Holdings, LLC, (11) Milford Wind Partners, LLC, (12) MWCI
Holdings, LLC, (13) Wah Wah Wind Corridor, LLC, and (14) Wah Wah Wind Holdings,
LLC are, in each case, prohibited by the Organization Documents of Milford Wind
Corridor, LLC, and Milford Wind Corridor, LLC is prohibited from unilaterally
amending the terms thereof after having used commercially reasonable efforts to
obtain the necessary consents; (v) guaranties of, and the creation or perfection
of any Liens on its assets securing, the Obligations by SunE Utility Partner 1,
LLC are prohibited by its Organization Documents, and SunE Utility Partner 1,
LLC is prohibited from unilaterally amending the terms thereof after having used
commercially reasonable efforts to obtain the necessary consents; (vi)
guaranties of, and the creation or perfection of any Liens on assets of the
following Persons securing, the Obligations by (1) SunE MN Development Holdings,
LLC, (2) SunE Minnesota Holdings, LLC and (3) SunE MN Development, LLC are, in
each case, prohibited by their respective Organization Documents and Contractual
Obligations with an unaffiliated third party, and SunE MN Development Holdings,
LLC, SunE Minnesota Holdings, LLC and SunE MN Development, LLC are prohibited
from unilaterally amending the terms thereof after having used commercially
reasonable efforts to obtain the necessary consents; (vii) the following
entities have no assets other than de minimis assets and its respective rights
under the sale agreement and ancillary documents relating to the disposition of
all or substantially all of the assets of such entity: (1) after giving effect
to the deposit into a DIP Facilities Blocked Account of any Net Asset Sale
Proceeds from the Disposition of the Equity Interests in Sunflower Renewable
Holdings 2, LLC, Sunflower Renewable Holdings 1, LLC, (2) Blue Sky West Capital,
LLC, (3) First Wind Oakfield Portfolio, LLC, (4) First Wind Panhandle Holdings
III, LLC, (5) DSP Renewables, LLC, and (6) Hancock Renewables Holdings, LLC;
(viii) pledge of the Equity Interests of the following entities by SunEdison
Energy Holding (Singapore) Pte. Ltd. is prohibited by their respective
Organization Documents, which have not been amended after having used
commercially reasonable efforts to obtain the necessary consents: (1) China New
Energy Fund Pte. Ltd., (2) JICC New Energy Limited, and (3) Renewable Power Asia
Co., Ltd; (ix) a pledge of the Equity Interests of the following entities by
SunEdison Energy Holding (Singapore) Pte. Ltd. is prohibited by applicable Law
(or would require consent, approval, license or authorization of a Governmental
Authority, and such consent, approval, license or authorization has not been
obtained after using commercially reasonable efforts to obtain the same): (1)
SEI Adhavan Power Private Limited; (2) SEI Adityashakti Private Limited; (3) SEI
Bheem Private Limited; (4) SEI Phoebus Private Limited; (5) SEIW Notus Power
Private Limited; (6) SEIW Camira Power Private Limited; (7) SEI Agni Power
Private Limited; (8) SEI Mitra Power Private Limited; (9) SEI Kathiravan Power
Private Limited; (10) SEIW Shamal Power Private Limited; (11) SEI Diamond
Private Limited; (12) SEI Green Flash Private Limited; (13) SEI Arushi Private
Limited; (14) SEI Eravi Power Private Limited; (15) SEI Aryaman Energy Private
Limited; (16) SEI Saranyu Power Private Limited; (17) SEI Solar Scope Energy
Private Limited; (18) SEI Suryashakti Power Private Limited; (19) SEI
Jyotiswaroop Power Private Limited; (20) SEI Sunshine Power Private Limited;
(21) SEI Suncells Private Limited; (22) SEI Solarvana Power Private Limited;
(23) SEI Baskara Power Private Limited; (24) SEI Suryakanth Energy Private
Limited; (25) SEI Solar Connection Power Private Limited; (26) SEI Aditi Power
Private Limited; (27) SEI Ravikiran Energy Private Limited; (28) SEI Jyotimangal
Private Limited; (29) Surya Green Power Private Limited; (30) SEI Venus Private
Limited; (31) SEI EnerStar Renwable Energy Private Limited; (32) SEIW Aura
Energy Private Limited; (33) SEI Renewable Energy Private Limited; (34) SEI
Sooraj Renewable Energy Private Limited; (35) Sunborne Energy Andhra Pvt. Ltd.;
(36) SEIW Auster Energy Private Limited; (37) SEIW Anil Energy Private Limited;
and (38) SunEdison Solar Power India Private Limited; (x) a pledge of the Equity
Interests of the following entities by SunE Solar B.V. is prohibited by
applicable Law (or would require consent, approval, license or authorization of
a Governmental Authority, and such consent, approval, license or authorization
has not been obtained after using commercially reasonable efforts to obtain the
same): (1) SEI Sriram Power Private Limited; (2) Jed Solar Parks Private
Limited; (3) Zuka

 

3



--------------------------------------------------------------------------------

Power Private Limited; (4) Haritah Solar Renewable Energy Pvt. Ltd.; (5) Poly
Solar Parks Private Limited; (6) RT Renewable Energy India Private Limited; (7)
Dhavala Energy Pvt. Ltd.; (8) Shreyas Renewable Energy Private Limited; (9)
Dinak Power Private Limited; (10) Shvetah Power Pvt. Ltd.; (11) Tamrak Renewable
Energy Pvt. Ltd.; (12) Eshwar Energy Private Limited; (13) Vivarna Power Pvt.
Ltd.; (14) Narangah Renewable Energy Pvt. Ltd.; (15) Elena Renewable Energy
Private Limited; (16) Jilesh Power Private Limited; (17) Ajna Renewable Energy
Pvt. Ltd.; (18) Vralsh Power Pvt. Ltd.; (19) Nirjara Renewable Private Limited;
(20) Nisanth Power Private Limited; (21) Raga Renewable Energy Pvt. Ltd.; (22)
Nilah Energy Pvt. Ltd.; (23) Zuvan Energy Private Limited; (24) Divyesh Power
Private Limited; (25) Aashman Energy Private Limited; (26) Aarish Solar Power
Private Limited; (27) Bora Wind Parks Pvt. Ltd; (28) Pratyash Renewable Private
Limited; (29) Rajib Power Private Limited; and (30) Vishwayeet Energy Private
Limited; (xi) Mililani South PV II, LLC merged with and into Lanikuhana Solar,
LLC and Mililani South PV II, LLC is not a subsidiary of the Borrower, Yieldco
or Yieldco II; and (xii) River Mountains Solar, LLC is not a subsidiary of the
Borrower or Yieldco II.

SECTION 4. Effectiveness. This Amendment shall become effective on the date (the
“Second Amendment Effective Date”) when:

(a) the Administrative Agent shall have received a signed counterpart of this
Amendment from the Borrower (on behalf of itself and each Loan Party) and each
Lender; and

(b) the Final Financing Order approving, inter alia, the Term Loans (including
all of the Tranche A Roll-Up Loans and the Tranche B Roll-Up Loans) and the L/C
Facility, in accordance with the terms of the Credit Agreement (as amended
hereby) shall have been entered by the Bankruptcy Court (or shall be entered
substantially concurrently with the effectiveness of this Amendment) and shall
be in effect and not vacated, reversed or stayed; and

SECTION 5. No Waiver; Continuing Effect. This Amendment shall be effective only
in this specific instance for the specific purpose set forth herein. Except as
otherwise expressly provided herein, the Credit Agreement and the other Loan
Documents are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects. Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as an
amendment or waiver of any right, power or remedy of the Administrative Agent or
the Lenders under the Credit Agreement or any other Loan Document, nor
constitute a waiver of, or consent to, any Default or Event of Default now
existing or hereafter arising under the Credit Agreement or any other Loan
Document and the Administrative Agent and the Lenders expressly reserve all of
their rights and remedies under the Credit Agreement and the other Loan
Documents, under applicable law or otherwise.

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND (TO THE EXTENT APPLICABLE)
THE BANKRUPTCY CODE.

SECTION 7. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed signature page of this Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

4



--------------------------------------------------------------------------------

SECTION 8. Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section of this Amendment applies equally to this entire
Amendment.

SECTION 9. Binding Effect; Assignment. This Amendment shall be binding upon and
inure to the benefit of the Loan Parties, the Administrative Agent and the
Lenders and their respective successors and assigns in accordance with the terms
of the Credit Agreement as amended hereby.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SUNEDISION, INC., as the Borrower By:  

/s/ John S. Dubel

  Name:   John S. Dubel   Title:   Chief Restructuring Officer

[Signature Page to Amendment No. 1 to DIP Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and as a Lender

By:  

/s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director By:  

/s/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director



--------------------------------------------------------------------------------

[Signature pages of Lenders and L/C Issuers on file with

the Administrative Agent and the Borrower]



--------------------------------------------------------------------------------

EXHIBIT A

[see attached]



--------------------------------------------------------------------------------

[COMPOSITE CONFORMED COPY INCORPORATING THE FIRST AMENDMENT]1

 

 

SENIOR SECURED SUPERPRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

Dated as of April 26, 2016

among

SUNEDISON, INC.,

a debtor and a debtor-in-possession, as Borrower,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent,

DEUTSCHE BANK SECURITIES INC.,

BARCLAYS BANK PLC,

APOLLO CREDIT OPPORTUNITY FUND III AIV I LP,

GOLDMAN SACHS BANK USA

and

MACQUARIE CAPITAL (USA) INC.,

as Joint Lead Arrangers and Joint Bookrunners,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

and

KEYBANK NATIONAL ASSOCIATION,

as L/C Issuers

and

THE LENDERS PARTY HERETO

 

 

BARCLAYS BANK PLC,

as Syndication Agent

 

 

 

 

1 This composite copy is to be used for reference purposes only. The definitive
agreements with respect to the Credit Agreement are set forth in the originally
executed Credit Agreement, dated as of April 26, 2016 and Amendment No. 1, dated
as of May 18, 2016.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   

Section

       Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     2     

1.01        

  Defined Terms      2     

1.02

  Other Interpretive Provisions      5458     

1.03

  Accounting Terms      5459     

1.04

  Rounding      5559     

1.05

  Exchange Rates; Currency Equivalents      5559     

1.06

  [Reserved]      5560     

1.07

  Change of Currency      5560     

1.08

  Times of Day; Timing of Payment or Performance      5660     

1.09

  Letter of Credit Amounts      5660   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     5661     

2.01

  Term Loan Commitments and Term Loans      5661     

2.02

  Borrowings, Conversions and Continuations of Term Loans; Withdrawals from DIP
Facilities Blocked Accounts      5964     

2.03

  Letters of Credit      6267     

2.04

  [Reserved].      7075     

2.05

  Prepayments      7075     

2.06

  Termination or Reduction of Commitments      7378     

2.07

  Repayment of Loans      7379     

2.08

  Interest      7379     

2.09

  Fees      7480     

2.10

  Computation of Interest and Fees      7581     

2.11

  Evidence of Debt      7581     

2.12

  Payments Generally; Administrative Agent’s Clawback      7682     

2.13

  Sharing of Payments by Lenders      7783     

2.14

  Cash Collateral      7783     

2.15

  [Reserved]      7884     

2.16

  Defaulting Lenders      7884     

2.17

  Security and Priority      8086     

2.18

  Collateral Security Perfection      8187     

2.19

  Real Property      8188     

2.20

  Payment of Obligations; No Discharge; Survival of Claims      8288   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     8289     

3.01

  Taxes      8289     

3.02

  Illegality      8693     

3.03

  Inability to Determine Rates      8693     

3.04

  Increased Costs      8793     

3.05

  Compensation for Losses      8895     

3.06

  Mitigation Obligations; Replacement of Lenders      8995     

3.07

  Survival      8996   

ARTICLE IV CONDITIONS PRECEDENT

     8996     

4.01

  Conditions Precedent to the Closing Date      8996     

4.02

  Conditions Precedent to any Borrowing Date or any L/C Credit Extension     
9299     

4.03

  Conditions Precedent to the Delayed Draw Borrowing Date      94101     

4.04

  Conditions to each DIP Facilities Blocked Account Withdrawal Date      96103
  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

   

Section

       Page  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     97104     

5.01

  Existence, Qualification and Power      97104     

5.02

  Authorization; No Contravention      97104     

5.03

  Governmental Authorization; Other Consents      98104     

5.04

  Binding Effect      98105     

5.05

  Financial Statements      98105     

5.06

  Litigation      98105     

5.07

  No Default      98105     

5.08

  Ownership of Property; Liens      99106     

5.09

  Environmental Compliance      99106     

5.10

  Insurance      100107     

5.11

  Taxes      100107     

5.12

  ERISA Compliance      100107     

5.13

  Subsidiaries; Equity Interests      101108     

5.14

  Margin Regulations; Investment Company Act      101108     

5.15

  Disclosure      101108     

5.16

  Compliance with Laws      101108     

5.17

  Taxpayer Identification Number      102109     

5.18

  Intellectual Property; Licenses, Etc.      102109     

5.19

  Security Documents      102109     

5.20

  PATRIOT Act      103109     

5.21

  Use of Proceeds      103110     

5.22

  Anti-Money Laundering and Economic Sanctions Laws.      103110     

5.23

  Anti-Corruption Laws      103110     

5.24

  Financing Orders      104111     

5.25

  Appointment of Trustee or Examiner; Liquidation      104111     

5.26

  Perfection of Security Interests      104111     

5.27

  Superpriority Claims; Liens      104111     

5.28

  [Reserved]      105111     

5.29

  Seller Note SPV      105111     

5.30

  Letters of Credit      105112   

ARTICLE VI AFFIRMATIVE COVENANTS

     105112     

6.01

  Financial Statements      105112     

6.02

  Certificates; Other Information      107116     

6.03

  Notices      109118     

6.04

  Payment of Taxes and Certain Other Claims      110118     

6.05

  Preservation of Existence, Etc.      110119     

6.06

  Maintenance of Properties      110119     

6.07

  Maintenance of Insurance      111119     

6.08

  Compliance with Laws      111119     

6.09

  Compliance with Environmental Laws      111119     

6.10

  Books and Records      112120     

6.11

  Inspection Rights      112120     

6.12

  Use of Proceeds      112120     

6.13

  Additional Subsidiary Guarantors and Grantors      112121     

6.14

  Additional Collateral      114122     

6.15

  Contracts      115124     

6.16

  Further Assurances      116124   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

   

Section

       Page    

6.17

  Post-Closing Matters      116125     

6.18

  Lenders and Advisor Calls; Meetings with Chief Restructuring Officer and
Senior Management      118129     

6.19

  Milestones      118130     

6.20

  Restructuring/Financial Advisor/Chief Restructuring Officer      119131     

6.21

  Financing Orders      120131     

6.22

  Sale Proceeds      120131     

6.23

  Documentation      120132     

6.24

  Drawn Letters of Credit      121132     

6.25

  Cash Management System      121133     

6.26

  [Reserved].      121133     

6.27

  Interim and Final Priority and Treatment Memorandum of Understanding     
121133   

ARTICLE VII NEGATIVE COVENANTS

     122134     

7.01

  Liens      122134     

7.02

  Investments      125137     

7.03

  Indebtedness      126138     

7.04

  Fundamental Changes      129141     

7.05

  Dispositions      129141     

7.06

  Restricted Payments      130143     

7.07

  Change in Nature of Business      131143     

7.08

  Transactions with Affiliates      131143     

7.09

  Burdensome Agreements      131144     

7.10

  Use of Proceeds      132145     

7.11

  Financial Covenant      132145     

7.12

  Amendments to Organization Documents; Prepetition Loan Documents      133146
    

7.13

  Accounting Changes      133146     

7.14

  Payments of Indebtedness      133146     

7.15

  Budget Compliance Covenant      133146     

7.16

  [Reserved.]      134147     

7.17

  Final Bankruptcy Court Order; Administrative Priority; Lien Priority; Payment
of Claims      134147   

ARTICLE VIII EVENTS OF DEFAULT; REMEDIES; limited forbearanceLIMITED FORBEARANCE

     135148     

8.01

  Events of Default      135148     

8.02

  Remedies Upon Event of Default      140153     

8.03

  Application of Funds      141154     

8.04

  Credit Bidding, Etc      141155   

ARTICLE IX ADMINISTRATIVE AGENT

     142155     

9.01

  Appointment and Authority      142155     

9.02

  Rights as a Lender      142155     

9.03

  Exculpatory Provisions      142156     

9.04

  Reliance by Administrative Agent      143157     

9.05

  Delegation of Duties      144157     

9.06

  Resignation of Administrative Agent      144158     

9.07

  Non-Reliance on Agents and Other Lenders      145158     

9.08

  No Other Duties, Etc.      145159     

9.09

  Administrative Agent May File Proofs of Claim      145159     

9.10

  Collateral and Guaranty Matters      147160     

9.11

  Withholding Taxes      149162   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

   

Section

       Page  

ARTICLE X MISCELLANEOUS

     149162     

10.01

  Amendments, Etc.      149162     

10.02

  Notices; Effectiveness; Electronic Communication      152165     

10.03

  No Waiver; Cumulative Remedies; Enforcement      154167     

10.04

  Expenses; Indemnity; Damage Waiver      154168     

10.05

  Payments Set Aside      156170     

10.06

  Successors and Assigns      157170     

10.07

  Treatment of Certain Information; Confidentiality      160174     

10.08

  Right of Setoff      161175     

10.09

  Interest Rate Limitation      161175     

10.10

  Counterparts; Integration; Effectiveness      161175     

10.11

  Survival of Representations and Warranties      162175     

10.12

  Severability      162176     

10.13

  Replacement of Lenders      162176     

10.14

  Governing Law; Jurisdiction; Etc.      163177     

10.15

  Waiver of Jury Trial      164178     

10.16

  No Advisory or Fiduciary Responsibility      164178     

10.17

  Electronic Execution of Assignments and Certain Other Documents      165179   
 

10.18

  USA PATRIOT Act      165179     

10.19

  Judgment Currency      165179     

10.20

  Designation of Related Credit Arrangements and Related Limitations      165180
    

10.21

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions.     
166180     

10.22

  Inconsistency      166180     

10.23

  No Waiver of Subrogation Rights      166180     

10.24

  Intercreditor Matters      167181     

10.25

  Committee Settlement      167190   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

     1.01(a)    Prepetition First Lien Letters of Credit   1.01(c)    Closing
Date Unrestricted Subsidiaries   1.01(d)    Initial Guarantors   1.01(e)   
Closing Date Mortgaged Properties   1.01(f)    Specified Subsidiaries  
1.01(g)(1)    Tranche A Required Consenting Parties   1.01(g)(2)    Tranche B
Required Consenting Parties   2.01(a)    Initial Term Loan Commitments   2.01(b)
   Delayed Draw Term Loan Commitments   2.01(e)(i)(A)    Tranche A-1 Roll-Up
Loans   2.01(e)(i)(B)    Tranche A-2 Roll-Up Loans   2.01(e)(ii)    Tranche B
Roll-Up Loans   2.03    L/C Lenders   4.01    Closing Checklist   5.13(a)   
Subsidiaries   5.13(b)    Material Equity Investments   6.14(b)    Mortgaged
Property Requirements   6.17    Post-Closing Obligations   6.27    Interim and
Final Priority and Treatment Memorandum of Understanding   7.01    Existing
Liens   7.02    Existing Investments   7.03(b)    Certain Existing Indebtedness
  7.03(c)    Certain Existing Guarantees   7.03(f)    Certain Permitted
Non-Recourse Project Indebtedness   7.05    Designated Assets   7.06   
Specified Assets   7.15    Budget Compliance Covenant   10.02    Administrative
Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

        Form of   A-1    Committed Borrowing Notice   A-2   
Continuation/Conversion Notice   B    Budget   C-1    Term Loan Note   C-2   
L/C Note   D    Compliance Certificate   E-1    Assignment and Assumption   E-2
   Assignment and Assumption (Tranche B Roll-Up Rights)   E-3    Administrative
Questionnaire   F    Pledge and Security Agreement   G    Guaranty   H   
Intercompany Note   I    Interim Financing Order   J    Notice of Specified
Related Credit Arrangement   K    DIP Facilities Blocked Account Withdrawal
Notice

 

v



--------------------------------------------------------------------------------

SENIOR SECURED SUPERPRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

This SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT is
entered into as of April 26, 2016, among (i) SUNEDISON, INC., a Delaware
corporation and a debtor and debtor-in-possession (the “Borrower”), (ii) each
Lender from time to time party hereto, (iii) WELLS FARGO BANK, NATIONAL
ASSOCIATION, ROYAL BANK OF CANADA and KEYBANK NATIONAL ASSOCIATION, as L/C
Issuers, and (iv) DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent.

RECITALS:

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;

WHEREAS, on April 21, 2016 (the “Petition Date”), the Borrower filed a voluntary
petition for relief under chapter 11 of the Bankruptcy Code (the “Borrower’s
Case”) in the United States Bankruptcy Court for the Southern District of New
York (together with any other court having jurisdiction over the Borrower’s Case
and the other Cases or any proceeding therein from time to time, the “Bankruptcy
Court”);

WHEREAS, the Borrower is continuing to operate its business and manage its
property as a debtor-in-possession under Sections 1107 and 1108 of the
Bankruptcy Code;

WHEREAS, the Borrower has requested the Term Lenders provide a new money term
loan facility in an aggregate principal amount of $300,000,000, consisting of
(a) Initial Term Loans, to be funded in cash on the Closing Date in an aggregate
principal amount of $90,000,000, and (b) Delayed Draw Term Loans, to be funded
in cash in a single drawing occurring after the Closing Date in an aggregate
principal amount of $210,000,000, in each case, for the purposes set forth in
Section 6.12;

WHEREAS, the Term Lenders are willing to provide such new money term loan
facility on the terms and subject to the conditions set forth herein and in the
Financing Orders;

WHEREAS, the Borrower has requested the L/C Lenders and L/C Issuers provide a
letter of credit facility as set forth in Section 2.03;

WHEREAS, the L/C Lenders and the L/C Issuers are willing to provide such letter
of credit facility on the terms and subject to the conditions set forth herein
and in the Financing Orders;

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Administrative Agent, for the benefit of the Secured Parties, a First
Priority Lien on substantially all of its assets, including, to the extent
required by the Loan Documents, a pledge of the Equity Interests of certain of
its Domestic Subsidiaries and Foreign Subsidiaries; and

WHEREAS, the Guarantors, on a joint and several basis, have agreed to guarantee
the Obligations of the Borrower hereunder and to secure their respective
Obligations by granting to the Administrative Agent, for the benefit of the
Secured Parties, a First Priority Lien on substantially all of their respective
assets, including, to the extent required by the Loan Documents, a pledge of the
Equity Interests of certain of their respective Domestic Subsidiaries and
Foreign Subsidiaries.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Plan” means any plan of reorganization or plan of liquidation for
each of the Cases, (a) the provisions of which are consistent with the
provisions of the Post-Petition Intercreditor Arrangements and is in form and
substance satisfactory to the Required Lenders or (b) which provides (i) for
Payment in Full of the Obligations upon confirmation or effectiveness of such
plan and (ii) market standard exculpations, indemnities and releases in favor of
the Agents, the Lenders, the L/C Issuers and their Related Parties.

“Additional Designated LCs” means (i) any Prepetition First Lien Letter of
Credit (other than Prepetition Designated LCs) whose expiry date will occur on
or after the Closing Date but prior to the date of the entry of the Final
Financing Order and (ii) any Prepetition Auto-Extension Letter of Credit (other
than Prepetition Designated LCs) whose “Non-Extension Notice Date” as defined in
the Prepetition First Lien Letter of Credit will occur on or after the Closing
Date but prior to the date of the entry of the Final Financing Order.

“Additional L/C Issuer” means any financial institution that is an L/C Lender
and is selected by the Borrower to issue one or more Letters of Credit
hereunder; provided that such financial institution consents to becoming an
Additional L/C Issuer and provided further that such financial institution shall
become a party to this Agreement in the capacity as an L/C Issuer by executing a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and signed by the Borrower, the Additional L/C Issuer and
the Administrative Agent.

“Administrative Agent” means Deutsche Bank AG New York Branch in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit E-3 or any other form approved by the
Administrative Agent.

“Affected Net Foreign Proceeds” has the meaning set forth in Section 2.05(k)(i).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Unless the context otherwise
requires, a reference herein to an Affiliate shall mean an Affiliate of the
Borrower.

“Agent” means each of (a) the Administrative Agent, (b) the Syndication Agent,
(c) the Bookrunners, (d) the Arrangers, and (e) any other Person appointed under
the Loan Documents to serve in an agent or similar capacity.

 

2

2



--------------------------------------------------------------------------------

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agreement” means this Senior Secured Superpriority Debtor-in-Possession Credit
Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means each currency (other than Dollars) in which the
Prepetition First Lien Letters of Credit are denominated.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provisions of
the Patriot Act and The Currency and Foreign Transactions Reporting Act (also
known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1829b
and 1951-1959).

“Applicable Commitment Fee” means, for any day, 0.50% per annum.

“Applicable Percentage” means, with respect to any Lender at any time, (a) with
respect to the L/C Facility and the L/C Obligations, the percentage set forth
opposite such Lender’s name on Schedule 2.03 or in any applicable Assignment and
Acceptance, (b) with respect to the Initial Tranche A Term Loan Facility, the
percentage (carried out to the ninth decimal place) of the Initial Tranche A
Term Loan Facility represented by the aggregate principal amount of such
Lender’s undrawn Initial Tranche A Term Loan Commitments (to the extent not
expired or terminated) and Initial Tranche A Term Loans at such time (the
initial Applicable Percentage of each Lender in respect of the Initial Tranche A
Term Loan Facility is set forth on Schedule 2.01(a)), (c) with respect to the
Initial Tranche B Term Loan Facility, the percentage (carried out to the ninth
decimal place) of the Initial Tranche B Term Loan Facility represented by the
aggregate principal amount of such Lender’s undrawn Initial Tranche B Term Loan
Commitments (to the extent not expired or terminated) and Initial Tranche B Term
Loans at such time (the initial Applicable Percentage of each Lender in respect
of the Initial Tranche B Term Loan Facility is set forth on Schedule 2.01(a)),
(d) with respect to the Delayed Draw Tranche A Term Loan Facility, the
percentage (carried out to the ninth decimal place) of the Delayed Draw Tranche
A Term Loan Facility represented by the aggregate principal amount of such
Lender’s undrawn Delayed Draw Tranche A Term Loan Commitments (to the extent not
expired or terminated) and Delayed Draw Tranche A Term Loans at such time (the
initial Applicable Percentage of each Lender in respect of the Delayed Draw
Tranche A Term Loan Facility is set forth on Schedule 2.01(b)) and, (e) with
respect to the Delayed Draw Tranche B Term Loan Facility, the percentage
(carried out to the ninth decimal place) of the Delayed Draw Tranche B Term Loan
Facility represented by the aggregate principal amount of such Lender’s undrawn
Delayed Draw Tranche B Term Loan Commitments (to the extent not expired or
terminated) and Delayed Draw Tranche B Term Loans at such time (the initial
Applicable Percentage of each Lender in respect of the Delayed Draw Tranche B
Term Loan Facility is set forth on Schedule 2.01(b))., (f) with respect to the
Tranche A-1 Roll-Up Loans, the percentage (carried out to the ninth decimal
place) of the aggregate amount of Tranche A-1 Roll-Up Loans of all Tranche A-1
Roll-Up Lenders represented by the aggregate principal amount of such Lender’s
Tranche A-1 Roll-Up Loans at such time; (g) with respect to the Tranche A-2
Roll-Up

 

3

3



--------------------------------------------------------------------------------

Loans, the percentage (carried out to the ninth decimal place) of the aggregate
amount of Tranche A-2 Roll-Up Loans of all Tranche A-2 Roll-Up Lenders
represented by the aggregate principal amount of such Lender’s Tranche A-2
Roll-Up Loans at such time and (h) with respect to the Tranche B Roll-Up Loans,
the percentage (carried out to the ninth decimal place) of the aggregate amount
of Tranche B Roll-Up Loans of all Tranche B Roll-Up Lenders represented by the
aggregate principal amount of such Lender’s Tranche B Roll-Up Loans at such time

“Applicable Rate” means (a) with respect to Letter of Credit Fees, 3.75% per
annum and (b) with respect to Loans, the following percentages per annum:

 

Class of Loans:

   For any
Eurocurrency
Rate Loans:     For any
Base Rate
Loans:  

Term Loans

     9.00 %      8.00 % 

Tranche A-1 Roll-Up Loans

     8.003.75 %      7.002.75 % 

Tranche A-2 Roll-Up Loans

     8.00 %      7.00 % 

Tranche B Roll-Up Loans

     12.00 %      11.00 % 

L/C Borrowings

     8.00 %      7.00 % 

“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D issued by the FRB) under regulations issued
from time to time by the FRB or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Eurocurrency Rate or any other interest rate of a Loan
is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurocurrency Rate Loans. A Eurocurrency Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurocurrency Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Application Date” has the meaning set forth in Section 2.05(h).

“Approved Bank” has the meaning specified in the definition of Cash Equivalents.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Deutsche Bank Securities Inc., Barclays Bank PLC, Apollo
Credit Opportunity Fund III AIV I LP, Goldman Sachs Bank USA and Macquarie
Capital (USA) Inc. in their respective capacities as Joint Lead Arrangers.

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other Disposition to, or any exchange of property
with, any Person (other than the Borrower or any Guarantor), in one transaction
or a series of transactions, of all or any part of the Borrower’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests

 

4

4



--------------------------------------------------------------------------------

of any of the Borrower’s Subsidiaries, other than (a) Dispositions in the form
of Restricted Payments permitted under Section 7.06 or Investments permitted
under Section 7.02 and (b) Dispositions of Excluded Assets of the type described
under clauses (v), (vii) and (viii) of the definition thereof.

“Asset Sale Process” has the meaning set forth in Section 6.19.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means (i) with respect to Tranche A Term Loans,
Tranche A-1 Roll-Up Loans, Tranche A-1 Roll-Up Dollar Amount, Tranche A-2
Roll-Up Loans, Tranche A-2 Roll-Up Dollar Amount, Tranche B Term Loans and,
Tranche B Roll-Up Loans, L/C Obligations and the L/C Facility, an assignment and
assumption entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 10.06(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit E-1 or any other form
approved by the Administrative Agent and reasonably satisfactory to the
Borrower; and (ii) with respect to Tranche B Roll-Up Dollar Amount, an
assignment and assumption (each an “Assignment and Assumption (Tranche B Roll-Up
Rights)”) entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 10.06(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit E-2 or any other form
approved by the Administrative Agent and reasonably satisfactory to the
Borrower.

“Assignment and Assumption (Tranche B Roll-Up Rights)” has the meaning specified
in the definition of “Assignment and Assumption”.

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Avoidance Actions” has the meaning specified in Section 2.17(b)the Interim
Financing Order or, after entry thereof, the Final Financing Order.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
successor thereto.

“Bankruptcy Court” has the meaning specified in the recitals hereto.

 

5

5



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1% and (c) the sum of the Eurocurrency Rate
then in effect that would be payable on such day for a Eurocurrency Rate Loan
(after giving effect to any Eurocurrency Rate Loan “floor”) with a one-month
interest period plus 1.00%. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate shall be
effective on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurocurrency Rate, respectively.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Bond Performance Collateral Account” has the meaning specified in the
definition of “Bond Performance Facility”.

“Bond Performance Facility” means one or more segregated cash collateral
accounts (each a “Bond Performance Collateral Account”) established by the
Borrower as an accommodation facility and collateral security for Governmental
Authorities or third parties designated by the Borrower as beneficiaries
thereof, which Persons (a) are or would be beneficiaries of surety bonds,
letters of credit, guaranties or other financial assurances making any demand,
request or requirement for any surety bond, letter of credit, guaranty or other
financial assurance pursuant to applicable law or in connection with any project
obligations required or contemplated to be performed by any Loan Party or
Subsidiary or (b) are or are reasonably anticipated to be otherwise owed any
Vendor/Financial Assurance Obligations. The Borrower shall provide written
notice of the designation of any beneficiary of the Bond Performance Facility to
the applicable beneficiary and the financial institution at which the relevant
Bond Performance Collateral Account is maintained.

“Bookrunners” means Deutsche Bank Securities Inc., Barclays Bank PLC, Apollo
Credit Opportunity Fund III AIV I LP, Goldman Sachs Bank USA and Macquarie
Capital (USA) Inc., in their respective capacities as Joint Bookrunners.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower/SSL TopCo Agreements” means, collectively, each of the following
agreements, each by and between Borrower and SSL TopCo, and each as in effect on
the Closing Date and as defined in the Prepetition First Lien Credit Agreement:
(i) the Separation Agreement, (ii) the Polysilicon Supply Agreement, (iii) the
CCZ and Diamond Coated Wire Licensing Agreement, (iv) the Patent and Technology
Cross-License Agreement, (v) the Technology Joint Development Agreement,
(vi) the Transition Services Agreement, and (vii) the Tax Matters Agreement.

“Borrower/YieldCo Agreements” means, collectively, each of the following, as in
effect on the Closing Date (or as thereafter amended, modified, supplemented,
terminated, released or waived in accordance with Section 7.12(a)): (i) the
Amended and Restated Interest Payment Agreement dated as of January 28, 2015 by
and among YieldCo Intermediate, TerraForm Power Operating, LLC, the Borrower and
SunEdison Holdings Corporation, (ii) the Management Services Agreement dated as
of July 23, 2014 by and among YieldCo, YieldCo Intermediate, TerraForm Power
Operating, LLC and the Borrower, (iii) the Letter Agreement Regarding the Call
Right Assets dated July 23, 2014, between YieldCo and the Borrower, (iv) the
Amended and Restated Limited Liability Company Agreement of YieldCo Intermediate
dated and effective as of July 23, 2014, (v) the Repowering Services Right of
Refusal Agreement dated as of July 23, 2014, by and among YieldCo, YieldCo
Intermediate, TerraForm Power Operating LLC and the Borrower and (vi) each other
support service agreement, supply agreement, license agreement, tax matters
agreement and any other agreement, document or instrument entered into by the
Borrower or any of the Guarantors and YieldCo or YieldCo Intermediate.

 

6

6



--------------------------------------------------------------------------------

“Borrower/YieldCo II Agreements” means, collectively, each of the following, as
in effect on the Closing Date (or as thereafter amended, modified, supplemented,
terminated, released or waived in accordance with Section 7.12(a)): (i) the
Interest Payment Agreement dated as of August 5, 2015 by and among YieldCo II
Intermediate, Terra Form Global Operating LLC, the Borrower and Sun Edison
Holdings Corporation (ii) the Management Services Agreement dated as of
August 5, 2015 by and among YieldCo II, YieldCo II Intermediate, TerraForm
Global Operating, LLC and the Borrower, (iii) the Support Agreement dated as of
August 5, 2015 by and between the Borrower and YieldCo II Intermediate, (iv) the
Fourth Amended and Restated Limited Liability Company Agreement of YieldCo II
Intermediate, dated and effective as of August 5, 2015, (v) the Repowering
Services Agreement dated as of August 5, 2015, by and among YieldCo II, YieldCo
II Intermediate, TerraForm Global Operating, LLC and the Borrower, (vi) the
Project Investment Agreement dated as of August 5, 2015 by and among YieldCo II
and the Borrower, (vii) the Beneficial Ownership Agreement dated as of July
2015, by and among SunEdison Holdings Corporation, TerraForm Global Operating,
LLC and Latin America Power Holding B.V. and (ix) each other support service
agreement, supply agreement, license agreement, tax matters agreement and any
other agreement, document or instrument entered into by the Borrower or any of
the Guarantors and YieldCo II or YieldCo II Intermediate.

“Borrower DIP Facilities Blocked Account” means the account established pursuant
to Section 4.01(l) and any replacement deposit account of the Borrower to be
agreed between the Administrative Agent and the Borrower, subject to the
requirements set forth in the Pledge and Security Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower’s Case” has the meaning specified in the recitals hereto.

“Borrowing Date” means the Closing Date or the Delayed Draw Borrowing Date, as
the context may require.

“Budget” means (a) initially, the Initial Budget and (b) the 13-week forecast
with respect to the Loan Parties and their Subsidiaries in effect from time to
time after the Closing Date pursuant to Section 6.01(e), in any such case, set
forth on a weekly basis, in the form attached hereto as Exhibit B or such other
form acceptable to the Required Lenders and comprised, collectively but without
duplication, of all line items that are set forth therein.

“Budgeted Asset Sale Proceeds” means (a) the Net Asset Sale Proceeds with
respect to Asset Sales of Designated Assets specified in the Budgetpermitted
pursuant to Section 7.05(f)(i) and Asset Sales of Excluded Assets, permitted
pursuant to Section 7.05, provided that such Net Asset Sale Proceeds shall be
used in accordance with the Budget (subject to Permitted Budget Variances) or
for Specified Disbursements, and (b) the Net Asset Sale Proceeds with respect to
Asset Sales of certain Permitted Disposition Assetspermitted under
Section 7.05(h)(iii) that are permitted by the Required Lenders as part of the
Asset Sale Process to be deposited in a DIP Facilities Blocked Account and used
for disbursements in accordance with the Budget (subject to Permitted Budget
Variances) or for Specified Disbursements instead of being deposited in the
Collateral Proceeds Account in accordance with Section 2.05(e).

“Budgeted Cash Amount” means, for any calendar week, the cash amount set forth
in the Budget under line item “EOP Cash Balance” for such calendar week.

 

7

7



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located or at such
other place where the applicable L/C Issuer is obligated to be present at or
otherwise act under this Agreement or any other Loan Document, and if such day
relates to any interest rate settings as to a Eurocurrency Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, it means any such day
on which dealings in deposits in Dollars are conducted by and between banks in
the London interbank eurodollar market.

“Business Segment” means each of the eight (8) distinct business units or
combinations of the Borrower and its Subsidiaries identified in the Budget by
the following line-item descriptions: (1) RSC + GAM, (2) Corporate + TERP/GLBL,
(3) Other international (LATAM + EMEA + ROA (“Rest of Asia” excluding India and
China)), (4) Modules, (5) India, (6) China, (7) Solar Materials (excl. Modules),
and (8) N. America (NA Util + C&I + GAM + RSC + Solar Materials (incl. modules)
+ Corp + TERP/GLBL).

“Capital Expenditures” means expenditures made in respect of the purchase or
other acquisition of any fixed or capital asset, but shall expressly exclude
normal replacements and maintenance which are properly charged to current
operations.

“Carve-Out” has the meaning specified in the Financing Orders.

“Cases” means, collectively, (a) the Borrower’s Case and (b) the proceedings of
the other Debtors for relief under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court.

“Cash” means money, currency or a credit balance in any demand account or
Deposit Account.

“Cash Amount” means, as of any date of measurement thereof, (a) prior to the
Delayed Draw Borrowing Datecommencement of reporting pursuant to
Section 6.01(i)(ii), the aggregate amount as of such date of the Cash Amount
(Initial Loan Parties), the Cash Amount (Specified Subsidiaries) and the Cash
Amount (Other) and (b) from and after the Delayed Draw Borrowing Datecommencing
no later than the date that is five (5) Business Days after the date of entry of
the Final Financing Order, the aggregate amount as of such date of the Cash
Amount (Loan Parties) and the Cash Amount (Other). For purposes of
Section 7.11(a), the Cash Amount for any Business Day shall be the Cash Amount
set forth in the Cash Amount Report delivered on the next succeeding Business
Day in accordance with Section 6.01(i).

“Cash Amount (Initial Loan Parties)” means, as of any date of measurement
thereof, the aggregate amount as of such date (measured at the market value
thereof on such date in Dollars, using the applicable Spot Rate on such date
with respect to any amounts valued in a currency other than Dollars) of all Cash
and Cash Equivalents of the Borrower and each of the entities identified on
Schedule 1.01(d); provided that such amount shall not include (x) Cash or Cash
Equivalents earmarked as “Cash for Construction Projects,”or (y) any restricted
Cash or Cash Equivalents of any Non-Recourse Project Subsidiary and
(z) (i) segregated Cash and Cash Equivalents received on a pass-through basis
for any use described in preceding clauses (x) and (y) and not available for
general corporate purposes and (ii) Cash or Cash Equivalents (a) held in the
Collateral Proceeds Account, (b) required to be deposited in the Collateral
Proceeds Account or (c) that would be required to be deposited in the Collateral
Proceeds Account pursuant to the terms of Section 2.05(e), (f) or (g) but for
the operation of any terms or provisions of Section 2.05(k) that allow for
amounts otherwise required to be deposited in the Collateral Proceeds Account to
be held in any other account; provided that Cash and

 

8

8



--------------------------------------------------------------------------------

Cash Equivalents described in preceding clauses (b) and (c) (other than any such
Cash received from the incurrence of Indebtedness by the Borrower or any of its
Subsidiaries) shall not be required to be excluded from calculations pursuant to
this definition until after the third (3rd) Business Day following the Borrower
or its relevant Subsidiary’s receipt of such Cash or Cash Equivalents (as the
case may be) from the respective Asset Sale or casualty or condemnation (or
similar) event.

“Cash Amount (Loan Parties)” means, as of any date of measurement thereof, the
aggregate amount as of such date (measured at the market value thereof on such
date in Dollars, using the applicable Spot Rate on such date with respect to any
amounts valued in a currency other than Dollars) of all Cash and Cash
Equivalents of the Borrower and each other Loan Party; provided that such amount
shall not include (x) Cash or Cash Equivalents earmarked as “Cash for
Construction Projects,”or (y) any restricted Cash or Cash Equivalents of any
Non-Recourse Project Subsidiary and (z) (i) segregated Cash and Cash Equivalents
received on a pass-through basis for any use described in preceding clauses
(x) and (y) and not available for general corporate purposes and (ii) Cash or
Cash Equivalents (a) held in the Collateral Proceeds Account, (b) required to be
deposited in the Collateral Proceeds Account or (c) that would be required to be
deposited in the Collateral Proceeds Account pursuant to the terms of
Section 2.05(e), (f) or (g) but for the operation of any terms or provisions of
Section 2.05(k) that allow for amounts otherwise required to be deposited in the
Collateral Proceeds Account to be held in any other account; provided that Cash
and Cash Equivalents described in preceding clauses (b) and (c) (other than any
such Cash received from the incurrence of Indebtedness by the Borrower or any of
its Subsidiaries) shall not be required to be excluded from calculations
pursuant to this definition until after the third (3rd) Business Day following
the Borrower or its relevant Subsidiary’s receipt of such Cash or Cash
Equivalents (as the case may be) from the respective Asset Sale or casualty or
condemnation (or similar) event. With respect to any entity that becomes a Loan
Party after the entry of the Final Financing Order, the Borrower shall not be
required to exclude Cash and Cash Equivalents of such entity from Cash Amount
(Other) or include applicable amounts in the calculation of Cash Amount (Loan
Parties) prior to second (2nd) Business Day following the date such entity
becomes a Loan Party.

“Cash Amount (Other)” means, as of any date of measurement thereof, the
aggregate amount as of such date (measured at the market value thereof on such
date in Dollars, using the applicable Spot Rate on such date with respect to any
amounts valued in a currency other than Dollars) of all Cash and Cash
Equivalents of the Subsidiaries of the Borrower (other than (i) prior to the
Delayed Draw Borrowing Datecommencement of reporting pursuant to
Section 6.01(i)(ii), the entities identified on Schedule 1.01(d) or 1.01(f) and
(ii) from and after the Delayed Draw Borrowing Datecommencement of reporting
pursuant to Section 6.01(i)(ii), the Loan Parties); provided that such amount
shall not include (x) Cash or Cash Equivalents earmarked as “Cash for
Construction Projects,”or (y) any restricted Cash or Cash Equivalents of any
Non-Recourse Project Subsidiary. and (z) (i) segregated Cash and Cash
Equivalents received on a pass-through basis for any use described in preceding
clauses (x) and (y) and not available for general corporate purposes and
(ii) Cash or Cash Equivalents (a) held in the Collateral Proceeds Account,
(b) required to be deposited in the Collateral Proceeds Account or (c) that
would be required to be deposited in the Collateral Proceeds Account pursuant to
the terms of Section 2.05(e), (f) or (g) but for the operation of any terms or
provisions of Section 2.05(k) that allow for amounts otherwise required to be
deposited in the Collateral Proceeds Account to be held in any other account;
provided that Cash and Cash Equivalents described in preceding clauses (b) and
(c) (other than any such Cash received from the incurrence of Indebtedness by
the Borrower or any of its Subsidiaries) shall not be required to be excluded
from calculations pursuant to this definition until after the third
(3rd) Business Day following the Borrower or its relevant Subsidiary’s receipt
of such Cash or Cash Equivalents (as the case may be) from the respective Asset
Sale or casualty or condemnation (or similar) event. With respect to any entity
that becomes a Loan Party after the entry of

 

9

9



--------------------------------------------------------------------------------

the Final Financing Order, the Borrower shall not be required to exclude Cash
and Cash Equivalents of such entity from Cash Amount (Other) or include
applicable amounts in the calculation of Cash Amount (Loan Parties) prior to
second (2nd) Business Day following the date such entity becomes a Loan Party.

“Cash Amount (Specified Subsidiaries)” means, as of any date of measurement
thereof, the aggregate amount as of such date (measured at the market value
thereof on such date in Dollars, using the applicable Spot Rate on such date
with respect to any amounts valued in a currency other than Dollars) of all Cash
and Cash Equivalents of the entities identified on Schedule 1.01(f); provided
that such amount shall not include (x) Cash or Cash Equivalents earmarked as
“Cash for Construction Projects,”or (y) any restricted Cash or Cash Equivalents
of any Non-Recourse Project Subsidiary and (z) (i) segregated Cash and Cash
Equivalents received on a pass-through basis for any use described in preceding
clauses (x) and (y) and not available for general corporate purposes and
(ii) Cash or Cash Equivalents (a) held in the Collateral Proceeds Account,
(b) required to be deposited in the Collateral Proceeds Account or (c) that
would be required to be deposited in the Collateral Proceeds Account pursuant to
the terms of Section 2.05(e), (f) or (g) but for the operation of any terms or
provisions of Section 2.05(k) that allow for amounts otherwise required to be
deposited in the Collateral Proceeds Account to be held in any other account;
provided that Cash and Cash Equivalents described in preceding clauses (b) and
(c) (other than any such Cash received from the incurrence of Indebtedness by
the Borrower or any of its Subsidiaries) shall not be required to be excluded
from calculations pursuant to this definition until after the third
(3rd) Business Day following the Borrower or its relevant Subsidiary’s receipt
of such Cash or Cash Equivalents (as the case may be) from the respective Asset
Sale or casualty or condemnation (or similar) event.

“Cash Amount Covenant Table” has the meaning given to such term in Section 7.11.

“Cash Amount Report” has the meaning given to such term in Section 6.01(i).

“Cash Collateral” means any Cash or deposit account balances provided as cash
collateral as, and for the purposes, set forth in this Agreement.

“Cash Collateral L/C Account” means a blocked, non-interest bearing deposit
account of the Borrower at the Administrative Agent or other depository bank
subject to a control agreement and otherwise established in a manner reasonably
satisfactory to the Administrative Agent in connection with the L/C Facility and
into which only Cash Collateral shall be deposited.

“Cash Collateralize” means to deposit in the Cash Collateral L/C Account, for
the benefit of the L/C Issuer and the Lenders, as applicable, as collateral for
the L/C Obligations, Cash or deposit account balances pursuant to documentation
in form and substance satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders).

“Cash Disbursements” means disbursements made in cash by or on behalf of any
Business Segment, including, without limitation, for investments, capital
expenditures and repayments of Indebtedness, but excluding (a) any checks (or
similar instruments) outstanding on the Petition Date that are re-issued in
accordance with an order of the Bankruptcy Court, (b) any Specified
Disbursements and (c) disbursements by Non-Recourse Subsidiaries of (i) proceeds
of Indebtedness permitted by Section 7.03(e)(y) or 7.03(f)(i) (unless and only
to the extent such Indebtedness is identified in the Budget as a Cash Receipt)
and (ii) a Non-Recourse Subsidiary’s restricted cash, cash committed for
construction or other cash not available for distribution to its equityholders
(unless and only to the extent such cash is identified in the Budget as a Cash
Receipt).

 

10

10



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) Dollar-denominated certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition and issued either (i) by a Lender or (ii) by a
commercial bank both (A) having combined capital and surplus of not less than
$500,000,000 and (B) that has a short-term credit rating of at least A-1 by S&P
or P-1 by Moody’s (any Person meeting the criteria of this clause (ii) an
“Approved Bank”); (c) commercial paper of an issuer rated at least A-1 by S&P or
P-1 by Moody’s, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within six months from the
date of acquisition; (d) repurchase obligations of any Lender or any Affiliate
thereof or of any Approved Bank, having a term of not more than thirty
(30) days, with respect to securities issued or fully guaranteed or insured by
the United States government; (e) securities with maturities of one year or less
from the date of acquisition and issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition and backed by standby letters of
credit issued by any Lender or any Approved Bank; (g) shares of money market
mutual or similar funds which invest substantially all of their assets in assets
satisfying the requirements of clauses (a) through (f) of this definition or
money market funds that (i) comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $3,000,000,000; (h) investments in money market funds access
to which is provided as part of “sweep” accounts maintained with a Lender or an
Approved Bank; or (i) investments in industrial development revenue bonds which
(i) “re-set” interest rates not less frequently than quarterly, (ii) are
entitled to the benefit of a remarketing arrangement with an established broker
dealer, and (iii) are supported by a direct pay letter of credit covering
principal and accrued interest which is issued by a Lender or an Approved Bank.

“Cash Receipts” means receipts of cash by or on behalf of any Business Segment,
including without limitation, in the form of dividends and proceedsNet Asset
Sale Proceeds of asset sales but excluding (a) proceeds of any Loans andor,
except to the extent forecasted in the Budget, tax refunds or other
extraordinary cash receiptsother Indebtedness, (b) cash that is earmarked as a
Non-Recourse Subsidiary’s restricted cash, cash committed for construction or
other cash not available for distribution to equityholders (in the case of this
clause (b), unless and only to the extent such cash is allocated for use as a
Cash Disbursement in the Budget and such cash is available for use as such
intended Cash Disbursement), and (c) (i) the Net Asset Sale Proceeds of any
Asset Sale (other than any Asset Sale (or series of related Asset Sales) of
Excluded Assets that results in Net Asset Sale Proceeds of less than $250,000
for any individual Asset Sale (or series of related Asset Sales) or $1,000,000
in the aggregate for all such Asset Sales consummated after the Second Amendment
Effective Date) and (ii) any tax refunds or other extraordinary cash receipts,
in any case of this clause (c) that were not specified in the Budget at the time
of consummation thereof or receipt thereof, as applicable, unless and until such
time as such Net Asset Sale Proceeds, tax refunds or other extraordinary cash
receipts, as applicable, are specified in an update or supplement to the Budget
that has been approved in accordance with this Agreement, in which case such Net
Asset Sale Proceeds, tax refunds or other extraordinary cash receipts, as
applicable, shall be treated as a Cash Receipt projected to be received and
actually received in the period reflected in such update or supplement to the
Budget (notwithstanding that such Net Asset Sale Proceeds might have actually
been received in an earlier period).

 

11

11



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Chief Restructuring Officer” has the meaning set forth in Section 6.20(b).

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Tranche A Lenders, Tranche B Lenders or L/C Lenders, (b) when used with
respect to a Facility, refers to whether such Facility is (i) a Term Loan
Facility (or a Tranche A Term Loan Facility or Tranche B Term Loan Facility) or
(ii) the L/C Facility, (c) when used with respect to Loans, refers to whether
such Loans are (i) Tranche A Term Loans, (ii) Tranche B Term Loans,
(iii) Roll-Up Loans (or Tranche A-1 Roll-Up Loans, Tranche A-2 Roll Up Loans or
Tranche B Roll-Up Loans) or (iv) L/C Borrowings and (d) when used with respect
to Commitments, refers to whether such Commitments are Tranche A Term Loan
Commitments or Tranche B Term Loan Commitments.

“Closing Checklist” has the meaning specified in Section 4.01(b).

“Closing Date” means the first Business Day on which all of the conditions
precedent set forth in Section 4.01 are satisfied or waived in accordance with
Section 10.01 and the funding of the Initial Term Loans occurs.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all tangible and intangible property and
assets of the Borrower, any Subsidiary or any other Person and their respective
estates (if applicable), including Equity Interests owned by the Borrower or its
Subsidiaries, now owned or hereafter acquired, upon which a Lien is purported to
be created under any Security Document as security for all or any portion of the
Obligations or any other obligation arising under any Loan Document, including,
without limitation, accounts, deposit accounts, Cash, chattel paper, investment
property, letter-of-credit rights, securities accounts, commercial tort claims,
causes of action (other than Avoidance Actions subject to the final
parenthetical of Section 2.17(b)), investments, instruments, documents,
inventory, contract rights, general intangibles, intellectual property and IP
Rights, real property, fixtures, goods, equipment and other fixed assets and
proceeds and products of all of the foregoing (including earnings and insurance
proceeds); provided that (i) in no event shall “Collateral” include any Excluded
Property or other assets expressly excluded from the “Collateral” pursuant to
the terms of the Financing Orders and (ii) “Collateral” shall be subject to any
other applicable express limitations set forth in the applicable Loan Documents.

“Collateral Proceeds Account” means an account established by, and under the
sole dominion and control of, the Administrative Agent, for the benefit of the
Lenders, maintained with the Administrative Agent or a bank affiliate of the
Administrative Agent. For the avoidance of doubt, the Loan Parties shall have no
right with respect to the Collateral Proceeds Account and/or the funds or
amounts credited to such account, including any right to give any instructions
with respect thereto or make any withdrawals therefrom.

 

12

12



--------------------------------------------------------------------------------

“Commitment” means, with respect to any Lender, such Lender’s (x) Initial Term
Loan Commitment and/or (y) Delayed Draw Term Loan Commitment, as the context
shall require.

“Committed Borrowing” means a borrowing consisting of (i) simultaneous Initial
Tranche A Term Loans made by each of the Tranche A Lenders pursuant to
Section 2.01(a)(i) on any Borrowing Date, (ii) simultaneous Initial Tranche B
Term Loans made by each of the Tranche B Lenders pursuant to Section 2.01(a)(ii)
on any Borrowing Date, (iii) simultaneous Delayed Draw Tranche A Term Loans made
by each of the Tranche A Lenders pursuant to Section 2.01(b)(i) on any Borrowing
Date, or (iv) simultaneous Delayed Draw Tranche B Term Loans made by each of the
Tranche B Lenders pursuant to Section 2.01(b)(ii) on any Borrowing Date.

“Committee Settlement” means that certain Committee Settlement attached as Annex
II to the Final Financing Order.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D or such other form as is reasonably acceptable to the Administrative
Agent.

“Continuation/Conversion Notice” means a notice of (a) a conversion of any Class
of Loans from one Type to the other, or (b) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A-2.

“Contracts” means the Contractual Obligations of the Loan Parties (but excluding
any Indebtedness).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound;
provided that any reference in any Loan Document to any Contractual Obligations
of any Debtor shall not include any prepetition Contractual Obligations of such
Debtor that have not been assumed by such Debtor or the enforcement of which is
stayed.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert all or a portion of such Indebtedness
into common stock of Borrower (or other securities or property following a
merger event or other change of the common stock of Borrower) and/or Cash (in an
amount determined by reference to the price of such common stock (or such other
securities or property following a merger event or other change of the common
stock of Borrower)).

“Convertible Senior Notes” means, collectively, the 2018 Convertible Senior
Notes, the 2021 Convertible Senior Notes, the 2020 Convertible Senior Notes, the
2022 Convertible Senior Notes, the 2023 Convertible Senior Notes, the 2025
Convertible Senior Notes or any of them.

 

13

13



--------------------------------------------------------------------------------

“Credit Agreement Non-Performance LC” means a Letter of Credit that is not a
Credit Agreement Performance LC.

“Credit Agreement Performance LC” means a Letter of Credit that secures or
supports the performance of bids, trade contracts, solar or alternative energy
incentive reservations, utility queue interconnection positions, interconnection
agreements, power purchase agreements, engineering and procurement contracts and
operation and maintenance contracts (including covering losses arising from a
default in completing such contracts), leases (in each case not constituting
debt for borrowed money or guarantees of such debt), statutory obligations,
surety and appeal bonds and performance bonds and other obligations (other than
payment of money) of a like nature (in each case incurred in the ordinary course
of business and not constituting debt for borrowed money or guarantees of such
debt). Notwithstanding any of the foregoing to the contrary, in no event shall a
Credit Agreement Performance LC include a Letter of Credit that secures or
supports (i) obligations of a Person to make capital contributions for Renewable
Energy Systems under construction or in development or (ii) debt for borrowed
money or guarantees of such debt.

“Cumulative Net Cash Flow” means, with respect to any Business Segment in any
Variance Period, cumulative Cash Receipts attributable to such Business Segment
in such Variance Period less cumulative Cash Disbursements attributable to such
Business Segment in such Variance Period, in each case as set forth in the
Budget or the Variance Report delivered for such Variance Period in accordance
with Section 6.01(f)(I).

“Debtor Loan Parties” means the Borrower and each other Loan Party that is a
Debtor.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Debtors” means, collectively, (a) the Borrower, (b) the Borrower’s Subsidiaries
that filed voluntary petitions for relief under chapter 11 of the Bankruptcy
Code in the Bankruptcy Court on the Petition Date and (c) each other Subsidiary
of the Borrower that, after the Petition Date, files a voluntary petition for
relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court, the
proceeding for which is jointly administered with the Borrower’s Case.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to any Eurodollar Rate Loan, the Default Rate shall
be an interest rate equal to (x) the Eurocurrency Rate plus (x) the Applicable
Rate applicable to Eurocurrency Rate Loans plus (z) 2% per annum and (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
plus 2% per annum.

“Defaulting L/C Lender” means any Defaulting Lender that is an L/C Lender.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Administrative Agent
and Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (which conditions

 

14

14



--------------------------------------------------------------------------------

precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied or waived in accordance with
this Agreement, or (ii) pay to Administrative Agent, any L/C Issuer or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in L/C Obligations) within two (2) Business Days of
the date when due, (b) has notified Borrower, Administrative Agent or (in the
case of an L/C Lender) any L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a written public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with the applicable default, if any, shall
be specifically identified in such writing or public statement) cannot be
satisfied and has not been waived in accordance with this Agreement), (c) has
failed, within three (3) Business Days after written request by Administrative
Agent or Borrower, to confirm in writing to Administrative Agent and Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Administrative Agent and
Borrower), or (d) Administrative Agent has received notification that such
Lender is, or has a direct or indirect parent company that is (i) insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, (ii) the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its direct or indirect parent company, or such Lender or its direct or
indirect parent company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment or (iii) become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Delayed Draw Borrowing Date” means the Business Day on which the conditions set
forth in Sections 4.02 and 4.03 are satisfied or waived in accordance with the
terms hereof and the Delayed Draw Term Loans are made by the Delayed Draw
Lenders pursuant to Section 2.01(b).

“Delayed Draw Lender” means each Delayed Draw Tranche A Lender and each Delayed
Draw Tranche B Lender.

“Delayed Draw Term Loan Commitment” means any Delayed Draw Tranche A Term Loan
Commitment and any Delayed Draw Tranche B Term Loan Commitment.

“Delayed Draw Term Loans” means Delayed Draw Tranche A Term Loans and Delayed
Draw Tranche B Term Loans.

“Delayed Draw Tranche A Lender” means those Lenders with a Delayed Draw Tranche
A Term Loan Commitment or holding Delayed Draw Tranche A Term Loans.

“Delayed Draw Tranche A Term Loan Commitment” means, with respect to each
Lender, the commitment of such Lender to make Delayed Draw Tranche A Term Loans
hereunder on the Delayed Draw Borrowing Date. The amount of each Lender’s
Delayed Draw Tranche A Term Loan Commitment is set forth on Schedule 2.01(b) or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Delayed Draw Tranche
A Term Loan Commitments as of the Closing Date is $87,500,000.

 

15

15



--------------------------------------------------------------------------------

“Delayed Draw Tranche A Term Loan Facility” means Delayed Draw Tranche A Term
Loan Commitments utilized in making Delayed Draw Tranche A Term Loans hereunder.

“Delayed Draw Tranche A Term Loans” means the term loans made by the Delayed
Draw Tranche A Lenders to the Borrower pursuant to Section 2.01(b)(i).

“Delayed Draw Tranche B Lender” means any Lender with a Delayed Draw Tranche B
Term Loan Commitment or holding Delayed Draw Tranche B Term Loans.

“Delayed Draw Tranche B Term Loan Commitment” means, with respect to each
Lender, the commitment of such Lender to make Delayed Draw Tranche B Term Loans
hereunder on the Delayed Draw Borrowing Date. The amount of each Lender’s
Delayed Draw Tranche B Term Loan Commitment is set forth on Schedule 2.01(b) or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Delayed Draw Tranche
B Term Loan Commitments as of the Closing Date is $122,500,000.

“Delayed Draw Tranche B Term Loan Facility” means Delayed Draw Tranche B Term
Loan Commitments utilized in making Delayed Draw Tranche B Term Loans hereunder.

“Delayed Draw Tranche B Term Loans” means the term loans made by the Delayed
Draw Tranche B Lenders to the Borrower pursuant to Section 2.01(b)(ii).

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Advisor Fee Reduction” means, at any time, pursuant to a binding
agreement (a copy of which is delivered to the Administrative Agent and the
Tranche B Advisors), the reduction to the “restructuring fee” payable by the
Committee (as defined in the Final Financing Order) to Lazard Frères & Co. LLC
when compared to such fees specified in the Engagement Letter, dated as of
May 3, 2016, between the Committee and Lazard Frères & Co. LLC, which reduction
is, as of the Second Amended Effective Date, in an amount no less than
$1,000,000.

“Designated Assets” means assets and property of the Borrower and/or any
subsidiary of the Borrower described on Schedule 7.05, as such schedule may be
supplemented or otherwise modified upon written request by the Borrower with the
written consentapproval of the Required Lenders. Designated Assets include any
rights and other assets of the Borrower and/or the respective subsidiary
associated with a project identified on Schedule 7.05, as in effect from time to
time, as well as the Equity Interests of any subsidiary, partnership or joint
venture of the Borrower or any of its subsidiaries that owns, operates, develops
or constructs any such project.

“Designated Lender Counterparty” has the meaning specified in the definition of
“Lender Counterparty”.

“Designated Related Credit Arrangement” has the meaning specified in the
definition of “Related Credit Arrangement”.

 

16

16



--------------------------------------------------------------------------------

“DIP Cash Collateral” means “Cash Collateral” as defined in the Financing
Orders.

“DIP Facilities Blocked Account Arrangement” means (a) with respect to the
Borrower DIP Facilities Blocked Account, a blocked account control agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Tranche B Advisors and (b) with respect to any Foreign DIP Facilities Blocked
Account, an arrangement in form and substance reasonably satisfactory to the
Administrative Agent and the Tranche B Advisors establishing the Administrative
Agent’s control (on behalf of the Lenders) of or restricted access (on behalf of
the Lenders) to certain foreign Deposit Accounts under certain circumstances
reasonably satisfactory to the Administrative Agent and the Tranche B Advisors;
provided that with respect to any Affected Net Foreign Proceeds otherwise
required to be deposited in the Collateral Proceeds Account but for the
operation of Section 2.05(k)(i), such arrangement will provide that such
Affected Net Foreign Proceeds (x) shall be segregated from all other amounts in
such Foreign DIP Facilities Blocked Account that do not constitute Affected Net
Foreign Proceeds otherwise required to be deposited in the Collateral Proceeds
Account but for the operation of Section 2.05(k)(i) and (y) may not be used for
any purpose other than the repayment of the Obligations in accordance with
Section 2.05(h); provided, further, that, such arrangement will provide that, to
the extent the mandatory prepayment relating to any such Affected Net Foreign
Proceeds is satisfied pursuant to Section 2.05(k)(iii), the Borrower, upon
written request to the Administrative Agent, may request a release of Affected
Net Foreign Proceeds in an amount not to exceed the amount prepaid pursuant to
Section 2.05(k)(iii).

“DIP Facilities Blocked Account Withdrawal Date” means any Business Day on which
the conditions set forth in Section 4.04 are satisfied or waived in accordance
with the terms hereof and a withdrawal is made from any DIP Facilities Blocked
Account.

“DIP Facilities Blocked Account Withdrawal Notice” means a DIP Facilities
Blocked Account Withdrawal Notice substantially in the form of Exhibit K hereto.

“DIP Facilities Blocked Accounts” means, collectively, the Borrower DIP
Facilities Blocked Account and the Foreign DIP Facilities Blocked Accounts.

“DIP Superpriority Claims” has the meaning specified in Section 2.17(a).

“Disclosed Matters” has the meaning specified in the definition of “Material
Adverse Effect”.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For the avoidance of doubt, the issuance of Indebtedness
or Equity Interests in the Borrower by the Borrower shall not constitute a
Disposition.

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity Interest),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Equity Interest, in whole or in part, on or prior to the
date that is ninety-one (91) days after the Stated Maturity Date.
Notwithstanding the preceding sentence, any Equity Interest that would
constitute a Disqualified Equity Interest solely because the holders of the
Equity Interest have the right to require the Borrower or any Subsidiary to
repurchase such Equity Interest upon the occurrence of a change of control or an
asset sale will not constitute a Disqualified Equity Interest if the terms of
such Equity Interest provide that the Borrower or its Subsidiaries, as the case
may be, may not repurchase or

 

17

17



--------------------------------------------------------------------------------

redeem any such Equity Interest pursuant to such provisions unless all
Obligations have been Paid in Full prior to such repurchase or redemption. The
amount of Disqualified Equity Interests deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Borrower and its
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Equity Interests,
exclusive of accrued dividends.

“Disqualified Lender” means SunPower Corporation; First Solar, Inc.; Recurrent
Energy, Inc.; Canadian Solar, Inc.; T-Solar Global, S.A.; Suntech Power Holdings
Co., Ltd.; Sustainable Power Group; SolarCity Corporation; NextEra Energy Inc.;
NextEra Energy Partners; NRG; NRG Yield; Abengoa; Abengoa Yield; 8point3 Energy
Partners; Pattern Energy Group; Transalta Renewables; Brookfield Renewable
Energy Partners; InfraREIT, Inc.; Innergex Renewable Energy, Inc.; Saeta Yield;
Hannon Armstrong Sustainable Infrastructure Capital; Foresight Solar Fund LTD;
Capstone Infrastructure; and Greencoat UK Wind, PLC (including any Affiliate of
any of them, but only to the extent such Person is readily identifiable as a
competitor of the Borrower or its Subsidiaries (on the basis of its name)).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the L/C Issuer at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Economic Sanctions Laws” means (i) the Trading with the Enemy Act (50 U.S.C.
App. §§ 5(b) and 16, as amended), the International Emergency Economic Powers
Act (50 U.S.C. §§ 1701-1706, as amended) and Executive Order 13224 (effective
September 24, 2001), as amended and (ii) any and all other laws, orders,
executive orders, decrees, rules, regulations, statutes, or treaties
administered or enforced by the United States, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided that no
Disqualified Lender shall be an Eligible Assignee.

 

18

18



--------------------------------------------------------------------------------

“Embargoed Person” means (i) any country or territory that is the subject of a
sanctions program administered by the United States or (ii) any party that
(w) is publicly identified on the most current list of “Specially Designated
Nationals and Blocked Persons” (“SDN List”) published by OFAC, or 50% or greater
owned, directly or indirectly, by one or more SDNs, (x) is a “designated
national” pursuant to OFAC’s Cuban Assets Control Regulations (31 C.F.R.
515.305), (y) resides, is organized or chartered, or has a place of business in
a country or territory that is the subject of any U.S. comprehensive
country-wide or territory-wide sanctions or (z) is prohibited from doing
business with the United States under the International Emergency Economic
Powers Act or the Trading With the Enemy Act.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws (including principles of common law), constitutions, treaties,
conventions, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to or imposing liability or standards of conduct with
respect to pollution, the protection of human health or the environment, or the
release, threatened release, emission, discharge, injection, leaching,
migration, control, cleanup, manufacture, handling, treatment, recycle,
labeling, generation, use, storage, transportation or disposal of, or exposure
to, chemicals, materials, pollutants, contaminants or hazardous or toxic
materials, substances or wastes.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that none of the 2018 Convertible Senior Notes, the 2021 Convertible
Senior Notes, the 2020 Convertible Senior Notes, the 2022 Convertible Senior
Notes, the 2023 Convertible Senior Notes, the 2025 Convertible Senior Notes, the
Prepetition Second Lien Notes or, to the extent outstanding as of the Petition
Date, any other Convertible Bond Indebtedness of the Borrower shall constitute
an Equity Interest by virtue of being convertible into capital stock of the
Borrower. For the avoidance of doubt, incentive distribution rights are Equity
Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under “common control” with the Borrower within the meaning of Section 414(b) or
(c) of the Code (or Section 414(m) or (o) of the Code for purposes of provisions
relating to Section 412 or 430 of the Code or Section 302 or 303 of ERISA).

 

19

19



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a “complete withdrawal” or “partial withdrawal” (as such terms are defined
in Part 1 of Subtitle E of Title IV of ERISA) by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in “reorganization” (as defined in Section 4241 of ERISA); (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan; (e) an event
or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurocurrency Rate Loan, the rate per annum obtained
by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for offered rate) which appears on the page of the
Reuters Screen which displays such rate (such page currently being LIBOR01 page)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service which displays the rate referenced in
the preceding clause (a) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum equal to the offered
quotation rate to first class banks in the London interbank market by the
Administrative Agent for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in Same Day Funds comparable to the principal
amount of the applicable Loan for which the Eurocurrency Rate is then being
determined with maturities comparable to such period as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement; provided,
however, that notwithstanding the foregoing, the Eurocurrency Rate shall at no
time be less than 1.00% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans will be denominated in Dollars.

“Event of Default” has the meaning specified in Section 8.01.

 

20

20



--------------------------------------------------------------------------------

“Excluded Assets” means (i) assets Disposed of pursuant to Section 7.05(h)(ii),
(ii) damaged, worn-out or obsolete assets (including the abandonment or other
Disposition of intellectual property that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole),
(iii) inventory (including semiconductor wafers, modules, trackers, inverters
and other products that the Borrower and its Subsidiaries manufacture and/or
sell in the ordinary course of business), (iv) non-exclusive licenses and
sublicenses and licenses and sublicenses with regional exclusivity by the
Borrower or any of its Subsidiaries of software or intellectual property or
other IP Rights in the ordinary course of business, (v) assets Disposed of
(1) by any Loan Party or Subsidiary to a Loan Party, or (2) solely between or
among Subsidiaries that are not Loan Parties, in any such case, solely to the
extent constituting a Disposition permitted by Section 7.05 and, to the extent
such transaction also constitutes an Investment, permitted by Section 7.02,
(vi) any surrender or waiver of contract rights or settlement, release, recovery
on or surrender of contract, tort or other claims in the ordinary course of
business; (vii) the granting of Permitted Liens; and (viii) assets that are
Disposed of by any Loan Party to any Subsidiary that is not a Loan Party, solely
to the extent (a) such Disposition is permitted by Section 7.05(a), 7.05(b) or
7.05(d) and, to the extent such Disposition also constitutes an Investment, such
Investment is permitted by Section 7.02 and (b) the proceeds of such
Dispositions are required to be applied to make payments under Contractual
Obligations existing as of the Closing Date.

“Excluded Hedge Obligation” means, with respect to any Guarantor, any guarantee
of any Swap Obligations under a Related Credit Arrangement if, and only to the
extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Related Credit Arrangement (or any guarantee
thereof) is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation under a Related Credit
Arrangement but for such Guarantor’s failure to constitute an “eligible contract
participant”. If a Swap Obligation under a Related Credit Arrangement arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation under a Related Credit
Arrangement that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof).

“Excluded Property” has the meaning specified in the Pledge and Security
Agreement.

“Excluded Subsidiary” means, as of any date, (a) any Immaterial Subsidiary,
(b) any Non-Recourse Subsidiary, (c) any Foreign Subsidiary, other than a
Specified Subsidiary or Specified Foreign Subsidiary, (d) any Subsidiary that is
not a wholly-owned Subsidiary (for so long as such Subsidiary (i) remains a
non-wholly-owned Subsidiary and (ii) is prohibited by any applicable Contractual
Obligation or requirement of Law from guaranteeing or granting Liens to secure
the Obligations or would require consent, approval, license or authorization of
a Governmental Authority to guarantee or grant Liens to secure the Obligations)
and (e) any Domestic Subsidiary with respect to which, (i) in the reasonable
judgment of the Required Lenders and the Borrower, the cost or other
consequences of providing a guarantee of or granting Liens to secure the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom or (ii) providing such a Guarantee or granting such Liens
would likely result in material adverse tax consequences as reasonably
determined by the Borrower and consented to by the Required Lenders. In no event
shall any Specified Subsidiary

 

21

21



--------------------------------------------------------------------------------

or Specified Foreign Subsidiary constitute an Excluded Subsidiary, but, for the
avoidance of doubt, Specified Subsidiaries and Specified Foreign Subsidiaries
shall be subject to the limitations and exceptions set forth in Section 6.17
with respect to any requirements in any Loan Document to provide a guarantee
and/or grant Liens to secure the Obligations.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income (however denominated), and franchise Taxes imposed on it
(in lieu of net income Taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits Taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding Tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding Tax that (i) is imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto or designates a new Lending Office
(including FATCA) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii).

“Facility” means each Term Loan Facility and the L/C Facility, as the context
may require.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any regulations or official
interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent; provided, further, that if
such rate is below zero, the Federal Funds Effective Rate shall be deemed to be
zero.

“Fee Letter” means that certain Fee Letter dated as of the date hereof, among
the Arrangers (other than Macquarie Capital (USA) Inc.) and the Borrower, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms, which shall be subject to the confidentiality
provisions set forth therein or as otherwise agreed to from time to time by the
parties thereto, notwithstanding anything to the contrary in any other Loan
Document.

“Final Financing Order” has the meaning specified in Section 4.03(b).

“Final Order Replacement Letter of Credit” has the meaning specified in
Section 2.03(a)(ii).

 

22

22



--------------------------------------------------------------------------------

“Final Replaced Prepetition First Lien Letter of Credit” has the meaning
specified in Section 2.03(a)(ii).

“Financial Officer” means, with respect to any Loan Party, any of the following:
(a) the Chief Financial Officer, Treasurer, Assistant Treasurer, Controller or
Vice-President – Capital Markets and Corporate Finance of such Loan Party or
(b) if applicable, the Chief Restructuring Officer (or interim chief
restructuring officer reasonably acceptable to the Required Lenders and the
Primary L/C Issuer, prior to the appointment of the Chief Restructuring Officer
pursuant to Section 6.20(b)) of such Loan Party. Any document delivered
hereunder that is signed by a Financial Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Financial Officer shall be conclusively presumed to have acted on behalf of such
Loan Party. During the period from the Closing Date until such date as when the
Borrower appoints a Chief Restructuring Officer in accordance with Section 6.20,
references thereto in this Agreement (other than references in Section 6.20(b))
shall be deemed references to one of the officers described in the preceding
clause (a). During the period from the Closing Date until such date as when the
designee title is removed from the Borrower’s Chief Financial Officer designee,
references thereto in this Agreement shall be deemed references to one of the
other officers described in clause (a) or (b) of this definition.

“Financing Orders” means, collectively, the Interim Financing Order and the
Final Financing Order.

“First Amendment” means that certain Amendment No. 1 to Senior Secured
Superpriority Debtor-in-Possession Credit Agreement, dated as of May 18, 2016,
among the Borrower, the Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” has the meaning specified in the First
Amendment.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, subject to the Post-Petition
Intercreditor Arrangements, that such Lien is the only Lien to which such
Collateral is subject, other than Liens permitted by Section 7.01 which would
not have priority over the Liens securing the Obligations (unless such Liens are
Permitted Prior Liens).

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary whose Equity
Interests are owned directly, in whole or in part, by the Borrower or any other
Loan Party.

“Foreign DIP Facilities Blocked Account” means any Deposit Account or other
demand, securities or similar account of a Loan Party or Subsidiary that (a) is
located in a Specified Foreign Jurisdiction or another jurisdiction outside of
the United States that is identified by the Borrower and reasonably acceptable
to the Administrative Agent and the Tranche B Advisors, (b) constitutes
Collateral and (c) is subject to a DIP Facilities Blocked Account Arrangement
(subject to Section 6.17).

“Foreign Guarantor” means any Guarantor that is a Foreign Subsidiary.

“Foreign IP Rights” means patents, trademarks, copyrights or other intellectual
property of any Loan Party that is created, registered or applied-for in any
jurisdiction other than the U.S.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States and each political subdivision
thereof shall be deemed to constitute a single jurisdiction.

 

23

23



--------------------------------------------------------------------------------

“Foreign Prepayment Event” has the meaning set forth in Section 2.05(k)(i).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Lender” means Deutsche Bank AG New York Branch or its Affiliate,
solely in its capacity as an Initial Term Lender funding Initial Tranche B Term
Loans on the Closing Date. All such Initial Tranche B Term Loans shall be
assigned to a Person that will become a Lender hereunder pursuant to an
Assignment and Assumption.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are in effect on the date of this
Agreement, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or Disposition of assets permitted by this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

 

24

24



--------------------------------------------------------------------------------

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower
identified on Schedule 1.01(d) hereto (subject to Section 6.17 with respect to
certain collateral matters specified therein) and (b) each other Person who is
or becomes a party to the Guaranty (including by execution of a Guaranty Joinder
Agreement pursuant to Section 6.13 or otherwise) as a guarantor.

“Guaranty” means the Guaranty Agreement, substantially in the form of Exhibit G,
and including each Guaranty Joinder Agreement entered into in connection
therewith, whether pursuant to Section 6.13 or otherwise.

“Guaranty Joinder Agreement” means a joinder to the Guaranty, substantially in
the form attached as Exhibit A to the Guaranty or otherwise in form and
substance satisfactory to the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic materials, substances, wastes or other pollutants or
contaminants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Immaterial Subsidiary” means, as of any date, any Subsidiary (i) whose total
net assets are less than $15,000,000, individually, and, together with the net
assets of all other Subsidiaries that are Immaterial Subsidiaries, as of that
date, are less than $25,000,000, and (ii) whose total revenues are less than
$15,000,000, individually, and, together with the revenues of all other
Subsidiaries that are Immaterial Subsidiaries, for the most recently ended
12-month period for which financial statements have been (or were required to
be) delivered pursuant to Section 6.01(a), (b) or (c) (or for dates prior to the
date of the first requirement under Section 6.01(a), (b) or (c), for the
four-fiscal quarter period ended September 30, 2015), are less than $25,000,000;
provided that (x) solely for the purposes of clause (a) of the definition of
Excluded Subsidiaries, “Immaterial Subsidiary” means, as of any date, any
Subsidiary (i) whose total assets are less than $1,000,000, individually, and,
together with the total assets of all other Subsidiaries that are Immaterial
Subsidiaries for such purpose, as of that date, are less than $1,000,000, and
(ii) whose total revenues are less than $1,000,000, individually, and, together
with the revenues of all other Subsidiaries that are Immaterial Subsidiaries,
for the most recently ended 12-month period for which financial statements have
been (or were required to be) delivered pursuant to Section 6.01(a), (b) or
(c) (or for dates prior to the date of the first requirement under
Section 6.01(a), (b), or (c) for the four-fiscal quarter period ended
September 30, 2015), are less than $1,000,000 and (y) solely for the purposes of
Sections 7.01, 7.03 and 7.12(a)(x), “Immaterial Subsidiary” means, as of any
date, any Subsidiary (i) whose total net assets are less than $5,000,000,
individually, and, together with the total net assets of all other Subsidiaries
that are Immaterial Subsidiaries for such purpose, as of that date, are less
than $5,000,000, and (ii) whose total revenues are less than $5,000,000,
individually, and, together with the revenues of all other Subsidiaries that are
Immaterial Subsidiaries, for the most recently ended 12-month period for which
financial statements have been (or were required to be) delivered pursuant to
Section 6.01(a), (b) or (c) (or for dates prior to the date of the first
requirement under Section 6.01(a), (b) or (c), for the four-fiscal quarter
period ended September 30, 2015), are less than $5,000,000.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

25

25



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services incurred after the Petition Date (other than trade accounts
payable and other similar accrued expenses in the ordinary course of business
and not in connection with the borrowing of money);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (in each case other than through the issuance of
Equity Interests (other than Disqualified Equity Interests)) in respect of any
Disqualified Equity Interest in such Person, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other similar entity
in which the liability of owners of Equity Interests is limited to their Equity
Interest in such entity) in which such Person is a general partner or a joint
venturer, other than (x) to the extent the terms of such Indebtedness expressly
limit the liability of such Person in respect thereof (but only to the extent of
any such limitations) or (y) such Indebtedness is expressly made non-recourse to
such Person. Indebtedness shall exclude (i) Renewable Project Contractual
Obligations, (ii) Permitted Deferred Acquisition Obligations existing as of the
Petition Date and (iii) contingent or deferred payment obligations (including,
without limitation, any purchase price adjustments) with respect to any
Disposition permitted by Section 7.05. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease as of any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. For the avoidance of doubt, the Borrower’s obligations under any 2018
Convertible Notes Call Transaction, any 2021 Convertible Notes Call Transaction,
any 2020 Convertible Notes Call Transaction, any 2022 Convertible Notes Call
Transaction, any 2023 Convertible Notes Call Transaction, and any 2025
Convertible Notes Call Transaction shall not constitute Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

 

26

26



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.07.

“Initial Budget” has the meaning specified in Section 4.01(h).

“Initial Purchasers” means the several initial purchasers named in that certain
Purchase Agreement, dated as of December 12, 2013, relating to the sale of the
2018 Convertible Senior Notes and the 2021 Convertible Senior Notes, the several
initial purchasers named in that certain Purchase Agreement, dated as of June 4,
2014, relating to the sale of the 2020 Convertible Senior Notes, the several
initial purchasers named in that certain Purchase Agreement, dated as of
January 20, 2015, relating to the sale of the 2022 Convertible Senior Notes, and
the several initial purchasers named in that certain Purchase Agreement, dated
on or about May 7, 2015, relating to the sale of the 2023 Convertible Senior
Notes and the sale of the 2025 Convertible Senior Notes.

“Initial Term Lender” means any Initial Tranche A Term Lender and any Initial
Tranche B Term Lender.

“Initial Term Loan Commitment” means each Initial Tranche A Term Loan Commitment
and Initial Tranche B Term Loan Commitment.

“Initial Term Loans” means the Initial Tranche A Term Loans and the Initial
Tranche B Term Loans.

“Initial Tranche A Term Lender” means any Lender with an Initial Tranche A Term
Loan Commitment or holding Initial Tranche A Term Loans.

“Initial Tranche A Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Initial Tranche A Term Loans hereunder on the
Closing Date. The amount of each Lender’s Initial Tranche A Term Loan Commitment
as of the Closing Date (immediately prior to the funding of any Initial Tranche
A Term Loans) is set forth on Schedule 2.01(a). The aggregate amount of the
Initial Tranche A Term Loan Commitments as of the Closing Date (immediately
prior to the funding of any Initial Tranche A Term Loans) is $37,500,000.

“Initial Tranche A Term Loan Facility” means Initial Tranche A Term Loan
Commitments utilized in making Initial Tranche A Term Loans hereunder.

“Initial Tranche A Term Loans” means the term loans made by the Lenders to the
Borrower pursuant to Section 2.01(a)(i).

“Initial Tranche B Term Lender” means any Lender with an Initial Tranche B Term
Loan Commitment or holding Initial Tranche B Term Loans.

“Initial Tranche B Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Initial Tranche B Term Loans hereunder on the
Closing Date. The amount of each Lender’s Initial Tranche B Term Loan Commitment
as of the Closing Date (immediately prior to the funding of any Initial Tranche
B Term Loans) is set forth on Schedule 2.01(a). The aggregate amount of the
Initial Tranche B Term Loan Commitments as of the Closing Date (immediately
prior to the funding of any Initial Tranche B Term Loans) is $52,500,000.

“Initial Tranche B Term Loan Facility” means Initial Tranche B Term Loan
Commitments utilized in making Initial Tranche B Term Loans hereunder.

 

27

27



--------------------------------------------------------------------------------

“Initial Tranche B Term Loans” means the term loans made by the Lenders to the
Borrower pursuant to Section 2.01(a)(ii).

“Intercompany Note” means a promissory note substantially in the form of Exhibit
H evidencing Indebtedness owed among Loan Parties and their Subsidiaries.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; and (b) as to any Base Rate Loan, the second Business Day of each month,
with respect to the interest accrued during the most recently ended preceding
month.

“Interest Period” means, in connection with a Eurocurrency Rate Loan, an
interest period of one month (or, in the sole discretion of the Administrative
Agent, any period of less than a month (to the extent such shorter period is
requested by the Borrower), (i) initially, commencing on the date of a Committed
Borrowing (or, in the case of the Roll-Up Loans and L/C-BA Borrowings (as
defined in the Prepetition First Lien Credit Agreement) the date the same are
deemed to be Loans hereunder pursuant to Section 2.01(e)) or a conversion or
continuation thereof, as the case may be; and (ii) thereafter, commencing on the
day on which the immediately preceding Interest Period expires; provided, (a) if
an Interest Period would otherwise expire on a day that is not a Business Day,
such Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clause (c) of this definition, end on
the last Business Day of a calendar month; and (c) no Interest Period with
respect to any portion of the Loans shall extend beyond the Stated Maturity
Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

“Interim Financing Order” has the meaning specified in Section 4.01(f).

“Interim Order Replacement Letter of Credit” has the meaning specified in
Section 2.03(a)(i).

“Interim Replaced Prepetition First Lien Letter of Credit” has the meaning
specified in Section 2.03(a)(i).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of related transactions) of assets
of another Person that constitute a business unit or division. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, but deducting therefrom (A) the amount of any cash
repayments or cash distributions received on account of such Investment by, or
the return on or of capital (in Cash) with respect to, such Investment to, the
Person making such Investment, and (B) the profit component of any payments
received by the Borrower, directly or indirectly, pursuant to a Contractual
Obligation entered into in connection with such Investment; provided that
(i) “profit component” shall mean Cash in excess of the cost of property sold,
licensed, contributed or otherwise

 

28

28



--------------------------------------------------------------------------------

transferred, as applicable, by the Borrower, directly or indirectly, pursuant to
a Contractual Obligation in connection with such Investment (with non-exclusive
licenses with regional exclusivity of IP Rights being deemed to have no cost for
purposes of such calculation) and (ii) such profit component shall only be
deducted when actually received in Cash by a Loan Party. No payment pursuant to
and in accordance with the terms of Renewable Project Contractual Obligations
made by the Borrower or a Subsidiary that is in each case party to such
Renewable Project Contractual Obligation pursuant to which such Person owns,
operates, develops or constructs one or more Renewable Energy Systems shall be
deemed to constitute an Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

“Judgment Currency” has the meaning specified in Section 10.19.

“L/C Advance” means, with respect to each L/C Lender, such L/C Lender’s funding
of its participation in any L/C Borrowing in accordance with its Applicable
Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit upon presentation. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the
extension of the expiry date thereof.

“L/C Facility” means the making of L/C Credit Extensions hereunder and the
deemed issuance of Letters of Credit and related L/C Borrowings and L/C Advances
hereunder.

“L/C Facility Obligations” shall mean (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest on the L/C Borrowings made
to the Borrower under this Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, and
(ii) all other monetary obligations of the Borrower owed under or pursuant to
this Agreement and each other Loan Document with respect to the L/C Facility and
L/C Obligations or otherwise owing, due or payable to an L/C Issuer or an L/C
Lender (in their respective capacities as such), including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise, and (b) the due and
punctual payment of all obligations of each other Loan Party under or pursuant
to each of the Loan Documents with respect to the L/C Facility and L/C
Obligations or otherwise owing, due or payable to an L/C Issuer or an L/C Lender
(in their respective capacities as such).

“L/C Issuer” means, as the context may require, (a) Wells Fargo Bank, National
Association, in its capacity as issuer of Letters of Credit issued or deemed
issued by it hereunder on or after the Closing Date, (b) KeyBank National
Association, in its capacity as issuer of Letters of Credit issued or deemed

 

29

29



--------------------------------------------------------------------------------

issued by it hereunder on or after the Closing Date, (c) Royal Bank of Canada,
in its capacity as issuer of Letters of Credit issued or deemed issued by it
hereunder on or after the Closing Date, (d) any Additional L/C Issuer, or
(e) collectively, all of the foregoing. For the avoidance of doubt, references
to “L/C Issuer” in Sections 10.01 and 10.06 shall have the meaning specified in
clause (e) of the foregoing sentence.

“L/C Lender” means each Lender set forth on Schedule 2.03 as such Persons may be
changed pursuant to an Assignment and Assumption.

“L/C Note” means a promissory note of the Borrower in favor of an L/C Lender
evidencing L/C Borrowings made by such Lender to the Borrower, substantially in
the form of Exhibit C-2.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Replacement Letters of Credit plus
the aggregate of all Unreimbursed Amounts, including all outstanding L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Replacement Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.09. For all purposes of this Agreement,
if on any date of determination a Replacement Letter of Credit has expired by
its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“L/C Refinancing Fee” has the meaning specified in Section 2.09(d).

“Laws” means, collectively, all applicable international, foreign, federal,
state and local laws (including principles of common law), constitutions,
conventions, statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender Counterparty” means (a) Wells Fargo Bank, N.A. or any Affiliate thereof
(whether or not such entity is a Lender, an L/C Issuer or any other party to
this Agreement at any time) (the “Designated Lender Counterparty”), (b) a
Lender, an Arranger or the Administrative Agent or (c) an Affiliate of any of
the foregoing, in any such case, that is a party to an arrangement for the
delivery of treasury management services to a Loan Party (including a Person
that was a Lender, an Arranger or the Administrative Agent or an Affiliate of
any of the foregoing on the Closing Date or on the date such Person entered into
an arrangement for the delivery of treasury management services to a Loan Party
but subsequently ceased to be a Lender, an Arranger or the Administrative Agent
or an Affiliate of any of the foregoing, as the case may be); provided that, at
the time of entering into such arrangement, such Lender, Arranger or
Administrative Agent or Affiliate of such Lender, Arranger or Administrative
Agent was not a Defaulting Lender. None of the foregoing Persons other than the
Designated Lender Counterparty shall be deemed a Lender Counterparty with
respect to an arrangement for the delivery of treasury management services
unless and until such Person delivers a notice to the Administrative Agent in
the form of Exhibit J and otherwise complies with Section 10.20.

“Lenders” means (a) the Initial Term Lenders (other than any such Person that
has ceased to be a party hereto by assignment of all of its Loans and
Commitments), (b) the Delayed Draw Lenders holding Delayed Draw Term Loan
Commitments or Delayed Draw Term Loans, (c) the L/C Lenders, (d) the Tranche A-1
Roll-Up Lenders, (e) the Tranche A-2 Roll-Up Lenders, (f) the Tranche B Roll-Up
Lenders and (fg) any Person that has purchased or otherwise holds Loans and/or
Commitments hereunder pursuant to an Assignment and Assumption or has an
obligation to fund L/C Advances (other than any such Person that has ceased to
be a party hereto by assignment of all of its Loans and Commitments).

 

30

30



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any Prepetition First Lien Letter of Credit that is
deemed reissued hereunder by operation of Sections 2.03(a)(i) and 2.03(a)(ii). A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.

“Letter of Credit Application” means an application and agreement for the
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer.

“Letter of Credit Deadline” means the day that is three Business Days prior to
the Stated Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Expiration Date” means the day that is 180 days after the
Stated Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day); provided that if any Letter of Credit remains outstanding on the
Letter of Credit Deadline, the Borrower shall either (i) Cash Collateralize the
maximum face amount of all such Letters of Credit or (ii) deliver to the
applicable L/C Issuer a “back-to-back” letter of credit relative to the Letter
of Credit from an issuer and in form and substance reasonably satisfactory to
such L/C Issuer in its sole discretion.

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing); provided that
in no event shall an operating lease or an agreement to sell be deemed to
constitute a Lien.

“Loan” means (a) an extension of credit by a Lender to the Borrower under
Article II in the form of a Term Loan or a deemed issuance of a Term Loan
(including, for the avoidance of doubt, the Roll-Up Loans) under Article II or
(b) an L/C Borrowing.

“Loan Documents” means this Agreement, the Financing Orders, each Note, the
Guaranty (including each Guaranty Joinder Agreement), the Security Documents,
each Issuer Document (other than with respect to any representations and
warranties, covenants or event of default provisions set forth therein, to the
extent the subject matter thereof is covered in Article V, VI, VII or VIII
hereof), the Fee Letter and each other document from time to time designated as
a Loan Document in writing by the Borrower and the Required Lenders.

“Loan Notice” means a Term Loan Borrowing Notice or Continuation/Conversion
Notice, as the context may require.

“Loan Parties” means, collectively, the Borrower, each Guarantor and each Person
that grants a Lien on Collateral to secure the Obligations pursuant to any
Security Document.

 

31

31



--------------------------------------------------------------------------------

“Loan Party Service Providers” means NVT Licenses, LLC, a Delaware limited
liability company, Team-Solar, Inc., a California corporation, SunEdison
Contracting LLC, a Delaware limited liability company, and NVT LLC, a Delaware
limited liability company.

“Margin Stock” has the meaning given to such term in Regulation U issued by the
FRB.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means any event, condition, circumstance or
contingency that has had or would reasonably be expected to have a material
adverse change or material adverse effect on (a) the business, operations,
properties, assets, liabilities or financial condition of the Loan Parties and
their respective Subsidiaries, taken as a whole, (b) the ability of the Borrower
or of the Loan Parties, taken as a whole, to perform its or their, as the case
may be, payment obligations and other material obligations under the Loan
Documents, (c) the validity or enforceability of the Loan Documents or (d) the
rights, remedies and benefits available to or conferred upon the Administrative
Agent, the L/C Issuers or the Lenders under the Loan Documents; provided that
(i) nothing disclosed (x) in any SEC filings made by the Borrower or any of its
subsidiaries prior to the Petition Date, (y) in any disclosure schedule to any
Loan Document (but, in all cases under clauses (x) and (y), without regard to
“risk factor” or other forward-looking disclosure), or (z) in writing to each of
the Arrangers and the Tranche B Advisors one (1) Business Day prior to the
Petition Date (clauses (x), (y) and (z), collectively, the “Disclosed Matters”),
in any such case, shall in and of itself constitute a Material Adverse Effect,
(ii) effects resulting from events leading up to the commencement a proceeding
under chapter 11 of the Bankruptcy Code by the Debtor Loan Parties and the
commencement, continuation and prosecution of the Cases shall not in and of
themselves constitute a Material Adverse Effect under clause (a) or (b) above
and (iii) the timely and successful exercise of any challenge rights with
respect to any Prepetition Obligations in accordance with the Financing Orders
shall not in and of itself constitute a Material Adverse Effect under clause
(c) or (d) above.

“Material Documents” means all pleadings, documents, proposed forms of order, or
other items filed by the Debtors in the Cases that relate to the following:
(a) rejection or assumption of material executory contracts, (b) any plan of
reorganization or liquidation, (c) any debtor-in-possession financing or use of
cash collateral that does not result in Payment in Full of the Obligations upon
consummation of such financing or use of cash collateral, (d) YieldCo, YieldCo
Intermediate, YieldCo II, Yieldco II Intermediate and their respective
subsidiaries, (e) any sale of assets with value greater than $5,000,000 or
(f) any other item that would materially and adversely affect the Lenders’, the
L/C Issuers or Prepetition Secured Parties’ claims.

“Material Subsidiary” means, as of any date, any Subsidiary that is not an
Immaterial Subsidiary.

“Maturity Date” means the earliest of (a) the Stated Maturity Date,
(b) thirty-five (35) days after the entry of the Interim Financing Order (or
such later date as the Required Lenders may approve; provided that the Required
Lenders shall not unreasonably withhold approval to extend such period to
forty-five (45) days after the entry of the Interim Financing Order), if the
Final Financing Order has not been entered prior to the expiration of such
period, (c) the substantial consummation (as defined in Section 1101 of the
Bankruptcy Code and which for purposes hereof shall be no later than the
“effective date” thereof) of a plan of reorganization filed in the Cases that is
confirmed pursuant to an order entered by the Bankruptcy Court, (dc) the
consummation of a sale of all or substantially all of the assets of the Loan
Parties pursuant to Section 363 of the Bankruptcy Code, and (ed) the
acceleration of the Loans and the termination of all Commitments in accordance
with this Agreement.

 

32

32



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning specified in Section 10.09.

“Missing Guarantor” has the meaning specified in Section 6.17(c).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any mortgage, charge, hypothec, deed of trust, deed to secure
debt or other agreement which conveys or evidences a Lien in favor of the
Administrative Agent, for the benefit of the Secured Parties, on real property
(or any interest in real property) of a Loan Party, including any amendment,
modification, restatement, replacement and/or supplement thereto or thereof.

“Mortgaged Properties” means (a) those real properties listed on
Schedule 1.01(e) which are designated as Mortgaged Properties and (b) any real
property in which a Mortgage is granted pursuant to any Security Document;
provided that no real property interests of any Debtor Loan Party shall
constitute Collateral until the requirements set forth in Schedule 6.14(b) have
been satisfied with respect to such real property to the satisfaction of the
Lenders, and from and after the satisfaction thereof such real property shall
automatically and without further action by any Loan Party, any Secured Party or
the Bankruptcy Court constitute Collateral of such Debtor Loan Party for all
purposes of the Loan Documents.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or since the Petition Date, has made or
been obligated to make contributions.

“Near Term Sale Motion” has the meaning specified in Section 6.19.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (a) income or gains taxes payable by the seller
as a result of any gain recognized in connection with such Asset Sale,
(b) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Obligations, the Prepetition
First Lien Obligations, the Prepetition Second Lien Loan Obligations, or the
Prepetition Second Lien Notes Obligations) that is secured by a Lien on the
stock or assets in question (in the case of any Collateral, which Lien is a
Permitted Prior Lien) and that is required to be repaid under the terms thereof
as a result of such Asset Sale and (c) a reasonable reserve for any adjustment
to the sale price or any liabilities (i) related to any of the applicable assets
and (ii) retained by the Borrower or any of the Subsidiaries, including any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to the purchaser in respect of
such Asset Sale undertaken by Borrower or any of its Subsidiaries in connection
with such Asset Sale; provided that upon release of any such reserve (other than
in connection with a payment in respect of any such liability), the amount
released shall be considered Net Asset Sale Proceeds. Notwithstanding the
foregoing, if the aggregate Net Asset Sale Proceeds received by any Loan Party
or Subsidiary in respect of any transaction (or series of related transactions)
does not exceed $50,000 individually or $500,000 in the aggregate for all such
transactions after the Closing Date, such Net Asset Sale Proceeds received in
respect of such transaction (or series of related transactions) shall be deemed
to be $0 for purposes of this definition.

“Net Foreign Proceeds” has the meaning set forth in Section 2.05(k)(i).

 

33

33



--------------------------------------------------------------------------------

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Borrower or such Subsidiary in
respect thereof, (b) any bona fide direct costs incurred in connection with such
covered loss or taking, including income taxes payable as a result of any gain
recognized in connection therewith, (c) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Obligations, the Prepetition First Lien Obligations, the Prepetition
Second Lien Loan Obligations, or the Prepetition Second Lien Notes Obligations)
that is secured by a Lien on the stock or assets in question (in the case of any
Collateral, which Lien is a Permitted Prior Lien) and that is required to be
repaid under the terms thereof as a result of such covered loss or taking and
(d) payments required pursuant to definitive documentation evidencing Permitted
Non-Recourse Project Indebtedness as in effect on the Closing Date and/or
Renewable Project Contractual Obligations in either case relating to the assets
in question. Notwithstanding the foregoing, if the aggregate Net
Insurance/Condemnation Proceeds received by any Loan Party of Subsidiary in
respect of any transaction (or series of related transactions) does not exceed
$50,000 individually or $500,000 in the aggregate for all such transactions
after the Closing Date, such Net Insurance/Condemnation Proceeds received in
respect of such transaction (or series of related transactions) shall be deemed
to be $0 for purposes of this definition.

“New Subsidiary” has the meaning specified in Section 6.13.

“Non-Budgeted Asset Sale Proceeds” means any Net Asset Sale Proceeds other than
Budgeted Asset Sale Proceeds.

“Non-Consenting Lender” has the meaning specified in Section 10.13.

“Non-Debtor Loan Parties” means each Loan Party that is not a Debtor.

“Non-Defaulting Lender” means, at any time, each Lender that is not at such time
a Defaulting Lender.

“Non-Recourse Project Indebtedness” means (A) Indebtedness of a Non-Recourse
Subsidiary owed to a Person that is not a Loan Party, Subsidiary or affiliate of
the Borrower with respect to which the creditor has no recourse (including by
virtue of a Lien, Guarantee or otherwise) to the Borrower or any other Loan
Party other than recourse (i) to any Equity Interest in such Non-Recourse
Subsidiary owned by a Loan Party, (ii) by virtue of rights of such Non-Recourse
Subsidiary under a Renewable Project Contractual Obligation assigned to such
creditor, which rights may be exercised pursuant to such Renewable Project
Contractual Obligation against the Borrower or any other Loan Party that is in
each case party to such Renewable Project Contractual Obligation as the owner,
operator, developer or construction company of the applicable Renewable Energy
Systems, (iii) pursuant to Permitted Project Undertakings or Permitted Equity
Commitments or (iv) pursuant to Specified Surety Bonds, and (B) Indebtedness of
SMP owed to an unrelated Person with respect to which the creditor has no
recourse (including by virtue of a Lien, Guarantee or otherwise) to the Borrower
or any other Loan Party other than recourse to any Equity Interest in SMP owned
by a Loan Party. Notwithstanding anything herein to the contrary, “Non-Recourse
Project Indebtedness” shall not include any Indebtedness incurred, or the
proceeds of which are used, to prepay, redeem, purchase, convert, exchange,
defease, acquire or otherwise satisfy any Convertible Senior Notes or
Convertible Bond Indebtedness of the Borrower outstanding as of the Petition
Date.

 

34

34



--------------------------------------------------------------------------------

“Non-Recourse Subsidiary” means:

(a) any Subsidiary of the Borrower that (i) (w) is SMP, (x) is the owner and/or
operator of one or more Renewable Energy Systems, (y) is the lessee or borrower
in respect of Non-Recourse Project Indebtedness financing one or more Renewable
Energy Systems, and/or (z) develops or constructs one or more Renewable Energy
Systems, (ii) has no Subsidiaries and owns no material assets other than those
assets necessary for the development or operation of such Renewable Energy
Systems for which it was formed or for engaging in a line of business not
prohibited by Section 7.07 or, in the case of SMP, owns assets necessary for SMP
to engage in the business SMP was formed to engage and (iii) has no Indebtedness
other than intercompany Indebtedness to the extent permitted hereunder and
Non-Recourse Project Indebtedness, and

(b) any Subsidiary that (i) is the direct or indirect owner of all of the Equity
Interests in one or more Persons, each of which meets the qualifications set
forth in clause (a) above, (ii) has no Subsidiaries other than Subsidiaries each
of which meets the qualifications set forth in clause (a) or clause (b)(i)
above, (iii) owns no material assets other than those assets necessary for the
development or operation of the Renewable Energy Systems or engagement in the
other line of business not prohibited by Section 7.07 or, in the case of SMP,
owns assets necessary for SMP to engage in the business SMP was formed to engage
for which it or its Subsidiaries was formed and (iv) has no Indebtedness other
than intercompany Indebtedness to the extent permitted hereunder and
Non-Recourse Project Indebtedness.

It is understood and agreed that, notwithstanding anything to the contrary, no
Subsidiary that is a Loan Party shall be deemed to be a Non-Recourse Subsidiary
and no such Subsidiary may be designated or characterized as a Non-Recourse
Subsidiary, in any such case, unless and until such Subsidiary is released from
its Guaranty pursuant to Section 9.10.

“Note” means (a) with respect to any Term Loans, a Term Loan Note, and (b) with
respect to any L/C Borrowings, an L/C Note.

“Notice of Default” means any written notice delivered by the Administrative
Agent or the Required Lenders of a failure by the Borrower or any other Loan
Party to perform or observe any applicable term, covenant or agreement under
this Agreement or any other Loan Document, or that a Default otherwise exists
hereunder, which such notice shall be identified as a “notice of default” and
shall reference the clause of Section 8.01 to which it relates.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document (or
other relevant document in the case of Related Credit Arrangements) or otherwise
with respect to any Loan, Letter of Credit or other L/C Facility Obligation or
Related Credit Arrangement, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that Obligations of any Guarantor shall not include
any Excluded Hedge Obligations of such Guarantor.

“OFAC” has the meaning specified in Section 5.20.

 

35

35



--------------------------------------------------------------------------------

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to L/C Borrowings on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such L/C
Borrowings occurring on such date; (b) with respect to any L/C Obligations on
any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts and (c) with respect to
Term Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate reasonably determined by the Administrative Agent or the L/C
Issuer, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Deutsche Bank AG New York Branch in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PATRIOT Act” has the meaning specified in Section 4.01(d).

“Payment in Full” or “Paid in Full” means, with respect to the Obligations (or,
as the context may require, any Class of Obligations), (i) the termination of
the Commitments (or applicable Class thereof) of all of the Lenders (or
applicable Class thereof), (ii) payment in full in Cash of all Obligations (or
applicable Class thereof) (other (x) than contingent indemnification obligations
and other obligations not then payable which expressly survive termination, and
(y) any Obligations under Related Credit Arrangements not then due and payable
in each case of the foregoing clauses (x) and (y), as to which no claim has been
asserted and, in the case of clause (y), to the extent arrangements satisfactory
to the applicable Lender Counterparty shall have been made in respect of any
such

 

36

36



--------------------------------------------------------------------------------

Obligations under Related Credit Arrangements of the applicable Lender
Counterparty (which arrangements may include, in the applicable Lender
Counterparty’s reasonable discretion, Cash Collateral reasonably satisfactory to
the applicable Lender Counterparty) and (iii) other than with respect to any
reference solely to the Payment in Full of the Term Loan Obligations, the
expiration, cancellation or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the L/C Issuer
thereof shall have been made (which arrangements may include, in the applicable
L/C Issuer’s reasonable discretion, Cash Collateral or backstop letters of
credit reasonably satisfactory (and issued by a letter of credit issuer
reasonably satisfactory) to the applicable L/C Issuer in an amount equal to 105%
of the then Outstanding Amount of all Letters of Credit); provided that,
notwithstanding anything herein or in any other Loan Document to the contrary,
with respect to Tranche B Roll-Up Obligations, “Payment in Full” or “Paid in
Full” shall mean the payment in full in cash of all Tranche B Roll-Up
Obligations (other than contingent indemnification obligations and other
obligations not then payable which expressly survive termination, in any such
case, not then due and payable and as to which no claim has been asserted) or
such other treatment thereof in accordance with terms of the Final Financing
Order.

“PBGC” means the Pension Benefit Guaranty Corporation as defined in Subtitle A
of Title IV of ERISA.

“Performance Letters of Credit” means any direct obligations arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments that, in any such case, secure
the performance of bids, trade contracts, solar incentive reservations, utility
queue interconnection positions and leases (in each case not constituting
Indebtedness), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business.

“Permitted Budget Variance” means, for any Business Segment, the amount
reflected on Schedule 7.15 opposite such Business Segment under the heading
“Permitted Budget Variance” by which such Business Segment’s actual Cumulative
Net Cash Flow in any Variance Period is permitted to be less than the forecasted
Cumulative Net Cash Flow for such Variance Period as set forth in the Budget. To
the extent actual Cumulative Net Cash Flow is greater than forecasted for any
applicable Variance Period and applicable Business Segment, then such variance
is permitted for purposes of the Loan Documents.

“Permitted Deferred Acquisition Obligation” means an obligation of the Borrower
or any of its Subsidiaries to pay the purchase price for the acquisition of a
Person or assets over time or upon the satisfaction of certain conditions.

“Permitted Disposition Asset” means any asset or property of the Borrower or its
Subsidiaries that is Disposed pursuant to the Asset Sale Process.

“Permitted Equity Commitments” means obligations of the Borrower or any of its
Subsidiaries to make any payment in respect of any Equity Interest in any
Non-Recourse Subsidiary (and any Guarantee by the Borrower or any of its
Subsidiaries of such obligations) in connection with a Renewable Energy System
owned, operated, developed, constructed or financed by such Non-Recourse
Subsidiary as long as each such payment in respect of such Equity Interest
(i) constitutes an Investment expressly permitted by Section 7.02 and (ii) is
specified in the Budget.

“Permitted Equity Liens” means (a) Liens permitted by Section 7.01(a), (b), (l),
(m), (r), (t), or (w), (b) other than with respect to any Equity Interests of
any Loan Party, Liens permitted by Section 7.01(v) and (c) Permitted Liens
arising by operation of Law or constituting non-consensual Permitted Liens.

 

37

37



--------------------------------------------------------------------------------

“Permitted Liens” means Liens permitted by Section 7.01.

“Permitted Non-Recourse Project Indebtedness” means Non-Recourse Project
Indebtedness of a Non-Recourse Subsidiary that is (a) outstanding as of the
Closing Date (it being agreed that the extension or renewal of the maturity date
of any such outstanding Indebtedness shall be permitted so long as (i) the
aggregate amount of such Indebtedness is not increased and (b) such Indebtedness
is not refinanced), (b) outstanding from time to time under commitments, lines
of credit or other debt facilities existing as of the Closing Date and set forth
on Schedule 7.03(f) or (c) a Permitted Refinancing consisting of the extension
of the maturity of, or the commitments, lines of credit or availability under,
Permitted Non-Recourse Project Indebtedness referred to in clause (b) above.

“Permitted Prior Liens” means (a) Liens permitted by Section 7.01(e), (f), (l),
(q) or (x), (b) Permitted Liens arising by operation of Law or constituting
non-consensual Permitted Liens, (c) solely with respect to the assets of any
Non-Debtor Loan Party, Permitted Liens on its assets existing prior to such
Subsidiary becoming a Loan Party and (d) with respect to the assets of any
Debtors, Liens permitted by the Prepetition Loan Documents (to the extent any
such permitted Liens were (i) valid, binding, enforceable, non-avoidable and
senior in priority to the Liens securing the Prepetition First Lien Obligations
as of the Petition Date and (ii) either properly perfected as of the Petition
Date or perfected subsequent to the Petition Date as permitted by Section 546(b)
of the Bankruptcy Code); provided, however, subject to the Post-Petition
Intercreditor Arrangements, that no Liens granted to secure any Prepetition
First Lien Obligations or Prepetition Second Lien Obligations shall constitute
“Permitted Prior Liens”.

“Permitted Project Undertakings” means Guarantees by the Borrower or any of its
Subsidiaries of Renewable Project Contractual Obligations.

“Permitted Refinancing” means any refinancings, refundings, renewals or
extensions of Indebtedness; provided that (i) the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) the direct or any contingent obligor (including any Guarantees
by any Subsidiaries) with respect thereto is not changed, (iii) such
Indebtedness, if unsecured or secured on a junior basis to the Obligations,
shall not become secured or secured on a pari passu or senior basis to the
Obligations, as applicable and (iv) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate.

““Permitted Seller Notes”” means the senior secured exchangeable notes in an
aggregate principal amount on the Closing Date equal to $215,000,000 issued by
the Seller Note SPV pursuant to that certain Indenture, dated as of January 29,
2015, by and among the Seller Note SPV, as issuer, the Borrower, as guarantor,
and Wilmington Trust, National Association, as trustee, exchange agent,
registrar, paying agent and collateral agent.

 

38

38



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petition Date” has the meaning specified in the recitals hereto.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Multiemployer Plan, that (a) the Borrower
or any ERISA Affiliate maintains, sponsors, contributes to, has an obligation to
contribute to or has made contributions to at any time since the Petition Date
and (b) is subject to Section 412 or 430 of the Code or Section 302 or 303 of
ERISA or Title IV of ERISA.

“Platform” has the meaning specified in Section 6.02.

“Pledge and Security Agreement” means the Pledge and Security Agreement,
substantially in the form of Exhibit F, and including each Pledge and Security
Agreement Joinder entered into in connection therewith, whether pursuant to
Section 6.13 or otherwise.

“Pledge and Security Agreement Joinder” means a joinder to the Pledge and
Security Agreement, in form and substance reasonably satisfactory to the
Administrative Agent.

“Post-Petition Intercreditor Arrangements” has the meaning specified in
Section 4.01(f).

“Prepayment/Deposit Notice” has the meaning specified in Section 2.05(i).

“Prepetition Auto-Extension Letter of Credit” means an “Auto-Extension Letter of
Credit” as defined in the Prepetition First Lien Credit Agreement.

“Prepetition Designated LCs” has the meaning ascribed to the term “Designated
LCs” in the Prepetition First Lien Credit Agreement.

“Prepetition Drawn Letters of Credit” has the meaning specified in Section 5.30.

“Prepetition First Lien Agent” means the “Administrative Agent” as defined in
the Prepetition First Lien Credit Agreement.

“Prepetition First Lien Credit Agreement” means that that certain Credit
Agreement dated as of February 28, 2014, by and among the Borrower, Wells Fargo
Bank, National Association, as administrative agent, the various lenders and
letter of credit issuers party thereto from time to time, as amended through and
including that certain Amendment No. 10 to Credit Agreement, dated as of
April 8, 2016, and as it may be further amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with the terms of
this Agreement and the Financing Orders.

“Prepetition First Lien Lender” means a “Lender” as defined in the Prepetition
First Lien Credit Agreement.

“Prepetition First Lien Letter of Credit” means a “Letter of Credit” as defined
in the Prepetition First Lien Credit Agreement originally issued thereunder and
outstanding on the Petition Date. As of the Petition Date, the Prepetition First
Lien Letters of Credit are identified on Schedule 1.01(a) hereto. In the event
any Prepetition First Lien Letter of Credit was issued with a Subsidiary of the
Borrower as the applicant, then upon the deemed issuance of a Replacement Letter
of Credit in replacement thereof by operation of Section 2.03(a), the Borrower
agrees that it is liable for such Letter of Credit as primary obligor under this
Agreement as if it were issued with the Borrower as the applicant for the
account of a Subsidiary.

 

39

39



--------------------------------------------------------------------------------

“Prepetition First Lien Loan Documents” means the “Loan Documents” as defined in
the Prepetition First Lien Credit Agreement as in effect on the Petition Date
and as further amended in accordance with the terms of this Agreement and the
Financing Orders.

“Prepetition First Lien Obligations” means the “Obligations” as defined in the
Prepetition First Lien Credit Agreement.

“Prepetition First Lien Related Credit Arrangements” means, collectively,
Prepetition First Lien Related Swap Contracts and Prepetition First Lien Related
Treasury Management Arrangements.

“Prepetition First Lien Related Swap Contract” means the “Related Swap Contract”
as defined in the Prepetition First Lien Credit Agreement.

“Prepetition First Lien Related Treasury Management Arrangements” means the
“Related Treasury Management Arrangements” as defined in the Prepetition First
Lien Credit Agreement.

“Prepetition First Lien Secured Parties” means a “Secured Party” as defined in
the Prepetition First Lien Credit Agreement.

“Prepetition Fully Drawn First Lien Letter of Credit” means a “Letter of Credit”
as defined in the Prepetition First Lien Credit Agreement originally issued
thereunder with respect to which draws in the full amount of such Letter of
Credit were honored by the applicable Prepetition L/C Issuer prior to the
Petition Date and with respect to which the Borrower (as defined in the
Prepetition First Lien Credit Agreement) incurred an L/C-BA Borrowing (as
defined in the Prepetition First Lien Credit Agreement) that is outstanding on
the Petition Date. As of the Petition Date, the aggregate drawn amount of
Prepetition Fully Drawn First Lien Letters of Credit and related credit
extensions is $137,135,470.135,735,470.

“Prepetition Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of January 11, 2016, by and among the Prepetition First Lien
Agent and the Prepetition Second Lien Collateral Trustee, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof and the terms of the Financing Orders.

“Prepetition L/C Issuer” means an “L/C Issuer” as defined in the Prepetition
First Lien Credit Agreement.

“Prepetition Loan Documents” means the Prepetition First Lien Loan Documents and
Prepetition Second Lien Loan Documents.

“Prepetition Obligations” means Prepetition First Lien Obligations and
Prepetition Second Lien Obligations.

“Prepetition Second Lien Administrative Agent” means Wilmington Savings Fund
Society, FSB (as successor to Deutsche Bank AG New York Branch), its successors
and assigns as “Administrative Agent” pursuant to the Prepetition Second Lien
Credit Agreement.

“Prepetition Second Lien Collateral Trust Agreement” means that certain
Collateral Trust Agreement, dated as of January 11, 2016, among the Borrower,
the other Guarantors party thereto, the

 

40

40



--------------------------------------------------------------------------------

Prepetition Second Lien Administrative Agent, the Prepetition Second Lien
Collateral Trustee and the Prepetition Second Lien Notes Trustee, as the same
may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof and
hereof.

“Prepetition Second Lien Collateral Trustee” means Wilmington Trust, National
Association, its successors and assigns as “Collateral Trustee” pursuant to the
Prepetition Second Lien Collateral Trust Agreement.

“Prepetition Second Lien Credit Agreement” means that that certain Second Lien
Credit Agreement dated as of January 11, 2016, by and among the Borrower, the
Prepetition Second Lien Administrative Agent, and the various lenders party
thereto from time to time, as it may be amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with the terms of
this Agreement and the Financing Orders.

“Prepetition Second Lien Documents” means the Prepetition Second Lien Loan
Documents and the Prepetition Second Lien Notes Documents.

“Prepetition Second Lien Lender” means a “Lender” as defined in the Prepetition
Second Lien Credit Agreement.

“Prepetition Second Lien Loan” means a “Loan” as defined in the Prepetition
Second Lien Credit Agreement.

“Prepetition Second Lien Loan Documents” means the “Loan Documents” as defined
in the Prepetition Second Lien Credit Agreement as in effect on the Petition
Date and as further amended in accordance with the terms of this Agreement and
the Financing Orders.

“Prepetition Second Lien Loan Obligations” means the “Obligations” as defined in
the Prepetition Second Lien Credit Agreement.

“Prepetition Second Lien Noteholders” means the holders of any Prepetition
Second Lien Notes.

“Prepetition Second Lien Notes” means the 5.00% guaranteed convertible senior
secured notes due 2018 in an initial aggregate principal amount of $225,000,000
issued by the Borrower on January 11, 2016.

“Prepetition Second Lien Notes Documents” means the Prepetition Second Lien
Notes Indenture and each other instrument or agreement executed in connection
with the Prepetition Second Lien Notes as in effect on the Petition Date and as
further amended in accordance with the terms of this Agreement and the Financing
Orders.

“Prepetition Second Lien Notes Indenture” means the Indenture, dated as of
January 11, 2016, by and between the Borrower and the Prepetition Second Lien
Notes Trustee, governing and pursuant to which the Prepetition Second Lien Notes
are issued, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with the terms of this
Agreement and the Financing Orders.

“Prepetition Second Lien Notes Obligations” means all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Prepetition Second Lien Notes

 

41

41



--------------------------------------------------------------------------------

Documents or otherwise with respect to any loan or security related thereto,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“Prepetition Second Lien Notes Trustee” means Wilmington Trust, National
Association, its successors and assigns as “Trustee” pursuant to the Prepetition
Second Lien Notes Indenture.

“Prepetition Second Lien Obligations” means all Prepetition Second Lien Loan
Obligations and Prepetition Second Lien Notes Obligations.

“Prepetition Second Lien Secured Parties” means a “Secured Party” as defined in
the Prepetition Second Lien Collateral Trust Agreement.

“Prepetition Secured Parties” means the Prepetition First Lien Secured Parties
and the Prepetition Second Lien Secured Parties.

“Primary L/C Issuer” means Wells Fargo Bank, National Association and its
successors.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by the Administrative Agent as its “prime rate”. The
“prime rate” is a rate set by the Administrative Agent based upon various
factors including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by the Administrative Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Professionals” has the meaning specified in the definition of the term
“Carve-Out” in the Financing Orders.

“Projections” means (a) the Initial Budget and (b) any projected financial
information of the Borrower and the Subsidiaries furnished in writing to the
Lenders, the Administrative Agent or the Tranche B Advisors after the Closing
Date.

“Public Lender” has the meaning specified in Section 6.02.

“Register” has the meaning specified in Section 10.06(c).

“Related Credit Arrangement Designation Notice” has the meaning specified in
Section 10.20.

“Related Credit Arrangements” means (a) all arrangements for the delivery of
treasury management services to or for the benefit of any Loan Party which are
entered into or maintained with a Lender Counterparty other than the Designated
Lender Counterparty, to the extent designated in accordance with Section 10.20
and (b) all arrangements for the delivery of treasury management services
provided by the Designated Lender Counterparty to or for the benefit of any Loan
Party (whether prior to or after the Petition Date) (such arrangements, the
“Designated Related Credit Arrangements”).

 

42

42



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, shareholders, members, employees, agents,
sub-agents, trustees, controlling persons and advisors and consultants of such
Person and of such Person’s Affiliates.

“Renewable Energy System” means a solar, wind, biomass, natural gas,
hydroelectric, geothermal or other clean energy generating installation or a
hybrid energy generating installation that utilizes a combination of solar,
wind, biomass, natural gas, hydroelectric, geothermal or other clean fuel and an
alternative fuel source, in each case whether commercial or residential in
nature.

“Renewable Project Contractual Obligation” means, as to the Borrower or any
Subsidiary, any Contractual Obligation of such Person under power purchase
agreements, renewable energy credit purchase contracts, tax indemnities,
operation and maintenance agreements, purchase and sale agreements, development
contracts, equipment supply and construction contracts, management services
contracts, warranties, and other similar ordinary course contracts entered into
in connection with such Person owning, operating, developing, constructing or
(to the extent expressly permitted under Section 7.05) selling (but not
financing) one or more Renewable Energy Systems.

“Replacement L/C Obligations” means, as at any date of determination, (x) from
and after the entry of the Interim Financing Order and the replacement of
Prepetition First Lien Letters of Credit with Interim Order Replacement Letters
of Credit by operation of Section 2.03(a)(i), all L/C Obligations in respect of
any Interim Order Replacement Letters of Credit and (y) from and after the entry
of the Final Financing Order and the replacement of Prepetition First Lien
Letters of Credit with Final Order Replacement Letters of Credit by operation of
Section 2.03(a)(ii), all L/C Obligations in respect of any Final Order
Replacement Letters of Credit.

“Replacement Letter of Credit” means each Interim Order Replacement Letter of
Credit and Final Order Replacement Letter of Credit.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Consenting Parties” means, as of any date of determination, each of
the Persons who are Tranche A Required Consenting Parties and each of the
Persons who are Tranche B Required Consenting Parties.

“Required L/C Lenders” means, at any time, L/C Lenders whose aggregate
Applicable Percentage exceeds 50%; provided that the Applicable Percentage of
any Defaulting L/C Lender shall be disregarded in determining Required L/C
Lenders at any time.

“Required Lenders” means, as at any time of determination, both (a) the Required
Tranche A Lenders and (b) the Required Tranche B Lenders; provided that in the
event that only (x) the Required Tranche A Lenders or (y) the Required Tranche B
Lenders (but not both of them) have provided their consent, approval, agreement,
or waiver to any matter for which the consent, approval, agreement, or waiver of
the Required Lenders is required or sought hereunder, “Required Lenders” with
respect to such matter shall mean, collectively, the Lenders who have provided
their consent, approval, agreement, or waiver holding in the aggregate more than
50% of the sum of the (A) (i) Tranche A Term Loans, (ii) unused Tranche A Term
Loan Commitments, (iii) Tranche A-1 Roll-Up Loans, (iv) Tranche A-2 Roll-Up
Loans and (ivv) Total L/C Outstandings (with the aggregate amount of each
Tranche A Lender’s risk participation and funded participation in Replacement
L/C Obligations being deemed “held” by such Tranche A Lender for purposes of
this definition), in each case outstanding at such time (preceding clauses
(i) through (iv) of this clause (A), collectively, the “Tranche A Exposure”)
plus (B)

 

43

43



--------------------------------------------------------------------------------

(i) Tranche B Term Loans, (ii) unused Tranche B Term Loan Commitments, and
(iii) Tranche B Roll-Up Loans, in each case outstanding at such time preceding
clauses (i) through (iii) of this clause (B), collectively, the “Tranche B
Exposure”); provided, further, that in any such event (x) if the aggregate
amount of the Tranche A Exposure outstanding at such time exceeds the aggregate
Tranche B Exposure outstanding at such time, then (i) the aggregate amount of
the Tranche A Exposure outstanding at such time shall be deemed to equal the
aggregate amount of the Tranche B Exposure outstanding at such time and (ii) the
Tranche A Lenders shall be deemed to hold such deemed amount of Tranche A
Exposure ratably in accordance with their actual holdings of Tranche A Exposure
at such time and (y) if the aggregate amount of the Tranche B Exposure
outstanding at such time exceeds the aggregate Tranche A Exposure outstanding at
such time, then (i) the aggregate amount of the Tranche B Exposure outstanding
at such time shall be deemed to equal the aggregate amount of the Tranche A
Exposure outstanding at such time and (ii) the Tranche B Lenders shall be deemed
to hold such deemed amount of Tranche B Exposure ratably in accordance with
their actual holdings of Tranche B Exposure at such time. For all purposes, the
Tranche A Exposure and Tranche B Exposure, as applicable, held by any Defaulting
Lender shall be disregarded in determining Required Lenders.

“Required Tranche A Lenders” means, as at any time of determination, the Tranche
A Lenders holding in the aggregate more than 50% of the Tranche A Term Loans,
unused Tranche A Term Loan Commitments, the Tranche A-1 Roll-Up Loans, the
Tranche A-2 Roll-Up Loans, and the Total L/C Outstandings (with the aggregate
amount of each Tranche A Lender’s risk participation and funded participation in
Replacement L/C Obligations being deemed “held” by such Tranche A Lender for
purposes of this definition) outstanding at such time; provided that the Tranche
A Term Loans, the unused Tranche A Term Loan Commitments, the Tranche A-1
Roll-Up Loans, the Tranche A-2 Roll-Up Loans, and the Total L/C Outstandings
held by any Defaulting Lender shall be disregarded in determining Required
Tranche A Lenders.

“Required Tranche B Lenders” means, as at any time of determination, the Tranche
B Lenders holding in the aggregate more than 50% of the Tranche B Term Loans,
the unused Tranche B Term Loan Commitments and the Tranche B Roll-Up Loans
outstanding at such time; provided that the Tranche B Term Loans, the unused
Tranche B Term Loan Commitments and the Tranche B Roll-Up Loans held by any
Defaulting Lender or the Fronting Lender shall be disregarded in determining
Required Tranche B Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.06.

“Responsible Officer” means, with respect to any Loan Party, any of the
following: (a) any Financial Officer of such Loan Party or (b) any other
officer, manager, director or other authorized signatory designated by such Loan
Party in writing to the Administrative Agent and for whom an incumbency
certificate (or similar document) has been delivered to the Administrative
Agent; provided that any additional Responsible Officer of any Debtor Loan Party
proposed to be designated pursuant to this clause (b) after the appointment of
the Chief Restructuring Officer shall be so designated by the Chief
Restructuring Officer. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in Cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in Cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

44

44



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (i) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, and (ii) such additional dates as
the Administrative Agent or the L/C Issuer shall determine or the Required L/C
Lenders shall require.

“Roll-Up Loans” means the Tranche A Roll-Up Loans and the Tranche B Roll-Up
Loans.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Amendment No. 2 to Senior Secured
Superpriority Debtor-In-Possession Credit Agreement, dated as of the Second
Amendment Effective Date, among the Borrower, the Lenders party thereto and the
Administrative Agent.

“Second Amendment Effective Date” means June 9, 2016.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Designated Lender Counterparty and, subject to
Section 10.20, the other Lender Counterparties, and in each instance, their
respective successors and permitted assigns; provided that, for the avoidance of
doubt, (i) if any such Person is both a Secured Party and thea Prepetition First
Lien Secured Party, such Person’s treatment as a Secured Party in connection
with the Facilities will not, except as expressly provided herein or in the
Financing Orders, alter the priority of, or otherwise affect any of the
Prepetition First Lien Obligations owing to, any such Person or any claims of
such Person as a Prepetition First Lien Secured Party and (ii) if any such
Person is both a Secured Party and thea Prepetition Second Lien Secured Party,
such Person’s treatment as a Secured Party in connection with the Facilities
will not, except as expressly provided herein, alter the priority of, or
otherwise affect any of the Prepetition Second Lien Obligations owing to, any
such Person or any claims of such Person as a Prepetition Second Lien Secured
Party.

“Security Documents” means, collectively, the Pledge and Security Agreement, the
Mortgages, the Financing Orders, any intercreditor agreement entered into by the
Administrative Agent under and in accordance with this Agreement, and all other
agreements (including control agreements), instruments and other documents,
whether now existing or hereafter in effect, pursuant to which the Borrower, any
Subsidiary or other Person shall grant or convey to the Administrative Agent a
Lien in (or perfect such Lien in), or any other Person shall acknowledge any
such Lien in, property as security for all or any portion of the Obligations.

 

45

45



--------------------------------------------------------------------------------

“Seller Note SPV” means that certain special purpose entity formed in connection
with the issuance of the Permitted Seller Notes all of the Equity Interests in
which are owned by a wholly-owned indirect Subsidiary of the Borrower (the
“Intermediate Holdings”).

“SMP” means SMP Ltd. a company organized and existing under the law of Korea
created pursuant to and governed by that certain Joint Venture Agreement, dated
as of February 10, 2011 (as amended by that certain Joinder and Amendment
Agreement, dated on or about May 28, 2014), by and among SunEdison Products
Singapore Pte. Ltd. (formerly known as MEMC Singapore Pte. Ltd.), a company
organized and existing under the laws of Singapore, Samsung Fine Chemicals Co.,
Ltd., a company organized and existing under the law of Korea, and SunEdison
Semiconductor B.V., a private limited liability company incorporated under the
law of the Netherlands.

“Specified Asset” means assets and property of the Borrower and/or any
subsidiary of the Borrower described on Schedule 7.06, as such schedule may be
supplemented or otherwise modified upon written request by the Borrower with the
approval of the Required Lenders.

“Specified Disbursements” means, collectively, (a) the fees and expenses of
Professionals and third-party professionals required to be paid by any Loan
Party pursuant to the Loan Documents or any Financing Order, and (b) other fees,
costs, charges and other amounts (including interest expenses and administrative
claims) payable in connection with the Loan Documents (including any
Obligations) or pursuant to a Financing Order.

“Specified Foreign Jurisdiction” means the Netherlands and the United Kingdom.

“Specified Foreign Subsidiaries” means, subject to Section 9.10, (a) SunE Solar
B.V., (b) SunEdison Energy Holding B.V. and (c) SunEdison Energy Holdings
(Singapore) Pte. Ltd.

“Specified Person” has the meaning specified in Section 5.22(b).

“Specified Stock Certificates” and “Specified Stock Certificate” have the
meanings specified in Section 6.14(d).

“Specified Subsidiaries” means the Subsidiaries identified on Schedule 1.01(f).

“Specified Surety Bonds” means surety bonds issued for the account of the
Borrower or one or more of its Subsidiaries, including, without limitation, one
or more Non-Recourse Subsidiaries; provided that the aggregate amount at any
time outstanding of all such surety bonds described above (other than pursuant
to Section 7.03(b) or (c)), when added to the aggregate outstanding amount under
Sections 7.03(j), (m) and (n), does not exceed $15,000,000. The amount of any
Specified Surety Bond shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Specified Surety Bond is made or, if not stated or
determinable, the maximum reasonable anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, as the spot rate for the purchase of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. (New York City time) on the date two
(2) Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Administrative Agent or the L/C Issuer, as
applicable, may obtain such spot rate from another financial institution
designated by the Administrative Agent or the L/C Issuer, as applicable, if it
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the L/C Issuer may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any Letter of Credit denominated in an Alternative Currency.

 

46

46



--------------------------------------------------------------------------------

“SSL TopCo” means SunEdison Semiconductor Pte. Ltd., a private limited company
organized under the law of the Republic of Singapore.

“Stated Maturity Date” means the date that is the first anniversary of the
Closing Date; provided that if such date is not a Business Day, the Stated
Maturity Date shall be the immediately preceding Business Day.

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
the context otherwise requires, any reference herein to a subsidiary shall mean
a reference to a subsidiary of the Borrower.

“Subsidiary” means, except as provided in the immediately next sentence, a
Restricted Subsidiary of the Borrower. For purposes of Sections 5.09, 5.12,
5.13, 6.01(a), 6.01(b) and 6.09 only, references to Subsidiaries shall be deemed
also to be references to Unrestricted Subsidiaries which are subsidiaries of the
Borrower.

“Sun Edison” means Sun Edison LLC, a Delaware limited liability company and a
wholly-owned Subsidiary of the Borrower.

“Superpriority Claim” shall mean a claim against any Debtor Loan Party in any of
the Cases that is a superpriority administrative expense claim having priority
over any or all administrative expenses and other postpetition claims of the
kind specified in, or otherwise arising or ordered under, any section of the
Bankruptcy Code (including, without limitation, Sections 105, 326, 328, 330,
331, 365, 503(a), 503(b), 506(c) (subject to entry of the Final Financing Order,
to the extent therein approved), 507(a), 507(b), 546(c), 726 (to the extent
permitted by law), 1113 and/or 1114 thereof), whether or not such claim or
expenses may become secured by a judgment lien or other non-consensual lien,
levy or attachment, other than the Carve-Out.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. Notwithstanding
the foregoing, any 2018 Convertible Notes Call Transaction, any 2021 Convertible
Notes Call Transaction, any 2020 Convertible Notes Call Transaction, any 2022
Convertible Notes Call Transaction, any 2023 Convertible Notes Call Transaction,
and any 2025 Convertible Notes Call Transaction shall not constitute a Swap
Contract.

 

47

47



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
any 2018 Convertible Notes Bond Hedge Transaction, any 2021 Convertible Notes
Bond Hedge Transaction, any 2020 Convertible Notes Bond Hedge Transaction, any
2022 Convertible Notes Call Transaction, any 2023 Convertible Notes Call
Transaction, and any 2025 Convertible Notes Call Transaction, after taking into
account the effect of any legally enforceable netting agreement relating to such
Swap Contracts, such 2018 Convertible Notes Bond Hedge Transaction, such 2021
Convertible Notes Bond Hedge Transaction, such 2020 Convertible Notes Bond Hedge
Transaction, such 2022 Convertible Notes Call Transaction, such 2023 Convertible
Notes Call Transaction, and such 2025 Convertible Notes Call Transaction, as
applicable (a) for any date on or after the date such Swap Contracts, such 2018
Convertible Notes Bond Hedge Transaction, such 2021 Convertible Notes Bond Hedge
Transaction, such 2020 Convertible Notes Bond Hedge Transaction, such 2022
Convertible Notes Call Transaction, such 2023 Convertible Notes Call
Transaction, and such 2025 Convertible Notes Call Transaction, as applicable,
have been closed out and termination value(s) determined in accordance
therewith, and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts,
such 2018 Convertible Notes Bond Hedge Transaction, such 2021 Convertible Notes
Bond Hedge Transaction, such 2020 Convertible Notes Bond Hedge Transaction, such
2022 Convertible Notes Call Transaction, such 2023 Convertible Notes Call
Transaction, and such 2025 Convertible Notes Call Transaction, as applicable, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts, such 2018
Convertible Notes Bond Hedge Transaction, such 2021 Convertible Notes Bond Hedge
Transaction, such 2020 Convertible Notes Bond Hedge Transaction, such 2022
Convertible Notes Call Transaction, such 2023 Convertible Notes Call
Transaction, and such 2025 Convertible Notes Call Transaction, as applicable
(which may include a Lender or any Affiliate of a Lender).

“Syndication Agent” means Barclays Bank PLC, in its capacity as syndication
agent.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to
taxes or penalties applicable thereto.

“Term Lender” means each Lender with a Term Loan Commitment and/or that holds a
Term Loan.

“Term Loan Borrowing Notice” means notice of a Committed Borrowing pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-1.

“Term Loan Commitments” means, with respect to any Lender, such Lender’s Initial
Term Loan Commitment and/or Delayed Draw Term Loan Commitment.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, (i) prior to the initial funding of the Initial Term Loans on the
Closing Date, that Lender’s Commitment, and (ii) after the initial funding of
the Initial Term Loans on the Closing Date, the sum of (a) the aggregate
outstanding principal amount of the Term Loans of that Lender and (b) the
remaining Commitment of that Lender (to the extent such Commitments have not
terminated or expired as of such date).

 

48

48



--------------------------------------------------------------------------------

“Term Loan Facility” means each Tranche A Term Loan Facility and each Tranche B
Term Loan Facility.

“Term Loan Note” means a promissory note of the Borrower evidencing Term Loans
substantially in the form of Exhibit C-1.

“Term Loan Obligations” shall mean (a) the due and punctual payment by the
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Term Loans made to the Borrower under this Agreement, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of the Borrower
owed under or pursuant to this Agreement and each other Loan Document with
respect to the Term Loan Facility, Term Loans and/or Term Loan Commitments or
otherwise owing, due or payable to a Term Lender (in its capacity as such),
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), and (b) the due
and punctual payment of all obligations of each other Loan Party under or
pursuant to each of the Loan Documents with respect to the Term Loans and/or
Term Loan Commitments or otherwise owing, due or payable to a Term Lender (in
its capacity as such).

“Term Loans” means the Initial Term Loans, the Delayed Draw Term Loans and/or
the Roll-Up Loans.

“Termination Date” has the meaning specified in Section 9.10(b).

“Total L/C Outstandings” means the aggregate Outstanding Amount of all L/C
Obligations.

“Tranche A Exposure” has the meaning specified in the definition of “Required
Lenders.”

“Tranche A Lender” means each Term Lender with any Tranche A Roll-Up Loan,
Tranche A Term Loan Commitment or Tranche A Term Loan.

“Tranche A Loans” means each Tranche A Term Loan and each Tranche A Roll-Up
Loan.

“Tranche A Required Consenting Parties” means each of the Persons listed on
Schedule 1.01(g)(1); provided that no Person shall be a Tranche A Required
Consenting Party if it does not hold any Tranche A Exposure.

“Tranche A Roll-Up Dollar Amount” means with respect to any Tranche A Roll-Up
Lender the amount of outstanding L/C-BA Borrowings (as defined in the
Prepetition First Lien Credit Agreement) incurred by the Borrower (as defined in
the Prepetition First Lien Credit Agreement) as a result of draws under the
Prepetition Fully Drawn First Lien Letters of Credit and the Prepetition First
Lien Letters of Credit, with the related L/C-BA Advances (as defined in the
Prepetition First Lien Credit Agreement), in each case, held by such Tranche A
Roll-Up Lender on the Petition Date set forth opposite such Tranche A Roll-Up
Lender’s name on Schedule 2.01(e)(i) (as amended from time to time (i) in
connection with any assignment in respect of outstanding L/C-BA Borrowings (as
defined in the

 

49

49



--------------------------------------------------------------------------------

Prepetition First Lien Credit Agreement), (ii) to reflect allocations of Tranche
A Roll-Up Dollar Amounts among such Tranche A Roll-Up Lender and/or its
affiliates and advisory clients, or (iii) any combination of the foregoing, in
each case, on or prior to the date of entry of the Final Financing Order and
delivered to the Administrative Agent in writing by the Prepetition First Lien
Agent) under the caption “Tranche A Roll-Up Dollar Amount”, as such amount may
be increased immediately prior to the entry of the Final Financing Order to
reflect the amount of L/C-BA Borrowings (as defined in the Prepetition First
Lien Credit Agreement) incurred by the Borrower (as defined in the Prepetition
First Lien Credit Agreement) following the Petition Date, as a result of draws
under the Prepetition First Lien Letters of Credit, with the related L/C-BA
Advances (as defined in the Prepetition First Lien Credit Agreement), in each
case, held by such Tranche A Roll-Up Lender on the date of entry of the Final
Financing Order immediately prior to giving effect to the entry thereof. The
Administrative Agent shall update Schedule 2.01(e)(i) on the date of entry of
the Final Financing Order to reflect any such increase and deliver such updated
Schedule 2.01(e)(i) to the Borrower whereupon such updated Schedule 2.01(e)(i)
shall constitute Schedule 2.01(e)(i) for all purposes hereunder. Lender” means
each Tranche A-1 Roll-Up Lender and each Tranche A-2 Roll-Up Lender.

“Tranche A Roll-Up Lender” means each Prepetition First Lien Lender (or its
affiliate) who made L/C-BA Advances (as defined in the Prepetition First Lien
Credit Agreement) with respect to L/C-BA Borrowings (as defined in the
Prepetition First Lien Credit Agreement) that are exchanged for Tranche A
Roll-Up Loans in accordance with Section 2.01(e)(i).

“Tranche A Roll-Up Loans” has the meaning specified in Section 2.01(e)(i).

“Tranche A Roll-Up Loans” means each Tranche A-1 Roll-Up Loan and each Tranche
A-2 Roll-Up Loan.

“Tranche A Term Loan” means each Initial Tranche A Term Loan and Delayed Draw
Tranche A Term Loan.

“Tranche A Term Loan Commitment” means each Initial Tranche A Term Loan
Commitment and each Delayed Draw Tranche A Term Loan Commitment.

“Tranche A Term Loan Facility” means the Initial Tranche A Term Loan Facility
and the Delayed Draw Tranche A Term Loan Facility.

“Tranche A-1 Roll-Up Dollar Amount” means with respect to each Tranche A-1
Roll-Up Lender the amount of outstanding L/C-BA Borrowings (as defined in the
Prepetition First Lien Credit Agreement) incurred by the Borrower (as defined in
the Prepetition First Lien Credit Agreement) as a result of draws under
Prepetition Drawn Letters of Credit as of the Petition Date, with the related
L/C-BA Advances (as defined in the Prepetition First Lien Credit Agreement), in
each case, held by such Tranche A-1 Roll-Up Lender on the date of entry of the
Final Financing Order set forth opposite such Tranche A-1 Roll-Up Lender’s name
on Schedule 2.01(e)(i)(A) under the caption “Tranche A-1 Roll-Up Dollar Amount”.
As of the date of entry of the Final Financing Order, the aggregate Tranche A-1
Roll-Up Dollar Amount of all Tranche A-1 Roll-Up Lenders is $145,342,368.21.

“Tranche A-1 Roll-Up Interest Reduction” means the excess of (x) the aggregate
amount of interest that would have accrued on the Tranche A-1 Roll-Up Loans from
the date of entry of the Final Financing Order through and including the date on
which the Tranche A-1 Roll-Up Loans are Paid in Full had the Applicable Rate
with respect to Tranche A-1 Roll-Up Loans that are Base Rate Loans been 7.00%
and the Applicable Rate with respect to Tranche A-1 Roll-Up Loans that are
Eurocurrency Rate Loans been 8.00% over (y) the aggregate amount of interest
that actually accrues on the Tranche A-1 Roll-Up Loans from the date of entry of
the Final Financing Order through and including the date on which the Tranche
A-1 Roll-Up Loans are Paid in Full.

 

50

50



--------------------------------------------------------------------------------

“Tranche A-1 Roll-Up Lender” means (x) each Prepetition First Lien Lender (or
its affiliate) who made L/C-BA Advances (as defined in the Prepetition First
Lien Credit Agreement) with respect to L/C-BA Borrowings (as defined in the
Prepetition First Lien Credit Agreement) that are exchanged for Tranche A-1
Roll-Up Loans in accordance with Section 2.01(e)(i)(A) and (y) each Person that
has purchased or otherwise holds Tranche A-1 Roll-Up Loans hereunder pursuant to
an Assignment and Assumption.

“Tranche A-1 Roll-Up Loans” has the meaning specified in Section 2.01(e)(i)(A).

“Tranche A-2 Roll-Up Dollar Amount” means with respect to each Tranche A-2
Roll-Up Lender the amount of outstanding L/C-BA Borrowings (as defined in the
Prepetition First Lien Credit Agreement) incurred by the Borrower (as defined in
the Prepetition First Lien Credit Agreement) as a result of draws following the
Petition Date under Prepetition First Lien Letters of Credit, with the related
L/C-BA Advances (as defined in the Prepetition First Lien Credit Agreement), in
each case, held by such Tranche A-2 Roll-Up Lender on the date of entry of the
Final Financing Order set forth opposite such Tranche A-2 Roll-Up Lender’s name
on Schedule 2.01(e)(i)(B) under the caption “Tranche A-2 Roll-Up Dollar Amount”.
As of the date of entry of the Final Financing Order, the aggregate Tranche A-2
Roll-Up Dollar Amount of all Tranche A-2 Roll-Up Lenders is $184,216,016.19.

“Tranche A-2 Roll-Up Lender” means (x) each Prepetition First Lien Lender (or
its affiliate) who made L/C-BA Advances (as defined in the Prepetition First
Lien Credit Agreement) with respect to L/C-BA Borrowings (as defined in the
Prepetition First Lien Credit Agreement) that are exchanged for Tranche A-2
Roll-Up Loans in accordance with Section 2.01(e)(i)(B) and (y) each Person that
has purchased or otherwise holds Tranche A-2 Roll-Up Loans hereunder pursuant to
an Assignment and Assumption.

“Tranche A-2 Roll-Up Loans” has the meaning specified in Section 2.01(e)(i)(B).

“Tranche B Advisors” means Akin Gump Strauss Hauer & Feld LLP, Houlihan Lokey
Capital, Inc. and/or RPA Advisors, LLC (and such other advisors, representatives
and agents acting on behalf of the Tranche B Lenders that have been appointed by
the Required Tranche B Lenders from time to time). For the avoidance of doubt,
Tranche B Advisors shall not have any liability with respect to or arising out
of this Agreement or the other Loan Documents.

“Tranche B Exposure” has the meaning specified in the definition of “Required
Lenders.”

“Tranche B Lender” means each Term Lender with any Tranche B Roll-Up Loan,
Tranche B Term Loan Commitment or Tranche B Term Loan.

“Tranche B Loans” means each Tranche B Term Loan and each Tranche B Roll-Up
Loan.

“Tranche B Required Consenting Parties” means, initially, each of the Persons
listed on Schedule 1.11.01(g)(2); provided that, (a) if such Persons wish to add
other Persons to such list they may do so as long as the proposed added Person
holds (and continues to hold) at least 4% of each of (i) the aggregate principal
amount of Tranche B Term Loans outstanding and (ii) the aggregate principal
amount of Tranche B Roll-Up Loans outstanding and (b) no Person shall be a
Tranche B Required Consenting Party if it does not hold any Tranche B Exposure.

 

51

51



--------------------------------------------------------------------------------

“Tranche B Roll-Up Dollar Amount” means with respect to anyeach Tranche B
Roll-Up Lender the amount, if any, of the (x) Prepetition Second Lien Loans made
to the Borrower (as defined in the Prepetition Second Lien Credit Agreement) and
(y) Prepetition Second Lien Notes, in each case, held by such Tranche B Roll-Up
Lender (or one or more of its affiliates or any investment advisory client
managed or advised by such Tranche B Roll-Up Lender) set forth opposite such
Tranche B Roll-Up Lender’s (or such affiliate’s or any investment advisory
client’s) name on Schedule 2.01(e)(ii) (as amended from time to time (i) in
connection with any assignment in respect of the Prepetition Second Lien Loans
or Prepetition Second Lien Notes or any assignment of rights to Tranche B
Roll-Up Loans, (ii) to reflect allocations of Tranche B Roll-Up Dollar Amounts
among such Tranche B Roll-Up Lender and/or its affiliates and advisory clients,
(iii) to reflect allocations among Prepetition Second Lien Loans and/or
Prepetition Second Lien Notes, or (iv) any combination of the foregoing, in each
case, on or prior to the Tranche B Roll-Up Effective Date) under the caption
“Tranche B Roll-Up Dollar Amount”.

“Tranche B Roll-Up Effective Date” means the date of delivery of the Tranche B
Roll-Up Effective Date Notice from the Tranche B Advisors to the Administrative
Agent (it being understood and agreed that the Tranche B Roll-Up Effective Date
shall be no earlier than the date that is two (2) Business Days after the
Delayed Draw Borrowing Date).

“Tranche B Roll-Up Effective Date Notice” has the meaning specified in
Section 2.01(e)(ii).

“Tranche B Roll-Up Interest Reduction” means, at any time, an amount equal to
(a) 3.5 times (b) the sum of (i) the Designated Advisor Fee Reduction (solely to
the extent that Lazard Frères & Co. LLC executes a binding agreement (a copy of
which shall be delivered to the Administrative Agent and the Tranche B Advisors)
evidencing the Designated Advisor Fee Reduction and solely to the extent of such
Designated Advisor Fee Reduction) plus (ii) the Tranche A-1 Roll-Up Interest
Reduction (which, prior to the Payment in Full of the Tranche A-1 Roll-Up Loans,
shall be calculated at such time as if such Loans were Paid in Full at such
time).

“Tranche B Roll-Up Lender” means (x) each Prepetition Second Lien Lender (or its
affiliate) and each Prepetition Second Lien Noteholder (or its affiliate) whose
portion of Prepetition Second Lien Loans or Prepetition Second Lien Notes, as
applicable, are exchanged for Tranche B Roll-Up Loans in accordance with
Section 2.01(e)(ii) and (y) each Person that has purchased or otherwise holds
Tranche B Roll-Up Loans hereunder pursuant to an Assignment and Assumption or an
Assignment and Assumption (Tranche B Roll-Up Rights), as applicable.

“Tranche B Roll-Up Loans” has the meaning specified in Section 2.01(e)(ii).

“Tranche B Roll-Up Obligations” shall mean (a) the due and punctual payment by
the Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Tranche B Roll-Up Loans made to the Borrower under this
Agreement, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, and (ii) all other monetary
obligations of the Borrower owed under or pursuant to this Agreement and each
other Loan Document with respect to the Tranche B Roll-Up Loans or otherwise
owing, due or payable to a Tranche B Roll-Up Lender (in its capacity as such),
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), and (b) the due
and punctual payment of all obligations of each other Loan Party under or
pursuant to each of the Loan Documents with respect to the Tranche B Roll-Up
Loans or otherwise owing, due or payable to a Tranche B Roll-Up Lender (in its
capacity as such).

 

52

52



--------------------------------------------------------------------------------

“Tranche B Term Loan” means each Initial Tranche B Term Loan and each Delayed
Draw Tranche B Term Loan.

“Tranche B Term Loan Commitment” means each Initial Tranche B Term Loan
Commitment and each Delayed Draw Tranche B Term Loan Commitment.

“Tranche B Term Loan Facility” means the Initial Tranche B Term Loan Facility
and the Delayed Draw Tranche B Term Loan Facility.

“Transfer Agent” has the meaning specified in Section 6.14(d).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“U.S. Debtor Loan Parties” means, collectively, the Borrower and each Domestic
Subsidiary that is a Debtor Loan Party.

“U.S. Non-Debtor Loan Parties” means, collectively, each Domestic Subsidiary
that is a Non-Debtor Loan Party.

“U.S. Trustee” means the Office of the United States Trustee for the Southern
District of New York.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or the Uniform Commercial Code (or similar code or statute) of
another jurisdiction, to the extent it may be required to apply in connection
with the issue of creation, perfection or priority of security interests.

“Unfunded Pension Liability” means the excess of the current value of a Plan’s
“benefit liabilities” under Section 4001(a)(16) of ERISA for the applicable plan
year, over the current value of that Plan’s assets, determined in accordance
with the assumptions used for funding such Plan pursuant to Section 412 or 430
of the Code or Section 302 or 303 of ERISA for such plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) YieldCo and YieldCo Intermediate and each of
their subsidiaries, (ii) reserved, (iii) YieldCo II and YieldCo II Intermediate
and each of their subsidiaries, (iv) the Seller Note SPV, and (v) any Warehouse
Entity. Each Unrestricted Subsidiary in existence on the Closing Date is listed
on Schedule 1.01(c). It is understood and agreed that, notwithstanding anything
to the contrary, no Unrestricted Subsidiary may guarantee or otherwise directly
or indirectly provide credit support for any Indebtedness of a Loan Party or any
Restricted Subsidiary thereof, and no Unrestricted Subsidiary may guarantee,
incur, assume, purchase, exchange, acquire, defease or become an obligor or
pledgor of assets with respect to any Convertible Senior Notes or Convertible
Bond Indebtedness of the Borrower.

“Unused Term Loan Commitment Fee” has the meaning specified in Section 2.09(b).

 

53

53



--------------------------------------------------------------------------------

“Upfront Fee” has the meaning specified in Section 2.09(c).

“Variance Period” means (x) with respect to each of the N. America (NA Util +
C&I + GAM + RSC + Solar Materials (incl. modules)+ Corp + TERP/GLBL), RSC + GAM,
Corporate + TERP/GLBL, Other international (LATAM + EMEA + ROA (“Rest of Asia”
excluding India and China)), and Modules Business Segments, the period of four
(4) full weeks most recently ended (including, as applicable, the week in which
the Petition Date occurred); provided that, in the case of any Variance Report
delivered prior to the fifth week ending after the Petition Date, “Variance
Period” under this clause (x) shall mean (a) the two (2) week period most
recently ended, in the case of the Variance Report delivered in the third week
following the Petition Date, and (b) the three (3) week period most recently
ended, in the case of the Variance Report delivered in the fourth week following
the Petition Date, in each case, including, the week in which the Petition Date
occurred and (y) with respect to each of the India, China, and Solar Materials
(excl. Modules) Business Segments, the period commencing with the week in which
the Petition Date occurred through and including the most recently ended full
week (excluding, for the avoidance of doubt, the week in which the applicable
Variance Report for such Variance Period is delivered).

“Variance Report” has the meaning specified in Section 6.01(f)(I).

“Vendor/Financial Assurance Obligations” means (a) any obligations owed by any
Loan Party or Subsidiary in connection with any surety bonds, letters of credit,
guaranties, similar instruments or other financial assurances (including
contingent reimbursement obligations in respect of the foregoing, obligations to
replace any of the foregoing and obligations provide additional credit support
or other financial assurances) and (b) obligations incurred in the ordinary
course of business by any Loan Party or Subsidiary to foreign vendors and other
foreign suppliers of goods and services.

“Warehouse Entity” means any entity identified on the last part of Schedule
1.01(c) under the heading “SunEdison Warehouses”, which entity purchased (or is
a subsidiary of any entity that purchased) Renewable Energy Systems or
Non-Recourse Subsidiaries from the Borrower, any of its Subsidiaries or any
other Person in advance of a planned Disposition of such Renewable Energy
Systems or Non-Recourse Subsidiaries to YieldCo, YieldCo II or any other Person.

“Weekly LC Report” means an officer’s certificate executed on behalf of the
Borrower by a Financial Officer (until the Chief Restructuring Officer is
appointed, at which time it shall be made by the Chief Restructuring Officer)
attaching and certifying as true and correct (i) a list of each Credit Agreement
Performance LC that is outstanding as of the Friday immediately preceding the
delivery of such Weekly LC Report (and the undrawn amount of each such
outstanding Letter of Credit, in each case constituting Credit Agreement
Performance LC) and (ii) a list of each Credit Agreement Non-Performance LC that
is outstanding as of the Friday described in clause (i) above (and the undrawn
amount of each such outstanding Letter of Credit, in each case constituting
Credit Agreement Non-Performance LC), together with (A) a description of the
purpose and nature of each Credit Agreement Non-Performance LC and the
obligations supported or secured thereby and (B) for each Letter of Credit with
an undrawn amount greater than $25,000,000, (x) a description of the purpose and
nature of such Letter of Credit if such Letter of Credit is a Credit Agreement
Performance LC and (y) a description of the circumstances that could give rise
to a right of the beneficiary of such Letter of Credit to draw or demand payment
thereunder, which certificate shall be in a form substantially consistent with
the “Weekly LC/BA Report” delivered pursuant to the Prepetition First Lien
Credit Agreement (or such other form reasonably acceptable to the Administrative
Agent, the Tranche B Advisors and the L/C Issuers); provided that, to the extent
any Prepetition First Lien Letter of Credit has not yet been deemed issued
hereunder, the Weekly LC Report shall also include the foregoing information
with respect to any such Prepetition First Lien Letter of Credit.

 

54

54



--------------------------------------------------------------------------------

“wholly-owned” means, with respect to a subsidiary of any Person, that all of
the Equity Interests of such subsidiary (other than directors’ qualifying shares
or nominee or other similar shares required pursuant to applicable law) are
owned by such Person or another wholly-owned subsidiary of such person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“YieldCo” means TerraForm Power, Inc. (f/k/a SunEdison Yieldco, Inc.), a
Delaware corporation.

“YieldCo II” means TerraForm Global, Inc. (f/k/a SunEdison Emerging Markets
Yield, Inc.), a Delaware corporation.

“YieldCo II Intermediate” means TerraForm Global, LLC (f/k/a SunEdison Emerging
Markets Yield, LLC), a Delaware limited liability company.

“YieldCo Intermediate” means TerraForm Power, LLC (f/k/a SunEdison Yieldco,
LLC), a Delaware limited liability company.

“2018 Convertible Notes Bond Hedge Transaction” has the meaning specified in the
definition of the term “2018 Convertible Notes Call Transaction”.

“2018 Convertible Notes Call Transaction” means call option transactions
relating to the Borrower’s common stock purchased by Borrower in connection with
the issuance of the 2018 Convertible Senior Notes from certain Initial
Purchasers (or their affiliates) (each a “2018 Option Counterparty” and,
collectively, the “2018 Option Counterparties”) pursuant to those certain
confirmations of terms and conditions dated December 12, 2013 and December 16,
2013, the 2002 ISDA Equity Derivatives Definitions published by the
International Swaps and Derivatives Association, Inc., and related agreements in
the form of the ISDA 2002 Master Agreement between the Borrower and each
applicable 2018 Option Counterparty, the purchase price for which the Borrower
paid to the 2018 Option Counterparties in full on December 20, 2013 (each, a
“2018 Convertible Notes Bond Hedge Transaction”), and warrant transactions
relating to the Borrower’s common stock sold by Borrower to the respective 2018
Option Counterparties substantially concurrently with such purchase pursuant to
those certain confirmations of terms and conditions dated December 12, 2013 and
December 16, 2013, the 2002 ISDA Equity Derivatives Definitions published by the
International Swaps and Derivatives Association, Inc. and related agreements in
the form of the ISDA 2002 Master Agreement between the Borrower and each
applicable 2018 Option Counterparty, all of the proceeds of which sale the
Borrower received from the 2018 Option Counterparties on December 20, 2013.

“2018 Convertible Senior Notes” means the 2.00% convertible senior notes due
October 1, 2018 in an initial aggregate principal amount of $600,000,000 issued
by the Borrower on December 20, 2013.

“2018 Option Counterparty” and “2018 Option Counterparties” have the meanings
specified in the definition of the term “2018 Convertible Notes Call
Transaction”.

“2020 Convertible Notes Bond Hedge Transaction” has the meaning specified in the
definition of the term “2020 Convertible Notes Call Transaction”.

 

55

55



--------------------------------------------------------------------------------

“2020 Convertible Notes Call Transaction” means call option transactions
relating to the Borrower’s common stock purchased by Borrower in connection with
an issuance of the 2020 Convertible Senior Notes from certain Initial Purchasers
(or their affiliates) (each a “2020 Option Counterparty” and, collectively, the
“2020 Option Counterparties”) pursuant to those certain confirmations of terms
and conditions dated June 4, 2014 the 2002 ISDA Equity Derivatives Definitions
published by the International Swaps and Derivatives Association, Inc., and
related agreements in the form of the ISDA 2002 Master Agreement between the
Borrower and each applicable 2020 Option Counterparty, the purchase price for
which the Borrower shall pay to the 2020 Option Counterparties in full on or
about June 9, 2014 (each, a “2020 Convertible Notes Bond Hedge Transaction”),
and warrant transactions relating to the Borrower’s common stock sold by
Borrower to the respective 2020 Option Counterparties substantially concurrently
with such purchase pursuant to those certain confirmations of terms and
conditions dated June 4, 2014, the 2002 ISDA Equity Derivatives Definitions
published by the International Swaps and Derivatives Association, Inc. and
related agreements in the form of the ISDA 2002 Master Agreement between the
Borrower and each applicable 2020 Option Counterparty, all of the proceeds of
which sale the Borrower shall receive from the 2020 Option Counterparties on or
about June 9, 2014 substantially concurrently with the Borrower’s payment of the
purchase price to the 2020 Option Counterparties.

“2020 Convertible Senior Notes” means the convertible senior notes due
January 15, 2020 in an aggregate principal amount of up to $600,000,000 to be
issued by the Borrower on or about June 9, 2014.

“2020 Option Counterparty” and “2020 Option Counterparties” have the meanings
specified in the definition of the term “2020 Convertible Notes Call
Transaction”.

“2021 Convertible Notes Bond Hedge Transaction” has the meaning specified in the
definition of the term “2021 Convertible Notes Call Transaction”.

“2021 Convertible Notes Call Transaction” means call option transactions
relating to the Borrower’s common stock purchased by Borrower in connection with
an issuance of the 2021 Convertible Senior Notes from certain Initial Purchasers
(or their affiliates) (each a “2021 Option Counterparty” and, collectively, the
“2021 Option Counterparties”) pursuant to those certain confirmations of terms
and conditions dated December 12, 2013 and December 16, 2013, the 2002 ISDA
Equity Derivatives Definitions published by the International Swaps and
Derivatives Association, Inc., and related agreements in the form of the ISDA
2002 Master Agreement between the Borrower and each applicable 2021 Option
Counterparty, the purchase price for which the Borrower paid to the 2021 Option
Counterparties in full on December 20, 2013 (each, a “2021 Convertible Notes
Bond Hedge Transaction”), and warrant transactions relating to the Borrower’s
common stock sold by Borrower to the respective 2021 Option Counterparties
substantially concurrently with such purchase pursuant to those certain
confirmations of terms and conditions dated December 12, 2013 and December 16,
2013, the 2002 ISDA Equity Derivatives Definitions published by the
International Swaps and Derivatives Association, Inc. and related agreements in
the form of the ISDA 2002 Master Agreement between the Borrower and each
applicable 2021 Option Counterparty, all of the proceeds of which sale the
Borrower received from the 2021 Option Counterparties on December 20, 2013.

“2021 Convertible Senior Notes” means the 2.75% convertible senior notes due
January 1, 2021, in an initial aggregate principal amount of $600,000,000 issued
by the Borrower on December 20, 2013.

“2021 Option Counterparty” and “2021 Option Counterparties” have the meanings
specified in the definition of the term “2021 Convertible Notes Call
Transaction”.

 

56

56



--------------------------------------------------------------------------------

“2022 Additional Capped Call Confirmations” has the meaning specified in the
definition of the term “2022 Convertible Notes Call Transaction”.

“2022 Base Capped Call Confirmation” has the meaning specified in the definition
of the term “2022 Convertible Notes Call Transaction”.

“2022 Convertible Notes Call Transaction” means one or more capped call option
transactions relating to the Borrower’s common stock purchased by Borrower in
connection with an issuance of the 2022 Convertible Senior Notes from one or
more of the Initial Purchasers (or their affiliates) (each a “2022 Option
Counterparty” and, collectively, the “2022 Option Counterparties”) pursuant to
those certain confirmations of terms and conditions dated January 20, 2015 in
connection with the issuance of the initial 2022 Convertible Senior Notes (“2022
Base Capped Call Confirmation”) and subsequent confirmations of terms and
conditions (if any) in connection with the issuance of additional 2022
Convertible Senior Notes (“2022 Additional Capped Call Confirmations”), the 2002
ISDA Equity Derivatives Definitions published by the International Swaps and
Derivatives Association, Inc., and related agreements in the form of the ISDA
2002 Master Agreement between the Borrower and each applicable 2022 Option
Counterparty, the purchase price for which the Borrower shall pay to the 2022
Option Counterparties in full for the 2022 Base Capped Call Confirmation on or
about January 20, 2015 and for the 2022 Additional Capped Call Confirmation,
substantially concurrently with the issuance of the additional 2022 Convertible
Senior Notes.

“2022 Convertible Senior Notes” means the convertible senior notes due April 15,
2022 in an aggregate principal amount of up to $500,000,000 issued by the
Borrower on or about January 27, 2015.

“2022 Option Counterparty” and “2022 Option Counterparties” have the meanings
specified in the definition of the term “2022 Convertible Notes Call
Transaction”.

“2023 Additional Capped Call Confirmations” has the meaning specified in the
definition of the term “2023 Convertible Notes Call Transaction”.

“2023 Base Capped Call Confirmation” has the meaning specified in the definition
of the term “2023 Convertible Notes Call Transaction”.

“2023 Convertible Notes Call Transaction” means one or more capped call option
transactions relating to the Borrower’s common stock purchased by Borrower in
connection with an issuance of the 2023 Convertible Senior Notes from one or
more of the Initial Purchasers (or their affiliates) (each a “2023 Option
Counterparty” and, collectively, the “2023 Option Counterparties”) pursuant to
those certain confirmations of terms and conditions dated on or about May 7,
2015 in connection with the issuance of the initial 2023 Convertible Senior
Notes (“2023 Base Capped Call Confirmation”) and subsequent confirmations of
terms and conditions (if any) in connection with the issuance of additional 2023
Convertible Senior Notes (“2023 Additional Capped Call Confirmations”), the 2002
ISDA Equity Derivatives Definitions published by the International Swaps and
Derivatives Association, Inc., and related agreements in the form of the ISDA
2002 Master Agreement between the Borrower and each applicable 2023 Option
Counterparty, the purchase price for which the Borrower shall pay to the 2023
Option Counterparties in full for the 2023 Base Capped Call Confirmation on or
about May 7, 2015 and for the 2023 Additional Capped Call Confirmation,
substantially concurrently with the issuance of the additional 2023 Convertible
Senior Notes.

“2023 Convertible Senior Notes” means the convertible senior notes due May 15,
2023 in an aggregate principal amount of up to $500,000,000 issued by the
Borrower on or about May 13, 2015.

 

57

57



--------------------------------------------------------------------------------

“2023 Option Counterparty” and “2023 Option Counterparties” have the meanings
specified in the definition of the term “2023 Convertible Notes Call
Transaction”.

“2025 Additional Capped Call Confirmations” has the meaning specified in the
definition of the term “2025 Convertible Notes Call Transaction”.

“2025 Base Capped Call Confirmation” has the meaning specified in the definition
of the term “2025 Convertible Notes Call Transaction”.

“2025 Convertible Notes Call Transaction” means one or more capped call option
transactions relating to the Borrower’s common stock purchased by Borrower in
connection with an issuance of the 2025 Convertible Senior Notes from one or
more of the Initial Purchasers (or their affiliates) (each a “2025 Option
Counterparty” and, collectively, the “2025 Option Counterparties”) pursuant to
those certain confirmations of terms and conditions dated on or about May 7,
2015 in connection with the issuance of the initial 2025 Convertible Senior
Notes (“2025 Base Capped Call Confirmation”) and subsequent confirmations of
terms and conditions (if any) in connection with the issuance of additional 2025
Convertible Senior Notes (“2025 Additional Capped Call Confirmations”), the 2002
ISDA Equity Derivatives Definitions published by the International Swaps and
Derivatives Association, Inc., and related agreements in the form of the ISDA
2002 Master Agreement between the Borrower and each applicable 2025 Option
Counterparty, the purchase price for which the Borrower shall pay to the 2025
Option Counterparties in full for the 2025 Base Capped Call Confirmation on or
about May 7, 2015 and for the 2025 Additional Capped Call Confirmation,
substantially concurrently with the issuance of the additional 2025 Convertible
Senior Notes.

“2025 Convertible Senior Notes” means the convertible senior notes due May 15,
2025 in an aggregate principal amount of up to $500,000,000 issued by the
Borrower on or about May 13, 2015.

“2025 Option Counterparty” and “2025 Option Counterparties” have the meanings
specified in the definition of the term “2025 Convertible Notes Call
Transaction”.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including Cash, securities,
accounts and contract rights.

 

58

58



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) For the purposes of calculating the amount of any Investment permitted
hereunder among the Borrower and its Subsidiaries resulting from a series of
related transactions occurring on a substantially concurrent basis, such amount
shall be deemed to be the aggregate amount of such Investments outstanding (but
without duplication) after giving effect to all such substantially concurrent
related transactions, and such related transactions shall not be prohibited
notwithstanding anything herein to the contrary so long as the Investment in the
ultimate recipient is permitted hereunder.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, in a manner consistent with that used in preparing the
Audited Financial Statements, except as otherwise specifically prescribed herein
or noted in any financial statements delivered pursuant to Section 6.01(a) or
(b).

(b) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents.

(a) No Default or Event of Default shall arise as a result of any limitation or
threshold set forth in Dollars in Article VII or Section 8.01 (or any defined
term used therein) being exceeded solely as a result of changes in currency
exchange rates from those rates applicable on the first day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made.

(b) The applicable L/C Issuer shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of L/C
Borrowings, L/C Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective

 

59

59



--------------------------------------------------------------------------------

as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the applicable L/C Issuer.

(c) Wherever in this Agreement in connection with an L/C Borrowing or the
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such L/C Borrowing or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be.

1.06 [Reserved].

1.07 Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day; Timing of Payment or Performance. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable). Except as otherwise expressly provided
herein, when the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day.

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 

60

60



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Term Loan Commitments and Term Loans.

(a) Initial Term Loans. (i) Subject to the terms and applicable conditions set
forth herein, each Initial Tranche A Term Lender agrees to make Initial Tranche
A Term Loans in Dollars to the Borrower on the Closing Date in an aggregate
principal amount not to exceed its Initial Tranche A Term Loan Commitment;
provided that, if for any reason the full amount of any Initial Tranche A Term
Lender’s Initial Tranche A Term Loan Commitment is not fully drawn on the
Closing Date, the undrawn portion thereof shall automatically be cancelled upon
giving effect to the funding of the drawn Initial Tranche A Term Loans on the
Closing Date. Each Initial Tranche A Term Lender’s Initial Tranche A Term Loan
Commitment shall terminate immediately and without further action on the Closing
Date after giving effect to the funding of such Initial Tranche A Term Lender’s
Initial Tranche A Term Loan Commitment on the Closing Date.

(ii) Subject to the terms and applicable conditions set forth herein, each
Initial Tranche B Term Lender agrees to make Initial Tranche B Term Loans in
Dollars to the Borrower on the Closing Date in an aggregate principal amount not
to exceed its Initial Tranche B Term Loan Commitment; provided that, if for any
reason the full amount of any Initial Tranche B Term Lender’s Initial Tranche B
Term Loan Commitment is not fully drawn on the Closing Date, the undrawn portion
thereof shall automatically be cancelled upon giving effect to the funding of
the drawn Initial Tranche B Term Loans on the Closing Date. Each Initial Tranche
B Term Lender’s Initial Tranche B Term Loan Commitment shall terminate
immediately and without further action on the Closing Date after giving effect
to the funding of such Initial Tranche B Term Lender’s Initial Tranche B Term
Loan Commitment on the Closing Date.

(b) Delayed Draw Term Loans. (i) Subject to the terms and applicable conditions
set forth herein, each Delayed Draw Tranche A Lender having a Delayed Draw
Tranche A Term Loan Commitment agrees to make Delayed Draw Tranche A Term Loans
in Dollars to the Borrower on the Delayed Draw Borrowing Date in an aggregate
principal amount not to exceed its Delayed Draw Tranche A Term Loan Commitment
as of the Delayed Draw Borrowing Date; provided that, if for any reason the full
amount of any Delayed Draw Tranche A Lender’s Delayed Draw Tranche A Term Loan
Commitment is not fully drawn on the Delayed Draw Borrowing Date, the undrawn
portion thereof shall automatically be cancelled upon giving effect to the
funding of the drawn Delayed Draw Tranche A Term Loans on the Delayed Draw
Borrowing Date. Each Delayed Draw Tranche A Lender’s Delayed Draw Tranche A Term
Loan Commitment shall terminate immediately and without further action on the
Delayed Draw Borrowing Date after giving effect to the funding of such Delayed
Draw Tranche A Lender’s Delayed Draw Tranche A Term Loan Commitment on the
Delayed Draw Borrowing Date.

(ii) Subject to the terms and applicable conditions set forth herein, each
Delayed Draw Tranche B Lender having a Delayed Draw Tranche B Term Loan
Commitment agrees to make Delayed Draw Tranche B Term Loans in Dollars to the
Borrower on the Delayed Draw Borrowing Date in an aggregate principal amount not
to exceed its Delayed Draw Tranche B Term Loan Commitment as of the Delayed Draw
Borrowing Date; provided that, if for any reason the full amount of any Delayed
Draw Tranche B Lender’s Delayed Draw Tranche B Term Loan Commitment is not fully
drawn on the Delayed Draw Borrowing Date, the undrawn portion thereof shall
automatically be cancelled upon giving effect to the funding of the drawn
Delayed Draw Tranche B Term Loans on the Delayed Draw Borrowing Date. Each
Delayed Draw Tranche B Lender’s Delayed Draw Tranche B Term Loan Commitment
shall terminate immediately and without further action on the Delayed Draw
Borrowing Date after giving effect to the funding of such Delayed Draw Tranche B
Lender’s Delayed Draw Tranche B Term Loan Commitment on the Delayed Draw
Borrowing Date.

 

61

61



--------------------------------------------------------------------------------

(c) Ratable Borrowings; No Reborrowing of Term Loans.

(i) Amounts of Term Loans borrowed from time to time under this Section 2.01
that are repaid or prepaid may not be reborrowed. The Delayed Draw Term Loans
and the Initial Term Loans shall constitute a single Class of Loans for all
purposes of this Agreement and the other Loan Documents.

(ii) All borrowings of Initial Term Loans and Delayed Draw Term Loans shall be
made ratably by the Initial Term Lenders and the Delayed Draw Lenders in the
same proportion that (in the case of Initial Term Loans) the Initial Tranche A
Term Loan Commitment or the Initial Tranche B Term Loan Commitment, as the case
may be, of each Initial Term Lender bears to the aggregate Initial Tranche A
Term Loan Commitments or aggregate Initial Tranche B Term Loan Commitments, as
applicable and (in the case of Delayed Draw Term Loans) the Delayed Draw Tranche
A Term Loan Commitment or the Delayed Draw Tranche B Term Loan Commitment, as
the case may be, of each Delayed Draw Lender, bears to the aggregate Delayed
Draw Tranche A Term Loan Commitments or aggregate Delayed Draw Tranche B Term
Loan Commitments, as applicable.

(d) Term Loan Proceeds. The proceeds of all Term Loans (other than proceeds to
be disbursed on the applicable Borrowing Date in accordance with the Budget
(subject to Permitted Budget Variances) or for Specified Disbursements then due
and payable) shall be deposited in the Borrower DIP Facilities Blocked Account
and disbursed in accordance with Section 2.02(i); provided that with respect to
the proceeds of the Initial Term Loans made pursuant to Section 2.01(a),
(i) $28,000,000 thereof shall be deposited into the Borrower DIP Facilities
Blocked Account (which amount shall be permitted to be withdrawn by the Borrower
on May 2, 2016 (or a later date selected by the Borrower, subject to
Section 4.04) for use in accordance with the Budget (subject to Permitted Budget
Variances) or for Specified Disbursements) and (ii) the balance thereof shall be
made available to the Borrower for use in accordance with the Budget (subject to
Permitted Budget Variances) or for Specified Disbursements.

(e) Roll-Up Loans.

(i) (A) Subject to the terms and applicable conditions set forth herein and in
the Financing Orders, an aggregate principal amount of L/C-BA Borrowings (as
defined in the Prepetition First Lien Credit Agreement) incurred by the Borrower
(as defined in the Prepetition First Lien Credit Agreement) (whether prior to or
after the Petition Date)prior to the Petition Date as a result of draws under
Prepetition Drawn Letters of Credit, including the related L/C-BA Advances (as
defined in the Prepetition First Lien Credit Agreement) held by (or, in respect
of such L/C-BA Borrowings, participated in) each Tranche A-1 Roll-Up Lender
equal to such Tranche A-1 Roll-Up Lender’s Tranche A-1 Roll-Up Dollar Amount is,
as of the date of entry of the Final Financing Order, substituted and exchanged
for (and prepaid by) and deemed to be Loans hereunder held by (and owing by the
Borrower to) the Tranche A-1 Roll-Up Lenders (the “Tranche A-1 Roll-Up Loans”)
in an aggregate principal amount for each such Tranche A-1 Roll-Up Lender equal
to such Tranche A-1 Roll-Up Lender’s Tranche A-1 Roll-Up Dollar Amount.
Notwithstanding anything to the contrary contained herein, at the option of the
applicable Tranche A-1 Roll-Up Lender, the L/C-BA Borrowings (as defined in the
Prepetition First Lien Credit Agreement) that were made by (or the L/C-BA
Advances (as defined in the Prepetition First Lien Credit Agreement)
participated in by) a Prepetition First Lien Lender that is an affiliate of such
Tranche A-1 Roll-Up Lender may be substituted, exchanged and

 

62

62



--------------------------------------------------------------------------------

prepaid under this Section 2.01(e)(i)(A) for Tranche A-1 Roll-Up Loans held by
such Tranche A-1 Roll-Up Lender, and such Tranche A-1 Roll-Up Lender may hold
Tranche A-1 Roll-Up Loans as a Tranche A-1 Roll-Up Lender in lieu and instead of
such Prepetition First Lien Lender. As of the date of entry of the Final
Financing Order, the aggregate amount of outstanding Tranche A-1 Roll-Up Loans
is $145,342,368.21.

(B) Subject to the terms and applicable conditions set forth herein and in the
Financing Orders, an aggregate principal amount of L/C-BA Borrowings (as defined
in the Prepetition First Lien Credit Agreement) incurred by the Borrower (as
defined in the Prepetition First Lien Credit Agreement) after the Petition Date
as a result of draws under the Prepetition Fully Drawn First Lien Letters of
Credit and the Prepetition First Lien Letters of Credit, including the related
L/C-BA Advances (as defined in the Prepetition First Lien Credit Agreement) held
by (or, in respect of such L/C-BA Borrowings, participated in) each Tranche A-2
Roll-Up Lender equal to such Tranche A-2 Roll-Up Lender’s Tranche A-2 Roll-Up
Dollar Amount is, as of the date of entry of the Final Financing Order,
substituted and exchanged for (and prepaid by) and deemed to be Loans hereunder
held by (and owing by the Borrower to) the Tranche A-2 Roll-Up Lenders (the
“Tranche A-2 Roll-Up Loans”) in an aggregate principal amount for each such
Tranche A-2 Roll-Up Lender equal to such Tranche A-2 Roll-Up Lender’s Tranche
A-2 Roll-Up Dollar Amount. Notwithstanding anything to the contrary contained
herein, at the option of the applicable Tranche A-2 Roll-Up Lender, the L/C-BA
Borrowings (as defined in the Prepetition First Lien Credit Agreement) that were
made by (or the L/C-BA Advances (as defined in the Prepetition First Lien Credit
Agreement) participated in by) a Prepetition First Lien Lender that is an
affiliate of such Tranche A-2 Roll-Up Lender may be substituted, exchanged and
prepaid under this Section 2.01(e)(i)(B) for Tranche A-2 Roll-Up Loans held by
such Tranche A-2 Roll-Up Lender, and such Tranche A-2 Roll-Up Lender may hold
Tranche A-2 Roll-Up Loans as a Tranche A-2 Roll-Up Lender in lieu and instead of
such Prepetition First Lien Lender. As of the date of entry of the Final
Financing Order, the aggregate amount of outstanding Tranche A-2 Roll-Up Loans
is $184,216,016.19.

(ii) Subject to the terms and applicable conditions set forth herein and in the
Financing Orders, an aggregate principal amount of (x) Prepetition Second Lien
Loans made to the Borrower (as defined in the Prepetition Second Lien Credit
Agreement) held by each Tranche B Roll-Up Lender equal to such Tranche B Roll-Up
Lender’s Tranche B Roll-Up Dollar Amount and (y) Prepetition Second Lien Notes
held by each Tranche B Roll-Up Lender equal to such Tranche B Roll-Up Lender’s
Tranche B Roll-Up Dollar Amount, in the case of each of clauses (x) and
(y) above, is, as of the date of delivery of a written notice from the Tranche B
Advisors to the Administrative Agent, which notice shall attach (I) a master
Assignment and Assumption reflecting the Tranche B Lenders and their respective
Tranche B Loans, (II) a chart reflecting the Tranche B Term Loans held by each
Tranche B Lender and (III) a revised Schedule 2.01(e)(ii) setting forth each
Tranche B Roll-Up Lender’s Tranche B Roll-Up Dollar Amount (with ana maximum
aggregate Tranche B Roll-Up Dollar Amount equalnot to exceed $350,000,000), in
each case, as of such date (the “Tranche B Roll-Up Effective Date Notice”),
hereby substituted and exchanged for (and prepaid by) and deemed to be Loans
issued and outstanding hereunder (the “Tranche B Roll-Up Loans”) in an aggregate
principal amount equal to such Tranche B Roll-Up Lender’s Tranche B Roll-Up
Dollar Amount. Each Tranche B Roll-Up Lender that held Prepetition Second Lien
Notes that were deemed exchanged for Tranche B Roll-Up Loans in accordance with
the immediately preceding sentence shall use its commercially reasonable efforts
to deliver, or cause to be delivered, to the Prepetition Second Lien Notes
Trustee such Prepetition Second Lien Notes so exchanged within ten (10) Business
Days of the Tranche B Roll-Up Effective Date.

(iii) Amounts of Tranche A Roll-Up Loans or Tranche B Roll Up Loans issued or
deemed issued under this Section 2.01(e) that are repaid or prepaid may not be
reborrowed.

 

63

63



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Term Loans; Withdrawals from
DIP Facilities Blocked Accounts.

(a) Each Committed Borrowing and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (New York City time) (or such
later time agreed to by the Administrative Agent in its sole discretion), three
(3) Business Days prior to the requested date of any Committed Borrowing of or
continuation of Eurocurrency Rate Loans or one (1) Business Day prior to the
requested date of any Committed Borrowing of Base Rate Loans (it being agreed
that the Administrative Agent, in its sole discretion, may agree to same day
notice with respect to the funding of the Initial Term Loans on the Closing
Date). Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower; provided that any Term Loan Borrowing Notice shall be signed by the
Chief Restructuring Officer (or, prior to the appointment of the Chief
Restructuring Officer, a Financial Officer of the Borrower). Each Committed
Borrowing of or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Loan Notice (whether telephonic or written) shall specify (i) whether the
Borrower is requesting a Committed Borrowing or a continuation of or conversion
to or from a Eurocurrency Rate Loan, (ii) the requested date of the Committed
Borrowing (which may only be a Borrowing Date), continuation or conversion, as
the case may be (which shall be a Business Day), (iii) the principal amount and
Class of the Loans to be borrowed (in the case of Term Loans), continued or
converted, and (iv) the duration of the Interest Period with respect thereto. If
the Borrower fails to give a timely notice requesting a continuation of
Eurocurrency Rate Loans, then the applicable Loans shall be converted to
applicable Base Rate Loans. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Committed
Borrowing of or continuation of or conversion to Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. Each Committed Borrowing of Base
Rate Loans or conversion of Base Rate Loans to Eurocurrency Rate Loans (which
shall be permitted hereunder) shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone; provided
that any such telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower; provided that any Term Loan
Borrowing Notice shall be signed by the Chief Restructuring Officer (or, prior
to the appointment of the Chief Restructuring Officer, a Financial Officer of
the Borrower). Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) (or such later time agreed to by the
Administrative Agent in its sole discretion) on the requested date of any
Committed Borrowing and not later than 1:00 p.m. (New York City time) (or such
later time agreed to by the Administrative Agent in its sole discretion), three
(3) Business Days prior to the conversion to Eurocurrency Rate Loans and any
such requested Committed Borrowing or conversion of a Loan shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
It is understood and agreed that the Administrative Agent may act without
liability upon the basis of telephonic notice of such Committed Borrowing or
such continuation of or conversion to Eurocurrency Rate Loans, as the case may
be, reasonably believed by the Administrative Agent in good faith to be from a
Responsible Officer of the Borrower, prior to receipt of written confirmation.
In each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of such telephonic notice, absent
manifest error.

 

64

64



--------------------------------------------------------------------------------

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each applicable Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each such Lender
of the details of any automatic conversion to Base Rate Loans, as described in
the preceding subsection (a). Each Lender shall make the amount of its Term Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than 1:00 p.m. (New York City time) on the applicable
Borrowing Date. Upon satisfaction or waiver of the applicable conditions to any
Borrowing Date set forth in Article IV, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing, as applicable, that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02(b) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Committed Borrowing available to the Administrative
Agent, then the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, which
shall immediately pay (without duplication) such corresponding amount. The
Administrative Agent shall also be entitled to recover on demand from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount for each day from and including the date such amount is made available to
the Borrower to but excluding the date of payment to the Administrative Agent,
at (i) in the case of such Lender, the Federal Funds Effective Rate or (ii) in
the case of the Borrower, the interest rate applicable to the respective
borrowing, as determined pursuant to Section 2.08. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Committed Borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(d) Each Lender at its option may make any Base Rate Loan or Eurocurrency Rate
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Article III solely in respect of increased costs resulting from such
exercise and existing at the time of such exercise.

(e) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Term Loans may be
requested as or continued as Eurocurrency Rate Loans without the consent of the
Required Lenders.

 

65

65



--------------------------------------------------------------------------------

(f) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.

(g) After giving effect to all Committed Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than five (5) Interest Periods in effect with
respect to Term Loans. After giving effect to all L/C Borrowings, all
conversions thereof from one Type to the other, and all continuations thereof as
the same Type, there shall not be more than five (5) Interest Periods in effect
with respect to L/C Borrowings.

(h) Notwithstanding anything to the contrary in this Article II, a Loan Notice
for Term Loans given in respect of any Borrowing Date proposed to occur
hereunder may state that such Loan Notice is conditioned upon the effectiveness
of the Interim Financing Order or the Final Financing Order, as applicable, on
the proposed Borrowing Date, in which case, subject to the payment by the
Borrower of any amounts required pursuant to Section 3.05, such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
1:00 p.m. (New York City time) on the proposed Borrowing Date) if such condition
is not satisfied or not anticipated to be satisfied by 1:00 p.m. (New York City
time) on such Borrowing Date.

(i) From time to time (but no more than once per calendar week unless otherwise
consented to by the Required Lenders), by delivery to the Administrative Agent
(by e-mail or facsimile) of a DIP Facilities Blocked Account Withdrawal Notice
executed by the Chief Restructuring Officer (or, prior to the appointment of the
Chief Restructuring Officer, a Financial Officer of the Borrower), the Borrower
may request that the Administrative Agent release funds held in one or more of
the DIP Facilities Blocked Accounts, to be used in accordance with the Budget
(subject to Permitted Budget Variances) or for Specified Disbursements. Any DIP
Facilities Blocked Account Withdrawal Notice shall specify the requested DIP
Facilities Blocked Account Withdrawal Date for the disbursements requested
therein, which requested DIP Facilities Blocked Account Withdrawal Date
(i) shall be the same Business Day for all disbursements requested therein
(unless the Administrative Agent, in its sole discretion, agrees to release
funds on more than one (1) Business Day) and (ii) shall be no later than five
(5) Business Days following delivery of such DIP Facilities Blocked Account
Withdrawal Notice. The Borrower shall deliver any DIP Facilities Blocked Account
Withdrawal Notice no later than: (x) solely with respect to any withdrawal
requested to be made from the Borrower DIP Facilities Blocked Account, 3:00 p.m.
(New York City time), one (1) Business Day prior to the requested DIP Facilities
Blocked Account Withdrawal Date or (y) solely with respect to any withdrawal
requested to be made from any Foreign DIP Facilities Blocked Account, 3:00 p.m.
(New York City time), two (2) Business Days prior to the requested DIP
Facilities Blocked Account Withdrawal Date; provided that the Administrative
Agent, in its discretion, may waive any of the foregoing prior notice
requirements. Subject to Section 4.04, the Administrative Agent shall release
such funds on the requested DIP Facilities Blocked Account Withdrawal Date
specified in the applicable DIP Facilities Blocked Account Withdrawal Notice or
as promptly as reasonably practicable following the Borrower’s delivery of such
DIP Facilities Blocked Account Withdrawal Notice to the Administrative Agent;
provided that, other than with respect to the proceeds of the Initial Term Loans
(which, for the avoidance of doubt, is addressed by Section 2.01(d)) withdrawals
may only be requested based on an amount not to exceed the sum of (x) 100% of
the projected Cash Disbursements (excluding Specified Disbursements) of the
Borrower and the other Loan Parties set forth in the Budget for the one (1) week
period immediately following the week in which the requested DIP Facilities
Blocked Account Withdrawal Date occurs, plus (y) a 10% cushion in respect of
such projected disbursements for such period (the “Funding Cushion”); provided
that the Funding Cushion for such period shall be

 

66

66



--------------------------------------------------------------------------------

calculated net of the aggregate amount of all previous Funding Cushions that
have not been applied for the purposes set forth in the Budget or for Specified
Disbursements; provided, further, that the Funding Cushion shall in any event
not be less than zero plus (z) Specified Disbursements for such period.
Notwithstanding anything to the contrary herein, in connection with any Foreign
DIP Facilities Blocked Account, the Borrower, the Administrative Agent and the
Tranche B Advisors may, to the extent mutually agreed, establish different
procedures for such Foreign DIP Facilities Blocked Account (including as to
timing, notice provisions and other matters relating to withdrawals or
disbursements therefrom), but subject otherwise to Section 4.04. Any amounts
remaining in the DIP Facilities Blocked Accounts on the Maturity Date or the
date on which the Loans shall have been accelerated, as the case may be, shall,
in each case, be applied in accordance with Section 8.03.

2.03 Letters of Credit.

(a) Interim Order Replacement Letters of Credit; Final Order Replacement Letters
of Credit.

(i) (A) From time to time during the period from the Closing Date until the
entry of the Final Financing Order, each Prepetition Designated LC and
Additional Designated LC whose expiry date is extended by a Prepetition L/C
Issuer pursuant to Section 2.03(b)(ii)(B) of the Prepetition First Lien Credit
Agreement (it being understood and agreed that the terms of
Section 2.03(b)(ii)(B) of the Prepetition First Lien Credit Agreement shall
apply to each such Additional Designated LC as if each reference therein to a
“Designated LC” includes a reference to such Additional Designated LC and the
rights and benefits of the applicable Prepetition L/C Issuer (and of Royal Bank
of Canada as if it were such applicable Prepetition L/C Issuer) with respect to
a Prepetition Designated LCs pursuant to Section 2.03(b)(ii)(B) of the
Prepetition First Lien Credit Agreement shall apply, mutatis mutandis, to its
rights and benefits with respect to such Additional Designated LC) and each
Prepetition Auto-Extension Letter of Credit constituting a Prepetition
Designated LC or Additional Designated LC whose expiry date is extended
(effective as of the time the new expiry date is reflected in the records of the
applicable L/C Issuer) (by amendment, renewal or otherwise) pursuant to
Section 2.03(b)(iii)(B) of the Prepetition First Lien Credit Agreement (it being
understood and agreed that the terms of Section 2.03(b)(iii)(B) of the
Prepetition First Lien Credit Agreement shall apply to each such Additional
Designated LC as if each reference therein to a “Designated LC” includes a
reference to such Additional Designated LC and the rights and benefits of the
applicable Prepetition L/C Issuer (and of Royal Bank of Canada as if it were
such applicable Prepetition L/C Issuer) with respect to a Prepetition Designated
LCs pursuant to Section 2.03(b)(iii)(B) of the Prepetition First Lien Credit
Agreement shall apply, mutatis mutandis, to its rights and benefits with respect
to such Additional Designated LC) shall be deemed cancelled under the
Prepetition First Lien Credit Agreement and shall be deemed reissued as a Letter
of Credit (as so amended, renewed or extended) under this Agreement by the same
Person that is an L/C Issuer hereunder that issued such Prepetition First Lien
Letter of Credit (each such letter of credit reissued hereunder pursuant to this
Section 2.03(a)(i)(A), an “Interim Order Replacement Letter of Credit” and each
such corresponding letter of credit cancelled under the Prepetition First Lien
Credit Agreement pursuant to this Section 2.03(a)(i)(A), a “Interim Replaced
Prepetition First Lien Letter of Credit”).

(B) (1) Each Interim Order Replacement Letter of Credit shall be in the same
stated amount and currency as the related Interim Replaced Prepetition First
Lien Letter of Credit, (2) each Interim Order Replacement Letter of Credit shall
be deemed to be and constitute a Letter of Credit for all purposes hereunder,
issued for the account of the same Borrower or Subsidiary, and shall be governed
by the terms of, and administered under, this Agreement,

 

67

67



--------------------------------------------------------------------------------

(3) all Prepetition First Lien Obligations in respect of each Interim Replaced
Prepetition First Lien Letter of Credit shall be deemed to be L/C Facility
Obligations and Obligations hereunder, governed by the terms of, and
administered under, this Agreement, (4) each Interim Replaced Prepetition First
Lien Letter of Credit shall be deemed cancelled and no longer outstanding for
all purposes under the Prepetition First Lien Credit Agreement, (5) all
obligations of the Borrower under Sections 2.03(c)(i) and 2.03(e) of the
Prepetition First Lien Credit Agreement to reimburse the Prepetition L/C Issuer
in respect of drawings under each such Interim Replaced Prepetition First Lien
Letter of Credit shall be deemed obligations to reimburse the L/C Issuer in
respect of the Interim Order Replacement Letter of Credit related to such
Interim Replaced Prepetition First Lien Letter of Credit, governed by the terms
of this Agreement, (6) all obligations arising from any participation purchased
in each Interim Replaced Prepetition First Lien Letter of Credit under the
Prepetition First Lien Credit Agreement by each Prepetition First Lien Lender
shall be terminated and replaced with obligations arising from the participation
purchased by each L/C Lender in each Interim Order Replacement Letter of Credit
contemplated below and (7) the L/C Lenders hereby severally agree to participate
in each Interim Order Replacement Letter of Credit and any drawings thereunder
and immediately upon the deemed reissuance of each Interim Order Replacement
Letter of Credit pursuant to this Section 2.03(a)(i), each L/C Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such Interim Order Replacement
Letter of Credit in an amount equal to the product of such L/C Lender’s
Applicable Percentage of such Interim Order Replacement Letter of Credit times
the amount of such Interim Order Replacement Letter of Credit. Notwithstanding
anything to the contrary contained herein, any Prepetition First Lien Lender may
elect to participate in any Interim Order Replacement Letter of Credit through
one or more of its affiliates, in which case such affiliate shall be deemed to
have purchased the aforementioned risk participations as otherwise provided
above, shall hold the L/C Facility Obligations related thereto and shall have
all the rights and obligations with respect to such Interim Order Replacement
Letters of Credit in the same manner as if such Prepetition First Lien Lender
related to such affiliate had purchased the aforementioned risk participations
and any related L/C facility Obligations as contemplated by this
Section 2.03(a)(i) in lieu of such affiliate.

(ii) (A) Upon entry of the Final Financing Order, each Prepetition First Lien
Letter of Credit that is outstanding on such date shall be deemed cancelled
under the Prepetition First Lien Credit Agreement and shall be deemed reissued
as a Letter of Credit under this Agreement by the same Person that is an L/C
Issuer hereunder that issued such Prepetition First Lien Letter of Credit (each
such letter of credit reissued hereunder pursuant to this
Section 2.03(a)(ii)(A), a “Final Order Replacement Letter of Credit” and each
such corresponding letter of credit cancelled under the Prepetition First Lien
Credit Agreement pursuant to this Section 2.03(a)(ii)(A), a “Final Replaced
Prepetition First Lien Letter of Credit”).

(B) (1) Each Final Order Replacement Letter of Credit shall be in the same
stated amount and currency as the related Final Replaced Prepetition First Lien
Letter of Credit, (2) each Final Order Replacement Letter of Credit shall be
deemed to be and constitute a Letter of Credit for all purposes hereunder,
issued for the account of the same Borrower or Subsidiary and shall be governed
by the terms of, and administered under, this Agreement, (3) all Prepetition
First Lien Obligations in respect of each Final Replaced Prepetition First Lien
Letter of Credit shall be deemed to be L/C Facility Obligations and Obligations
hereunder, governed by the terms of, and administered under, this Agreement,
(4) each Final Replaced

 

68

68



--------------------------------------------------------------------------------

Prepetition First Lien Letter of Credit shall be deemed cancelled and no longer
outstanding for all purposes under the Prepetition First Lien Credit Agreement,
(5) all obligations of the Borrower under Sections 2.03(c)(i) and 2.03(e) of the
Prepetition First Lien Credit Agreement to reimburse the Prepetition L/C Issuer
in respect of drawings under each such Final Replaced Prepetition First Lien
Letter of Credit shall be deemed obligations to reimburse the L/C Issuer in
respect of the Final Order Replacement Letter of Credit related to such Final
Replaced Prepetition First Lien Letter of Credit governed by the terms of this
Agreement, (6) all obligations arising from any participation purchased in each
Final Replaced Prepetition First Lien Letter of Credit under the Prepetition
First Lien Credit Agreement by each Prepetition First Lien Lender shall be
terminated and replaced with obligations arising from the participation
purchased by each L/C Lender in each Final Order Replacement Letter of Credit
contemplated below and (7) the L/C Lenders hereby severally agree to participate
in each Final Order Replacement Letter of Credit and any drawings thereunder and
immediately upon the deemed reissuance of each Final Order Replacement Letter of
Credit pursuant to this Section 2.03(a)(ii), each L/C Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
applicable L/C Issuer a risk participation in such Final Order Replacement
Letter of Credit in an amount equal to the product of such L/C Lender’s
Applicable Percentage of such Final Order Replacement Letter of Credit times the
amount of such Final Order Replacement Letter of Credit. Notwithstanding
anything to the contrary contained herein, any Prepetition First Lien Lender may
elect to participate in any Final Order Replacement Letter of Credit through one
or more of its affiliates, in which case such affiliate shall be deemed to have
purchased the aforementioned risk participations as otherwise provided above,
shall hold the L/C Facility Obligations related thereto and shall have all the
rights and obligations with respect to such Final Order Replacement Letters of
Credit in the same manner as if such Prepetition First Lien Lender related to
such affiliate had purchased the aforementioned risk participations and any
related L/C Facility Obligations as contemplated by this Section 2.03(a)(ii) in
lieu of such affiliate.

(iii) Subject to the terms and conditions set forth herein, each L/C Issuer
hereby agrees, in reliance upon the agreements of the L/C Lenders set forth in
this Section 2.03, to honor drawing under the Letters of Credits deemed reissued
by the L/C Issuer hereunder.

(iv) Notwithstanding anything in this Agreement, in any of the other Loan
Documents or otherwise to the contrary, no L/C Issuer shall have any obligation
to issue any letters of credit hereunder or for the account of the Borrower or
any of its Subsidiaries or make any other financial accommodations for the
benefit of the Borrower or any of its Subsidiaries other than any Interim Order
Replacement Letter of Credit deemed reissued by such L/C Issuer pursuant to
Section 2.03(a)(i) and any Final Order Replacement Letter of Credit deemed
reissued by such L/C Issuer pursuant to Section 2.03(a)(ii).

(v) The L/C Issuer shall be under no obligation to amend any Replacement Letter
of Credit if the beneficiary of such Replacement Letter of Credit does not
accept the proposed amendment to such Replacement Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the L/C Lenders with respect to any
Letters of Credit deemed reissued by it pursuant to this Section 2.03(a) and the
documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit deemed reissued by it pursuant to this
Section 2.03(a) and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article IX included the
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuer.

 

69

69



--------------------------------------------------------------------------------

(vii) It is understood and agreed that any sub-participation in any
participation in any Prepetition First Lien Letter of Credit (and any related
obligations) that is deemed to be reissued as a Replacement Letter of Credit
pursuant to Section 2.03(a) shall, from and after such deemed reissuance, be
deemed to be a sub-participation in the participation in such Replacement Letter
of Credit, and the respective participant shall have the rights and obligations
otherwise provided in the related underlying participation agreement but for
this purpose, as if such rights and obligations relate to its sub-participation
in such Replacement Letter of Credit.

(b) Procedures for Amendment of Replacement Letters of Credit.

(i) Each Replacement Letter of Credit shall be amended upon the request of the
Borrower delivered to the L/C Issuer (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 1:00 p.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed date of amendment. In the case
of a request for an amendment of any outstanding Replacement Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (A) the Replacement Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Replacement Letter of Credit amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require; provided
that (x) no such amendment shall (A) increase the stated amount of any
Replacement Letter of Credit or (B) be permitted if the applicable L/C Issuer
has received written notice from the Required L/C Lenders at least two
(2) Business Days prior to the date such proposed amendment is implemented in
accordance with such applicable L/C Issuer’s customary policies and procedures
that the Required L/C Lenders do not wish to permit such amendment and (y) in no
event shall the expiration date of any Replacement Letter of Credit so amended
(A) fall twelve months beyond the date of such renewal or amendment or
(B) extend beyond the Letter of Credit Expiration Date.

(ii) Promptly after receipt of any Letter of Credit Application requesting an
amendment of a Replacement Letter of Credit, the L/C Issuer will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, the L/C Issuer will provide the Administrative Agent with a copy
thereof. Unless the L/C Issuer has received written notice from any L/C Lender,
the Administrative Agent or any Loan Party, at least one Business Day prior to
the requested date of amendment of the applicable Replacement Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, enter into the applicable amendment in accordance
with the L/C Issuer’s usual and customary business practices.

(iii) No L/C Issuer shall amend or have any obligation to amend any Replacement
Letter of Credit (or permit an extension of any Replacement Letter of Credit
that was deemed

 

70

70



--------------------------------------------------------------------------------

reissued as a replacement of an Interim Replaced Prepetition First Lien Letter
of Credit or Final Replaced Prepetition First Lien Letter of Credit that
constituted Prepetition Auto-Extension Letter of Credit) if the expiry date of
the amended or renewed Replacement Letter of Credit would occur after the Letter
of Credit Expiration Date (and each L/C Issuer is hereby expressly authorized by
each party hereto to deliver a notice of a non-renewal to the beneficiary of
such Replacement Letter of Credit that constituted a Prepetition Auto-Extension
Letter of Credit in accordance with such applicable L/C Issuer’s customary
policies and procedures).

(iv) Promptly after its delivery of any amendment to a Replacement Letter of
Credit to an advising bank with respect thereto or to the beneficiary thereof,
the L/C Issuer will also deliver to the Borrower and the Administrative Agent a
true and complete copy of such amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Replacement Letter of Credit of any
notice of a drawing under such Replacement Letter of Credit, the L/C Issuer
shall notify the Borrower and the Administrative Agent thereof and of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Promptly following receiving such notice, the Administrative Agent
shall promptly notify each L/C Lender of such notice of drawing, the amount of
the unreimbursed drawing or payment (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Replacement Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”) and the
amount of such L/C Lender’s Applicable Percentage in respect thereof. Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if promptly confirmed in writing;
provided that the lack of such prompt confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii) Each L/C Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the L/C Issuer,
in Dollars, at the Administrative Agent’s Office for Dollar-denominated payments
in an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. (New York City time) on the Business Day specified in such
notice by the Administrative Agent, whereupon each L/C Lender that so makes
funds available shall be deemed to have made a payment in respect of its
participation in an L/C Borrowing pursuant to Section 2.03(c)(iii). The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

(iii) With respect to any Unreimbursed Amount that is not reimbursed by the
Borrower, the Borrower shall be deemed to have incurred from the L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
reimbursed, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest in accordance with Section 2.08. In such
event, each Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each L/C Lender funds its L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Replacement Letter of Credit, interest in respect of such L/C Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

71

71



--------------------------------------------------------------------------------

(v) Each L/C Lender’s obligation to make L/C Advances to reimburse the L/C
Issuer for amounts drawn under Replacement Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower, any Subsidiary or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Replacement Letter of Credit, together
with interest as provided herein.

(vi) If any L/C Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such L/C Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such L/C Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such L/C Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such L/C Lender’s L/C Advance in respect of the relevant L/C
Borrowing. A certificate of the L/C Issuer submitted to any L/C Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Replacement
Letter of Credit and has received from any L/C Lender such L/C Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount of such Replacement Letter of Credit
or interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such L/C Lender its Applicable
Percentage thereof in Dollars and in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each L/C Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such L/C Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the L/C Lenders
under this clause shall survive the Payment in Full of the Obligations and the
termination of this Agreement.

 

72

72



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document or endorsement presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each amendment to a Replacement
Letter of Credit that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each L/C Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
L/C Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the L/C Lenders or the Required L/C Lenders, as
applicable; (ii) any

 

73

73



--------------------------------------------------------------------------------

action taken or omitted in the absence of gross negligence or willful misconduct
as determined by a court of competent jurisdiction by a final and nonappealable
judgment; or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit or Issuer
Document. The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence as determined by a court of
competent jurisdiction by a final and nonappealable judgment or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
endorsing, transferring or assigning or purporting to endorse, transfer or
assign a Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each L/C Lender in accordance with its Applicable Percentage,
in Dollars, a Letter of Credit Fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit; provided that, during
such time that any L/C Lender is a Defaulting L/C Lender, then such Defaulting
L/C Lender shall not receive (and the Borrower shall not be obligated to pay to
such Defaulting L/C Lender) a Letter of Credit Fee. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (i) due and payable on the second Business Day of
each month, with respect to the Letter of Credit Fees accrued during the most
recently ended preceding month, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Deadline
and thereafter on demand and (ii) computed on a monthly basis in arrears.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required L/C Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate separately agreed between the Borrower and the L/C Issuer, computed on
the Dollar Equivalent of the amount of such Letter of Credit, and payable upon
the issuance (or deemed issuance or replacement) thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed

 

74

74



--------------------------------------------------------------------------------

between the Borrower and the L/C Issuer, computed on the Dollar Equivalent of
the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit, at the rate
per annum separately agreed between the Borrower and the L/C Issuer, computed on
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a monthly basis in arrears. Such fronting fee with respect
to standby Letters of Credit shall be (x) due and payable on the second Business
Day of each month, with respect to the fronting fee accrued during the most
recently ended preceding month, commencing with the first such date to occur
after the deemed reissuance of such Letter of Credit, on the Letter of Credit
Deadline and thereafter on demand and (y) computed on a monthly basis in
arrears. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit and bankers’
acceptances as from time to time in effect. Such customary fees and standard
costs and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 [Reserved].

2.05 Prepayments.

(a) The Borrower may, upon written notice from the Borrower to the
Administrative Agent (or telephonic notice promptly confirmed in writing), at
any time or from time to time voluntarily prepay Loans (or Loans of any Class)
in whole or in part; provided that (i) such notice must be received by the
Administrative Agent not later than (A) 1:00 p.m. (New York City time) three
(3) Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(B) 11:00 a.m. (New York City time) on the date of prepayment of Base Rate
Loans; and (ii) (A) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
and (B) any prepayment of Loans that are Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Class and
Type(s) of Loans or L/C Borrowings to be prepaid and, if Eurocurrency Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Notwithstanding anything
to the contrary herein, each such prepayment shall be applied by the
Administrative Agent in accordance with the Post-Petition Intercreditor
Arrangement and, with respect to any amounts applied to outstanding Obligations
of any Class in accordance with the Post-Petition Intercreditor Arrangements,
shall be applied ratably to the outstanding Obligations of such Class. Each such
payment shall be paid to the Lenders in accordance with their respective
Applicable Percentages of the Loans (or Class(es) of Loans) or L/C Borrowings so
prepaid so prepaid.

 

75

75



--------------------------------------------------------------------------------

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) No later than the third (3rd) Business Day following the date of receipt by
the Borrower or any of its Subsidiaries of (i) any Budgeted Asset Sale Proceeds
(or, in the case of a Foreign Prepayment Event, no later than the tenth
(10th) Business Day following such receipt, subject to Section 2.05(k) (to the
extent applicable) and the proviso to Section 6.22), the Borrower shall deposit
or cause to be deposited such Budgeted Asset Sale Proceeds into the applicable
DIP Facilities Blocked Account to be used in accordance with the Budget (subject
to Permitted Budget Variances) or for Specified Disbursements and (ii) any
Non-Budgeted Asset Sale Proceeds (or, in the case of a Foreign Prepayment Event,
no later than the tenth (10th) Business Day following such receipt, subject to
Section 2.05(k)), the Borrower shall deposit or cause to be deposited such
Non-Budgeted Asset Sale Proceeds into the Collateral Proceeds Account to be
applied in accordance with Section 2.05(h).

(f) No later than the third (3rd) Business Day following the date of receipt by
the Borrower or any of its Subsidiaries of any Net Insurance/Condemnation
Proceeds (or, in the case of a Foreign Prepayment Event, no later than the tenth
(10th) Business Day following such receipt, subject to Section 2.05(k) (to the
extent applicable) and the proviso to Section 6.22), the Borrower shall deposit
or cause to be deposited 100% of the Net Insurance/Condemnation Proceeds into
the Collateral Proceeds Account to be applied in accordance with
Section 2.05(h); provided that, any Net Insurance/Condemnation Proceeds with
respect to (i) Designated Assets, Excluded Assets and Permitted Disposition
Assets that are(ii) Excluded Assets and (iii) other assets, in the case of this
subclause (iii), with respect to which an Asset Sale thereof would have been
permitted pursuant to Section 7.05(h)(iii) and the Net Asset Sale Proceeds of
such Asset Sale have been permitted by the Required Lenders as part of the Asset
Sale Process to be used for disbursements in accordance with the Budget (subject
to Permitted Budget Variances) or for Specified Disbursements (instead of being
deposited in the Collateral Proceeds Account) may be deposited no later than the
third (3rd) Business Day following the date of such receipt by the Borrower or
any of its Subsidiaries (or, in the case of a Foreign Prepayment Event, no later
than the tenth (10th) Business Day following such receipt, subject to the
proviso to Section  2.05(k)6.22) into the applicable DIP Facilities Blocked
Account to be used in accordance with the Budget (subject to Permitted Budget
Variances) or for Specified Disbursements.

(g) On the date of receipt by the Borrower or any of its Subsidiaries of any
Cash proceeds from the incurrence of any Indebtedness of the Borrower or any of
its Subsidiaries (other than with respect to any Indebtedness permitted to be
incurred pursuant to Section 7.03), the Borrower shall deposit or cause to be
deposited an amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses, into the Collateral
Proceeds Account to be applied in accordance with Section 2.05(h).

(h) All Net Asset Sale Proceeds, Net Insurance/Condemnation Proceeds and
proceeds of Indebtedness that are required to be deposited into the Collateral
Proceeds Account pursuant to this Section 2.05 shall be applied on the last day
of each four week period ending after the Closing Date (each, an “Application
Date”) by the Administrative Agent to repay the Obligations in accordance with
the Post-Petition Intercreditor Arrangements.

 

76

76



--------------------------------------------------------------------------------

(i) The Borrower shall use commercially reasonable efforts to notify the
Administrative Agent and the Tranche B Advisors in writing of any mandatory
prepayment (which shall include, solely for purposes of this Section 2.05(i) and
not for any other purposes, any deposit of Non-Budgeted Asset Sale Proceeds and
Net Insurance/Condemnation Proceeds into the Collateral Proceeds Account and any
deposit of Budgeted Asset Sale Proceeds in excess of $250,000 for any Asset Sale
(or series of related Asset Sales)) required to be made pursuant to clause (e),
(f) or (g) of this Section 2.05 at least five (5) Business Days (or, in the case
of any deposit of Budgeted Asset Sale Proceeds, two (2) Business Days) (or such
shorter time as agreed by the Administrative Agent in its sole discretion) prior
to the date of such prepayment (a “Prepayment/Deposit Notice”). Each such
Prepayment/Deposit Notice shall contain a certificate of a Responsible Officer
(A) demonstrating the calculation of the amount of the applicable net proceeds
(or reasonable good faith estimate thereof), and (B) either specifying the
projected date of such prepayment (which in no event shall be after the date of
prepayment required pursuant to Section 2.05(e), (f) or (g), as applicable) or
notice of the Borrower’s intent to deposit all or a portion of such amounts in a
DIP Facilities Blocked Account or a Foreign DIP Facilities Blocked Account as
provided under Sections 2.05(k) and (C) provide a reasonably detailed
calculation of the amount of such prepayment (or reasonable good faith estimate
thereof). The Administrative Agent will promptly notify each Lender of the
contents of such Prepayment/Deposit Notice and, if applicable, of such Lender’s
pro rata share of the applicable prepayment. In the event that the Borrower
shall subsequently determine that the actual amountNet Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds or Cash proceeds from the incurrence of any
Indebtedness, as applicable, received exceeded or was less than the amount set
forth in such certificate, by more than $250,000, the Borrower shall promptly
deliver a supplemental Prepayment/Deposit Notice to the Administrative Agent,
which, in addition to the requirements of the initial Prepayment/Deposit Notice
with respect to such mandatory prepayment, shall contain a certificate of a
Responsible Officer demonstrating the derivation of such excess or shortfall.
The procedures described in this Section 2.05(i) with respect to the making of
such prepayment shall be followed with respect to such excess. No mandatory
prepayment pursuant to this Section 2.05 shall result in or require a reduction
or termination of any unused Commitments then in effect.

(j) [Reserved].

(k) Notwithstanding any other provisions to the contrary:

(i) To the extent that any of or all (x) the Net Asset Sale Proceeds of any
Asset Sale by a Foreign Subsidiary or of any asset or property located or deemed
located outside of the United States or (y) any Net Insurance/Condemnation
Proceeds received by a Foreign Subsidiary or in respect of any asset or property
located or deemed located outside of the United States (a “Foreign Prepayment
Event,” and any such proceeds, collectively, “Net Foreign Proceeds”) are
prohibited or delayed by applicable local law from being repatriated to the
United States (or the Borrower determines, in good faith, with the prior written
consent of the Administrative Agent (acting at the direction of the Required
Lenders), that such repatriation would have a material adverse tax consequence),
the portion of such Net Foreign Proceeds so affected will not be required to be
applied to make mandatory prepayments (which shall include, solely for purposes
of this Section 2.05(k) and not for any other purposes, any deposit of
Non-Budgeted Asset Sale Proceeds and Net Insurance/Condemnation Proceeds into
the Collateral Proceeds Account) pursuant to Section 2.05(e) or (f) at the times
provided in this Section 2.05 but may be retained (subject to
Section 2.05(k)(ii)) by the applicable Foreign Subsidiary or other relevant
Subsidiary in such local jurisdiction so long, but only so long, as the
applicable local law will not permit repatriation to the United States (or such
material adverse tax consequence exists) (the relevant portion of

 

77

77



--------------------------------------------------------------------------------

Net Foreign Proceeds so retained that are the subject of a mandatory prepayment
requirement that has not yet been satisfied, the “Affected Net Foreign
Proceeds”). The Borrower hereby agrees to cause the applicable Foreign
Subsidiary or other applicable Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation or
avoid such tax consequence. Once such repatriation of any of such Affected Net
Foreign Proceeds that, in each case, would otherwise be required to be used to
make a mandatory prepayment pursuant to Section 2.05(e) or (f), is permitted
under the applicable local law (or such material adverse tax consequence is
avoided), such repatriation will be promptly effected and such repatriated
Affected Net Foreign Proceeds will be promptly (and in any event not later than
two Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the mandatory prepayment
pursuant to Section 2.05(e) or (f), as applicable, except to the extent such
mandatory prepayment or deposit into the Collateral Proceeds Account is
satisfied pursuant to Section 2.05(k)(iii).

(ii) In connection with any Foreign Prepayment Event that results in a
requirement to make a mandatory prepayment pursuant to Section 2.05(e) or (f),
the Borrower and its relevant Subsidiaries shall (x) transfer any Affected Net
Foreign Proceeds to a Foreign DIP Facilities Blocked Account then in existence
within ten (10) Business Days (or such later date agreed to by the
Administrative Agent and the Tranche B Advisors) following receipt of any such
Affected Net Foreign Proceeds (subject to the limitations set forth in
Section 2.05(k)(i) to the extent repatriation to the jurisdiction of any such
Foreign DIP Facilities Blocked Account would be delayed or prohibited or result
in material adverse tax consequences) or (y) establish a new Foreign DIP
Facilities Blocked Account in a jurisdiction mutually agreed between the
Borrower and Administrative Agent and transfer any Affected Net Foreign Proceeds
to such Foreign DIP Facilities Blocked Account no later than fifteen
(15) Business Days (or such later date agreed to by the Administrative Agent and
the Tranche B Advisors) after the respective Subsidiary receives such Affected
Net Foreign Proceeds. Prior to being deposited in a Foreign DIP Facilities
Blocked Account, any Affected Net Foreign Proceeds shall be held in trust by the
applicable Loan Party or Subsidiary, for the benefit of the Secured Parties.
Affected Net Foreign Proceeds may not be used for any purpose other than to make
mandatory prepayments required by Section 2.05(e) or (f); provided that, to the
extent such mandatory prepayment is satisfied pursuant to Section 2.05(k)(iii),
the Borrower, upon written request to the Administrative Agent, may request a
release of Affected Net Foreign Proceeds in an amount not to exceed the amount
prepaid pursuant to Section 2.05(k)(iii).

(iii) The Borrower may apply, or cause to be applied, an amount equal to any
Affected Net Foreign Proceeds to the mandatory prepayments required to be made
in connection with the relevant Foreign Prepayment Event, as if such Affected
Net Foreign Proceeds had been received by the Borrower rather than such
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Affected Net Foreign Proceeds had been repatriated (or,
if less, the Affected Net Foreign Proceeds that would be calculated if retained
by such Foreign Subsidiary).

2.06 Termination or Reduction of Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate unused
Tranche A Term Loan Commitments or unused Tranche B Term Loan Commitments, or
from time to time permanently reduce the unused Tranche A Term Loan Commitments
or unused Tranche B Term Loan Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 1:00 p.m. (New York
City time) three Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of

 

78

78



--------------------------------------------------------------------------------

$1,000,000 in excess thereof. The Administrative Agent will promptly notify the
Tranche A Lenders and Tranche B Lenders, as applicable, of any such notice of
termination or reduction of the unused Tranche A Term Loan Commitments or unused
Tranche B Term Loan Commitments. Any reduction of the aggregate unused Tranche A
Term Loan Commitments shall be applied to the unused Tranche A Term Loan
Commitments of each Tranche A Lender according to its Applicable Percentage. Any
reduction of the aggregate unused Tranche B Term Loan Commitments shall be
applied to the unused Tranche B Term Loan Commitments of each Tranche B Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the unused Tranche A Term Loan Commitments or unused
Tranche B Term Loan Commitments shall be paid on the effective date of such
termination.

2.07 Repayment of Loans. On the Maturity Date, the Borrower shall repay the
aggregate principal amount of Loans made to the Borrower outstanding on such
date. On the Maturity Date, the Borrower shall repay the aggregate amount of L/C
Obligations outstanding on such date.

2.08 Interest.

(a) Generally. Subject to the provisions of subsection (b) below, (i) each Loan
that is a Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date or the date incurred or deemed
incurred a rate per annum equal to the Base Rate plus the Applicable Rate, and
(ii) each Loan that is a Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate.

(b) Default Rate.

(i) If any Event of Default under Section 8.01(a) has occurred (or, at the
direction of the Required Lenders, any other Event of Default), all Obligations
then outstanding shall, during the continuance of such Event of Default, bear
interest at the Default Rate to the fullest extent permitted by applicable Laws.

(ii) Upon the principal amount of the outstanding Loans becoming due and payable
prior to the Maturity Date, all Obligations then outstanding shall thereafter
bear interest at the Default Rate to the fullest extent permitted by applicable
Laws.

(iii) Accrued and unpaid interest on past due amounts pursuant to this
Section 2.08(b) (including interest on past due interest) shall be due and
payable upon demand.

(iv) This Section 2.08(b) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 10.01.

(c) Payment of Interest. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law. Subject to
Section 2.08(d) with respect to Tranche B Roll-Up Loans, interest that accrues
from time to time on any Loan shall be payable in Cash at the times required
pursuant to this Agreement.

 

79

79



--------------------------------------------------------------------------------

(d) Tranche B Roll-Up Loans. Notwithstanding anything to the contrary in any
Loan Document:

(i) Interest that accrues from time to time on any Tranche B Roll-Up Loans shall
be capitalized, compounded and added to the unpaid principal amount of such
Roll-Up Loans on the applicable interest payment date set forth in
Section 2.08(c) (the “PIK Interest”). Amounts representing the PIK Interest in
respect of any Tranche B Roll-Up Loans shall be treated as Tranche B Roll-Up
Loans for all purposes of this Agreement and the other Loan Documents and shall
bear interest in accordance with this Section 2.08. No interest that accrues
from time to time on any Tranche B Roll-Up Loan shall be payable in Cash prior
to the Maturity Date.

(ii) On the Tranche B Roll-Up Effective Date, the initial principal amount of
the Tranche B Roll-Up Loans of each applicable Lender shall be increased by an
amount equal to the interest that would have accrued on such Tranche B Roll-Up
Loans from the period commencing on the Closing Date through the Tranche B
Roll-Up Effective Date, calculated as though such Tranche B Roll-Up Loans had
been made on the Closing Date and accrued interest during such period at the
Eurocurrency Rate plus the Applicable Rate; provided that, notwithstanding
anything to the contrary (including the adequate protection provisions in the
Financing Orders), any increase pursuant to this Section 2.08(d)(ii) shall be
without reduction for interest accrued as adequate protection pursuant to the
Interim Financing Order on the applicable Prepetition Second Lien Loans and/or
the Prepetition Second Lien Notes that were rolled-up into such Tranche B
Roll-Up Loans and such interest accrued as adequate protection shall be deemed
reduced by the amount of such increase hereunder.

(iii) Notwithstanding any of the forgoing provisions of this Section 2.08(d),
for the purposes of determining the outstanding amount of accrued interest or
PIK Interest at any time for any purpose hereunder or otherwise in connection
with the Cases (including (x) any “credit bid” in respect of the Tranche B
Roll-Up Loans and/or (y) the aggregate amount of PIK Interest payable in cash on
the Maturity Date), such accrued interest or PIK Interest shall be reduced by an
amount equal to the Tranche B Roll-Up Interest Reduction at such time.

2.09 Fees.

(a) [Reserved]

(b) From and after the entry of the Interim Financing Order, the Borrower agrees
to pay to each applicable Lender (other than any Defaulting Lender), through the
Administrative Agent, on or before the date that is two (2) Business Days after
the last Business Day of each month, and on the Delayed Draw Borrowing Date
(with respect to Delayed Draw Term Loan Commitments terminating on such date), a
commitment fee (the “Unused Term Loan Commitment Fee”) on the daily average
undrawn amount of the Delayed Draw Term Loan Commitment (whether or not then
available) of such Lender during the preceding month or ending with, as
applicable, the date on which the last of the Delayed Draw Term Loan Commitments
of such Lender shall be terminated) at the rate per annum equal to the
Applicable Commitment Fee. All Unused Term Loan Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. The Unused Term Loan Commitment Fee due to each Lender shall commence to
accrue on the date on which the Interim Financing Order is entered and shall
cease to accrue on the date on which the applicable Commitments have been
terminated pursuant to this Agreement.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
each applicable Lender, upfront fees (the “Upfront Fees”) (x) in an amount equal
to 1.50% of the aggregate principal amount of such Lender’s Initial Term Loans
made on the Closing Date, such fee to be earned,

 

80

80



--------------------------------------------------------------------------------

due and payable on the Closing Date and (y) in an amount equal to 1.50% of the
aggregate principal amount of such Lender’s Delayed Draw Term Loans made on the
Delayed Draw Borrowing Date, such fee to be earned, due and payable on the
Delayed Draw Borrowing Date. Such Upfront Fees will be in all respects fully
earned, due and payable on the on the applicable Borrowing Date and
non-refundable thereafter. The Upfront Fees for any Term Loans shall be paid out
of the proceeds of such Term Loans made by the Term Lenders.

(d) The Borrower agrees to pay to the Administrative Agent, for the account of
each L/C Lender that is also a Term Lender, an L/C refinancing fee (the “L/C
Refinancing Fee”), in an amount equal to 1.00% of the aggregate outstanding
amount of the L/C Lenders’ L/C-BA Obligations (as defined in the Prepetition
First Lien Credit Agreement) in effect on the date of the entry of the Interim
Financing Order (immediately prior to giving effect thereto), such fee to be
earned on the date of the entry of the Interim Financing Order, and to be due
and payable on the earlier of (x) with respect to L/C-BA Obligations (as defined
in the Prepetition First Lien Credit Agreement) relating to any Interim Replaced
Prepetition First Lien Letter of Credit, as and whenthe date that such Interim
Replaced Prepetition First Lien Letter of Credit is replaced with an Interim
Order Replacement Letter of Credit in accordance with Section 2.03(a)(i) and
(y) with respect to all other L/C-BA Obligations (as defined in the Prepetition
First Lien Credit Agreement) the date of the entry of the Final Financing Order.
(to the extent sufficient funds are available in the DIP Facilities Blocked
Accounts at such time to pay such amount and the Borrower has access to such
funds in accordance with the Budget for such purposes and, to the extent any
portion of the L/C Refinancing Fee remains outstanding after such date, the
balance shall be due and payable on the earlier of (A) the Delayed Draw
Borrowing Date (from the proceeds of the Delayed Draw Term Loans made on such
date) and (B) the date that is five (5) Business Days after the date of the
entry of the Final Financing Order. Such L/C Refinancing Fee will be in all
respects fully earned, due and payable on the applicable dates set forth in the
immediately preceding sentence and non-refundable after payment thereof. The L/C
Refinancing Fees may be paid out of the proceeds of Term Loans.

(e) In addition to any of the foregoing fees and certain fees described in
subsections (h) and (i) of Section 2.03, Borrower agrees to pay to Agents,
Arrangers and the Lenders, as applicable, fees in the amounts and at the times
set forth in the Fee Letter.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (other than if determined by reference to the Federal Funds Effective
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed, and all computations of interest for Base Rate
Loans if determined by reference to the Federal Funds Effective Rate shall be
made on the basis of a year of 360 days and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided, that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt. The Loans made (or deemed made) by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made (or deemed
made) made by the Lenders to the Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of

 

81

81



--------------------------------------------------------------------------------

the Borrower hereunder to pay any amount owing with respect to the Obligations
and shall not in any way affect the security or guarantees therefor provided
pursuant to the Loan Documents. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender to the Borrower made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent and at the Borrower’s expense) a Note substantially in the
form of Exhibit C-1 or C-2, as applicable, which shall evidence such Lender’s
Loans to the Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. (New York City time) on the date specified herein. Without limiting
the generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. (New York City
time) shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or L/C Issuer, as the case may be, in Same
Day Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate. A notice of the
Administrative Agent to the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing Date set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

82

82



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans or to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation in Letters of Credit or to make its payment
under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. Subject to the Financing Orders and
Section 8.03, if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans (or Class of Loans) made (or deemed made) by it, or
the participations in L/C Obligations held by it, resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein (for the avoidance of doubt, payments of any fee or
compensation pursuant to the Fee Letter shall be payable in accordance with the
terms set forth in the Fee Letter), then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for Cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders, subject to any applicable payment priorities,
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement, (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or Participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.13 shall apply) or (z) any collateral obtained by the L/C
Issuer in connection with arrangements made to address the risk with respect to
a Defaulting Lender.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Cash Collateral.

(a) Subject to the Post-Petition Intercreditor Arrangements, if as of the Letter
of Credit Deadline, any L/C Obligation for any reason remains outstanding and
the L/C Issuer is not at such time satisfied that a “back-to-back” letter of
credit as described in part (ii) of the proviso to the definition of Letter of
Credit Expiration Date has been or is being delivered, the Borrower shall, in
each case, immediately Cash Collateralize 105% of the then Outstanding Amount of
that portion of the L/C

 

83

83



--------------------------------------------------------------------------------

Obligations composed of the aggregate undrawn amount of Letters of Credit. In
addition, but subject to the Post-Petition Intercreditor Arrangement, if at any
time there is a Defaulting L/C Lender and the L/C Issuer has any amount of
fronting risk with respect to any outstanding Letter of Credit, the Borrower
shall, promptly upon demand by such L/C Issuer, deliver to such L/C Issuer
additional Cash Collateral in an amount sufficient to reduce the risk to the L/C
Issuer from such Defaulting L/C Lender to zero. If the Administrative Agent
determines that Cash Collateral is subject to any prior right or claim of any
Person other than the Administrative Agent as herein provided, such Cash
Collateral shall be deemed not to have been delivered as required hereby, and
the Borrower shall deliver additional Cash Collateral to meet the requirements
hereof.

(b) Sections 2.03, 2.05, 2.16 and 8.02 set forth certain additional requirements
or options to deliver Cash Collateral hereunder.

(c) All Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at the L/C Issuer of the Letters of Credit being Cash
Collateralized. The Borrower hereby grants to, and subjects to the control of,
the L/C Issuer, for the benefit of the Administrative Agent, the L/C Issuer and
the L/C Lenders, a security interest in all such Cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing.

(d) Subject to the Post-Petition Intercreditor Arrangement, Cash Collateral
provided under any of this Section 2.14 or Sections 2.03, 2.05, or 8.02 in
respect of Letters of Credit shall secure and be held and applied to the
satisfaction of the specific L/C Obligations or obligations to fund
participations therein (including any interest accrued on such obligation) for
which the Cash Collateral or other credit support was so provided, prior to any
other application of such property as may be provided for herein.

2.15 [Reserved].

2.16 Defaulting Lenders. Notwithstanding any provision of any Loan Document to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) [Reserved].

(b) [Reserved].

(c) If the Borrower Cash Collateralizes such Defaulting L/C Lender’s Applicable
Percentage of the L/C Obligations pursuant to Section 2.14, the Borrower shall
not be required to pay any fees to such Defaulting L/C Lender pursuant to
Section 2.03(h) with respect to such Defaulting L/C Lender’s Applicable
Percentage of such L/C Obligations during the period such Defaulting L/C
Lender’s Applicable Percentage of such L/C Obligations is Cash Collateralized.

(d) If any portion of any Defaulting L/C Lender’s Applicable Percentage of the
L/C Obligations is not Cash Collateralized pursuant to Section 2.14, then,
without prejudice to any rights or remedies of the L/C Issuer or any L/C Lender
hereunder, all Letter of Credit Fees payable under Section 2.03(h) with respect
to that portion of such Defaulting L/C Lender’s Applicable Percentage of the L/C
Obligations not Cash Collateralized shall be payable to the L/C Issuer until
such portion of such Applicable Percentage of the L/C Obligations is Cash
Collateralized.

(e) No Defaulting Lender shall be entitled to receive any fees payable pursuant
to Section 2.09 for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fees that otherwise
would have been required to have been paid to such Defaulting Lender).

 

84

84



--------------------------------------------------------------------------------

(f) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 2.13 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, with
respect to a Defaulting L/C Lender, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender, if any, to the L/C Issuer hereunder;
third, with respect to a Defaulting L/C Lender, to Cash Collateralize the L/C
Issuer pursuant to Section 2.14; fourth, as Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and Borrower, to be held in a Deposit
Account and released pro rata in order to satisfy (x) such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) with respect to a Defaulting L/C Lender, Cash Collateralize the L/C
Issuer’s risk with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.14;
sixth, to the payment of any amounts owing to the Lenders and L/C Issuers as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or any L/C Issuer against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or reimbursement obligations with respect to
Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans or the related L/C Credit
Extension(s) were made at a time when the applicable conditions set forth in
Article IV were satisfied or waived, such payment shall be applied solely to pay
the Loans (of the same Class) of, and reimbursement obligations with respect to
Letters of Credit, as applicable, owed to all Non-Defaulting Lenders of the same
Class on a pro rata basis prior to being applied to the payment of any Loans of,
or reimbursement obligations with respect to Letters of Credit owed to, such
Defaulting Lender until such time as, as applicable, (1) all Term Loans are held
by the Term Lenders pro rata in accordance with the applicable Term Loan
Exposure and (2) all L/C Borrowings and all funded and unfunded participations
in Letters of Credit are held by the L/C Lenders pro rata in accordance with
their Applicable Percentages (without giving effect to Section 2.16(a). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to Section 2.14 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(g) In the event and on the date that each of the Administrative Agent, the
Borrower and (with respect to a Defaulting L/C Lender) the L/C Issuers agrees in
writing that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which, with respect to
any L/C Lender may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans (of the same Class(es) in respect of which that Lender is a
Defaulting Lender) of the other Lenders of such Class(es) or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans of such Class(es) and, as

 

85

85



--------------------------------------------------------------------------------

applicable funded and unfunded participations in Letters of Credit to be held
pro rata by the Lenders of such Class(es) in accordance with (i) in the case of
the Term Loan Facility, the Term Loan Exposure and (ii) in the case of the L/C
Facility, the Commitments (without giving effect to Section 2.16(a)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(h) No reallocation hereunder shall constitute a waiver or release of any claim
of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of any Lender that is not
a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(i) So long as any L/C Lender is a Defaulting Lender, any L/C Issuer may, but
shall not be required to, issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no fronting risk after giving effect
thereto.

2.17 Security and Priority. Subject to entry and the terms of the Interim
Financing Order (or the Final Financing Order, when applicable) including, the
Post-Petition Intercreditor Arrangements all of the Obligations of each Debtor
Loan Party shall, subject to the Carve-Out, at all times:

(a) Pursuant to section 364(c)(1) of the Bankruptcy Code, constitute allowed
superpriority administrative expense claims against the Debtor Loan Parties
(without the need to file any proof of claim) with priority over any and all
claims against the Debtor Loan Parties, now existing or hereafter arising, of
any kind whatsoever, including, without limitation, all administrative expenses
of the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code and
any and all administrative expenses or other claims arising under sections 105,
326, 328, 330, 331, 363, 365, 503(a), 503(b), 506(c) (upon entry of the Final
Financing Order, to the extent therein approved), 507(a), 507(b), 726, 1113 or
1114 of the Bankruptcy Code (including any adequate protection obligations),
whether or not such expenses or claims may become secured by a judgment lien or
other non-consensual lien, levy or attachment, which allowed claims (the “DIP
Superpriority Claims”) shall for purposes of section 1129(a)(9)(A) of the
Bankruptcy Code be considered administrative expenses allowed under section
503(b) of the Bankruptcy Code, and which DIP Superpriority Claims shall be
payable from and have recourse to all pre- and postpetition property, whether
existing on the Petition Date or thereafter acquired, of the Debtor Loan Parties
and all proceeds thereof (excluding Avoidance Actions but including, effective
upon entry of the Final Financing Order, the proceeds of any Avoidance Actions),
subject only to the Liens thereon and the Carve-Out. The DIP Superpriority
Claims shall be entitled to the full protection of section 364(e) of the
Bankruptcy Code in the event that the Interim Financing Order (or, after entry
thereof, the Final Financing Order) or any provision thereof is vacated,
reversed, amended or otherwise modified, on appeal or otherwise.

(b) Pursuant to Section 364(c)(2) of the Bankruptcy Code and the Security
Documents, be secured by a valid, binding, perfected, continuing, enforceable,
non-avoidable First Priority security interest and Lien on the Collateral of
each Debtor Loan Party (i) to the extent such Collateral is not subject to
valid, enforceable, perfected and non-avoidable Liens as of the Petition Date
and (ii) excluding claims and causes of action under sections 502(d), 544, 545,
547, 548, 550 and 553 of the Bankruptcy Code (collectively “Avoidance Actions”)
(it being understood that, notwithstanding such exclusion of Avoidance Actions,
upon entry of the Final Financing Order such Lien shall attach to the proceeds
of any Avoidance Actions)Avoidance Actions.

 

86

86



--------------------------------------------------------------------------------

(c) Pursuant to Sections 364(c)(3) and 364(d)(1) of the Bankruptcy Code and the
Security Documents, be secured by a valid, binding, perfected, continuing,
enforceable, non-avoidable security interest and Lien on all other Collateral of
each Debtor Loan Party (excluding Avoidance Actions (it being understood that,
notwithstanding such exclusion, upon entry of the Final Financing Order, such
Liens shall also attach to the proceeds of any Avoidance Actions)), which
security interests and Liens on such Collateral shall in each case be (i) senior
to and prime all other Liens and security interests (other than liens and
security interests identified in subclause (ii) below) in the Debtor Loan
Parties’ Collateral, including, without limitation any existing Liens on any
Collateral that secured the Prepetition Obligations, and (ii) subject to (1) any
valid, binding, enforceable, perfected and unavoidable Liens in favor of third
parties that were (x) in existence immediately prior to the Petition Date, or
(y) perfected subsequent to the Petition Date as permitted by Section 546(b) of
the Bankruptcy Code, but in each case, solely to the extent that such Liens and
security interests of such third parties are, as of the Petition Date, senior to
the Prepetition First Priority Liens (as defined in the Financing Orders) and
Prepetition Second Priority Liens (as defined in the Financing Orders), and were
permitted by the terms of the applicable Prepetition Loan Documents and (2) any
other Permitted Prior Liens on such Collateral.

Notwithstanding anything to the contrary in this Section 2.17, (i) the relative
priorities of the Liens securing the Term Loan Obligations, on the one hand, and
the Liens securing the Prepetition Obligations (including any adequate
protection Liens and claims) and/or the L/C Facility Obligations, on the other
hand, solely as between them, shall be subject in all respects to any applicable
intercreditor provisions set forth in the Financing Orders (including the
Post-Petition Intercreditor Arrangements), and (ii) any provisions in this
Section 2.17 shall not limit the rights and remedies of the Secured Parties
under the Loan Documents to the extent such Liens are not permitted by
Section 7.01. Notwithstanding the exclusion of Avoidance Actions in this
Section 2.17, it is understood and agreed that, as provided in the Final
Financing Order (and subject to the subordination provisions contained therein),
Collateral securing Obligations relating to the Tranche A Roll-Up Loans and the
Tranche B Roll-Up Loans shall include D/O Insurance Proceeds (as defined in the
Committee Settlement) and other insurance proceeds, subject to the D/O
Carve-Out) (as defined in the Committee Settlement). The proceeds of any D/O
Policy (as defined in the Committee Settlement Annex) or any other insurance
policy shall constitute “Collateral” solely to the extent of the Borrower’s and
the Secured DIP Guarantors’ (as defined in the Financing Orders) respective
rights, title and interest in, to and under such D/O Policy or other insurance
policy.

2.18 Collateral Security Perfection. The Borrower agrees to take, and cause each
of its Subsidiaries that are Loan Parties to take, all actions that the
Administrative Agent or the Required Lenders may reasonably request as a matter
of nonbankruptcy law to perfect and protect the security interests and Liens
granted by the Loan Parties for the benefit of the Secured Parties upon the
Collateral and for such security interests and Liens to obtain the priority
therefor contemplated hereby, including, without limitation, executing and
delivering such documents and instruments, financing statements and providing
such other instruments and documents in recordable form as the Administrative
Agent or any Lender may reasonably request, subject to any applicable
limitations set forth in the Loan Documents. The Borrower hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file in
any filing office in any UCC jurisdiction any initial financing statements and
amendments thereto naming the Borrower as “debtor” that (a) indicate the
Collateral (i) as all assets of the Borrower or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) provide any other information required by
part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment, including (i) whether the Borrower is
an organization, the type of organization and any organization identification

 

87

87



--------------------------------------------------------------------------------

number issued to the Borrower and (ii) in the case of a financing statement
filed as a fixture filing, a sufficient description of real property to which
the Collateral relates. The Borrower agrees to furnish any such information to
the Administrative Agent and the Tranche B Advisors promptly upon request.
Notwithstanding the provisions of this Section 2.18, the Administrative Agent
and the Lenders shall have the benefits of the Interim Financing Order and the
Final Financing Order as set forth in Section 4.01(j).

2.19 Real Property. Subject in all respects to the priorities set forth in
Section 2.17 and to the Carve-Out, each of the Debtor Loan Parties shall grant
to the Administrative Agent, for the benefit of the Secured Parties a security
interest in, and mortgage on, all of the right, title and interest of the Debtor
Loan Parties in all real property, if any, owned or leased by the Debtor Loan
Parties, together in each case with all of the right, title and interest of the
Debtor Loan Parties in and to all buildings, improvements, and fixtures related
thereto, any lease or sublease thereof, all general intangibles relating thereto
and all proceeds thereof, in any such case, to the extent any of the foregoing
do not constitute Excluded Property or other assets expressly excluded pursuant
to the terms of the Financing Orders; provided that (i) prior to the entry of
the Final Financing Order, such grant with respect interests in leases and
leaseholds shall be limited to proceeds of interests in leases and leasehold and
(ii) no real property interests of any Debtor Loan Party shall constitute
Collateral until the requirements set forth in Schedule 6.14(b) have been
satisfied with respect to such real property to the satisfaction of the Lenders,
and from and after the satisfaction thereof such real property shall
automatically and without further action by any Loan Party, any Secured Party or
the Bankruptcy Court constitute Collateral of such Debtor Loan Party for all
purposes of the Loan Documents. The Borrower acknowledges that, pursuant to the
Financing Orders, the security interests and Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties, in all of such
real property and leasehold interests shall be perfected without the recordation
of any instruments of mortgage or assignment and the Administrative Agent and
the Lenders shall have the benefits of the Financing Orders as set forth in
Section 4.01(j). The Borrower agrees that, upon the reasonable request of the
Administrative Agent, the Loan Parties shall promptly enter into separate fee
mortgages in recordable form with respect to such properties on terms reasonably
satisfactory to the Administrative Agent to the extent required by
Section 6.14(b).

2.20 Payment of Obligations; No Discharge; Survival of Claims.

(a) Subject to the provisions of Section 8.02, upon the maturity (whether by
acceleration or otherwise) of any of the Obligations of the Borrower under this
Agreement or any of the other Loan Documents, the Lenders and the other Secured
Parties shall be entitled to immediate payment of such Obligations without
further application to or order of the Bankruptcy Court, and to exercise of any
and all remedies under the Financing Orders.

(b) The Borrower agrees that, to the extent that the Obligations have not been
Paid in Full, (i) its Obligations arising hereunder shall not be discharged by
the entry of any order of the Bankruptcy Court, including but not limited to an
order confirming any chapter 11 plan or plans filed in any or all of the Cases
(and the Borrower, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby
waives any such discharge) and (ii) the DIP Superpriority Claim granted to the
Administrative Agent and the Lenders pursuant to the Financing Orders and
described in Section 2.17 and the Liens on any assets of any Debtor Loan Parties
granted to the Administrative Agent pursuant to the Financing Orders and
described in Section 2.17 shall not be affected in any manner by the entry of
any order of the Bankruptcy Court confirming any such plan.

 

88

88



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Loan
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If a Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Loan Party or
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the Loan
Party or Administrative Agent, as may be relevant, shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent,
Lender or L/C Issuer, as the case may be, receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If a Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted by it to the relevant Governmental Authority in accordance with such
Laws, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) withheld or deducted

 

89

89



--------------------------------------------------------------------------------

by the Borrower or the Administrative Agent or paid by the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within ten (10) days after demand therefor, for any amount which
a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each of the
Lenders and L/C Issuers shall, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or such L/C
Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or L/C Issuer, to the Administrative Agent pursuant to subsection (e).
Each of the Lenders and L/C Issuers hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or
such L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) and Section 3.01(e) below shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender or an L/C Issuer, the termination
of the Commitments of all of the Lenders and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower and to each
applicable Lender, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent or the Borrower, as
the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each of the Lenders and the L/C
Issuers shall deliver to the Borrower and to the Administrative Agent, at the
time or times prescribed by applicable Laws or when reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made by the Borrower hereunder or under any other
Loan Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdictions. In addition, any Lender and any L/C Issuer, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent

 

90

90



--------------------------------------------------------------------------------

as will enable the Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in this Section 3.01(e),
the completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A) or 3.01(e)(ii)(B)(I)-(IV)
below) shall not be required if in the applicable Lender’s or L/C Issuer’s
judgment such completion, execution or submission would subject such Lender or
L/C Issuer to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender or L/C
Issuer.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower on behalf of the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the expiration of
previously delivered forms or the request of the Borrower on behalf of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of IRS Form W-8BEN or W-8BEN-E claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

(II) executed originals of IRS Form W-8ECI,

(III) executed originals of IRS Form W-8IMY and all required supporting
documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, or

 

91

91



--------------------------------------------------------------------------------

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) If a payment made to a Lender or L/C Issuer under any Loan Document would
be subject to United States Federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or L/C Issuer shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender or L/C Issuer has or has
not complied with its obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 3.01(e)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(iv) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(v) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or L/C Issuer, as the case may be. If the
Administrative Agent, any Lender or any L/C Issuer determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, such Lender or such L/C Issuer,

 

92

92



--------------------------------------------------------------------------------

agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or such L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans, or to determine or charge interest rates based upon the Eurocurrency
Rate, or if such Lender determines that compliance in good faith with such Law
would be impossible or impracticable, or if any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable interbank market, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender to make or continue Eurocurrency Rate Loans
or to convert Loans that are Base Rate Loans to Eurocurrency Rate Loans, shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits are not being offered to
banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate Loan for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or (c) the Eurocurrency Rate Loan for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
L/C Issuer;

(ii) subject the Administrative Agent, any Lender or any L/C Issuer to any Taxes
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Rate Loan made by it, or change the basis
of taxation of payments to the Administrative Agent, such Lender or such L/C
Issuer in respect thereof (except for (x) Indemnified Taxes or Other Taxes
covered by Section 3.01 or (y) any Excluded Taxes); or

 

93

93



--------------------------------------------------------------------------------

(iii) impose on any Lender, any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement, any Letter of Credit
or participation therein or Eurocurrency Rate Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such L/C Issuer, as the case may be, (1) participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), (2) of making, converting to
or maintaining any Eurocurrency Rate Loan (or of maintaining its obligation to
make any such Loan), or (3) to reduce the amount of any sum received or
receivable by the Administrative Agent, such Lender or such L/C Issuer hereunder
(whether of principal, interest or any other amount) then, upon request of the
Administrative Agent or such Lender, the Borrower will pay to the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Liquidity and Capital Requirements. If any Lender or L/C issuer determines
that any Change in Law affecting such Lender or any Lending Office of such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company, if any,
regarding liquidity or capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or L/C Issuer’s capital or on the
capital of such Lender’s or L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, as the case may be, to a level below that
which such Lender, such L/C Issuer or such Lender’s or L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or L/C Issuer’s policies and the policies of such
Lender’s or L/C Issuer’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender,
such L/C Issuer or such Lender’s or L/C Issuer’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender, such
L/C Issuer or such Lender’s or L/C Issuer’s holding company, as the case may be,
as specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or such L/C Issuer, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or L/C Issuer, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or L/C Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

94

94



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan; provided that the Borrower shall have received
at least ten (10) days’ prior notice (with a copy to the Administrative Agent)
of such additional costs from such Lender.

3.05 Compensation for Losses. Within ten (10) days after written demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, any payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13.

In the case of a Eurocurrency Rate Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurocurrency
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Rate
Loan, for the period that would have been the Interest Period for such Loan),
over (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for deposits in Dollars of a comparable amount
and period from other banks in the Eurocurrency market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 3.05 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer or any Governmental Authority
for the account of any Lender or L/C Issuer pursuant to Section 3.01, or if any
Lender or L/C Issuer gives a notice pursuant to Section 3.02 then such Lender or
L/C Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the sole judgment of such Lender or L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case

 

95

95



--------------------------------------------------------------------------------

may be, in the future, or eliminate the need for notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or L/C Issuer, as the case may be, to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender or L/C Issuer, as the
case may be. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments of all of the Lenders, repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions Precedent to the Closing Date. The effectiveness of this
Agreement and the agreement of each Lender to make the Initial Term Loans
requested to be made on the Closing Date is subject to the satisfaction of, or
waiver in accordance with Section 10.01, prior to or substantially concurrently
with the making of such Initial Term Loans on the Closing Date of the following
conditions precedent (unless characterized as post-closing obligations pursuant
to Section 6.17 and set forth on Schedule 6.17):

(a) The Administrative Agent’s receipt of executed counterparts of (i) this
Agreement from the Borrower and (ii) the Guaranty from each Guarantor identified
on Schedule 1.01(d), each of which shall be originals or telecopies or .pdf
format files unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each in form and substance reasonably
satisfactory to each Lender. If requested by a Lender, the Administrative Agent
shall have received, for the account of such Lender, an executed copy of the
appropriate Note for such Lender, in each case in the amount, maturity and as
otherwise provided herein; provided that the original of any such executed Note
shall be delivered by the Borrower promptly after the Closing Date.

(b) Subject to Section 6.17, the Administrative Agent’s receipt of each of the
agreements, documents, instruments and other items set forth on the closing
checklist attached hereto as Schedule 4.01 (the “Closing Checklist”), each of
which shall be originals or telecopies or .pdf format files unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or any earlier date specified in the Closing
Checklist or, in the case of certificates of governmental officials and any
resolutions of any board of directors or similar governing body of any Loan
Party, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent.

(c) All reasonable and documented out-of-pocket costs, fees and expenses
required to be paid to the Agents, the Arrangers, the L/C Issuers and the
Lenders (including, without limitation, the reasonable and documented
out-of-pocket costs, fees and expenses of any counsel, financial advisor or
consultant to the Agents, the L/C Issuers and the Lenders, but subject in all
respects to the limitations on fees and expenses of counsel and other advisors
set forth in Section 10.04(a)) on or before the Closing Date, to the extent
invoiced at least one (1) calendar day prior to the Closing Date, shall have
been paid, including, without limitation, fees payable on the Closing Date
pursuant to Section 2.09; provided that such amounts may be funded with the
proceeds of the Initial Term Loans requested to be made on the Closing Date.

 

96

96



--------------------------------------------------------------------------------

(d) At least two (2) days prior to the Closing Date (or such shorter period
agreed to by any applicable requesting Lender), the Lenders shall have received
all documentation and other information with respect to the Borrower and the
Guarantors party to the Guaranty as of the Closing Date, to the extent required
by bank regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) to the extent requested at least seven (7) Business
Days prior to the Closing Date.

(e) On or prior to the Closing Date, the Debtor Loan Parties shall have
commenced the Borrower’s Case and the other Cases, and the Borrower and each
Guarantor identified on Schedule 1.01(d) to be an initial Debtor shall be a
debtor and a debtor-in-possession. All of the “first day orders” entered by the
Bankruptcy Court on or about the time of commencement of the Cases (and, if any
such orders shall not have been entered by the Bankruptcy Court, the form of
such orders submitted to the Bankruptcy Court for approval) and all payments
approved by the Bankruptcy Court in any such orders, including the Interim
Financing Order or otherwise shall be in form and substance reasonably
satisfactory to the Required Consenting Parties and the Required Lenders.

(f) The Administrative Agent and the Required Lenders shall have received a
signed copy of an order of the Bankruptcy Court, in form and substance
satisfactory to the Required Consenting Parties and the Required Lenders (it
being understood and agreed that an order in the form of Exhibit I shall, if
entered by the Bankruptcy Court, be deemed satisfactory to the Required
Consenting Parties and the Required Lenders) and such order shall have been
entered not later than three (3) Business Days following the Petition Date (or
such later date as the Required Lenders may agree in writing) (as the same may
be amended, supplemented or modified from time to time after entry thereof in
accordance with the terms thereof, the “Interim Financing Order”), which Interim
Financing Order shall, among other things, (i) authorize the Initial Term Loans
in the amounts and on the terms set forth herein, (ii) authorize the L/C
Facility on the terms set forth herein (other than the Final Order Replacement
Letters of Credit, which shall be authorized by the Final Financing Order),
(iii) set forth certain intercreditor arrangements (the “Post-Petition
Intercreditor Arrangements”) with respect to the Obligations and the Prepetition
Obligations (unless waived by the Required Consenting Parties and the Required
Lenders to be determined at the final hearing), and (iv) grant the DIP
Superpriority Claims and other Liens on the assets of the Debtor Loan Parties
referred to herein and in the other Loan Documents and which Interim Financing
Order shall be in full force and effect and shall not have been amended,
modified, stayed, vacated, terminated or reversed; provided that (x) if such
Interim Financing Order is the subject of a pending appeal in any respect, none
of such Interim Financing Order, the initial extensions of credit, or the
performance by the Borrower of any of the Obligations shall be the subject of a
presently effective stay pending appeal, (y) the Borrower, the Administrative
Agent and the Lenders shall be entitled to rely in good faith upon such Interim
Financing Order, notwithstanding objection thereto or appeal therefrom by any
interested party and (z) the Borrower, the Administrative Agent and the Lenders
shall be permitted and required to perform their respective obligations in
compliance with this Agreement notwithstanding any such objection or appeal
unless the relevant order has been stayed by a court of competent jurisdiction.
The Debtors shall be in compliance in all respects with the Interim Financing
Order.

(g) No trustee or responsible officer or examiner (other than a fee examiner)
having expanded powers (beyond those set forth under Sections 1106(a)(3) and
(4) of the Bankruptcy Code) under section 1104 of the Bankruptcy Code shall have
been appointed or elected, with respect to any of the Loan Parties, any of their
Subsidiaries or their respective properties.

 

97

97



--------------------------------------------------------------------------------

(h) The Arrangers, the Administrative Agent and the Lenders shall have received
a cash flow forecast satisfactory to the Required Consenting Parties and the
Required Lenders depicting on a weekly basis receipts and disbursements, cash
receipts, Cash balance and loan balance for the 13-week period ending after the
Petition Date (including the week in which the Petition Date occurred) dated as
of the Petition Date and delivered to the Arrangers and Tranche B Advisors as
the “Final Budget” as of such date (the “Initial Budget”) which shall be in form
and substance satisfactory to the Required Consenting Parties and the Required
Lenders, together with a good faith estimate of all borrowings of Loans to be
made within the first week following the Closing Date.

(i) There shall exist no unstayed action, suit, investigation, litigation or
proceeding pending or (to the knowledge of the Borrower) threatened in any court
or before any arbitrator or governmental instrumentality against any Loan Party
or Subsidiary, except for (i) the Cases or the consequences that would normally
result from the commencement, continuation and prosecution of the Cases,
(ii) Disclosed Matters, (iii) any objections or pleadings that may have been
filed in the Cases relating to authorization to enter into the Loan Documents
and incur the Obligations and (iv) as would not reasonably be expected to have a
Material Adverse Effect.

(j) Subject to Section 6.17, the Security Documents and the Interim Financing
Order, upon entry thereof, shall be effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, legal, valid,
enforceable, perfected and unavoidable Liens on and security interests in the
Collateral as set forth in Section 2.17; provided that, with respect to any
Liens granted by any Non-Debtor Loan Party, such Liens shall only be required to
be perfected on the Closing Date to the extent such Liens can be perfected by
the filing of uniform commercial code financing statements in the central filing
office of such Non-Debtor Loan Party’s jurisdiction of organization (it being
understood and agreed that, after the Closing Date, such Non-Debtor Loan Party
shall be required to take any and all actions additionally required by
Section 6.17(a)). The initial Loan Parties shall have delivered uniform
commercial code financing statements, in suitable form for filing, and shall
have made arrangements for the filing thereof that are reasonably acceptable to
the Administrative Agent. For the avoidance of doubt, the Interim Financing
Order shall deem any and all Liens granted by the Debtor Loan Parties to be
perfected.

(k) The Borrower shall have delivered to the Administrative Agent and Tranche B
Advisors protocols and procedures regarding intercompany claims and Cash
transfers in form and substance reasonably satisfactory to the Required
Consenting Parties.

(l) The Borrower DIP Facilities Blocked Account shall have been established and
shall be subject to a blocked account control agreement in form and substance
reasonably satisfactory to the Administrative Agent.

(m) Since the Petition Date, there has been no event or circumstance that has
had or would reasonably be expected to have a Material Adverse Effect.

(n) On the Closing Date, all orders of the Bankruptcy Court (if any) providing
for payment of Prepetition First Lien Obligations or Prepetition Second Lien
Obligations of the Borrower or affecting in any way the Obligations or the
Collateral submitted for entry in the Cases shall be in form and substance
satisfactory to the Required Consenting Parties and the Required Lenders and, as
entered, shall not deviate from the form thereof approved by the Required
Consenting Parties and the Required Lenders in any respect which is adverse to
the interests of the Lenders, the Prepetition First Lien Lenders or the
Prepetition Second Lien Secured Parties, as applicable (in their respective
capacities as such).

 

98

98



--------------------------------------------------------------------------------

(o) The Administrative Agent and the Lenders shall have received all documents
and instruments (in form and substance reasonably satisfactory to the
Administrative Agent, the Required Consenting Parties and the Required Lenders)
that the Required Consenting Parties or the Required Lenders have then
reasonably requested, in addition to those described above in this Section 4.01.

(p) [Reserved].

(q) The Administrative Agent shall have received evidence satisfactory to the
Tranche A Required Consenting Parties and the Required Tranche A Lenders that
the requisite holders of Prepetition Second Lien Lenders and Prepetition Second
Lien Noteholders have agreed to and approved the Post-Petition Intercreditor
Arrangements and have instructed the Second Lien Collateral Trustee to enter
into such amendments or modifications to any of the Prepetition Second Lien
Documents (including any intercreditor agreement related thereto) as may be
reasonably requested by the Tranche A Required Consenting Parties.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender and L/C Issuer that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender or L/C
Issuer unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received a written
notice from such Lender or L/C Issuer, as the case may be, prior to the proposed
Closing Date specifying its objection thereto. In the event that any Required
Consenting Party does not intend to provide its ratable share of Initial Term
Loans to be funded on the Closing Date due to non-compliance with the conditions
specified in this Section 4.01, it shall use commercially reasonable efforts to
notify the Administrative Agent, which in turn shall promptly notify the Lenders
and the Borrower of such circumstance.

4.02 Conditions Precedent to any Borrowing Date or any L/C Credit Extension. The
obligations of (i) any Term Lender to make any Term Loans requested to be made
on any Borrowing Date or (ii) each L/C Issuer to honor any Letter of Credit
Application, in any such case, are subject to the satisfaction of, or waiver in
accordance with Section 10.01, prior to or substantially concurrently with
(x) the making of such Term Loans on the applicable Borrowing Date or (y) the
making of such L/C Credit Extension, as applicable (unless not yet required to
be satisfied pursuant to Section 6.17 and set forth on Schedule 6.17):

(a) In the case of a Term Loan, the Administrative Agent shall have received a
Loan Notice as required by Section 2.02(a). In the case of such an L/C Credit
Extension, the Administrative Agent and the L/C Issuer shall have received a
Letter of Credit Application in accordance with the requirements hereof.

(b) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
respective Borrowing Date or the date of the applicable L/C Credit Extension, as
the case may be, with the same effect as though such representations and
warranties had been made on such Borrowing Date or date of such L/C Credit
Extension, as applicable (or, with respect to any representation or warranty
that is itself modified or qualified by materiality or a “Material Adverse
Effect” standard, such representation or warranty shall be true and correct in
all respects), except to the extent such representations and warranties
expressly

 

99

99



--------------------------------------------------------------------------------

relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date (or,
with respect to any representation or warranty that is itself modified or
qualified by materiality or a “Material Adverse Effect” standard, such
representation or warranty shall be true and correct in all respects as of such
earlier date)).

(c) At the time of, and immediately after, such Committed Borrowing or L/C
Credit Extension, as applicable, no Event of Default or Default shall have
occurred and be continuing or would result therefrom. For the avoidance of
doubt, no Committed Borrowing or L/C Credit Extension shall be permitted if any
Event of Default or Default exists and is continuing, unless waived in
accordance with Section 10.01.

(d) The making of such Committed Borrowing or L/C Credit Extension, as
applicable, shall not result in the aggregate principal amount of the Loans made
under this Agreement and Letters of Credit outstanding hereunder exceeding the
amount authorized at such time by the Interim Financing Order or, after entry
thereof, the Final Financing Order.

(e) The Interim Financing Order or, after entry thereof, the Final Financing
Order (which shall be in form and substance satisfactory to the Required
Consenting Parties and the Required Lenders), shall be in full force and effect
and shall not have been (i) vacated, reversed, terminated or stayed or
(ii) except as expressly permitted by the Loan Documents, modified or amended in
any manner without the prior written consent of the Required Consenting Parties
and the Required Lenders. The Debtors shall be in compliance in all respects
with the Interim Financing Order or, after entry thereof, the Final Financing
Order.

(f) In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the applicable L/C Issuer
would make it impracticable for such L/C Credit Extension to be denominated in
the relevant Alternative Currency.

(g) The Borrower and the other Debtor Loan Parties shall be in compliance with
Section 7.15.

(h) [Reserved.]

(i) No trustee or responsible officer or examiner (other than a fee examiner)
having expanded powers (beyond those set forth under Sections 1106(a)(3) and
(4) of the Bankruptcy Code) under section 1104 of the Bankruptcy Code shall have
been appointed or elected, with respect to any of the Loan Parties, any of their
Subsidiaries or their respective properties.

(j) [Reserved.]

(k) There shall exist no unstayed action, suit, investigation, litigation or
proceeding pending or (to the knowledge of the Borrower) threatened in any court
or before any arbitrator or governmental instrumentality against any Loan Party
or Subsidiary, except for (i) the Cases or the consequences that would normally
result from the commencement, continuation and prosecution of the Cases,
(ii) Disclosed Matters and (iii) as would not reasonably be expected to have a
Material Adverse Effect.

Each such Committed Borrowing or Letter of Credit Application, as applicable,
shall be deemed to constitute a representation and warranty by the Borrower on
the date of such Committed

 

100

100



--------------------------------------------------------------------------------

Borrowing or L/C Credit Extension, as applicable, as to the applicable matters
specified in clauses (b) through (e) of this Section 4.02. Without limiting the
generality of the provisions of the last paragraph of Section 9.03, for purposes
of determining compliance on any Borrowing Date with the conditions specified in
this Section 4.02, each Lender party to this Agreement as of such Borrowing Date
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received a written notice from such Lender prior to the
proposed Borrowing Date specifying its objection thereto.

4.03 Conditions Precedent to the Delayed Draw Borrowing Date. The obligations of
any Lender to make any Delayed Draw Term Loans requested to be made on the
Delayed Draw Borrowing Date are subject to the satisfaction of, or waiver in
accordance with Section 10.01, prior to or substantially concurrently with the
Delayed Draw Borrowing Date:

(a) The Closing Date shall have occurred.

(b) The Administrative Agent, the Required Consenting Parties and the Required
Lenders shall have received a copy of a final order, among other things,
approving the Term Loans (including all of the Tranche A Roll-Up Loans and the
Tranche B Roll-Up Loans) and the L/C Facility in substantially the form of the
Interim Financing Order (including, for the avoidance of doubt, the
Post-Petition Intercreditor Arrangements), with only such modifications as are
reasonably satisfactory to the Required Consenting Parties and the Required
Lenders, entered by the Bankruptcy Court with respect to the Borrower and the
other Debtor Loan Parties after a final hearing under Bankruptcy Rule 4001(c)(2)
(as the same may be amended, supplemented or modified from time to time after
entry thereof in accordance with the terms hereof, and including all annexes
thereto, the “Final Financing Order”), which Final Financing Order or judgment
is in effect and not vacated, reversed or stayed and as to which the time to
appeal, petition for certiorari, or other proceeding for re-argument or
rehearing shall have expired or to the extent any such appeal, petition for
certiorari, or other proceeding for re-argument or rehearing with respect to
such Final Financing Order or judgment is pending, no stay of such Final
Financing Order or judgment pending such appeal, petition for certiorari, or
other proceeding for re-argument or rehearing shall have been granted; provided,
however, that the condition that the Final Financing Order is not vacated,
reversed or stayed and as to which the time to appeal, petition for certiorari,
or other proceeding for re-argument or rehearing shall have expired or to the
extent any such appeal, petition for certiorari, or other proceeding for
re-argument or rehearing with respect to such Final Financing Order or judgment
is pending, no stay of such Final Financing Order or judgment pending such
appeal, petition for certiorari, or other proceeding for re-argument or
rehearing shall have been granted unless the same shall be waivable by the
Required Consenting Parties and Required Lenders in their sole discretion.

(c) All reasonable and documented out-of-pocket costs, fees, expenses required
to be paid to the Agents, the Arrangers, the L/C Issuers, and the Lenders
(including, without limitation, the reasonable and documented out-of-pocket
costs, fees and expenses of any counsel, financial advisor or consultant to the
Agents, the L/C Issuers and Lenders, but subject in all respects to the
limitations on fees and expenses of counsel and other advisors set forth in
Section 10.04(a)) on or before the Delayed Draw Borrowing Date, to the extent
invoiced at least one (1) Business Day prior to the Delayed Draw Borrowing Date,
shall have been paid, including, without limitation, fees payable on the Delayed
Draw Borrowing Date pursuant to Section 2.09; provided that such amounts may be
funded with the proceeds of the Delayed Draw Term Loans requested to be made on
the Delayed Draw Borrowing Date.

 

101

101



--------------------------------------------------------------------------------

(d) The Delayed Draw Borrowing Date shall occur no later than five (5) Business
Days after the entry of the Final Financing Order (or such later date agreed to
by the Required Consenting Parties and the Required Lenders).

(e) Since the Petition Date, there has been no event or circumstance that has
had or would reasonably be expected to have a Material Adverse Effect.

(f) The Administrative Agent shall have received the most recent Budget and
Variance Report required to be delivered prior to the Delayed Draw Borrowing
Date pursuant to Sections 6.01(e) and (f)(I), respectively, and such Budget (or
the Budget then in effect in accordance with the terms of Section 6.19(e)). An
updated Budget shall have been approved by the Required Lenders and the Required
Consenting Parties and, upon such Budget (orapproval, shall be the “Budget” then
in effect until a replacement or modified Budget becomes effective in accordance
with the terms of Section 6.19(e)) andSection 6.01(e) or, to the extent the
Delayed Draw Borrowing Date occurs prior to June 22, 2016, Section 6.19(e) of
the Credit Agreement. Such updated approved Budget and the Variance Report
referred to above shall confirm that the Loan Parties are in compliance with
Section 7.15. The borrowing of the Delayed Draw Term Loans shall comply with
Section 7.15 in a manner reasonably satisfactory to the Required Consenting
Parties (for these purposes assuming that references to Required Lenders in
Sections 6.01(e), 6.19(e) and 7.15 are references to Required Consenting
Parties) and the Required Lenders.

(g) The Chief Restructuring Officer shall have been retained by the U.S. Debtor
Loan Parties and be in place in accordance with Section 6.20 and such Chief
Restructuring Officer shall be reasonably satisfactory to the Required
Consenting Parties and the Required Lenders.

(h) All post-closing obligations under Section 6.17 required to be completed on
or prior to the entry of the Final Financing Order (including, but not limited
to, the guarantees of and/or grant of Liens securing the Obligations by the
Subsidiaries set forth in Schedule 6.17) shall have been completed.

(i) The covenants for minimum required levels of Cash Amount (Loan Parties) and
Cash Amount (Other) for purposes of Section 7.11 for periods occurring after
Periods I and II in Section 7.11 shall have been reasonably determined by the
Required Consenting Parties and the Required Lenders.[Reserved].

(j) The Borrower shall have complied with the provisions contained in
Section 6.19 in accordance with the terms thereof and in a manner satisfactory
to the Required Consenting Parties (for these purposes assuming that references
to Required Lenders in Section 6.19 are references to Required Consenting
Parties).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance on the Delayed Draw
Borrowing Date with the conditions specified in this Section 4.03, each Lender
and each L/C Issuer party to this Agreement as of the Delayed Draw Borrowing
Date shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender or L/C
Issuer unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received a written
notice from such Lender or L/C Issuer prior to the proposed Delayed Draw
Borrowing Date specifying its objection thereto. In the event that any Required
Consenting Party does not intend to provide its ratable share of Delayed Draw
Term Loans to be funded on the Delayed Draw Borrowing Date due to non-compliance
with the conditions specified in this Section 4.03, it shall use commercially
reasonable efforts to notify the Administrative Agent, which in turn shall
promptly notify the Lenders and the Borrower of such circumstance.

 

102

102



--------------------------------------------------------------------------------

4.04 Conditions to each DIP Facilities Blocked Account Withdrawal Date. The
right of any Loan Party to make a withdrawal of any funds in accordance with
Section 2.02(i) is subject to satisfaction, or waiver in accordance with
Section 10.01, of the following conditions precedent prior to or substantially
concurrently with the applicable DIP Facilities Blocked Account Withdrawal Date:

(a) The Administrative Agent shall have received a fully executed DIP Facilities
Blocked Account Withdrawal Notice in accordance with Section 2.02(i).

(b) The Interim Financing Order or, after entry thereof, the Final Financing
Order, shall be in full force and effect, and shall not have been (i) vacated,
reversed, stayed or terminated, or (ii) except as expressly permitted by the
Loan Documents, amended or modified in any manner without the consent of the
Required Consenting Parties and the Required Lenders.

(c) Unless such withdrawal is made pursuant to Section 4.04(d):

(i) the representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects both before and
immediately after giving effect to the incurrence of such withdrawal with the
same effect as though such representations and warranties had been made on such
DIP Facilities Blocked Account Withdrawal Date (or, with respect to any
representation or warranty that is itself modified or qualified by materiality
or a “Material Adverse Effect” standard, such representation or warranty shall
be true and correct in all respects), except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (or, with respect to any representation or
warranty that is itself modified or qualified by materiality or a “Material
Adverse Effect” standard, such representation or warranty shall be true and
correct in all respects as of such earlier date));

(ii) at the time of, and immediately after, the withdrawal contemplated by such
DIP Facilities Blocked Account Withdrawal Notice, no Event of Default or Default
shall have occurred and be continuing or would result therefrom;

(iii) at the time of, and immediately after, the withdrawal contemplated by such
DIP Facilities Blocked Account Withdrawal Notice and immediately after giving
pro forma effect to the contemplated use and application of such withdrawn
amounts in accordance with the Budget (subject to Permitted Budget Variances) or
for Specified Disbursements, the Cash Amount shall be greater than or equal to
the minimum Cash Amount required by Section 7.11 (such compliance to be
determined on the basis of the Cash Amount as of the date of measurement); and

(iv) except as otherwise expressly provided in Section 2.01(d), the amount of
the withdrawal contemplated by such DIP Facilities Blocked Account Withdrawal
Notice shall not exceed the sum of (x) 100% of the projected Cash Disbursements
of the Borrower and the other Loan Parties set forth in the Budget for the one
(1) week period immediately following the week in which the requested DIP
Facilities Blocked Account Withdrawal Date occurs, plus (y) the Funding Cushion
for such period; provided that the Funding Cushion for such period shall be
calculated net of the aggregate amount of all previous Funding Cushions that
have not been applied for the purposes set forth in the Budget or for Specified
Disbursements; provided that the Funding Cushion shall in any event not be less
than zero plus (z) Specified Disbursements for the one (1) week period following
the respective DIP Facilities Blocked Account Withdrawal Date.

 

103

103



--------------------------------------------------------------------------------

(d) Unless such withdrawal is made pursuant to Section 4.04(c) the Required
Lenders shall have determined in their commercial business judgment that such
withdrawal is necessary or desirable (1) to preserve or protect the Collateral,
or any portion thereof, or (2) to enhance the likelihood of repayment of the
Obligations.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

On each Borrowing Date, the Borrower represents and warrants to the
Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Material
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except with respect to good standing status
(other than with respect to the Borrower) to the extent failure to maintain such
status would not be materially adverse to the rights or remedies of the
Administrative Agent or the Lenders under the Loan Documents, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to own or lease its assets and carry on
its business as currently conducted, (c) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (d) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except (x) in each case referred to in
clause (b) or (d), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect, and (y) in each case of clauses (b),
(c) and (d) of this Section 5.01, subject to entry of the Interim Financing
Order (or the Final Financing Order, when applicable) and the terms thereof.

5.02 Authorization; No Contravention. Subject to entry and the terms of the
Interim Financing Order (or the Final Financing Order, when applicable), the
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is party have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents; (b) conflict in any material
respect with or result in any material breach or contravention of, or the
creation of any Lien (other than Permitted Liens) under, or require any payment
(other than pursuant to the Financing Orders) to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Material Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law in
any material respect.

5.03 Governmental Authorization; Other Consents. Subject to entry and the terms
of the Interim Financing Order (or the Final Financing Order, when applicable),
no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
to which such Loan Party is a party, except (i) with respect to the Non-Debtor
Loan Parties, the filings referred to in Section 5.19 or otherwise required in
order to perfect, record or maintain the security interests granted under the
Security Documents, (ii) such approvals, consents, exemptions, authorizations,
actions, notices and filings as have been made or obtained and are in full force
and effect and (iii) those that, if not obtained or made, would not reasonably
be expected to have a Material Adverse Effect.

 

104

104



--------------------------------------------------------------------------------

5.04 Binding Effect. Subject to entry and the terms of the Interim Financing
Order (or the Final Financing Order, when applicable), (a) this Agreement has
been, and each other Loan Document, when delivered hereunder, will have been,
duly executed and delivered by each Loan Party that is party thereto and
(b) this Agreement constitutes, and each other Loan Document when so delivered
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each Loan Party that is party thereto in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights, (ii) equitable
principles (regardless of whether enforcement is sought in equity or at law) and
(iii) the effect of foreign Laws, rules and regulations as they relate to
pledges, if any, of Equity Interests in Foreign Subsidiaries.

5.05 Financial Statements. The Audited Financial Statements (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material Indebtedness and other material
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date thereof, including material liabilities for taxes,
material commitments and material Indebtedness to the extent that the same would
be required to be shown as a long term liability on a balance sheet prepared in
accordance with GAAP.

(a) Since the Petition Date, there has been no event or circumstance that has
had or would reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. Other than (i) the Cases and, with respect to any Debtor, any
of the following that are effectively stayed as a result of the Cases or any
other insolvency proceeding that does not constitute an Event of Default under
Section 8.01(f), (ii) the consequences that would normally result from the
commencement, continuation and prosecution of the Cases, (iii) any challenge
rights in accordance with the Financing Orders and any objections or pleadings
that may have been filed in the Cases relating to authorization to enter into
the Loan Documents and incur the Obligations and (iv) Disclosed Matters, there
are no actions, suits, investigations, litigation or proceedings pending or, to
the knowledge of the Borrower, threatened, at law, in equity, in arbitration or
before any Governmental Authority, against any Loan Party or any Subsidiary or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or thereby (other than solely with respect to any Immaterial
Subsidiary), or (b) either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

5.07 No Default. Other than as a result of the commencement of the Cases and the
effects thereof, neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation (excluding any Indebtedness)
that would, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

105

105



--------------------------------------------------------------------------------

5.08 Ownership of Property; Liens.

(a) Each of the Borrower and each Material Subsidiary has good record and
indefeasible title in fee simple to, or valid leasehold interests in, all
material real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, (i) materially interfere with the ability of the Borrower or any
Material Subsidiary, as applicable, to conduct its business as currently
conducted or to utilize such real property and assets for their intended
purposes or (ii) materially detract from the value of the real property. The
real property of the Borrower and its Material Subsidiaries is subject to no
Liens, other than Liens permitted by Section 7.01. The real property of the
Borrower and its Material Subsidiaries, taken as a whole and in all material
respects, is in good operating order, condition and repair (ordinary wear and
tear excepted).

(b) Except (i) with respect to any lease that, subject to Section 6.23, any
Debtor has rejected or plans to reject under Section 365 of the Bankruptcy Code
not in prohibition of this Agreement, (ii) as a result of the commencement of
the Cases and the effects thereof or (iii) as would not reasonably be expected
to have a Material Adverse Effect: (x) each of the Borrower and each Material
Subsidiary has complied with all material obligations under all material leases
of real property to which it is a party, and all such material leases are in
full force and effect, and (y) each of the Borrower and each Material Subsidiary
enjoys peaceful and undisturbed possession under all such material leases to
which it is a party.

(c) As of the Closing Date, the Borrower has not received any written notice of
any pending, nor does the Borrower have actual knowledge of any contemplated,
condemnation proceeding affecting the Mortgaged Properties or any sale or
Disposition thereof in lieu of condemnation.

(d) The Mortgaged Property of the Borrower and the other Loan Parties is zoned
in all material respects to permit the uses for which such property is currently
being used. The present uses of such Mortgaged Property and the current
operations of the Borrower’s and each Material Subsidiaries’ business are not in
violation in any respect of any provision of any applicable building codes,
subdivision regulations, fire regulations, health regulations or building and
zoning by-laws, the violation of which, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

(e) As of the Closing Date, none of the Borrower or any of its Material
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise Dispose of any Mortgaged Property
or any interest therein, except to the extent constituting a Designated Asset.
No claim has been made and remains outstanding that any of the Borrower’s or any
Material Subsidiary’s use of any of its real property does or may violate the
rights of any third party that, individually or in the aggregate, has had, or
would reasonably be expected to result in, a Material Adverse Effect.

5.09 Environmental Compliance.

(a) The Borrower and its Subsidiaries conduct in the ordinary course of business
a review of the effect of any Environmental Laws, Environmental Liabilities and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower and its Subsidiaries have reasonably concluded
that such Environmental Laws, Environmental Liabilities and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Except (i) as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (ii) with respect to matters being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been established to the extent

 

106

106



--------------------------------------------------------------------------------

required by GAAP, or (iii) with respect to any Debtor, the enforcement of which
is stayed or such compliance is excused by the Bankruptcy Code, (x) each of the
Borrower and its Subsidiaries are in compliance with all Environmental Laws and
possess all permits required for its operations pursuant to any Environmental
Law, and (y) neither the Borrower nor its Subsidiaries are (A) conducting or
funding any investigation, remediation, remedial action or cleanup of any
Hazardous Materials or (B) subject to any pending, or to the knowledge of the
Borrower, threatened actions, suits, investigations, proceedings, claims or
disputes alleging that the Borrower or any of the Subsidiaries is in violation
of any Environmental Law or has any Environmental Liability.

5.10 Insurance. The properties of the Borrower and its Material Subsidiaries are
insured (i) with financially sound and reputable insurance companies that are
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates or (ii) through a captive insurance company
permitted by Section 6.07.

5.11 Taxes. The Borrower and its Subsidiaries have filed all United States
Federal and all state and other tax returns and reports required to be filed,
and have paid all United States Federal and all state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those
(i) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP, (ii) for which payment is excused under the Bankruptcy
Code or (iii) the failure of which to file or pay would not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Borrower,
there is no proposed tax assessment against the Borrower or any Subsidiary that
would reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, neither any Loan Party nor any Subsidiary thereof is party to any
tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other United States Federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Borrower, nothing has occurred which would prevent,
or cause the loss of, such qualification. The Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 or 430
of the Code or Section 302 or 303 of ERISA, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Code or Section 302 of ERISA has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to result in a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) Except as, individually or in the aggregate, has not had or would not
reasonably be expected to have a Material Adverse Effect: (i) No ERISA Event has
occurred or is reasonably expected to occur; (ii) no Plan has any Unfunded
Pension Liability; (iii) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any

 

107

107



--------------------------------------------------------------------------------

liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower and
the Loan Parties have no direct Subsidiaries other than (i) Immaterial
Subsidiaries and (ii) those included in the organizational chart attached as
Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in the
Material Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned directly or indirectly by a Loan Party (or by such other Person as
indicated on such schedule) in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens other than Permitted Equity Liens. As
of the Closing Date, the Borrower has no material equity investments in any
other corporation or entity other than those specifically disclosed in Part
(b) of Schedule 5.13.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock. No part of the proceeds of any Term Loans or any drawing under any Letter
of Credit will be used directly or indirectly to purchase or carry Margin Stock,
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock, in violation of any of the provisions of Regulation T, U or X of
the FRB or any other regulation thereof or to violate the Securities Exchange
Act of 1934.

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940 or a “principal underwriter” of a “registered
investment company” (as such terms are defined in the Investment Company Act of
1940).

5.15 Disclosure. No report, financial statement, certificate or other
information made available (either in writing or formally presented, but
excluding any projections, estimates, other forward-looking statements and
information of a general economic nature or general industry nature) by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (when taken as a whole
and, in each case, as modified or supplemented by other information so made
available) contains any misstatement of a material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading. With
respect to any Projections, the Borrower represents only that such Projections
were prepared in good faith based upon assumptions believed to be reasonable as
of the date of such Projections, it being recognized by the Administrative Agent
and the Lenders that such Projections as they relate to future events are not to
be viewed as fact and that actual results during the period or periods covered
by such Projections may differ from the projected results set forth therein by a
material amount.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted,
(b) with respect to any Debtor, the enforcement of which is stayed or such
compliance is excused by the Bankruptcy Code or (c) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

108

108



--------------------------------------------------------------------------------

5.17 Taxpayer Identification Number. The true and correct U.S. taxpayer
identification number of the Borrower is set forth on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc. Except as to matters that would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect (a) the Borrower and its Subsidiaries own and have
retained all rights to, or otherwise possess the right to use, all of the
trademarks, service marks, logos, trade names, copyrights, patents, and patent
applications and all rights therein, Internet domain names, trade secrets and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, without conflict with the rights of any other Person,
(b) no slogan or other advertising device, product, process, method, substance,
part or other material now employed, by the Borrower or any Subsidiary
infringes, misappropriates, dilutes or otherwise violates upon any rights held
by any other Person, and (c) no claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Borrower, threatened.

5.19 Security Documents. Subject, with respect to the Debtor Loan Parties, to
the entry of the Interim Financing Order (or the Final Financing Order, when
applicable), and subject to Section 6.17, each of the Security Documents creates
(until terminated in accordance with the terms thereof and hereof), as security
for the Obligations purported to be secured thereby, a valid and enforceable
perfected (with respect to any Non-Debtor Loan Party, to the extent perfection
can be obtained by filing Uniform Commercial Code financing statements) security
interest in and Lien on all of the Collateral subject thereto from time to time
(except for a perfection of a Lien on any Foreign IP Rights to the extent the
cost of obtaining such perfection exceeds the practical benefit to the Lenders
afforded thereby (as reasonably determined by the Required Lenders)), in favor
of the Administrative Agent, for the benefit of the Secured Parties, referred to
in the Security Documents, superior to and prior to the rights of all third
Persons (other than holders of Permitted Prior Liens or as otherwise expressly
provided in the Financing Orders) and subject to no other Liens (other than
Liens permitted by Section 7.01 which would not have priority over the Liens
securing the Obligations); provided that all filings and recordations required
hereby and by the Security Documents are properly filed and recorded. No filings
or recordings are required in order to perfect the security interests created
under any Security Document except (x) for filings or recordings required in
connection with any such Security Document which shall have been made, or for
which satisfactory arrangements have been made, upon or prior to the execution
and delivery thereof (other than with respect to any filings or recordings
required to perfect the security interests in Foreign IP Rights to the extent
the cost of obtaining such perfection exceeds the practical benefit to the
Lenders afforded thereby (as reasonably determined by the Required Lenders) or
in patents, trademarks, copyrights or other intellectual property acquired after
the Closing Date), (y) as otherwise contemplated by Section 6.13, 6.14 or 6.17
or (z) to the extent not required to be made pursuant to the applicable Security
Document. All recording, stamp, intangible or other similar Taxes required to be
paid by any Person under applicable legal requirements or other laws applicable
to the property encumbered by the Security Documents in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement thereof have been paid or arrangements reasonably satisfactory to
the Administrative Agent have been made for such payment. The representations
and warranties set forth herein as they relate to pledges of or the grant of
Liens on any Equity Interests in or assets of any Foreign Subsidiaries to secure
the Obligations are subject to the effect of foreign Laws, rules and
regulations.

5.20 PATRIOT Act. To the extent applicable, each Loan Party and its Subsidiaries
are in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended), including the United States Treasury Department’s Office of Foreign
Assets

 

109

109



--------------------------------------------------------------------------------

Control (“OFAC”) and any other enabling legislation or executive order relating
thereto, and (ii) applicable Anti-Money Laundering Laws. No part of the proceeds
of the Loans will be used, directly or, to the knowledge of any Loan Party,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, the United States Travel Act,
as amended, or any other applicable anti-corruption law.

5.21 Use of Proceeds

The proceeds of the Term Loans have been (or will be, as the case may be) used
only as permitted under Section 6.12.

5.22 Anti-Money Laundering and Economic Sanctions Laws.

(a) No Loan Party nor any of its Subsidiaries or its Affiliates and, to the
knowledge of any Loan Party, none of the respective officers or directors of
such Loan Party, Subsidiary or Affiliate has violated or is in violation of any
applicable Anti-Money Laundering Laws.

(b) No Loan Party nor any of its Subsidiaries nor any director or officer
thereof, nor, any employee or, to the knowledge of any Loan Party or Subsidiary
after appropriate due diligence, Affiliate of such Loan Party or Subsidiary
(each, a “Specified Person”) is an individual or entity currently the subject of
any Economic Sanctions Laws.

(c) No Specified Person will use, directly or indirectly, any proceeds of the
Loans or lend, contribute or otherwise make available, directly or indirectly,
such proceeds to any Person for the purpose of financing the activities of or
with any Person or in any country or territory that, at the time of such
financing, is an Embargoed Person or otherwise subject to Economic Sanctions
Laws.

(d) Except to the extent conducted in accordance with applicable law, no Loan
Party, nor any of its Subsidiaries and Affiliates and none of the respective
officers or directors of such Loan Party, such Subsidiary or such Affiliate
directly or indirectly (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Embargoed Person, (ii) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
Economic Sanctions Laws or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the applicable prohibitions set forth in any
Economic Sanctions Laws.

5.23 Anti-Corruption Laws. No Loan Party or any of their respective Subsidiaries
nor, to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of such Loan Party or Subsidiary thereof is aware of or has taken any
action, directly or indirectly, with respect to the Borrower’s business during
the past five years, that would result in a violation by such persons of any
applicable anti-corruption law, including, without limitation, the United States
Foreign Corrupt Practices Act and the United States Travel Act, and no Loan
Party or any of their respective Subsidiaries nor, to the knowledge of any Loan
Party, any director, officer, agent, employee, or Affiliate of such Loan Party
or Subsidiary thereof, within the past five years, has provided, offered,
authorized, gifted or promised, directly or indirectly, anything of value to any
government official, political party, candidate for government office, or any
director, officer, or employee of a customer, except for personal political
contributions not involving the direct or indirect use of funds of the Borrower
or any of its Subsidiaries, or provided or promised anything of value to any
other person while knowing that all or a portion of that thing of value would or
will be offered, given, or promised,

 

110

110



--------------------------------------------------------------------------------

directly or indirectly, to any government official, political party, candidate
for government office, or any director, officer, or employee of a customer, for
the purpose of obtaining or retaining any undue or improper business advantage.
The Loan Parties and their respective Subsidiaries and Affiliates maintain
policies and procedures reasonably designed to promote and achieve material
compliance with such laws and the representation and warranty contained herein.

5.24 Financing Orders.

(a) The Interim Financing Order or, at all times after its entry by the
Bankruptcy Court, the Final Financing Order is in full force and effect, and has
not been vacated, reversed, terminated, stayed modified or amended in any manner
without the written consent of the Required Lenders.

(b) Upon the maturity (whether by acceleration or otherwise) of any of the
Obligations, the Lenders shall, subject to the provisions of Article VIII and
the applicable provisions of the applicable Financing Order, be entitled to
immediate payment of such Obligations, and to enforce the remedies provided for
hereunder in accordance with the terms hereof and such Financing Order, as
applicable, without further application to or order by the Bankruptcy Court.

(c) If either the Interim Financing Order or the Final Financing Order is the
subject of a pending appeal in any respect, none of such Financing Order, the
making of the Loans or the performance by Borrower or any other Loan Party of
any of its obligations under any of the Loan Documents shall be the subject of a
presently effective stay pending appeal. The Borrower, the Administrative Agent
and the Secured Parties shall be entitled to rely in good faith upon the
Financing Orders, notwithstanding objection thereto or appeal therefrom by any
interested party. The Borrower, the Administrative Agent, the Lenders and the
L/C Issuers shall be permitted and required to perform their respective
obligations in compliance with this Agreement notwithstanding any such objection
or appeal unless the relevant Financing Order has been stayed by a court of
competent jurisdiction.

5.25 Appointment of Trustee or Examiner; Liquidation. No order has been entered
in any of the Cases (i) for the appointment of a Chapter 11 trustee, (ii) for
the appointment of a responsible officer or examiner (other than a fee examiner)
having expanded powers (beyond those set forth under Sections 1106(a)(3) and
(4) of the Bankruptcy Code) under section 1104 of the Bankruptcy Code or
(iii) to convert any of the Cases to a case under Chapter 7 of the Bankruptcy
Code or to dismiss any of the Cases.

5.26 Perfection of Security Interests. Upon entry of each of the Interim
Financing Order and the Final Financing Order, each such Financing Order shall
be effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid, enforceable and perfected security interest
in the Collateral of the Debtor Loan Parties and proceeds thereof.

5.27 Superpriority Claims; Liens. Upon the entry of each of the Interim
Financing Order and the Final Financing Order, each such Financing Order and the
Loan Documents are sufficient to provide the DIP Superpriority Claims and
security interests and Liens on the Collateral of the Debtor Loan Parties
described in, and with the priority provided in, Section 2.17.

5.28 [Reserved].

5.29 Seller Note SPV. Seller Note SPV does not engage in any business activity
or have any assets or liabilities (including any Indebtedness) other than
(i) the Permitted Seller Notes, (ii) the performance of its rights and
obligations under or in connection with its Organization Documents or any Loan
Document and (iii) actions incidental to maintaining its existence and complying
with applicable laws.

 

111

111



--------------------------------------------------------------------------------

5.30 Letters of Credit. As of the Petition Date, the amount drawn and not
reimbursed or paid by the Borrower under the Prepetition First Lien Letters of
Credit and Prepetition Fully Drawn First Lien Letter of Credit prior to the
Petition Date (collectively, the “Prepetition Drawn Letters of Credit”) and the
credit extension incurred in connection therewith is $145,342,368.21.

5.31 SEV Merger Sub, Inc. SEV Merger Sub, Inc. has no assets.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Obligations have been Paid in Full, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.18) cause each other Loan Party and Subsidiary (other than (i) Subsidiaries
that are not Debtors and any Foreign Subsidiaries in the case of Section 6.20,
(ii) Immaterial Subsidiaries in the case of Section 6.11 and (iii) Subsidiaries
that are not Debtors in the case of Section 6.24) to:

6.01 Financial Statements. Deliver to the Administrative Agent and the Tranche B
Advisors:

(a) as soon as available, but in any event within 90 days, after the end of each
fiscal year of the Borrower (or with respect to the fiscal year ending
December 31, 2015, no later than JuneSeptember 30, 2016), a consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
fiscal year, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders (it being understood that KPMG LLP is acceptable) (which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall be unqualified as to the scope of such audit or other
material qualification or exception, other than a “going concern” or similar
qualification), which financial statements shall include certain summary
financial information with respect to net sales, operating income, interest
expense, depreciation and amortization, and Capital Expenditures for (x) YieldCo
and its consolidated subsidiaries and (y) YieldCo II and its consolidated
subsidiaries (which may be in footnote form only) (it being understood that the
delivery of annual reports for the Borrower on Form 10-K shall satisfy the
requirements of this Section 6.01(a) to the extent such annual reports include
the information specified herein and are accompanied by the report and opinion
of the independent certified public accountant as described above);

(b) as soon as available, but in any event within 45 days, after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (or with
respect to the fiscal quarterquarters ending March 31, 2016 and June 30, 2016,
no later than JuneSeptember 30, 2016), a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by a
Financial Officer of the Borrower as fairly presenting in all material respects
the consolidated financial

 

112

112



--------------------------------------------------------------------------------

condition and cash flows of the Borrower and its consolidated Subsidiaries as of
the date thereof and their results of operations for the period covered thereby,
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes, which financial statements shall include certain
summary financial information with respect to net sales, operating income,
interest expense, depreciation and amortization, and Capital Expenditures for
(x) YieldCo and its consolidated subsidiaries and (y) YieldCo II and its
consolidated subsidiaries (which may be in footnote form only) (it being
understood that the delivery of quarterly reports for the Borrower on Form 10-Q
shall satisfy the requirements of this Section 6.01(b) to the extent such
quarterly reports include the information specified herein);

(c) within thirty (30) days after the end of each fiscal month of each fiscal
year (commencing with the fiscal month ending June 30,August 31, 2016), a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal month, the related consolidated statements of income
or operations for such fiscal month and for the portion of the Borrower’s fiscal
year then ended and cash flows for the portion of the Borrower’s fiscal year
then ended, accompanied by a management summary of such results of operations
and cash flows (which may be in the form of a slide presentation) in a form
reasonably acceptable to the Administrative Agent and the Tranche B Advisors (it
being understood that any such financial statements shall not be required to
include (i) comparative historical information, (ii) operating segment financial
information or (iii) any adjustments or reconciliations with respect to any
Unrestricted Subsidiaries or Non-Recourse Subsidiaries), certified by a
Financial Officer of the Borrower as fairly presenting in all material respects
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

(d) concurrently with the delivery of annual and quarterly financial statements
required by Section 6.01(a) and (b) above, a reconciliation demonstrating in
reasonable detail the amount of Non-Recourse Project Indebtedness of all
Non-Recourse Subsidiaries;

(e) (i) on or before the fourth Business Day of every other week (commencing on
April 28, 2016), a proposed Budget for the current week and the immediately
following consecutive 12 weeks (collectively 13 weeks); provided that the
Borrower may, at its option, at other times propose that an amendment or
supplement to or replacement of any Budget become effective (any such proposal
to be submitted at least five (5) Business Days prior to the proposed
effectiveness thereof) and, if a Default exists, the Borrower shall also deliver
a proposed Budget promptly after any request by the Required Lenders (but in no
event shall a proposed Budget be required more frequently than once every week)
and (ii) any proposed amended, supplemented oramendment or supplement to or
proposed replacement of the Budget delivered pursuant to this Section 6.01(e)
shall become effective once approved by the Required Lenders; provided that,
until any such proposed amended, supplemented oramendment or supplement to or
proposed replacement of the Budget is so approved, the then-current form of the
Budget shall remain in effect; provided, further, that, for the avoidance of
doubt and without derogation of the rights of the Required Lender to approve a
Budget pursuant to this Section 6.01(e), the Required Lenders may decline to
approve any proposed amendment or supplement to or proposed replacement of the
Budget due to any prohibition or restriction under local law that would delay or
otherwise prohibit the repatriation to the United States of Net Asset Sale
Proceeds of any Disposition specified in such Budget proposal or the deposit in
a DIP Facilities Blocked Account of Net Asset Sale Proceeds of any Disposition
specified in such Budget proposal;

(f) on or before the fourth Business Day of each week (commencing on the fourth
Business Day of the week in which the Closing Date occurs), (I) a variance
report certified by the Chief Restructuring Officer (or, prior to the
appointment of the Chief Restructuring Officer, the Borrower’s

 

113

113



--------------------------------------------------------------------------------

Chief Financial Officer), which shall be in a form reasonably acceptable to the
Administrative Agent (each, a “Variance Report”), for the applicable Variance
Period (i) showing, for each Business Segment for each week during the Variance
Period, actual results for the following items: (x) Cash Receipts, (y) Cash
Disbursements, and (z) Cash Receipts less Cash Disbursements, (ii) showing
Cumulative Net Cash Flow for each Business Segment for the relevant Variance
Period, (iii) noting therein weekly and cumulative variances for each Business
Segment, on a line-item basis, from amounts set forth for such Variance Period
in the Budget on a weekly and cumulative basis and (iv) providing a summary
explanation for all material variances (it being agreed by the Borrower that it
shall make available to the Tranche B Advisors and advisors to the
Administrative Agent, on a professionals’ eyes only basis, the Excel spreadsheet
model used by the Borrower to produce the Variance Report, but such model shall
not constitute part of the Variance Report) and (II) from and after June 9,
2016, a report showing, on a line-item basis, actual weekly results for the
immediately preceding week (beginning the week ending May 27, 2016) for (x) Cash
Receipts, (y) Cash Disbursements and (z) “Filing impacts”, together with weekly
and cumulative variances from amounts set forth for such week in the Budget, for
each line-item set forth in the version of the Budget made available to “private
side” Lenders;

(g) (i) as soon as practicable, but in no event later that three (3) Business
Days, in advance of filing with the Bankruptcy Court or delivering to any
official committee appointed in any of the Cases (or the Professionals to any
such committee) or to the U.S. Trustee, as the case may be, the proposed Final
Financing Order, and all other proposed orders and material pleadings related to
any of the Facilities contemplated hereby, authorization for the use of cash
collateral, any Disposition of Collateral having a value in excess of $250,000
for any such Disposition that is not contemplated by the most recent Budget then
in effect, any debtor-in-possession financing other than to the extent such
provides for the Payment in Full of the Obligations, any plan of reorganization
or liquidation for any of the Cases and/or any disclosure statement related
thereto (except that with respect to any emergency pleading or document for
which, despite the Debtors’ commercially reasonable efforts, such advance notice
is impracticable, the Debtors shall be required to furnish such documents no
later than concurrently with such filings or deliveries thereof, as applicable)
and (ii) substantially simultaneously with the filing with the Bankruptcy Court
or delivering to any official committee appointed in any of the Cases (or the
Professionals to any such committee) or the U.S. Trustee, as the case may be,
all material written notices, filings, motions, pleadings or other formally
communicated written information (not covered by subclause (i) above or
Section 6.02(g)) concerning the financial condition of the Borrower or any
Material Subsidiary or other Indebtedness of the Loan Parties;

(h) commencing on the second Business Day of the third full calendar week ending
after the Closing Date, and thereafter on the second Business Day of every third
week ending after delivery (or required delivery) of the most recent report
pursuant to this Section 6.01(h), the accounts payable run of the Borrower and
its Subsidiaries customarily produced by the Borrower, reflecting trade accounts
payable for all of the Borrower’s Subsidiaries (other than accounts payable that
are payable by YieldCo, YieldCo II and their respective subsidiaries to third
parties), which report (i) shall be as of a date that is no more than 5 Business
Days prior to the date on which such report is required to be delivered and
(ii) shall include accounts payable aging reports; and

(i) not later than 5:00 p.m. (Pacific Time) on each Business Day (commencing
with the first Business Day following the Closing Date), a report (the “Cash
Amount Report”) in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders prepared by a Financial Officer of
the Borrower setting forth the aggregate Cash Amount as well as each of the
following together with supporting calculations for the following in reasonable
detail as of the close of business of Borrower for the immediately preceding
Business Day:

 

114

114



--------------------------------------------------------------------------------

(i) prior to the Delayed Draw Borrowing Date: commencement of reporting pursuant
to Section 6.01(i)(ii): (A)(x) the Cash Amount (Initial Loan Parties), (y) the
Cash Amount (Specified Subsidiaries) and (z) the Cash Amount (Other), which,
solely for purposes of the information to be provided pursuant to this subclause
(A), shall not include the aggregate amount of Cash held in all DIP Facilities
Blocked Accounts, and (B) a line-item setting forth the aggregate amount of Cash
held in all DIP Facilities Blocked Accounts (but excluding amounts on deposit
therein that would be required to be held in the Collateral Proceeds Account
pursuant to the terms of Section 2.05(e), (f) or (g) (but for the operation of
any terms or provisions of Section 2.05(k) that allow for amounts otherwise
required to be held in the Collateral Proceeds Account to be held in any other
account) so long as such amounts are disclosed to the advisors to the
Administrative Agent and the Tranche B Advisors in reasonable detail); and

(ii) from and after the Delayed Draw Borrowing Date, (x) the Cash Amount (Loan
Parties), and (y) the Cash Amount (Other).commencing no later than the date that
is five (5) Business Days after the date of entry of the Final Financing Order:
(A)(x) the Cash Amount (Loan Parties), and (y) the Cash Amount (Other), which,
solely for purposes of the information to be provided pursuant to this subclause
(A), shall not include the aggregate amount of Cash held in all DIP Facilities
Blocked Accounts and (B) a line-item setting forth the aggregate amount of Cash
held in all DIP Facilities Blocked Accounts (but excluding amounts on deposit
therein that would be required to be held in the Collateral Proceeds Account
pursuant to the terms of Section 2.05(e), (f) or (g) (but for the operation of
any terms or provisions of Section 2.05(k) that allow for amounts otherwise
required to be held in the Collateral Proceeds Account to be held in any other
account) so long as such amounts are disclosed to the advisors to the
Administrative Agent and the Tranche B Advisors in reasonable detail);

(j) no later than the fourth Business Day of each calendar week, a schedule
listing (i) the aggregate amount of receipts from GAM collections, (ii) the
aggregate amount of receipts from RSC collections, (iii) each receipt of at
least $250,000 in respect of any individual transaction, by business unit and
project name and (iv) the aggregate amount of all receipts for all business
units, in the case of each of clauses (i), (ii), (iii) and (iv), received during
the immediately preceding calendar week (through the last Business Day of such
preceding calendar week), commencing with receipts received during the first
full calendar week ending after the Delayed Draw Borrowing Date, which schedule
(A) shall be in substantially the form previously delivered on May 24, 2016,
(B) shall not be required to include any bank account information or any
individual receipts from Affiliates and (C) shall be made available to the
Tranche B Advisors and advisors to the Administrative Agent, on a professionals’
eyes only basis; provided that any failure to identify a receipt in such
schedule or information related to any receipt, despite the Borrower’s use of
best commercial efforts to do so, shall not constitute a breach of this
Agreement and the Borrower shall not be required to revise any schedule
previously delivered pursuant to this Section 6.01(j) in the event additional or
revised information becomes available with respect to the applicable week after
delivery of the schedule for such week;

(k) prior to entering into any agreement after the Second Amendment Effective
Date to Dispose of any Designated Asset identified on Schedule 7.05 (as in
effect on the Second Amendment Effective Date) (other than with respect to any
such Asset Sale (or series of related Asset Sales) not projected to result in
Net Asset Sale Proceeds in excess of $2,500,000), the Borrower shall have
provided to the Tranche B Advisors and the advisors to the Administrative Agent
such information reasonably requested by them in writing with respect to the
estimated Net Asset Sale Proceeds, projected closing date and relevant business
unit for such proposed Asset Sale of such Designated Asset

 

115

115



--------------------------------------------------------------------------------

and identification of (i) the relevant Loan Parties and/or Subsidiaries
contemplated to make such Asset Sale and (ii) the relevant Loan Parties and/or
Subsidiaries contemplated to receive proceeds of such Asset Sale, if different
than the entity or entities contemplated to make such Asset Sale, which
information shall be reasonably satisfactory to the Tranche B Advisors and the
advisors to the Administrative Agent; and

(l) by no later than the fifteenth (15th) calendar day of each month (beginning
with July 15, 2016), until delivery of the financial statements required to be
delivered pursuant to Section 6.01(a) for the fiscal year of the Borrower ended
December 31, 2015, the Borrower shall provide a reasonably detailed written
update on the then-current status of the financial statements required to be
delivered pursuant to Section 6.01(a) for the fiscal year of the Borrower ended
December 31, 2015.

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
the Tranche B Advisors, and, subject to the last paragraph of this Section 6.02
and to Sections 10.02(d) and 10.07, each Lender (or in the case of
Section 6.02(hi), the requesting Lender, the requesting Tranche B Advisor or
Administrative Agent, as applicable):

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c) (commencing with the delivery of the financial
statements for the fiscal year ended December 31, 2015), a duly completed
Compliance Certificate signed by the Chief Financial Officer of the Borrower;

(b) promptly after any request by the Administrative Agent, Tranche B Advisors
or any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent generally to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements that are publicly filed by the
Borrower with the SEC under Section 13 or 15(d) of the Securities Exchange Act
of 1934, and not otherwise required to be delivered to the Administrative Agent
or the Tranche B Advisors pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material statement or
report furnished generally to the holders of any class of material debt
securities of any Loan Party, including the Prepetition Secured Parties,
pursuant to the terms of any indenture, loan or credit or similar agreement,
including the Prepetition Loan Documents, and not otherwise required to be
furnished to the Lenders pursuant to this Agreement or the Financing Orders;

(e) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof;

 

116

116



--------------------------------------------------------------------------------

(f) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a), (b) and (c) a list of all Subsidiaries of the Borrower (other
than those not material to the interests of the Lenders (in their capacities as
such)) as of the end of the fiscal year, fiscal quarter or fiscal month, as
applicable, covered by such financial statements;

(g) promptly after the sending thereof, copies of all written reports given by
the Borrower or any other Debtor Loan Party to any committee appointed in any of
the Cases related to the operations, business, assets, properties or financial
condition of the Borrower or any other Loan Party (including, without
limitation, audits, appraisals, valuations, projections and other financial
reports) other than any written reports which are confidential or otherwise
subject to privilege (including the common interest and joint defense
privilege);

(h) [reserved];

(i) (h) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent, Tranche B Advisors or
any Lender may from time to time reasonably request; and

(j) (i) on Tuesday of each week (or if such date is not a Business Day, on the
immediately next Business Day) (commencing with April 26, 2016), deliver to the
Administrative Agent (to be made available to L/C Lenders) and the Tranche B
Advisors by 5:00 p.m. (New York City time) the Weekly LC Report.

Documents required to be delivered pursuant to Section 6.01, 6.02 or 6.03 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically, and if so delivered, shall be deemed to
have been delivered on the earlier of the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender (subject to the last paragraph of this
Section 6.02 and Sections 10.02(d) and 10.07) and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (x) the Borrower shall deliver paper
copies of such documents to the Administrative Agent on behalf of any Lender
that requests delivery of such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents. The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly identified or
designated as such, which may include adding the word “PUBLIC” prominently on
the first page thereof; (x) by marking or otherwise

 

117

117



--------------------------------------------------------------------------------

identifying Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat the Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent the Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or otherwise identified or designated as suitable for distribution to
Public Lenders as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

6.03 Notices. Promptly, and in any event within one (1) Business Day thereof,
notify the Administrative Agent and the Tranche B Advisors:

(a) when any Loan Party or Material Subsidiary has any knowledge of the
occurrence of any Default;

(b) when a Responsible Officer of the Borrower has knowledge of any matter that
has resulted or would reasonably be expected to result in a Material Adverse
Effect, including (solely to the extent such matter has resulted or would
reasonably be expected to result in a Material Adverse Effect) (i) breach or
non-performance of, or any default under, a material Contractual Obligation of
the Borrower or any Subsidiary; (ii) any material dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any material litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws or
related to any Environmental Liabilities;

(c) when a Responsible Officer of the Borrower has knowledge of the occurrence
of any ERISA Event that has had or would reasonably be expected to have a
Material Adverse Effect; and

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth, in reasonable detail, the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto; provided that any notice pursuant to
Section 6.03(a) shall be signed by the Chief Restructuring Officer (or, prior to
the appointment of the Chief Restructuring Officer, a Financial Officer of the
Borrower). Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04 Payment of Taxes and Certain Other Claims. Pay and discharge as the same
shall become due and payable (a) all Taxes upon it or its properties or assets,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary, and (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property, except to the extent
(i) the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Subsidiary, (ii) payment is excused under the
Bankruptcy Code or (iii) failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

118

118



--------------------------------------------------------------------------------

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its and its Subsidiaries’ legal existence and good standing
under the Laws of the jurisdiction of its and their organization except in a
transaction permitted by Section 7.04 or 7.05, except, in the case of its
Subsidiaries, to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks and
service marks to the extent legally able to be preserved, the non-preservation
of which would reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) (i) Maintain, preserve and protect all of
its properties (other than IP Rights) and equipment necessary in the operation
of its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect; (ii) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (iii) use a
standard of care no lower than that typical in the industry in the operation and
maintenance of its facilities, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect and (b) maintain,
preserve and protect all of its IP Rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except to the extent failure to do so would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies that are not Affiliates of the Borrower or a captive
insurance company reasonably satisfactory to the Administrative Agent, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, and, subject to Section 6.17, Borrower will
use commercially reasonable efforts to cause the applicable insurance policies
of each Loan Party to provide for not less than ten (10) days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance.

6.08 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, (b) with respect to any Debtor,
the enforcement of which is stayed or such compliance is excused by the
Bankruptcy Code or (c) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09 Compliance with Environmental Laws. Without limitation of Section 6.08:

(a) (i) comply with all Environmental Laws applicable to the ownership, lease or
use of all real property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, and (ii) promptly pay or cause to be paid
all costs and expenses incurred in connection with such compliance or related to
any Environmental Liabilities, in any case of this Section 6.09, except
(x) where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect, (y) with respect to matters being contested in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP or (z) with respect to any Debtor,
the enforcement of which is stayed or such compliance is excused by the
Bankruptcy Code;

(b) keep or cause to be kept all such real property free and clear of any Liens
imposed pursuant to such Environmental Laws which are not permitted under
Section 7.01;

 

119

119



--------------------------------------------------------------------------------

(c) neither generate, use, treat, store, release nor dispose of, nor permit the
generation, use, treatment, storage, release or disposal of, Hazardous Materials
on any real property now or hereafter owned, leased or operated by the Borrower
or any of its Subsidiaries, nor transport or permit the transportation of
Hazardous Materials to or from any such real property other than in compliance
with applicable Environmental Laws and in the ordinary course of business in a
manner not reasonably expected to result in any Environmental Liabilities,
except for (i) such noncompliance as would not have, and which would not be
reasonably expected to have, a Material Adverse Effect or (ii) with respect to
matters being contested in good faith and by appropriate proceedings and for
which adequate reserves have been established to the extent required by GAAP;
and

(d) if required to do so under any applicable order of any Governmental
Authority or pursuant to any Environmental Law, undertake any clean up, removal,
remedial or other action necessary to remove and clean up any Hazardous
Materials from any real property owned, leased or operated by the Borrower or
any of its Subsidiaries in accordance with, in all material respects, the
requirements of all applicable Environmental Laws and in accordance with, in all
material respects, such orders of all Governmental Authorities, except (i) to
the extent that the Borrower or such Subsidiary is contesting such order in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP or (ii) with respect to any Debtor,
the enforcement of which is stayed or such compliance is excused by the
Bankruptcy Code.

6.10 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP (or in the case of
Foreign Subsidiaries, an accounting system that can be readily converted to
GAAP) consistently applied (where applicable) shall be made of all financial
transactions and other transactions involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

6.11 Inspection Rights. As to Loan Parties only (other than any Immaterial
Subsidiary), permit representatives and independent contractors of the
Administrative Agent and the Tranche B Advisors to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(provided that the Borrower shall have the opportunity to participate in any
discussions with such certified public accountants), all at the expense of the
Borrower, and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower (subject
to the limitations set forth in Section 10.04(a)) at any time during normal
business hours and without advance notice. Without limiting the generality of
this Section 6.11, it is understood and agreed that a financial advisor to the
Administrative Agent or the Lenders is a representative or an independent
contractor of the Administrative Agent or the Lenders, as applicable, for all
purposes of this Section 6.11. If an Event of Default has occurred and is
continuing, representatives of each Lender (at such Lender’s expense) will be
permitted to accompany representatives of the Administrative Agent during each
visit, inspection and discussion conducted during the existence of such Event of
Default.

6.12 Use of Proceeds. Use the proceeds of the Term Loans in accordance with the
Budget (subject to Permitted Budget Variances) or for Specified Disbursements.
Without limiting the foregoing, the proceeds of the Term Loans shall be used
solely (i) to pay fees and expenses related to this Agreement, the other Loan
Documents and the transactions related thereto and hereto, including fees and
expenses related to the L/C Facility, (ii) to pay other administration costs
incurred in connection with the Cases, and (iii) for working capital and general
corporate purposes of the Loan Parties and their Restricted Subsidiaries and,
solely to the extent permitted by Section 7.02 and to the extent in compliance
with the Budget (subject to Permitted Budget Variances), the Unrestricted
Subsidiaries.

 

120

120



--------------------------------------------------------------------------------

6.13 Additional Subsidiary Guarantors and Grantors. Except in the event such
Person is an Excluded Subsidiary, notify the Administrative Agent and the
Tranche B Advisors at the time that any Person becomes a Domestic Subsidiary or
a First-Tier Foreign Subsidiary (the “New Subsidiary”), and subject to the
Financing Orders, within fifteen (15) days thereafter (unless such time is
extended by up to ninety (90) additional days by the Required Lenders):

(a) if the New Subsidiary is a Domestic Subsidiary that is not an Excluded
Subsidiary, cause such New Subsidiary to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Guaranty Joinder Agreement (or such
other document as the Administrative Agent shall reasonably deem appropriate for
the purpose of joining such New Subsidiary to the Guaranty); (ii) become a party
to the Pledge and Security Agreement by executing and delivering to the
Administrative Agent a Pledge and Security Agreement Joinder (or such other
document as the Administrative Agent shall reasonably deem appropriate for the
purpose of joining such New Subsidiary to the Pledge and Security Agreement);
(iii) execute and deliver Mortgages with respect to real property (as and to the
extent required pursuant to Section 6.14(b)), and such other Security Documents
as the Administrative Agent may request; and (iv) take such actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected First Priority security interest in real property (as and
to the extent required pursuant to Section 6.14(b)) and the Collateral described
in the Pledge and Security Agreement and any other Security Document with
respect to such New Subsidiary, including the filing of Mortgages, UCC financing
statements, filings related to IP Rights, and such other filings in such
jurisdictions as may be required by such Mortgage or the Pledge and Security
Agreement or other Security Document or by law or as may be requested by the
Administrative Agent;

(b) if any one or more Domestic Subsidiaries that own any Equity Interest in
such New Subsidiary is not a Non-Recourse Subsidiary and is not at such time a
Guarantor (or if any new Subsidiary is formed to hold any Equity Interests in
YieldCo, YieldCo Intermediate, YieldCo II or YieldCo II Intermediate (in which
case such Subsidiary must be a Domestic Subsidiary)), cause each such Domestic
Subsidiary to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Guaranty Joinder Agreement (or such other document as the
Administrative Agent shall reasonably deem appropriate for the purpose of
joining such Domestic Subsidiary to the Guaranty); (ii) become a party to the
Pledge and Security Agreement by executing and delivering to the Administrative
Agent a Pledge and Security Agreement Joinder (or such other document as the
Administrative Agent shall reasonably deem appropriate for the purpose of
joining such Domestic Subsidiary to the Pledge and Security Agreement);
(iii) execute and deliver Mortgages with respect to real property (as and to the
extent required pursuant to Section 6.14(b)), and such other Security Documents
as the Administrative Agent may request, and (iv) take such actions necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected First Priority security interest in real property (as and
to the extent required pursuant to Section 6.14(b)), and the Collateral
described in the Pledge and Security Agreement and any other Security Document
with respect to such Domestic Subsidiary, including the filing of Mortgages, UCC
financing statements, filings related to IP Rights, and such other filings in
such jurisdictions as may be required by such Mortgage or the Pledge and
Security Agreement or other Security Document or by law or as may be requested
by the Administrative Agent;

(c) if any Equity Interests of the New Subsidiary are owned by the Borrower or
any Guarantor that is at such time a party to the Pledge and Security Agreement,
cause the Borrower or such Guarantor to provide supplements, schedules and
updates to the Pledge and Security Agreement to

 

121

121



--------------------------------------------------------------------------------

cause such Equity Interests to be pledged, or confirm the pledge thereof, in
accordance with the terms of the Pledge and Security Agreement, and to deliver
such filings, certificates, stock powers and other documents, all as are
reasonably necessary or desirable to perfect the First Priority Lien of the
Administrative Agent, for the benefit of the Secured Parties, in such Equity
Interests; and

(d) in connection with the execution and delivery of any documents required by
clauses (a) through (c) above, unless specifically covered by a prior delivery
or waived by the Administrative Agent in its reasonable discretion, the New
Subsidiary and each other applicable Person shall deliver to the Administrative
Agent documents of the types referred to in Section 4.01(b) (other than Notes),
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

In addition to the foregoing, and notwithstanding any of the foregoing to the
contrary, if within forty-five (45) days after completion of a Renewable Energy
System any Subsidiary that is related to such with respect to such Renewable
Energy System and that is (x) a Domestic Subsidiary and (y) a Material
Subsidiary has not entered into (and is not otherwise restricted by) a
Non-Recourse Project Indebtedness transaction, sale-leaseback or loan
transaction, purchase and sale agreement or other binding financing or purchase
commitment with respect to such Renewable Energy System, the Borrower shall
promptly inform the Administrative Agent of such fact and such Subsidiary shall
at such time constitute a New Subsidiary and shall comply with the requirements
of this Section 6.13 for New Subsidiaries within 45th day after completion of
such Renewable Energy Systems.

Notwithstanding anything in this Section 6.13 to the contrary, any Subsidiary
(including any Excluded Subsidiary but excluding any Non-Recourse Subsidiary)
that incurs any Indebtedness permitted (i) pursuant to Section 7.03(g) or
Guarantees any Indebtedness permitted pursuant to Section 7.03(u) shall
Guarantee the Obligations pursuant to the terms of this Agreement and the other
Loan Documents and (ii) except as otherwise provided in the Financing Orders,
any obligation to deliver certificates evidencing Equity Interests to be
pledged, or to deliver stock powers or other documents or to take any other
action to establish possession or control over the Collateral by the
Administrative Agent shall be deemed satisfied to the extent that such
certificates, documents, or Collateral has been delivered to the Prepetition
First Lien Agent, for the benefit of the Prepetition First Lien Secured Parties,
in accordance with the Financing Orders. The provisions of this Section 6.13
shall be subject to the applicable limitations with respect to provision of
guarantees and granting of Liens set forth in clauses (i) through (iv) of
Section 6.17(b).

6.14 Additional Collateral. Subject to the Financing Orders(i) the Financing
Orders and (ii) other than with respect to the Borrower or any of the entities
identified on Schedule 1.01(d), any applicable limitations with respect to
provision of guarantees and granting of Liens set forth in clauses (i) through
(iv) of Section 6.17(b):

(a) With respect to any property acquired after the Closing Date by any Loan
Party (other than (1) any interests in real property, which shall be subject to
Section 6.14(b) and (2) any property expressly excluded from the obligation to
be made subject to a Lien pursuant to this Agreement or the Security Documents)
as to which the Administrative Agent, for the benefit of the Secured Parties,
does not have a perfected First Priority Lien, promptly (i) execute and deliver
to the Administrative Agent such amendments to the Pledge and Security Agreement
or such other documents as the Administrative Agent reasonably deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in such property and (ii) take all actions
reasonably necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected First Priority security interest in
such property (subject to Liens permitted under Section 7.01), including the
filing of filings with respect to IP Rights (other than any filings in any
jurisdiction other than the U.S. to perfect a Lien on any Foreign IP Rights to
the extent the cost of obtaining such perfection exceeds the

 

122

122



--------------------------------------------------------------------------------

practical benefit to the Lenders afforded thereby (as reasonably determined by
the Administrative Agent)), UCC financing statements, and other filings and in
such jurisdictions as may be required by the Pledge and Security Agreement,
other Security Documents or by law or as may be requested by the Administrative
Agent.

(b) With respect to any fee interest in any real property located in the United
States acquired after the Closing Date by any Loan Party (or owned by any Person
at the time it becomes a Loan Party) having a value (together with improvements
thereof) of at least $250,000 individually or $1,000,000 in the aggregate for
all such real property, promptly provide the Administrative Agent written notice
thereof. To the extent requested by the Administrative Agent and the Tranche B
Advisors for any such real property, within thirty (30) days after such request
(as such period may be extended by the Required Lenders), (i) execute and
deliver a First Priority Mortgage, in favor of the Administrative Agent, for the
benefit of the Secured Parties, covering such real property, (ii) with respect
to such real property, deliver to the Administrative Agent all information,
documentation and certifications required to be delivered pursuant to Schedule
6.14(b) hereto, and (iii) deliver to the Administrative Agent a certificate of a
Responsible Officer of Borrower, affirming the representations contained in
Section 5.08 with respect to such real property, except that all references to
the “Closing Date” contained in Section 5.08 shall instead be construed to refer
to the date of delivery of such certificate provided that, if the relevant real
property proposed to be subject to a Mortgage is subject to a binding commitment
to be Disposed of within the upcoming 30-day period in accordance with
Section 7.05, no Mortgage shall be required pending such Disposition.

(c) Notwithstanding anything to the contrary contained herein, the Borrower and
each Loan Party shall be required to make a First Priority pledge of its Equity
Interests in (A) a Non-Recourse Subsidiary unless (and so long as) such pledge
of such Equity Interests is prohibited by the terms of any Non-Recourse Project
Indebtedness of such Non-Recourse Subsidiary, (B) YieldCo and YieldCo
Intermediate, (C) each of the Loan Party Service Providers, (D) YieldCo II and
YieldCo II Intermediate, (E) the Intermediate Holdings, (F) any Warehouse Entity
(if any equity interest therein is directly held or owned by Borrower or any
Guarantor), (G) subject to the applicable limitations with respect to the
provision of guarantees and granting of liens set forth in clauses (i) through
(iv) of Section 6.17, each Specified Foreign Subsidiary, (H) subject to the
applicable limitations with respect to the provision of guarantees and granting
of liens set forth in clauses (i) through (iv) of Section 6.17, each Specified
Subsidiary and (I) First Wind Holdings. Notwithstanding anything to the
contrary, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective to release Liens on the Equity Interests in
YieldCo, YieldCo II, YieldCo Intermediate or YieldCo II Intermediate that
constitute Collateral in order for such Equity Interests to be provided as
collateral securing any Indebtedness (other than Obligations and, subject to the
Financing Orders, the Prepetition Obligations).

(d) Borrower has informed the Administrative Agent that Computershare Trust
Company, N.A., as transfer agent and registrar (together with any other Person
acting as the transfer agent and registrar for any Specified Stock Certificate
(as hereinafter defined), the “Transfer Agent”), which issues the certificates
described in this Section 6.14(d) (collectively, the “Specified Stock
Certificates” and each a “Specified Stock Certificate”), will require, in the
event a Specified Stock Certificate is lost or destroyed, a posting of a bond in
an amount of up to 3% (or such higher amount as may be required by the
applicable Transfer Agent from time to time) of the value of the lost or
destroyed Specified Stock Certificate for the Transfer Agent to issue a
replacement stock certificate. To facilitate the pledging of the Specified Stock
Certificates by a delivery thereof to the Administrative Agent, the Lenders and
the Administrative Agent agree with Borrower that, in the event a Specified
Stock Certificate, after being delivered to the Administrative Agent, is lost or
destroyed prior to being returned to and received by the

 

123

123



--------------------------------------------------------------------------------

Borrower (or the relevant Loan Party), the Administrative Agent will deliver
(and the Lenders authorize the Administrative Agent to deliver) such bond to the
Transfer Agent following receipt by the Administrative Agent of the payment by
each Lender of its pro rata share of the cost of such bond (and each Lender
agrees to make such payment within five (5) Business Days of receipt of a
written request therefor from the Administrative Agent); provided, that if such
loss or destruction is a result of the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction by a
final and nonappealable judgment, the Administrative Agent shall reimburse each
Lender for the amount so paid by such Lender in respect of such bond.

(e) Notwithstanding anything in this Section 6.14 to the contrary but other than
as otherwise provided in the Financing Orders, any obligation to deliver
certificates evidencing Equity Interests to be pledged, or to deliver stock
powers or other documents or to take any other action to establish possession or
control over the Collateral by the Administrative Agent shall be deemed
satisfied to the extent that such certificates, documents, or Collateral has
been delivered to the Prepetition First Lien Agent, for the benefit of the
Prepetition First Lien Secured Parties, in accordance with the Financing Orders.

(f) The requirements of clause (c)(G) and (H) of this Section 6.14 shall be
subject to the applicable limitations with respect to provision of guarantees
and granting of Liens set forth in clauses (i) through (iv) of Section
6.17.6.17(b).

6.15 Contracts. Subject to the Financing Orders, perform and observe all the
terms and provisions of each Contract to be performed or observed by it,
maintain each such Contract in full force and effect, and enforce each such
Contract in accordance with its terms, except, in any case, (a) as to matters
being contested in good faith by appropriate proceedings diligently conducted,
(b) with respect to any Debtor, as excused by the Bankruptcy Code or (c) where
the failure to do so, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

6.16 Further Assurances. Subject to the Financing Orders and Section 6.17,
promptly after any reasonable request by the Administrative Agent, or any Lender
through the Administrative Agent, (a) correct any defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ (to the
extent any such Subsidiary is required to become a Loan Party) properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (iii) perfect and maintain the validity,
effectiveness and First Priority of any of the Security Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so. Notwithstanding anything to the contrary in this Agreement or in the
Security Documents, neither any Loan Party nor any Subsidiary shall have any
obligation to (x) perfect Liens in any Foreign IP Rights to the extent the cost
of obtaining such perfection exceeds the practical benefit to the Lenders
afforded thereby (as reasonably determined by the Required Lenders), (y) grant
any Lien on any Excluded Property or other assets expressly excluded from the
“Collateral” pursuant to the terms of the Financing Orders or (z) cause any
Excluded Subsidiary to become or continue as a Guarantor.

 

124

124



--------------------------------------------------------------------------------

6.17 Post-Closing Matters.

(a) Comply with the requirements set forth on Schedule 6.17 within the time
periods set forth therein (as any such period may be extended by the Required
Lenders).

(b) (wv) Within 30 days after the Closing Date with respect to each entity
identified on Part B of Schedule 1.01(f), (x (or, with respect to EchoFirst Inc.
by no later than ten (10) days after the Second Amendment Effective Date, and
SunEdison Ventures, Inc., by no later than the Second Amendment Effective Date)
(as any such period with respect to one or more such entities may be extended by
the Required Lenders), (w) as soon as possible, and in any event within ten
(10) Business Days after the Closing Date with respect to each entity on Part A
of Schedule 1.01(f), (yx) on or prior to the later of (1) the date that is
thirty (30) days after the Closing Date and (2) the date that the Final
Financing Order is entered by the Bankruptcy Court with respect to each entity
identified on Part C of Schedule 1.01(f) and, (zy) on or prior to the later of
(1) the date that is fifteen (15) days after the First Amendment Effective Date
and (2) the date that the Final Financing Order is entered by the Bankruptcy
Court (as any such period with respect to one or more such entities may be
extended by the Required Lenders) with respect to each entity identified on Part
D of Schedule 1.01(f) (as anyand (z) as soon as possible, and in any event no
later than July 15, 2016 (as such period with respect to one or more such
entities may be extended by the Required Lenderswith the approval of both the
Required Tranche A Lenders and the Required Tranche B Lenders) with respect to
each entity identified on Part E of Schedule 1.01(f) (provided that Borrower
shall complete and provide diligence and information necessary to determine the
ability of such entities to provide the guaranties and liens required pursuant
to Section 6.17 as soon as possible, but in any event no later than July 1, 2016
(as such period may be extended with the approval of both the Required Tranche A
Lenders and the Required Tranche B Lenders)), in each case, cause each such
entity that is a subsidiary of the Borrower to (i) become a Guarantor by
executing and delivering to the Administrative Agent a Guaranty Joinder
Agreement (or such other document as the Administrative Agent shall reasonably
deem appropriate for the purpose of joining such entity to the Guaranty);
(ii) become a party to the Pledge and Security Agreement by executing and
delivering to the Administrative Agent a Pledge and Security Agreement Joinder
(or such other document as the Administrative Agent shall reasonably deem
appropriate for the purpose of joining such entity to the Pledge and Security
Agreement); and (iii) take such other actions contemplated by Section 6.13 as
though such entity were a “New Subsidiary” as referred to in Section 6.13;
provided, that, notwithstanding anything to the contrary herein or in any other
Loan Document, solelyother than with respect to any Person that becomes a Loan
Party after the Closing Date (and for the avoidance of doubt, not with respect
tothe Borrower or any of the entities identified on Schedule 1.01(d)):

(i) No provision in any Loan Document shall require any of the following:
(w) guaranties of and/or the creation or perfection of any Liens securing the
Obligations to the extent prohibited by applicable Law (or would require
consent, approval, license or authorization of a Governmental Authority to do
so, unless the Borrower or the applicable Subsidiary has obtained such consent,
approval, license or authorization after using commercially reasonable efforts
to obtain the same), terms of the applicable Organization Documents (to the
extent that the applicable Loan Parties or other applicable wholly-owned
Subsidiaries are prohibited from unilaterally amending the terms thereof so long
as the applicable Loan Parties have use commercially reasonable efforts to
obtain all necessary consents) or Contractual Obligation with an unaffiliated
third party (including any requirement to obtain the consent of any governmental
authority or third party) (so long as, in each case, such prohibition was not
created in contemplation hereof and only for so long as such prohibition is
applicable), (x) creation or perfection of any Liens on any Margin Stock or

 

125

125



--------------------------------------------------------------------------------

any Equity Interests to the extent prohibited by applicable Law (or would
require consent, approval, license or authorization of a Governmental Authority
to do so, unless the Borrower or the applicable Subsidiary has obtained such
consent, approval, license or authorization after using commercially reasonable
efforts to obtain the same), terms of the applicable Organization Documents (to
the extent that the applicable Loan Parties or other applicable wholly-owned
Subsidiaries are prohibited from unilaterally amending the terms thereof so long
as the applicable Loan Parties have used commercially reasonable efforts to
obtain all necessary consents) or Contractual Obligation with an unaffiliated
third party (including any requirement to obtain the consent of any governmental
authority or third party, unless the Borrower or its applicable Subsidiary has
obtained such consent after using commercially reasonable efforts to obtain the
same) (so long as, in each case, such prohibition was not created in
contemplation hereof and only for so long as such prohibition is applicable),
(y) creation or perfection of any Liens securing the Obligations with respect to
(1) Excluded Property, (2) assets expressly excluded from the “Collateral”
pursuant to the terms of the Financing Orders, (3) any assets, to the extent a
Lien on such assets would reasonably be expected to result in a material adverse
tax consequence as reasonably determined in good faith by the Required Lenders,
acting reasonably, or (34) those assets as to which the Required Lenders, acting
reasonably, determine in good faith that the cost or other consequence of
obtaining such a security interest or perfection thereof is excessive in
relation to the value afforded thereby and (z) guaranties as to which the
Borrower and the Required Lenders, acting reasonably, determine in good faith
that the cost or other consequence of obtaining such a guaranty is excessive in
relation to the value afforded thereby.

(ii) Statutory limitations, financial assistance, corporate benefit, capital
maintenance rules, fraudulent preference, “thin capitalisation” rules, retention
of title claims and similar principles may limit the ability of a Foreign
Subsidiary to provide a Guaranty and/or Collateral or may require that the
Guaranty and/or Collateral be limited by an amount or otherwise, in each case as
reasonably determined by the Borrower and the Administrative Agent.

(iii) No provision in any Loan Document shall require guaranties of and/or the
creation or perfection of any Liens securing the Obligations if it (x) is not
within the legal capacity of the relevant Subsidiary, (y) would conflict with
the fiduciary duties of directors of such Subsidiary (or other governing body of
such Subsidiary), or (z) would result in a risk of personal or criminal
liability on the part of any officer, director or manager of such Subsidiary.

(iv) [Reserved.].

(v) It is agreed and understood that, to the extent any Specified Subsidiary is
able to provide a Guaranty but not Liens pursuant to the terms and limitations
set forth herein, then such Specified Subsidiary shall promptly become a
Guarantor and provide a Guaranty on an unsecured basis. In the event any
applicable prohibition on providing a Guaranty and/or granting Liens
subsequently ceases to exist or be applicable with respect to any Specified
Subsidiary, then as promptly as practicable thereafter, commercially reasonable
efforts shall be used to take or cause to be taken the actions referred to in
the first paragraph of this Section 6.17, subject to any remaining and
applicable prohibitions, exceptions and/or limitations of the type referred to
in clauses (i), (ii), and (iii) and (iv) above. It is understood and agreed that
to the extent that the Borrower or the respective Subsidiary is prohibited from
granting Liens on certain of its assets but not others, the Borrower or the
respective Subsidiary shall grant Liens on its assets to the fullest extent
possible (taking into account any applicable prohibitions, exceptions and/or
limitations set forth in clauses (i), (ii), and (iii) and (iv) above).

 

126

126



--------------------------------------------------------------------------------

(vi) With respect to each entity identified on Schedule 1.01(f) and any other
entity that does not provide a guaranty of the Obligations or grant Liens
securing the Obligations pursuant to this Section 6.17(b) (including any such
entity that is a Missing Guarantor), the Borrower shall (x) to the extent not
covered by a representation of the Borrower on or prior to the Second Amendment
Effective Date, provide to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrower, which officer’s certificate
shall set forth the specific exclusion within this Section 6.17(b) pursuant to
which such entity is not required to provide such guaranty or grant such Liens,
it being agreed that (A) other than with respect to an exclusion as a result of
such entity not being a subsidiary, or having de minimis assets, or a
restriction contained in any applicable Organization Document or Contractual
Obligation (to the extent such analysis relates to factual matters), such
certification may be to the knowledge of the Responsible Officer providing such
certification, based on advice of advisors to the Borrower or a Subsidiary, and
(B) no personal liability shall attach to such Responsible Officer in connection
with such certification, and (y) as soon as possible but in any event within
fifteen (15) days (or, in the case of a Foreign Subsidiary or a requirement
pursuant to subclause (III) below, 25 days) after the earlier of (A) the
delivery of the officer’s certificate pursuant to clause (x) above and (B) the
date of written notice from the Tranche B Advisors or the Administrative Agent
requesting the Borrower to take such actions specified in this
Section 6.17(b)(vi)(y) (as such period with respect to one or more such entities
may be extended with the approval of both the Tranche B Advisors and the
Administrative Agent) (I) cause the direct parent of such entity, or (II) to the
extent such direct parent is otherwise subject to an exclusion set forth in
Section 6.17(b), cause the direct parent of such parent in clause (I), or (III)
to the extent such parent in clause (II) is otherwise subject to an exclusion
set forth in Section 6.17(b), subject to any required Bankruptcy Court
authorization, applicable change of control or similar restrictions binding on
the applicable entities or their direct or indirect subsidiaries, an indirect
parent of such entity as requested by the Tranche B Advisors or Administrative
Agent shall form a new wholly-owned subsidiary (each an “Intermediate Holdco”),
contribute or otherwise transfer all applicable equity interests to such
Intermediate Holdco, and cause such Intermediate Holdco, in each case (to the
extent such parent, indirect parent or Intermediate Holdco is not a Loan Party
or an Excluded Subsidiary or otherwise subject to an exclusion set forth in
Section 6.17(b)), to (1) become a Guarantor by executing and delivering to the
Administrative Agent a Guaranty Joinder Agreement (or such other document as the
Administrative Agent shall reasonably deem appropriate for the purpose of
joining such entity to the Guaranty), (2) become a party to the Pledge and
Security Agreement by executing and delivering to the Administrative Agent a
Pledge and Security Agreement Joinder (or such other document as the
Administrative Agent shall reasonably deem appropriate for the purpose of
joining such entity to the Pledge and Security Agreement) and (3) take such
other actions contemplated by Section 6.13 as though such entity were a “New
Subsidiary” as referred to in Section 6.13; provided that to the extent any
parent, indirect parent or Intermediate Holdco is otherwise subject to an
exclusion set forth in Section 6.17(b), such parent, indirect parent or
Intermediate Holdco shall deliver an officer’s certificate in accordance with
Section 6.17(b)(vi)(x).

(c) It is agreed and understood that to the extent the organizational chart
attached as Part (a) of Schedule 5.13 of the Credit Agreement delivered in
connection with the Second Amendment is incorrect or misleading in any material
respect, the Borrower shall promptly, after becoming aware thereof, notify the
Administrative Agent and the Tranche B Advisors, and as soon as practicable but
in any event no later than 15 days after any such notice (or such later date
agreed to by the Administrative Agent and the Tranche B Advisors), the Borrower
shall (i) deliver an amended organizational chart to remediate any such error,
(ii) cause any applicable Subsidiary that would have otherwise become a

 

127

127



--------------------------------------------------------------------------------

Guarantor or delivered a Pledge and Security Agreement Joinder pursuant to
Section 6.17 but for such incorrect or misleading information contained in such
organizational chart (each such Subsidiary, “Missing Guarantor”) to (x) become a
Guarantor by executing and delivering to the Administrative Agent a Guaranty
Joinder Agreement (or such other document as the Administrative Agent shall
reasonably deem appropriate for the purpose of joining such entity to the
Guaranty), (y) become a party to the Pledge and Security Agreement by executing
and delivering to the Administrative Agent a Pledge and Security Agreement
Joinder (or such other document as the Administrative Agent shall reasonably
deem appropriate for the purpose of joining such entity to the Pledge and
Security Agreement) and (z) take such other actions contemplated by Section 6.13
as though such entity were a “New Subsidiary” as referred to in Section 6.13 and
(iii) to the extent such Missing Guarantor is otherwise subject to an exclusion
set forth in Section 6.17(b), such Missing Guarantor shall be subject to the
requirements set forth in Section 6.17(b)(vi); provided that if the total net
assets of such Missing Guarantor or the fair market value of Equity Interests in
such Missing Guarantor, as applicable, exceeds $5,000,000, then no withdrawal
may be made from any DIP Facilities Blocked Account until the requirements set
forth in clauses (i) and (ii) of this Section 6.17(c) have been completed in
form and substance reasonably satisfactory to the Administrative Agent and the
Tranche B Advisors or an officer’s certificate with respect to such Missing
Guarantor has been delivered pursuant to Section 6.17(b)(vi)(x).

(d) With respect to (i) Designated Assets set forth in Schedule 7.05 as of date
of entry of the Final Financing Order, as soon as practicable, but in no event
later that seven (7) days after date of entry of the Final Financing Order,
(ii) Specified Assets set forth in Schedule 7.06 as of the date of the entry of
the Final Financing Order, as soon as practicable but in no event later than
seven (7) days after date of entry of the Final Financing Order,
(iii) Designated Assets set forth in any supplement to Schedule 7.05 made after
the date of entry of the Final Financing Order and approved by the Required
Lenders, upon delivery of such supplement to Schedule 7.05, and (iv) Specified
Assets set forth in any supplement to Schedule 7.06 made after the date of entry
of the Final Financing Order and approved by the Required Lenders, upon delivery
of such supplement to Schedule 7.06, in each case, use commercially reasonable
efforts to deliver information with respect to such Designated Assets or
Specified Assets, as applicable, including, without limitation, identifying the
date of proposed sale, applicable Business Segment, timing of receipt of
proceeds, name of all applicable project entities, seller of such Designated
Asset and recipient of such proceeds, which information shall be satisfactory to
the Administrative Agent and the Tranche B Advisors; provided that this
Section 6.17(d) shall not apply with respect to any Designated Asset or
Specified Asset with respect to which the Asset Sale (or series of related Asset
Sales) is not projected to result in Net Asset Sale Proceeds in excess of
$2,500,000).

(e) Subject to any applicable exclusions set forth in Section 6.17(b), with
respect to (i) Designated Assets set forth in Schedule 7.05 as of date of entry
of the Final Financing Order, as soon as practicable, but in no event later than
twenty-two (22) days after date of entry of the Final Financing Order (or, in
the case of any applicable Foreign Subsidiary, July 15, 2016 and in the case of
any C&I Portfolio, August 31, 2016), (ii) Specified Assets set forth in Schedule
7.06 as of date of entry of the Final Financing Order that the Required Lenders
have approved as Designated Assets within 10 days after the entry of the Final
Financing Order, as soon as practicable, but in no event later that twenty-two
(22) days after date of entry of the Final Financing Order (or, in the case of
any applicable Foreign Subsidiary, July 15, 2016 and in the case of any C&I
Portfolio, August 31, 2016), (iii) Designated Assets set forth in any supplement
to Schedule 7.05 made after the date of entry of the Final Financing Order and
approved by the Required Lenders, as soon as practicable (but no more than ten
(10) days) after approval of such supplement to Schedule 7.05, and
(iv) Specified Assets set forth in any supplement to Schedule 7.06 made after
the date of entry of the Final Financing Order and approved by

 

128

128



--------------------------------------------------------------------------------

the Required Lenders, as soon as practicable (but no more than ten (10) days)
after approval of such supplement to Schedule 7.06, in each case, cause any
Person identified as the seller of such Designated Asset or Specified Asset, as
applicable, to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Guaranty Joinder Agreement (or such other document as the
Administrative Agent shall reasonably deem appropriate for the purpose of
joining such entity to the Guaranty); (ii) become a party to the Pledge and
Security Agreement by executing and delivering to the Administrative Agent a
Pledge and Security Agreement Joinder (or such other document as the
Administrative Agent shall reasonably deem appropriate for the purpose of
joining such entity to the Pledge and Security Agreement); and (iii) take such
other actions contemplated by Section 6.13 as though such entity were a “New
Subsidiary” as referred to in Section 6.13; provided, that, to the extent such
Person is otherwise subject to an exclusion set forth in Section 6.17(b), such
Person shall be subject to the requirements set forth in Section 6.17(b)(vi).

(f) With respect to each entity identified on Part A, Part B, Part C and Part D
of Schedule 1.01(f) that does not provide a guaranty of the Obligations or grant
Liens securing the Obligations pursuant to Section 6.17(b) on or prior to the
entry of the Final Financing Order, the Borrower shall use commercially
reasonable efforts to cause such entity to (i) become a Guarantor by executing
and delivering to the Administrative Agent a Guaranty Joinder Agreement (or such
other document as the Administrative Agent shall reasonably deem appropriate for
the purpose of joining such entity to the Guaranty); (ii) become a party to the
Pledge and Security Agreement by executing and delivering to the Administrative
Agent a Pledge and Security Agreement Joinder (or such other document as the
Administrative Agent shall reasonably deem appropriate for the purpose of
joining such entity to the Pledge and Security Agreement); and (iii) take such
other actions contemplated by Section 6.13 as though such entity were a “New
Subsidiary” as referred to in Section 6.13; provided, that, to the extent such
entity fails to do so, as soon as practicable, but in no event later that seven
(7) days after date of entry of the Final Financing Order, such entity shall be
subject to the requirements set forth in Section 6.17(b)(vi).

6.18 Lenders and Advisor Calls; Meetings with Chief Restructuring Officer and
Senior Management.

(a) Arrange for, once per fiscal quarter, upon reasonable prior notice (unless
such notice is waived in writing by the Administrative Agent or Required
Lenders), a conference call with the Administrative Agent, Tranche B Advisors,
the Lenders (and their respective professional advisors) and their respective
professional advisors, discussing and analyzing (i) the financial condition and
results of operations of each of the Loan Parties for the prior fiscal quarter,
status of the Cases and progress in achieving the milestones set forth in
Section 6.19, and (ii) the financial statements for the prior fiscal quarter
(or, as applicable, most recently ended fiscal year) delivered pursuant to
Section 6.01(a) or (b), as applicable.

(b) Arrange for, once per fiscal month, upon reasonable prior notice (unless
such notice is waived by the Administrative Agent or the Required Lenders), a
conference call with the Administrative Agent, the Tranche B Advisors and the
Lenders (and their respective professional advisors) discussing and analyzing
(i) the progress in achieving the milestones set forth in Section 6.19, and
(ii) the monthly operating report most recently filed with the Bankruptcy Court.

(c) Arrange for, twice a week, a conference call, among the Administrative
Agent, the Required Consenting Parties (and their respective professional
advisors), Tranche B Advisors, the Chief Restructuring Officer and, to the
extent requested by the Required Consenting Parties, senior management of the
Borrower, with respect to any matter reasonably requested by the Administrative
Agent, the Required Consenting Parties or Tranche B Advisors.

 

129

129



--------------------------------------------------------------------------------

6.19 Milestones. Ensure that each of the milestones set forth below is achieved
in accordance with the applicable timing referred to below (or such later dates
as approved by the Required Lenders):

(a) [Reserved].

(b) [Reserved].

(c) On or before May 25, 2016, the Debtors and the Required Lenders shall reach
an agreement with respect to a sale process (the “Asset Sale Process”) for
assets not identified as Designated Assets prior to such date. [Reserved].

(d)(i) On or before 14 days after the Petition Date, delivery by the Debtors to
the Administrative Agent and the Tranche B Advisors of:

 

  (1) a comprehensive business plan, including asset by asset treatment,
proposed asset sales and the plan for each business, platform and project of the
Borrower and its Subsidiaries (including any proposed disposition or
monetization of their respective interests in any Unrestricted Subsidiaries),
together with a corresponding updated 13-week forecast; and

 

  (2) an alternate budget and corresponding 13-week forecast that contemplates a
controlled liquidation of the Borrower’s and the Subsidiaries’ assets (including
their respective interests in any Unrestricted Subsidiaries).

(e) On or before June 1,22, 2016, the Required Lenders shall have approved
either (x) the comprehensive business plan delivered in accordance with
Section 4 of the First Amendment or (y) the alternate controlled liquidation
budget delivered in accordance with Section 4 of the First Amendment, and upon
approval thereof, the related corresponding 13-week forecast delivered in
accordance with Section 4 of the First Amendment shall become, with the consent
of the Required Lenders, the “Budget” then in effect until a replacement or
modified Budget goes into effect in accordance with Section 6.01(e).

(f) On or before 120 days after the Petition Date, Debtors to file an Acceptable
Plan and related disclosure statement.

(g) On or before 50 days after filing of an Acceptable Plan and related
disclosure statement, entry of an order, in form and substance satisfactory to
the Required Lenders, approving the disclosure statement.

(h) On or before 50 days after approval of the disclosure statement with respect
to an Acceptable Plan, entry of an order, in form and substance satisfactory to
the Required Lenders approving the Acceptable Plan.

Notwithstanding anything to the contrary in this Section 6.19, the Lenders and
Agents acknowledge and agree that, unless the purchaser of such assets requests
such protection, there shall be no requirement under the Loan Documents for any
sale or other Disposition by any subsidiary or Affiliate of the Borrower that is
not a Debtor to be (x) subject to the sale procedures set forth in the Near Term
Sale Motion or (y) consummated pursuant to a sale order entered by the
Bankruptcy Court.

 

130

130



--------------------------------------------------------------------------------

6.20 Restructuring/Financial Advisor/Chief Restructuring Officer.

(a) Continuously retain during the term of this Agreement a restructuring and
financial advisor that is reasonably satisfactory to the Required Lenders (it
being agreed that McKinsey Recovery & Transformation Services U.S., LLC and
Rothschild are satisfactory to the Required Lenders), and provide the
Administrative Agent and its advisors and the Tranche B Advisors with reasonable
access to the Borrower’s restructuring and financial advisors; provided that, if
a restructuring advisor or a financial advisor ceases to be retained, the
Borrower will retain a new restructuring advisor or financial advisor, as the
case may be, reasonably satisfactory to the Required Lenders within 30 days
(which period may be extended with the approval of the Required Lenders) of such
cessation.

(b) Within seven (7) days following the Closing Date, retain during the term of
this Agreement a chief restructuring officer (for the U.S. Debtor Loan Parties)
that is reasonably satisfactory to the Required Lenders (the “Chief
Restructuring Officer”), and provide the Required Lenders and their respective
advisors, including the Tranche B Advisors, with reasonable access to the Chief
Restructuring Officer; provided that (i) if a restructuring advisor or a
financial advisor ceases to be retained, the Borrower will retain a new
restructuring advisor or financial advisor, as the case may be, reasonably
satisfactory to the Required Lenders within ten (10) calendar days (which period
may be extended with the approval of the Required Lenders) of such cessation and
(ii) such Chief Restructuring Officer shall (x) report directly to the
independent directors of the board of the Borrower and (y) have sole authority
and discretion on behalf of the management of the Debtors (subject to the
requirement that the Chief Restructuring Officer must report directly to the
independent directors of the board of the Borrower) with respect to all matters
in connection with the Cases, including, without limitation, disbursements, use
of Cash, Asset Sales, compliance with Section 7.15 and negotiation of issues
related to any litigation, action or dispute involving YieldCo and YieldCo II
and their subsidiaries, any disposition or monetization of interests in YieldCo,
YieldCo Intermediate YieldCo II Intermediate, YieldCo II and their respective
subsidiaries and other non-ordinary course transactions related to YieldCo,
YieldCo Intermediate YieldCo II Intermediate, YieldCo II and their respective
subsidiaries and any other matters that may be material to YieldCo and YieldCo
II and their subsidiaries or the assets or liabilities of any such Person. No
other officer shall have responsibility for the aforementioned duties of the
Chief Restructuring Officer, and for the avoidance of doubt, no Named Executive
Officer (as that term is commonly understood pursuant to item 402 of regulation
S-K) shall have responsibility or authority with regard to any of the duties or
items listed in the previous sentence as of the Closing Date. Other than in
accordance with, and as expressly provided in, this Section 6.20(b), neither the
Borrower nor any of its Subsidiaries shall name, appoint or designate any chief
restructuring officer (or other similar officer or advisor) and there shall be
no restructuring officer for the Borrower or any Subsidiary other than the Chief
Restructuring Officer.

6.21 Financing Orders. Comply in all respects, after entry thereof, with all
requirements and obligations set forth in the Financing Orders, as each such
order is amended and in effect from time to time in accordance with this
Agreement.

6.22 Sale Proceeds. All Budgeted Asset Sale Proceeds received by the Borrower or
any Subsidiary with respect to any Asset Sale or other Disposition shall, within
three (3) Business Days of receipt (or, in the case of a Foreign Prepayment
Event, no later than the tenth (10th) Business Day following such receipt,
subject to the proviso to this Section 6.22), be deposited into a DIP Facilities
Blocked Account to be used in accordance with the Budget (subject to Permitted
Budget Variances) or for Specified Disbursements, and all Non-Budgeted Asset
Sale Proceeds shall, within three (3) Business Days of receipt (or, in the case
of a Foreign Prepayment Event, no later than the tenth (10th) Business Day
following such receipt, subject to Section 2.05(k)), be deposited into the
Collateral

 

131

131



--------------------------------------------------------------------------------

Proceeds Account to be used in accordance with Section 2.05(h); provided that,
in connection with a Disposition by a Foreign Subsidiary or a Disposition of any
asset or property located outside of the United States, in each case that
results in the receipt by the Borrower or any of its Subsidiaries of Budgeted
Asset Sale Proceeds (but not any Non-Budgeted Asset Sale Proceeds which shall
not be subject to this proviso), to the extent that (xi) such proceeds are from
Dispositions of assets located in a jurisdiction outside of the United States
and (yii) neither a DIP Facilities Blocked Account has been established in such
jurisdiction nor is any Loan Party organized in such jurisdiction, then the
Borrower and its relevant Subsidiaries shall promptly take all actions
reasonably required to (x) transfer the net cash proceeds from such Disposition
to a Foreign DIP Facilities Blocked Account then in existence (subject to the
limitations set forth in Section 2.05(k) to the extent repatriation to the
jurisdiction of any such Foreign DIP Facilities Blocked Account would be delayed
or prohibited or result in material adverse tax consequences) or (y) establish a
new Foreign DIP Facilities Blocked Account in a jurisdiction mutually agreed
between the Borrower and Administrative Agent and transfer any such net cash
proceeds to such Foreign DIP Facilities Blocked Account. Prior; provided,
further, that (1) calculations of net cash proceeds pursuant to preceding
clauses (x) and (y) and clause (3) below shall be determined net of outstanding
liabilities of the applicable Foreign Subsidiary making such Disposition, or the
assets or property located outside of the United States that is subject to such
Disposition, in each case, that are required to be paid in Cash, (2) (A) within
five (5) Business Days of such Disposition, the Borrower shall deliver to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower setting forth in reasonable detail a good faith estimate of all
such liabilities and (B) within ten (10) Business Days of such Disposition, the
Borrower shall deliver to the Administrative Agent an updated officer’s
certificate executed by a Responsible Officer of the Borrower to the extent that
the actual liabilities are more than $250,000 greater or less than the estimated
liabilities set forth in the officer’s certificate delivered pursuant to
immediately preceding subclause (A), (3) prior to being deposited in a Foreign
DIP Facilities Blocked Account, any such net cash proceeds shall be held in
trust by the applicable Loan Party or Subsidiary, for the benefit of the Secured
Parties and may not be used for any purpose other than in accordance with the
Budget (subject to Permitted Budget Variances) or for Specified Disbursements
and (4) neither the Borrower nor any of its Subsidiaries shall be required to
deposit into a Foreign DIP Facilities Blocked Account any proceeds from
Dispositions described in the preceding proviso to the extent (and for only so
long as) the grant of a Lien in such proceeds would not be required pursuant to
Section 6.17(b)(iii)(y) or (z) and the Borrower has delivered to the
Administrative Agent an officer’s certificate of the type described in
Section 6.17(b)(vi)(x) (subject to appropriate modifications to contemplate the
exception to the deposit requirements set forth in this clause (4)).

6.23 Documentation. Any and all Material Documents filed by the Debtors in the
Cases shall be in form and substance reasonably satisfactory to the Required
Lenders, it being understood that those parts of any Material Documents that are
substantially consistent with the Financing Orders, the DIP Credit Agreement and
the Budget shall be presumptively satisfactory, but solely to the extent of
those provisions in such Material Documents that relate to such items. For all
other documents filed by the Debtors in the Cases, the Debtors shall provide
drafts of such documents three (3) Business Days or such later time as is
reasonably practical under the circumstances prior to filing such documents, and
engage in good faith consultation with the Required Lenders and their respective
advisors prior to filing such documents to the extent reasonably possible under
the circumstances. The Debtors shall not file any document with the Court that
has not been approved by the Chief Restructuring Officer. The Debtors shall use
commercially reasonable efforts to provide to the Required Lenders’ advisors
copies of all formal written communications with the Bankruptcy Court during the
pendency of the Cases.

6.24 Drawn Letters of Credit. Following any L/C Issuer’s or any Prepetition L/C
Issuer’s honor of a beneficiary’s presentation or draw request under a Letter of
Credit, a Prepetition First Lien

 

132

132



--------------------------------------------------------------------------------

Letter of Credit or a Prepetition Fully Drawn First Lien Letter of Credit to
satisfy specific obligations owing by the applicable Subsidiary (including any
Non-Recourse Subsidiary) to such beneficiary (or to such other Persons on whose
behalf such beneficiary holds such letter of credit) and the discharge of such
obligations and any other permitted application of any such drawn amounts by or
at the direction of such beneficiary to such other Persons, use commercially
reasonable efforts (taking into account, among other things, local laws
prohibiting such cash from being repatriated to jurisdictions where the DIP
Facilities Blocked Accounts are located, material adverse tax consequences
arising from such repatriation, contractual limitations applicable to such cash
and such Subsidiary’s liabilities and other obligations) to cause, the
applicable subsidiary to deposit into a DIP Facilities Blockedthe Collateral
Proceeds Account for application in accordance with Section 2.05(h) all Cash of
the applicable subsidiary that remains following the discharge of such
obligations owing to such beneficiary or such other Persons, which amount shall
not be required to exceed the amount of the presentation or draw request honored
by such L/C Issuer or such Prepetition L/C Issuer.

6.25 Cash Management System. Use the cash management system as approved by the
Bankruptcy Court pursuant to an order in form and substance reasonably
satisfactory to the Required Lenders. Any material change from such cash
management system must be acceptable to the Required Lenders.

6.26 [Reserved].

6.27 Interim and Final Priority and Treatment Memorandum of Understanding. Upon
entry of the Interim Financing Order, the terms and conditions set forth in
Schedule 6.27 that are operative upon entry of the Interim Financing Order shall
become effectuated. Upon entry of the Final Financing Order, which Final
Financing Order will approve a “roll-up” of the Prepetition Second Lien
Obligations into Tranche B Roll-Up Loans in an aggregate principal amount equal
to $350,000,000 in accordance with Section 2.01(e)(ii), then:

(i) the Loan Documents shall be modified to include those terms and conditions
set forth in the Interim and Final Priority and Treatment Memorandum of
Understanding attached hereto as Schedule 6.27, to include those items set forth
therein with regard to items that occur upon entry of the Final Financing Order
(it being agreed by the Loan Parties and Secured Parties that the terms and
conditions set forth on Schedule 6.27 are acceptable); and

(ii) the Loan Parties shall cause the guaranties and liens described in Schedule
6.27 to be provided or granted, as applicable, in respect of the Prepetition
Second Lien Obligations as soon as practicable upon entry of the Final Financing
Order, but in no event later than ten calendar days thereafter (or such later
date agreed to by the Tranche B Advisors). For the avoidance of doubt, to the
extent any Person becomes a Loan Party pursuant to Section 6.17 after the entry
of the Final Financing Order, such Person shall cause the guaranties and liens
to be provided or granted, as applicable, in respect of the Prepetition Second
Lien Obligations as soon as practicable after such Person becoming a Loan Party
in accordance with Section 6.17, but in no event later than ten calendar days
thereafter (or such later date agreed to by the Tranche B Advisors).

Notwithstanding anything to the contrary contained herein (i) nothing in this
Section 6.27 or in Schedule 6.27 shall modify in any way the Post-Petition
Intercreditor Arrangements or any of the lien or payment priorities or rights of
the Tranche A Lenders, the Tranche B Lenders, the Prepetition First Lien
Lenders, the Prepetition Second Lien Lenders or the Prepetition Second Lien
Noteholders set forth therein (and in the case of any conflict between the
provisions of this Section 6.27 and Schedule 6.27, on the one hand, and the
Post-Petition Intercreditor Arrangements, on the other hand, the provisions of

 

133

133



--------------------------------------------------------------------------------

the Post-Petition Intercreditor Agreement shall control) and (ii) the agreements
set forth in this Section 6.27 (and those contemplated in Schedule 6.27) are
intended to be solely between the Borrower, on the one hand, and the Tranche B
Lenders, on the other hand, and shall not impact the rights of the Tranche A
Lenders or the Prepetition First Lien Lenders hereunder or under any other Loan
Documents in any manner whatsoever.

ARTICLE VII

NEGATIVE COVENANTS

Until the Obligations have been Paid in Full, the Borrower shall not, nor shall
it permit any other Loan Party or any Subsidiary (other than Immaterial
Subsidiaries in the case of Section 7.01, 7.03 or 7.12(a)(x)) to:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens created under the Loan Documents (including any Liens on Cash
Collateral securing any L/C Facility Obligations) or the Financing Orders
(including in respect of adequate protection);

(b) Liens existing on the Closing Date listed on Schedule 7.01 and any renewals
or extensions of any of the foregoing; provided that (i) the property covered
thereby is not changed (other than with respect to (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof) and (ii) the amount secured or benefited
thereby is not increased except, in the case of Liens listed on Schedule 7.01
securing any Indebtedness, to the extent expressly permitted by Section 7.03(b)
and the definition of Permitted Refinancing.

(c) Liens for Taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens and other Liens imposed by law (other than Liens for Taxes or Liens
imposed pursuant to Section 401(a)(29) or 412(n) of the Code or by ERISA), in
any such case, arising in the ordinary course of business, which (i) do not in
the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Borrower or any Subsidiary, (ii) are not overdue for a period of more than
ninety (90) days after the Borrower or applicable Subsidiary obtained actual
knowledge of such Lien, or (iii) are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) Liens (including pledges or deposits) to secure the performance of statutory
obligations, insurance, surety or appeal bonds, workers compensation
obligations, unemployment insurance and other social security laws or
regulations, performance bonds or other obligations of a like nature incurred
(in each case not constituting Indebtedness for borrowed money) in the ordinary
course of business (including Liens to secure letters of credit issued to assure
payment of such obligations);

(f) deposits to secure the performance of bids, trade contracts, solar incentive
reservations, utility queue interconnection positions and leases (in each case
not constituting Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

134

134



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, either individually or in the aggregate, would
not reasonably be expected to (i) have a Material Adverse Effect, (ii) cause a
substantial and prolonged interruption or disruption of the business activities
of the Borrower and its Subsidiaries, considered as an entirety, as currently
conducted or (iii) materially detract from the value of any material real
property;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole, and any interest or title of a lessor under any lease not in violation of
this Agreement;

(j) Liens arising from the rights of lessors or licensors under leases and
licenses (including sale and leaseback transactions and financing statements
regarding property subject to lease) not in violation of the requirements of
this Agreement, provided that such Liens are only in respect of the property
subject to, and secure only, the respective lease or license (and any other
lease or license with the same or an affiliated lessor or licensor);

(k) rights of setoff imposed by Law upon deposit of Cash or securities in favor
of banks, securities intermediaries, commodities intermediaries, brokers or
dealers incurred in the ordinary course of business and accounts maintained with
such banks, securities intermediaries, commodities intermediaries, brokers or
dealers and the Cash or securities in such accounts;

(l) (A) Liens securing Indebtedness permitted under Sections 7.03(f)(i) or
7.03(e)(y); provided that such Liens do not at any time encumber any property
other than the property of the applicable Non-Recourse Subsidiary owing such
Indebtedness and/or Non-Recourse Subsidiaries that own and/or operate completed
Renewable Energy Systems and/or develop or construct one or more Renewable
Energy Systems financed or refinanced by such Indebtedness and the Equity
Interests in Non-Recourse Subsidiaries and (B) Liens securing Indebtedness
permitted under Section 7.03(f)(ii); provided that, in the case of this part
(B), (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and proceeds, improvements and
replacements thereof and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired, leased, constructed or improved on the date of acquisition;

(m) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower in a transaction permitted hereby; provided
that (i) such Liens were not created in contemplation of such merger,
consolidation or Investment and (ii) no such Liens extend to any assets other
than those of the Person merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary;

(n) Liens that are customary contractual rights of set off (i) to the extent not
violating the cash management order approved by the Bankruptcy Court, relating
to the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness and other than in connection with deposits
intended as cash collateral, or (ii) to the extent not violating the cash
management order approved by the Bankruptcy Court, relating to pooled deposit or
sweep accounts of the Borrower or any other Loan Party to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any other Loan Party;

 

135

135



--------------------------------------------------------------------------------

(o) licenses or sublicenses of IP Rights held by the Borrower or any of its
Subsidiaries, not securing Indebtedness and not interfering in any material
respect with the business of Borrower and its Subsidiaries, taken as a whole,
and any interest or title of a licensor under any license or sublicense not in
violation of this Agreement;

(p) Liens on insurance policies and proceeds thereof, or other deposits, to
secure insurance premium financings;

(q) Liens on Cash or Cash Equivalents securing (i) Indebtedness permitted by
Section 7.03(m) or Section 7.03(n) or (ii) obligations under Renewable Project
Contractual Obligations and/or Permitted Project Undertakings, in any case of
the foregoing, to the extent specified in the Budget (subject to Permitted
Budget Variances);

(r) Liens on a Non-Recourse Subsidiary’s Equity Interests or assets of such
Non-Recourse Subsidiary securing seller’s repurchase rights granted by the
Borrower or a Subsidiary to a seller of such Non-Recourse Subsidiary in
connection with an acquisition agreement for the acquisition by the Borrower or
a Subsidiary of such Non-Recourse Subsidiary pursuant to which Permitted
Deferred Acquisition Obligations are incurred;

(s) Liens granted to a buyer (who is not an Affiliate of the Borrower) of
(i) renewable energy credits from a Governmental Authority,
(ii) performance-based incentives from a public utility or (iii) similar credits
and incentives generated by the operation of Renewable Energy Systems, in each
case by a Loan Party on such Loan Party’s rights and benefits under a purchase
agreement pursuant to which such Loan Party purchased such credits and
incentives from a Non-Recourse Subsidiary that generated them;

(t) Liens securing Indebtedness permitted under SectionsSection 7.03(t) subject
to the Financing Orders and any Liens granted to the Prepetition Secured Parties
as contemplated by such Financing Orders;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(v) Liens with respect to property of the Borrower or any of its Subsidiaries
securing obligations in an aggregate amount not to exceed $5,000,000 at any time
outstanding;

(w) adequate protection Liens and Superpriority Claims granted pursuant to the
Financing Orders;

(x) cash collateral in respect of letters of credit permitted under
Section 7.03(o) so long as the amount of cash collateral does not at any time
exceed 105% of the aggregate stated amount of all letters of credit outstanding
pursuant to Section 7.03(o) at such time and the provision of cash collateral is
in accordance with the Budget (subject to Permitted Budget Variances);

(y) Liens arising from precautionary UCC financing statements regarding
operating leases or consignments entered into in connection with any transaction
expressly permitted under this Agreement; and

(z) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 7.03.7.03; and

 

136

136



--------------------------------------------------------------------------------

(aa) in connection with the Disposition of any Equity Interests or other assets
in a Disposition permitted under Section 7.05, (i) customary rights and
restrictions contained in agreements relating to such Disposition pending the
completion thereof and (ii) with respect to any such permitted Disposition by a
Foreign Subsidiary or of any asset or property located or deemed located outside
of the United States (including Equity Interests of a Person organized or
incorporated in a jurisdiction outside of the United States), in any such case
of this subclause (ii) that requires an approval, consent, exemption or
authorization by any Governmental Authority prior to the completion of such
Disposition, a Lien on the assets to be Disposed of pursuant to the sale or
similar agreement governing such Disposition in favor of the prospective
purchaser of such assets that is party to such sale or similar agreement;
provided that any such rights, restrictions or Liens described in preceding
clauses (i) and (ii) are immediately terminated upon the termination of the
applicable agreement giving rise to such right, restriction or Lien.

Notwithstanding anything to the contrary contained in this Section 7.01 or
elsewhere in this Agreement, the amount of any Lien shall be calculated to be
the lower of (i) the amount of Indebtedness (which shall be calculated as the
lesser of the stated principal amount thereof and the maximum principal amount
thereof stated to be secured by such Lien) or other obligations secured by such
Lien and (ii) the value of the assets subject to such Lien at the time such Lien
is granted.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of Cash or
Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and its
Subsidiaries in an aggregate amount not to exceed $100,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes so long as such advances are made in accordance with the
Budget (subject to Permitted Budget Variances);

(c) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(d) (i) Investments by the Borrower and its Subsidiaries outstanding on, or
contractually committed as of, the Closing Date and set forth on Schedule 7.02
and extensions or renewals thereof to the extent not involving any additional
Investments other than as the result of the accrual or accretion of interest or
original issue discount or the issuance of pay-in-kind securities, in each case
pursuant to the terms of such Investments as in effect on the date of this
Agreement, and (ii) so long as no Default exists or would result therefrom,
additional Investments (including pursuant to Permitted Equity Commitments) made
in accordance with the Budget, subject to Permitted Budget Variances;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable, notes receivable or similar extensions of credit arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

(f) Guarantees permitted by Section 7.03;

 

137

137



--------------------------------------------------------------------------------

(g) (i) Guarantees of operating leases (other than capital leases) or of other
obligations that do not constitute Indebtedness, in each case entered into by
the Borrower or any Subsidiary in the ordinary course of business and
(ii) Permitted Project Undertakings so long as the aggregate amount of such
Guarantees and Permitted Project Undertakings, in each case, made, incurred or
entered into, on or after the Closing Date in reliance on this clause (g) does
not exceed $50,000,000 at any time outstanding, in each case, only to the extent
such Guarantees and Permitted Project Undertakings are unsecured, unless Liens
in respect thereof are permitted by Section 7.01 and specified in the Budget;

(h) Investments acquired by the Borrower or any of its Subsidiaries (i) in
exchange for any other Investment held by the Borrower or any such Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment, or (ii) as a result of
a foreclosure by the Borrower or any of its Subsidiaries with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;

(i) to the extent constituting Investments, transactions expressly permitted by
Section 6.8 of the Pledge and Security Agreement;

(j) [reserved];

(k) subject to compliance with the Budget (subject to Permitted Budget
Variances) (in connection with any Cash Investment) and so long as no Default
shall exist or would result therefrom, other Investments in Renewable Energy
Systems and Persons engaged in designing, developing, constructing, operating
and owning Renewable Energy Systems;

(l) Investments in Swap Contracts permitted under Section 7.03;

(m) Investments in any 2018 Convertible Notes Bond Hedge Transaction, any 2021
Convertible Notes Bond Hedge Transaction, any 2020 Convertible Notes Bond Hedge
Transaction, any 2022 Convertible Notes Call Transaction, any 2023 Convertible
Notes Call Transaction, and any 2025 Convertible Notes Call Transaction;

(n) to the extent constituting an Investment, pledges and deposits permitted by
Section 7.01;

(o) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-Cash consideration for the sale of assets to the extent permitted under
Section 7.05; and

(p) the unsecured Guarantee by the Borrower of the Indebtedness and all
obligations in connection therewith of the Seller Note SPV under the Permitted
Seller Notes.

Notwithstanding anything to the contrary, neither the Borrower nor any
Subsidiary may make any Investments after the Closing Date in (i) any
Unrestricted Subsidiary other than Investments permitted by Section 7.02(d),
(ii) Seller Note SPV, (iii) Silver Ridge Power Holdings, LLC, (iv) TerraForm
Private Holdings, LLC and (v) SE Warehouse1, LLC.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness created hereunder, under the other Loan Documents and under the
Financing Orders;

 

138

138



--------------------------------------------------------------------------------

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03(b)
and Permitted Refinancings thereof;

(c) Guarantees outstanding on the Closing Date and listed on Schedule 7.03(c)
and without giving effect to any refinancings, refundings, renewals or
extensions thereof; except that Permitted Refinancings thereof shall be
permitted with respect to any such Guarantee to the extent that the obligations
Guaranteed are refinanced, refunded, replaced, renewed or extended in a
transaction permitted by this Agreement;

(d) Indebtedness of the Borrower, a Subsidiary of the Borrower or SSL TopCo owed
to the Borrower or a Subsidiary of the Borrower; provided (i) all such
Indebtedness (other than Indebtedness of a Subsidiary of the Borrower that is
not a Loan Party owing to another Subsidiary that is not a Loan Party) shall be
evidenced by the Intercompany Note (subject to Section 6.17), and, if owed to a
Loan Party, shall constitute Collateral, (ii) all such Indebtedness (other than
Indebtedness of a Subsidiary of the Borrower that is not a Loan Party owing to
another Subsidiary that is not a Loan Party) shall be unsecured and subordinated
in right of payment to the Payment in Full of the Obligations pursuant to the
terms of the Intercompany Note (subject to Section 6.17), (iii) any payment by
the Borrower or any such Subsidiary that is a Guarantor under any guarantee of
the Obligations shall result in a pro tanto reduction of the amount of any
Indebtedness owed by the Borrower or such Subsidiary to the Borrower or to any
of its Subsidiaries for whose benefit such payment is made and (iv) such
Indebtedness is permitted as an Investment under Section 7.02(d) or (y);

(e) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract (x) existing as of the Petition Date
or, (y) solely with respect to a Non-Recourse Subsidiary and to the extent
constituting Non-Recourse Project Indebtedness, entered into after the Closing
Date in connection with Permitted Non-Recourse Project Indebtedness; provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly managing or mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(f) so long as no Default exists or would result from the incurrence thereof,
Indebtedness in respect of (i) Permitted Non-Recourse Project Indebtedness;
provided that the proceeds thereof shall be used to pay project costs and
(ii) capital leases and purchase money obligations for fixed or capital assets
within the limitations set forth in Section 7.01(l) that is incurred after the
Closing Date, solely to the extent contemplated by the Budget;

(g) to the extent constituting Indebtedness, (i) Permitted Project Undertakings
permitted by Section 7.02(g) and (ii) Permitted Equity Commitments permitted by
Section 7.02(d);

(h) [reserved];

(i) [reserved];

(j) solely to the extent contemplated in the Budget, Indebtedness in the form of
unsecured Performance Letters of Credit that do not constitute Prepetition First
Lien Letters of Credit or Letters of Credit in an aggregate amount at any time
outstanding pursuant to this Section 7.03(j), when added to the aggregate amount
of Indebtedness outstanding under Sections 7.03(k), (m) and (n), not to exceed
$15,000,000;

 

139

139



--------------------------------------------------------------------------------

(k) Guarantees and other Indebtedness in respect of Specified Surety Bonds;

(l) obligations on account of non-current accounts payable which the applicable
Loan Party or Subsidiary is contesting in good faith and by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been established and are being maintained in accordance with GAAP;

(m) Indebtedness of Borrower and/or one or more of its Subsidiaries under one or
more letter of credit, bankers’ acceptance and/or bank guaranty facilities as
long aggregate face amount of letters of credit, bankers’ acceptances and bank
guarantees issued under such facilities outstanding pursuant to this
Section 7.03(m), together with the aggregate amount of Indebtedness outstanding
under Sections 7.03(j), (k) and (n), not to exceed $15,000,000, and Borrower’s
and its Subsidiaries’ obligations under such letters of credit, bankers’
acceptances and bank guarantees (including their obligation to cash
collateralize such letters of credit, bankers’ acceptances and bank guarantees)
does not exceed 105% of the face amount of the outstanding letters of credit,
bankers’ acceptances and bank guarantees issued pursuant to such facilities;

(n) Indebtedness of Borrower and/or one or more of its Subsidiaries under the
Bond Performance Facility in an aggregate principal amount outstanding pursuant
to this Section 7.03(n), when added to the aggregate amount of Indebtedness
outstanding under Sections 7.03(j), (k) and (m), not to exceed $15,000,000;

(o) letters of credit not to exceed $32,000,000 at any time outstanding pursuant
to this Section 7.03(o);

(p) the unsecured Guarantee by the Borrower of the Indebtedness and all
obligations in connection therewith of the Seller Note SPV under the Permitted
Seller Notes;

(q) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business, or as otherwise required by any order of the
Bankruptcy Court;

(r) Indebtedness owed to (other than obligations in respect of letters of
credit, but including bank guarantees or similar instruments for the benefit of)
any person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business; provided that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than
sixty (60) days following such incurrence or as otherwise required by any
applicable order of the Bankruptcy Court;

(s) Indebtedness arising from (i) the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds or other overdraft protections in the ordinary course of business;
provided that such Indebtedness is extinguished within ten (10) Business Days of
notification to the Borrower or other applicable Loan Party of its incurrence;
or (ii) cash management services, treasury services or similar arrangements, in
each case incurred in the ordinary course of business and consistent with past
practices and, with respect to any Debtor, in accordance with any cash
management order approved by the Bankruptcy Court;

(t) (A) Indebtedness under the Prepetition Loan Documents and the Prepetition
Second Lien Notes Documents and (B) Prepetition First Lien Related Credit
Arrangements; and

 

140

140



--------------------------------------------------------------------------------

(u) other Indebtedness in an aggregate principal amount not to exceed $5,000,000
at any one time outstanding, the net cash proceeds of which are used in
accordance with the Budget (subject to Permitted Budget Variances).

Notwithstanding anything to the contrary, from and after the Closing Date, no
additional Indebtedness may be created, incurred or assumed by any of the
following entities (other than pursuant to Section 7.03(a) and, if such entity
is or becomes a Loan Party and subject to the Post-Petition Intercreditor
Arrangements, pursuant to Section 7.03(t)): (i) Seller Note SPV, (ii) Silver
Ridge Power Holdings, LLC, (iii) TerraForm Private Holdings, LLC and (iv) SE
Warehouse1, LLC.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except:

(a) any Immaterial Subsidiary that is not a Loan Party may (i) merge with or
consolidate into any other Immaterial Subsidiary that is not a Loan Party,
(ii) liquidate or dissolve, so long as such Immaterial Subsidiary uses its
commercially reasonable efforts, after giving effect to such liquidation or
dissolution, to transfer its assets to a Loan Party or (iii) Dispose of all or
substantially all of its assets to a Loan Party;

(b) any Subsidiary that is a Loan Party may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to another Subsidiary
that is a Loan Party; provided that each of the transferor and transferee of
such assets shall both be organized in the United States or the same
jurisdiction outside the United States; and

(c) the Borrower and its Subsidiaries may make Dispositions permitted by
Section 7.05 (other than Section 7.05(e)).

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of (i) surplus, obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business, and
(ii) machinery and equipment from the Borrower or a Subsidiary to the Borrower
or a Subsidiary in the ordinary course of business in connection with the
management of the manufacturing facilities and operations of the Borrower and
its Subsidiaries;

(b) Dispositions of inventory in the ordinary course of business (but, if and to
the extent such items constitute inventory, excluding Renewable Energy Systems
and products or property (including contract rights) related thereto (including
any real property interests associated therewith), Equity Interests in
Non-Recourse Subsidiaries, services and accounts receivable and sales of joint
venture enterprises, in each case, related to Renewable Energy Systems);

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property; provided
that any Disposition of real property pursuant to this clause (c) shall require
the prior written consent of the Required Lenders;

(d) Dispositions of property (including the transfer of Equity Interests in any
Non-Recourse Subsidiary) by any Subsidiary to the Borrower or by the Borrower or
any Subsidiary to

 

141

141



--------------------------------------------------------------------------------

a wholly-owned Subsidiary; provided that, other than with respect to the
transfer of property (including the transfer of Equity Interests in any
Non-Recourse Subsidiary) to effectuate a Disposition or in connection with
Permitted Non-Recourse Indebtedness permitted under clause (b) of such
definition thereof that is otherwise permitted by this Section 7.05 (other than
succeeding clause (e)), if the transferor of such property is a Guarantor or the
Borrower, the transferee must be the Borrower, another Subsidiary that is a
Guarantor, such Person (and, if applicable, its Domestic Subsidiaries) shall
have complied with the provisions of Section 6.13 (without regard to the time
limits otherwise set forth therein) prior to or at the time of consummation of
such Disposition and any security interest in such property in favor of the
Administrative Agent shall continue to be valid and perfected to the same degree
as prior to such transfer;

(e) Dispositions permitted by Section 7.04 (other than Section 7.04(c));

(f) (i) Disposition of Designated Assets and (ii) DispositionDispositions of
Designated Assets subject to delivery of information set forth in
Section 6.01(k), which information shall be reasonably satisfactory to the
Administrative Agent and the Tranche B Advisors and (ii) Dispositions of
Excluded Assets described in clause (iv) of the defined term “Excluded Assets”
to the extent each such Disposition is in the ordinary course of business;

(g) to the extent constituting a Disposition, transactions subject to, and
expressly permitted by exceptions set forth in Section 7.01, 7.02 or 7.06 and,
in each case, not otherwise prohibited by this Agreement;

(h) Dispositions of assets (i) in accordance with the Budget (subject to
Permitted Budget Variances), (ii) pursuant to any order entered by the
Bankruptcy Court that is reasonably satisfactory to the Required Lenders,
permitting de minimis asset dispositions without further order of the Bankruptcy
Court or (iii) pursuant to any order entered by the Bankruptcy Court in
accordance with Section 6.19that is satisfactory to the Required Lenders;

(i) leases, licenses, or subleases or sublicenses of any real or personal
property granted by the Borrower or any Subsidiary to others in the ordinary
course of business, to the extent not otherwise prohibited by this Agreement and
not interfering in any material respect with the business of Borrower or such
Subsidiary; and

(j) Dispositions of assets not otherwise permitted by this Section 7.05 (but,
for the avoidance of doubt, subject to the last paragraph of this Section 7.05);
provided that (i) the fair market value of any assets disposed of pursuant to
this Section 7.05(j) shall not exceed (x) $2,000,000 in the case of any
individual Disposition (or series of related Dispositions) and (y) $10,000,000
in the aggregate for all such Dispositions during the term of this Agreement,
(ii) 100% of the consideration for any such Disposition is Cash; provided that,
with respect to any Disposition by a Foreign Subsidiary, up to 25% of such
consideration may be in the form of a release or discharge of liabilities of
such Foreign Subsidiary (to the extent such liabilities are of the nature
described in clause (b) of the definition of “Net Asset Sale Proceeds”) or other
liabilities not subordinated to the Obligations owed by the Borrower or any of
its Subsidiaries relating to the ownership, operation, development or
construction of the assets so Disposed, in any such case, so long as such
consideration, together with any Cash consideration, is at least equal to the
fair market value of the asset so Disposed and (iii) the Net Asset Sale Proceeds
from such Dispositions are applied in accordance with Section 2.05(e).

Notwithstanding anything herein or in any other Loan Document to the contrary,
without the prior written consent of the Required Lenders, the Borrower shall
not, nor shall it permit any Subsidiary to, Dispose or enter into any agreement
to Dispose of (including, without limitation, to any Affiliates

 

142

142



--------------------------------------------------------------------------------

that are not Loan Parties), (A) any Equity Interest in YieldCo or YieldCo
Intermediate (and shall not be permitted to convert, exchange or otherwise
transfer one class of Equity Interests for another class of Equity Interests in
YieldCo or YieldCo Intermediate), (B) any Equity Interest in YieldCo II or
YieldCo II Intermediate (and shall not be permitted to convert, exchange or
otherwise transfer one class of Equity Interests for another class of Equity
Interests in YieldCo II or YieldCo II Intermediate), or (C) (i) any Equity
Interest in any Loan Party Service Provider or (ii) otherwise Dispose or enter
into any agreement to Dispose (including, without limitation, by way of an
assignment thereof) of the management services or operation and maintenance
services business of any Loan Party Service Provider; provided, however, that
notwithstanding the foregoing, in each case of the foregoing clause (C)(ii),
each Loan Party Service Provider and its applicable Subsidiaries shall be
permitted to (x) collaterally assign any management service agreement or
operations and maintenance agreement to the Administrative Agent as security for
the Obligations, (y) enter into subcontracts in the ordinary course of business
to perform its management services and operation and maintenance services
business and (z) Dispose of management services and operation and maintenance
services contracts associated with the Disposition of Renewable Energy Systems
to the extent such Renewable Energy Systems are Disposed of in accordance with
this Agreement and the Budget.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except that (a) any Subsidiary may make Restricted Payments
to the Borrower or any Guarantor and (b) any wholly-owned Subsidiary may make
Restricted Payments to its direct or indirect parent company or to any Loan
Party (but if the Subsidiary making such Restricted Payment is a Loan Party,
only if the parent company(ies) is a Loan Party). This Section 7.06 shall not
restrict the declaration or making of any Restricted Payment to a wholly-owned
Subsidiary that is not a Loan Party; provided that, such Subsidiary promptly
distributes and/or transfers any assets received pursuant to such Restricted
Payment (directly or indirectly through other wholly-owned Subsidiaries) to a
Loan Party.

7.07 Change in Nature of Business. Engage in any line of business other than
those lines of business conducted by the Borrower and its Subsidiaries on the
Petition Date or any business substantially related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on terms at least as favorable to the Borrower and the
other Loan Parties as would be obtainable by the Borrower and such other Loan
Parties at the time in a comparable arm’s length transaction with a Person other
than an Affiliate; provided that the foregoing restriction shall not apply to
(i) transactions between or among the Borrower and any Guarantor or between and
among any Guarantors, (ii) transactions, subject to, and expressly permitted by
exceptions set forth in, Section 7.02 or 7.06, (iii) transactions, agreements
and arrangements in existence on the Closing Date or any amendment thereto to
the extent such amendment is not adverse to the Administrative Agent, the L/C
Issuers or the Lenders (in their capacities as such) in any material respect,
(iv) transactions pursuant to any “first day” or “second day” orders reasonably
satisfactory to the Required Lenders, (v) transactions entered into after the
Closing Date pursuant to agreements and arrangements in existence on the Closing
Date, subject to any applicable limitations set forth in this Agreement or the
schedules hereto and (vi) so long as no Default exists or would result
therefrom, other transactions not prohibited by this Agreement and in accordance
with the Budget (subject to Permitted Budget Variances); provided that in no
event shall the Borrower or any of its Subsidiaries enter into (x) any
transaction or series of related transactions after the Closing Date pursuant to
Borrower/YieldCo Agreements or the Borrower/YieldCo II Agreements or (y) any
other transaction with YieldCo, YieldCo Intermediate, YieldCo II or YieldCo II
Intermediate other than ordinary course transactions (including customary
ordinary course operations and maintenance and asset management transactions),
in each case, without the consent of the Required Lenders.

 

143

143



--------------------------------------------------------------------------------

7.09 Burdensome Agreements. Enter into, incur or permit to exist or become
effective any Contractual Obligation that:

(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor, to make or repay intercompany loans or advances, or
to otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person (other than a negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(f) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness); provided that the foregoing shall not prohibit
any such limitation or restriction contained in (A) customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (B) customary provisions restricting assignment of, or sublicensing
under, any licensing agreement entered into in the ordinary course of business,
(C) any agreement or instrument governing any Indebtedness of any Foreign
Subsidiary of the Borrower (other than a Foreign Guarantor) permitted pursuant
to Section 7.03, and customary restrictions contained in “comfort” letters and
guarantees of any such Indebtedness, so long as any such restriction affects
only such Foreign Subsidiary and does not in any manner affect the Borrower, any
other Loan Party or any Domestic Subsidiary, (D) any Contractual Obligation of a
Subsidiary of the Borrower that is not a Guarantor so long as (i) any
restriction on Liens or Guarantees does not extend to any entity or assets other
than the Subsidiary that is a party to such Contractual Obligation and its
assets (including its Subsidiaries that are not Guarantors) and (ii) any
restriction or limitation on dividends, or the making or repayment of
intercompany loans, shall only apply to such Subsidiary and its Subsidiaries,
(E) any agreement governing or evidencing Non-Recourse Project Indebtedness of a
Non-Recourse Subsidiary permitted under Section 7.03(f)(i) so long as no such
restriction or limitation extends to any Person other than Non-Recourse
Subsidiaries, (F) any Contractual Obligation existing as of the Petition Date
(and any amendments, modifications, renewals or extensions thereof that are not
adverse in any material respect to the interests of the Lenders (in their
capacities as such), it being understood that the introduction of any such
limitation in a Contractual Obligation that did not previously contain any such
limitation shall be deemed to be adverse in a material respect to the interest
of the Lenders unless otherwise of the type permitted by this Section 7.09(a)),
(G) customary restrictions and conditions contained in any agreement relating to
the Disposition of any asset permitted under Section 7.05 pending the
consummation of such Disposition, or (H) restrictions on Cash, pledges or other
deposits imposed under contracts entered into in the ordinary course of business
or with respect to pledges and deposits permitted by Section 7.01; or

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person, except (i) to the
extent of obligations that, individually or in the aggregate, are not material
to the Borrower or any Subsidiary, (ii) as set forth in the Prepetition First
Lien Loan Documents and the Prepetition Second Lien Documents as long as such
requirements set forth therein are subject to the terms of the Financing Orders,
(iii) any such requirements contained in any Contractual Obligation existing as
of the Petition Date (and any amendments, modifications, renewals or extensions
thereof that are not adverse in any material respect to the interests of the
Lenders (in their capacities as such), it being understood that the introduction
of any such requirement in a Contractual Obligation that did not previously
contain any such requirement shall be deemed to be adverse in a material respect
to the interest of the Lenders unless otherwise of the type not prohibited by
this Section 7.09(b)) or (iv) in favor of any holder of Indebtedness permitted
under Section 7.03(f) solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness or (v) customary
restrictions and conditions contained in any agreement relating to the
Disposition of any asset permitted under Section 7.05 pending the consummation
of such Disposition so long as any such restriction or condition is terminated
immediately upon the termination of the applicable agreement giving rise to such
restriction or condition.

 

144

144



--------------------------------------------------------------------------------

7.10 Use of Proceeds. Use the proceeds of any Term Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry Margin Stock or to extend credit to others for the purpose of purchasing
or carrying Margin Stock or to refund Indebtedness originally incurred for such
purpose.

7.11 Financial Covenant. (a) Permit the Cash Amount for any Business Day
occurring in any calendar week to be less than the amount set forth opposite
such calendar week in the below table (the “Cash Amount Covenant Table”):

 

Period

  

Calendar Week

  

Cash Amount

I    Calendar week ending April 29, 2016    Budgeted Cash Amount for such
calendar week less $10,000,000 II    Calendar week ending May 6, 2016 and each
calendar week thereafter until and including the calendar week in which the
Final Financing Order is entered by the Bankruptcy CourtDelayed Draw Borrowing
Date occurs    $5,000,000 III    Each calendar week thereafter    No later than
five (5) Business Days prior to the Delayed Draw Funding Date, the Borrower
shall propose minimum required levels of Cash Amount (Loan Parties) and Cash
Amount (Other) for future periods (as well as corresponding grace period
provisions for purposes of Section 8.01(b)(iv)) and shall negotiate in good
faith with the Required Lenders to establish such minimum required levelsThe
greater of (i) $30,000,000 and (ii) the lesser of (x) the Budgeted Cash Amount
for such calendar week less $10,000,000 and (y) the Budgeted Cash Amount for
purposes of this Section 7.11 (as well as corresponding grace period provisions,
if any, for purposes of Section 8.01(b)(iv)).the immediately preceding calendar
week less $10,000,000.

 

145

145



--------------------------------------------------------------------------------

(b) From and after the Second Amendment Effective Date, permit the Cash Amount
for the final Business Day occurring in any calendar week to be less than the
Budgeted Cash Amount for such calendar week less $10,000,000.

7.12 Amendments to Organization Documents; Prepetition Loan Documents.

(a) Amend, modify, supplement, terminate, release or waive any of its rights or
obligations under any of (x) its Organization Documents, except to the extent
any of the foregoing (i) is not adverse to the interests of the Administrative
Agent, the L/C Issuers or the Lenders (in their capacities as such), (ii) is to
comply with Section 6.13, 6.14, 6.16 or 6.17 or (iii) with respect to any
Subsidiary that is not a Loan Party, to effectuate a transaction expressly
permitted by this Agreement or (y) any of the Borrower/SSL TopCo Agreements,
Borrower/YieldCo Agreements or Borrower/YieldCo II Agreements.

(b) Amend, modify, supplement, terminate, release or waive any of its rights or
obligations under any Prepetition Loan Document, except to the extent expressly
permitted by the Financing Orders.

(c) Amend, modify or supplement any agreement evidencing, governing, securing or
otherwise pertaining to any Indebtedness of any Debtor set forth on Schedule
7.03(b) or (c), except to the extent expressly permitted by the Financing
Orders.

7.13 Accounting Changes. Make any (a) change in accounting policies or reporting
practices, except as required by GAAP (or, with respect to any Foreign
Subsidiary, generally accepted accounting principles in effect from time to time
in the jurisdiction of organization of such Foreign Subsidiary), or (b) change
in fiscal year.

7.14 Payments of Indebtedness. Pay, prepay, redeem, purchase, defease or
otherwise satisfy (a) any Indebtedness that is subordinated in right of payment
to the Obligations or secured by a Lien on any Collateral that is junior to the
Liens on such Collateral securing the Obligations or (b) any Indebtedness that
was incurred prior to the Petition Date, except for (i) payments made pursuant
to the Financing Orders or, to the extent not in violation of the Financing
Orders, any other order of the Bankruptcy Court then in effect that is
reasonably satisfactory to the Required Lenders, (ii) payments made in
accordance with the Budget, or (iii) with respect to Indebtedness under
Section 7.03(d) and (f), payments of regularly scheduled interest and principal
on the scheduled maturity date and, in the case of Section 7.03(f)(i) and
Section 7.03(e)(y), payments of Indebtedness by a Non-Recourse Subsidiary that
is an obligor in respect of such Indebtedness.

7.15 Budget Compliance Covenant.

(a) Except as otherwise provided herein or approved by the Required Lenders,
permit the proceeds of Loans or DIP Cash Collateral to be used for any use other
than a use permitted by Section 6.12, it being understood that (x) neither the
Administrative Agent nor the Lenders shall have any duty to monitor such
compliance and (y) the line items in the Budget for payment of amortization of
principal, interest, expenses and other amounts to the Secured Parties are
estimates only, and the Borrower remains obligated to pay any and all
Obligations in accordance with the terms of the Loan Documents.

(b) For any Variance Period, permit the actual Cumulative Net Cash Flow of any
Business Segment as set forth in the Variance Report delivered for such Variance
Period pursuant to Section 6.01(f)(I) to be less than such Business Segment’s
forecasted Cumulative Net Cash Flow for such Variance Period as set forth in the
Budget by an amount in excess of the Permitted Budget Variance specified on
Schedule 7.15 for such Business Segment.

 

146

146



--------------------------------------------------------------------------------

(c) Without the express written consent of the Required Lenders:

(i) make any Cash Disbursements that could reasonably be expected to result in a
violation of Section 7.15(b); or

(ii) make any Cash Disbursements with respect to (x) any Indebtedness (for
purposes hereof, disregarding any exclusions set forth in the final paragraph of
the definition of “Indebtedness”) or (y) other obligations, in any such case,
arising on or before the Petition Date owed by the Borrower or any other Debtor
Loan Party, unless such Cash Disbursements (i) are in accordance with the Budget
(subject to Permitted Budget Variances) and (ii) do not violate Section 7.14 or
constitute an Event of Default under Section 8.01(m).

7.16 [Reserved.].

7.17 Final Bankruptcy Court Order; Administrative Priority; Lien Priority;
Payment of Claims.

(a) At any time, seek or consent to any reversal, modification, amendment, stay,
vacation or termination of (i) any “first day order” entered by the Bankruptcy
Court in any of the Cases, if such reversal, modification, amendment, stay or
vacation could have an adverse effect on the rights of the Secured Parties under
this Agreement, (ii) the Interim Financing Order or (iii) the Final Financing
Order.

(b) At any time, seek or consent to a priority for any administrative expense or
unsecured claim against the Borrower or any other Debtor Loan Party (now
existing or hereafter arising) of any kind or nature whatsoever, including,
without limitation, any administrative expenses of the kind specified in, or
arising or ordered under, Sections 105(a), 326, 328, 330, 331, 363, 503(a),
503(b), 506(c), 507, 546(c), 726, 1113 and 1114 of the Bankruptcy Code equal or
senior to the priority of the Secured Parties in respect of the Obligations,
except as provided in Section 2.17 and the Financing Orders.

(c) At any time, seek or consent to a priority of any Liens against the Borrower
or any other Loan Party that is equal or senior to the priority of the Liens
granted to the Secured Parties, except as provided in Section 2.17 and the
Financing Orders or that constitutes a Permitted Prior Lien.

(d) Prior to the date on which the Obligations have been Paid in Full (or
otherwise satisfied) and the unused Commitments have been cancelled and
terminated, (i) pay any administrative expense claims of the Borrower or any
other Debtor Loan Party except (A) the Obligations or (B) other administrative
expenses and professional fees and expenses and claims set forth in the Budget
and Specified Disbursements, in each case to the extent and having the order of
priority set forth in the Financing Orders or (ii) file with the Bankruptcy
Court any alternative debtor-in-possession financing proposal that does not
provide for the Obligations to be Paid in Full.

 

147

147



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT; REMEDIES; LIMITED FORBEARANCE

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
(3) Business Days after the same becomes due, any interest on any Loan or any
L/C Obligation, any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. Any event constituting an “Event of Default” under any
other Loan Document occurs or the Borrower fails to perform or observe any term,
covenant or agreement (i) contained in any of Section 6.01(i), 6.03(a), 6.05(a)
(with respect to the Borrower), 6.12, 6.13, 6.14, 6.17, 6.18, 6.19, 6.20, 6.21,
6.22, 6.23, 6.25, 6.27 or Article VII (other than Section 7.11) or Section 6.8
of the Pledge and Security Agreement, (ii) contained in any of Section 6.01
(other than 6.01(i)) or 6.02(a) and, in the case of this clause (ii), such
failure continues for two (2) days, (iii) contained in Section 6.11 and, in the
case of this clause (iii), such failure continues for three (3) Business Days
after the earlier of (x) knowledge thereof by any Responsible Officer of the
Borrower or (y) receipt by the Borrower of a Notice of Default with respect
thereto, (iv) contained in Section 7.11 and, in the case of this clause (iv)(a)
and, if such failure results from the Cash Amount for any Business Day falling
below the level required under clause (i) appearing in Period III set forth in
the Cash Amount Covenant Table at any time such clause (i) is in effect, such
failure continues for three (3) consecutive Business Days, unless in the case of
any Business Day occurring in any calendar week during Period I set forth in the
Cash Amount Covenant Table,it being understood that the aforementioned three
(3) consecutive Business Day grace period shall not apply to any other failure
of the Borrower to comply with Section 7.11, (v) contained in Section 7.11(b)
and, if such failure results from the Cash Amount for suchany Business Day
falling $5,000,000 or more below the level required by Section 7.11 for such
calendar week, then, in such case, as well as in the case of any failure to
comply with the covenant contained in Section 7.11 for any Business Day
occurring in any calendar week during Period II set forth in the Liquidity
Covenant Table, the aforementioned three (3) Business Daysfor such Business Day
pursuant to Section 7.11(b), such failure continues for five (5) consecutive
Business Days, it being understood that the aforementioned five (5) consecutive
Business Day grace period shall not apply or (vto any other failure of the
Borrower to comply with Section 7.11 or (vi) contained in any of
Section 6.02(b)-(h), 6.03(b)-(e) or 6.09(d) and, in the case of this clause
(vvi), such failure continues for fifteen (15) days after the earlier of
(x) knowledge thereof by any Responsible Officer of the Borrower or (y) receipt
by the Borrower of a Notice of Default with respect thereto; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a), (b) or (d) contained in
any Loan Document on its part to be performed or observed, and such failure
continues for thirty (30) days after the earlier of (x) knowledge thereof by any
Responsible Officer or (y) receipt by the Borrower of a Notice of Default with
respect thereto; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect (or, with respect to any representation or warranty that
is itself modified or qualified by materiality or a “Material Adverse Effect”
standard, in any respect) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment, regardless of amount, when due (with all applicable grace and cure
periods having expired, but whether or not all required notices have been
delivered) (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee of
Indebtedness (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) to a Person other than the

 

148

148



--------------------------------------------------------------------------------

Borrower or any of its subsidiaries having an aggregate principal amount
(including undrawn committed or available amounts and including such amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $15,000,000, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee described in clause
(A) above or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which failure or
other event under clause (B) is to cause, or to permit the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause (with all applicable grace periods having expired, but
whether or not all required notices have been delivered) such Indebtedness to be
accelerated or to otherwise become due or to be repurchased, prepaid, defeased
or redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity, or
such Guarantee to become payable; or (ii) there occurs under any Swap Contract,
an early termination date (or such other similar term) under such Swap Contract
resulting from (A) any event of default under such Swap Contract as to which any
Loan Party or Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which any Loan Party or Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by any Loan Party or
Subsidiary as a result thereof is greater than $15,000,000; provided that no
such failure or early termination date (or such other similar term), as
applicable, described in this Section 8.01(e) shall constitute an Event of
Default if such failure or early termination date is a result of or arises
solely from the commencement of a proceeding under chapter 11 of the Bankruptcy
Code by the Debtors and/or events leading up to the commencement of the Cases
(including, without limitation, pursuant to cross-default or cross-acceleration
provisions or as a result of any failure to deliver notices or take other
actions under the applicable credit agreement, indenture, or any related
documents with respect to such matters and events and including any cross
default arising with respect to any of the foregoing); provided, further, that
this Section 8.01(e) shall not apply to (1) Non-Recourse Project Indebtedness
(and Swap Contracts entered into by the applicable Non-Recourse Subsidiary in
connection therewith), (2) any prepetition Indebtedness of any Debtor, (3) any
Indebtedness of any Immaterial Subsidiary (except to the extent a Loan Party or
Material Subsidiary has Guaranteed such Indebtedness or is liable with respect
thereto), (4) any secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
if such sale or transfer is not prohibited hereunder or (5) any Indebtedness of
a Subsidiary that is neither a Debtor nor a Loan Party to the extent, and only
for so long as, the enforcement thereof is stayed or subject to a forbearance
agreement or similar arrangement; or

(f) Insolvency Proceedings, Etc. Except for the commencement of a proceeding for
relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court that does
not or would not constitute an Event of Default under Section 8.01(u) and that
is, within 10 days of the filing thereof, jointly administered with the Cases
(it being agreed that, during any such 10-day period, any such chapter 11
proceeding shall not constitute a Default), any Subsidiary of the Borrower
(other than a Debtor, an Immaterial Subsidiary or a Non-Recourse Subsidiary)
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) consecutive calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) consecutive calendar days, or an order
for relief is entered in any such proceeding; or

 

149

149



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. Other than with respect to (x) a Debtor,
an Immaterial Subsidiary or a Non-Recourse Subsidiary, (y) a Subsidiary that has
commenced a chapter 11 proceeding as contemplated by Section 8.01(f) or (z) any
Subsidiary that has instituted or consented to the institution of any proceeding
under any Debtor Relief Law that does not constitute an Event of Default under
Section 8.01(u): (i) Any Subsidiary of the Borrower becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not discharged, released, vacated, stayed or fully bonded within thirty
(30) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any of its
Subsidiaries (other than Immaterial Subsidiaries or Non-Recourse Subsidiaries)
(i) one or more final post-petition (with respect to any such Person that is a
Debtor) or judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding $15,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, with respect to which either
(A) enforcement proceedings are legally commenced (and not subject to a stay) by
any creditor upon such judgment or order, or (B) such judgment or order remains
undischarged, unvacated, unbonded or unstayed for a period of 30 consecutive
days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to such Plan, such Multiemployer Plan or
the PBGC, or (ii) the Borrower or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery, ceases to be in full force and effect in any material
respect for any reason other than as expressly permitted hereunder or under the
Financing Orders; or any Loan Party or any Subsidiary contests in writing in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies in writing that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document; or

(k) Liens. Any Lien purported to be created under any Security Document or any
Financing Order shall cease to be, or shall be asserted in writing by any Loan
Party not to be, a valid and perfected (to the extent so required by the Loan
Documents) Lien on any portion of the Collateral (other than a de minimis amount
of Collateral), in any case of this Section 8.01(k), except (i) as a result of
the sale or other Disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) for any reason expressly permitted
under any Loan Document; or

(l) Bankruptcy-Related Events.

(i) An order shall have been entered dismissing any of the Cases or converting
any of the Cases to a case under chapter 7 of the Bankruptcy Code or the
Borrower or any other Debtor Loan Party shall file a motion or other pleading
seeking the dismissal or conversion of any of the Cases under Section 1112 of
the Bankruptcy Code or otherwise; or

(ii) A trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or a
responsible officer or examiner (other than a fee examiner) having expanded
powers (beyond

 

150

150



--------------------------------------------------------------------------------

those set forth under Sections 1106(a)(3) and (4) of the Bankruptcy Code) under
section 1104 of the Bankruptcy Code is appointed or elected in the Cases, the
Borrower or any other Debtor Loan Party applies for or consents to any such
appointment, or the Bankruptcy Court shall have entered an order providing for
such appointment; or

(iii) (A) The Final Financing Order (in form and substance satisfactory to the
Required Lenders) shall not have been entered by the Bankruptcy Court on or
prior to the date occurring 35 days after the entry of the Interim Financing
Order (or such later date as the Required Lenders may approve in their sole
discretion; provided that the Required Lenders shall not unreasonably withhold
approval to extend such period to forty-five (45) days after the entry of the
Interim Financing Order), (B) the Bankruptcy Court shall have entered an order
staying, reversing, vacating, terminating or extending the Interim Financing
Order or, after entry thereof, the Final Financing Order or modifying,
supplementing or amending the Interim Financing Order or, after entry thereof,
the Final Financing Order, in any such case, other than in form and substance
satisfactory to the Required Lenders, (CB) subject to the Post-Petition
Intercreditor Arrangements, an order of the Bankruptcy Court shall be entered
granting a Lien on the Collateral that is senior to or pari passu with the Liens
on such Collateral securing the Obligations (other than Permitted Prior Liens);
(DC) the Interim Financing Order and/or the Final Financing Order shall cease to
create a valid and perfected Liens, as provided in Section 2.17 and the
Financing Orders, on the Collateral of the Debtor Loan Parties or otherwise
cease to be valid and binding and in full force and effect, (ED) the Borrower or
any other Loan Party shall fail to comply with any provision of the Interim
Financing Order or, after the entry thereof, the Final Financing Order, (FE) the
Borrower or any other Loan Party is enjoined, restrained or in any way prevented
by order of a court of competent jurisdiction from continuing or conducting all
or any material part of its business or affairs, (GF) the Financing Orders shall
cease to be in full force and effect, or (HG) a final non-appealable order in
the Cases shall be entered charging any of the Collateral under Section 506(c)
of the Bankruptcy Code against the Secured Parties or the Debtors shall file or
support any motion supporting such charging under Section 506(c) of the
Bankruptcy Code; or

(iv) The Bankruptcy Court shall have entered an order in any of the Cases
(A) denying or terminating use of cash collateral by any of the Debtor Loan
Parties, and the Debtor Loan Parties have not obtained use of cash collateral
(consensually or non-consensually), (B) granting relief from any stay or
proceeding (including, without limitation, the automatic stay under section 362
of the Bankruptcy Code) so as to allow any third party to proceed with
foreclosure (or the granting of a deed in lieu of foreclosure or the like)
against any assets of the Debtor Loan Parties with a value in excess of
$1,000,000 in the aggregate or the Equity Interests in any Loan Party or in any
Subsidiary whose Equity Interest (or portion thereof) has been pledged as
security for the Obligations (unless constituting a Disposition permitted by
Section 7.05) or permit third parties to exercise other remedies that would have
a Material Adverse Effect or (C) without the prior written consent of the
Required Lenders, authorizing financing for any of the Loan Parties under
Section 364 of the Bankruptcy Code (other than the Facilities and the other
transactions contemplated by the Loan Documents) unless such financing is
expressly permitted hereunder or such order contemplates Payment in Full of the
Obligations upon consummation thereof; or

(v) The filing or support of any pleading by any Loan Party or other Debtor
seeking, or otherwise consenting to, any of the matters set forth in clauses
(i) through (iv) above, unless such filing or any pleading is in connection with
the enforcement of the Loan Documents against any Secured Party; or

 

151

151



--------------------------------------------------------------------------------

(vi) The filing of a motion in any of the Cases by the Borrower or any other
Debtor Loan Party to (A) use DIP Cash Collateral under Section 363(c) of the
Bankruptcy Code without the consent of the Required Lenders, (B) to obtain
additional financing under Sections 364(c) or (d) of the Bankruptcy Code not
otherwise expressly permitted under this Agreement or (C) to take any other
action or actions materially adverse to any of the Secured Parties or the
Prepetition First Lien Secured Parties or their rights and remedies hereunder or
under any of the Loan Documents, the Prepetition First Lien Loan Documents or
the Financing Orders, or any Secured Party’s or Prepetition First Lien Secured
Party’s interest in any of the Collateral; provided, however, a motion that
contemplates Payment in Full of the Obligations upon consummation of the
transaction(s) or relief contemplated thereby shall not result in an Event of
Default as contemplated by clauses (A) and (B) of this Section 8.01(l)(vi); or
(D) file any plan of reorganization or liquidation that is not an Acceptable
Plan; or

(m) Material Payments. Any material payments are made in respect of prepetition
obligations of any Debtor Loan Party other than (i) to the extent permitted by
the Interim Financing Order (or the Final Financing Order, when applicable),
(ii) any “first day order” or “second day order” entered by the Bankruptcy Court
that is in form and substance reasonably satisfactory to the Required Lenders,
or (iii) as otherwise permitted by Section 7.14; or

(n) Consolidation. Any Loan Party consolidating or combining with any other
Person except to the extent expressly permitted by Section 7.05 or pursuant to a
confirmed Acceptable Plan; or

(o) Claim Status. Other than in respect of the Obligations, the Carve-Out or as
otherwise permitted under the Loan Documents, an order is entered by the
Bankruptcy Court granting superpriority administrative expense claim status in
the Cases pursuant to Section 364(c)(1) of the Bankruptcy Code on a pari passu
or senior basis to the claims against the Debtor Loan Parties of the Secured
Parties under the Loan Documents, or the filing by any Loan Party of a motion or
application seeking entry of such an order; or

(p) Plan of Reorganization. A chapter 11 plan or any other plan shall be
confirmed in any of the Cases that is not an Acceptable Plan, or any of the Loan
Parties or any of their Subsidiaries shall file, propose, support, or fail to
contest in good faith the filing or confirmation of such a plan; or

(q) Avoidance; Disgorgement; etc. The Bankruptcy Court shall (i) enter an order
avoiding or requiring disgorgement by the Secured Parties of any amounts
received in respect of the Obligations or any other amount paid by the Borrower
arising from or in connection with this Agreement, (ii) enter an order
authorizing or directing payment of any claim or claims under Section 506(c) or
552(b) of the Bankruptcy Code against or with respect to any of the Collateral
or (iii) enter an order resulting in marshaling of any Collateral or precluding
the attachment of Liens securing the Obligations to post-petition property based
on the “equities of the case” under Section 552(b) of the Bankruptcy Code; or

(r) Non-Approved Sales. The Bankruptcy Court shall enter an order or orders to
sell, transfer, lease, exchange, alienate or otherwise dispose of any assets, or
properties of the Borrower or any other Debtor Loan Party or any Equity Interest
of any Guarantor that is a Debtor pursuant to Section 363 of the Bankruptcy Code
or otherwise without the consent of the Required Lenders unless such order or
orders (i) are in accordance with Section 6.19 or 7.05(h), (ii) comply with
Section 6.23 or (iii) contemplate the Payment in Full of all Obligations upon
consummation of such sale, transfer, lease, exchange, alienation or other
disposition; or

 

152

152



--------------------------------------------------------------------------------

(s) Material Impairment. (i) If any Loan Party shall file a motion, pleading or
proceeding that challenges the rights and remedies of any of the Administrative
Agent or the Lenders under the Loan Documents in any of the Cases or that is
inconsistent with the Loan Documents, in any such case, to the extent the relief
sought thereby or such determination could reasonably be expected to result in a
material impairment of the rights or interests of the Lenders or (ii) a
determination by a court with respect to any such motion, pleading or proceeding
which results in such a material impairment; or

(t) Roll-Up Loans. (i) The Bankruptcy Court does not approve on the date of the
entry of the Final Financing Order, or any determination is made by the
Bankruptcy Court at any time that it will not approve the “roll-up” of (x) the
entire amount of the Prepetition First Lien Obligations in a manner and on terms
satisfactory to the Required Tranche A Lenders and in accordance with
Section 2.01(e)(i) or (y) the Prepetition Second Lien Loans and the Prepetition
Second Lien Notes in an aggregate principal amount equal to $350,000,000 in a
manner and on terms satisfactory to the Required Tranche B Lenders and in
accordance with Section 2.01(e)(ii).

(u) Non-Debtor Loan Party Proceedings. (i) Any U.S. Non-Debtor Loan Party
institutes or consents to the institution of any proceeding under any Debtor
Relief Law or (ii) any Foreign Subsidiary that is a Loan Party institutes or
consents to the institution of a proceeding for relief under chapter 11 of the
Bankruptcy Code, and, in any event set forth in clause (i) or (ii) above, within
twenty (20) days after the occurrence thereof, the court overseeing such
proceeding has not entered an order subjecting such Non-Debtor Loan Party to the
Interim Financing Order (or, after entry thereof, the Final Financing Order) and
such other orders as the Required Lenders may reasonably require (it being
agreed that, during any such 30-day period after any event set forth in clause
(i) or (ii) above, such event shall not constitute a Default).

(v) The Borrower or any other Debtor Loan Party shall file a motion in any of
the Cases to obtain, or the Bankruptcy Court shall enter an order to approve,
any additional financing under Sections 364(c) or (d) of the Bankruptcy Code
(including, without limitation, any indebtedness secured by a Lien on any
Collateral equal or senior to the priority of the Liens securing the
Obligations) unless (i) such financing and, if applicable, any Liens securing
such financing are expressly permitted hereunder or (ii) such motion or order,
as applicable, contemplates Payment in Full of the Obligations upon consummation
thereof.

(w) At any time, the Borrower , any other Loan Party or any Debtor seeks or
consents to a priority of any Liens against the Borrower or any other Loan Party
that is equal or senior to the priority of the Liens granted to the Secured
Parties, except (i) as provided in Section 2.17 and the Financing Orders,
(ii) with respect to a Permitted Prior Lien or (iii) such motion or order, as
applicable contemplates Payment in Full of the Obligations upon consummation
thereof.

(x) Any representation, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party in any officer’s
certificate delivered pursuant to Section 6.17(b)(vi) shall be incorrect or
misleading in any material respect when made or deemed made.

8.02 Remedies Upon Event of Default. Subject in all cases to the Post-Petition
Intercreditor Arrangements, if any Event of Default occurs and is continuing,
the Administrative Agent, on behalf of the Secured Parties, may, and at the
direction of the Required Lenders (or, if such Event of Default is a result of
Section 8.01(t) at the direction of the Tranche A Lenders (in the case of
Section 8.01(t)(x)) and the Tranche B Term Lenders (in the case of
Section 8.01(t)(y)) shall, take any or all of the following

 

153

153



--------------------------------------------------------------------------------

actions, subject to any applicable notice period in the Financing Orders, but
without any action, approval, further order or application of the Bankruptcy
Court, and provided that in the event the Obligations have not been Paid in Full
on the Stated Maturity Date, no such notice is required:

(a) declare the Commitment of each Lender to make Loans and/or any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, reduced or
otherwise restricted whereupon such Commitments and obligations shall be
terminated, reduced or restricted to the extent that any such Commitment or
obligation remains;

(b) in the case of this clause (b), at the direction of the Required Lenders,
declare the unpaid principal amount of all or any portion of the outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind
(except any notice required by the Financing Orders), all of which are hereby
expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize that portion of the L/C
Obligations composed of the aggregate undrawn amount of Letters of Credit (in an
amount equal 105% of the then Outstanding Amount thereof) if applicable; and

(d) subject to the proviso below, in the case of this clause (d), at the
direction of the Required Lenders, exercise on behalf of itself, the L/C
Issuers, the Lenders and the other Secured Parties all rights and remedies
available to it, the L/C Issuers, the Lenders and the other Secured Parties
under the Loan Documents, including to enforce any and all Liens and security
interests created pursuant to Security Documents or exercise of any other rights
or remedies with respect to the Collateral (including rights to set off or apply
any amounts in any bank accounts that are a part of the Collateral);

provided that immediately upon the giving of such notice of the occurrence and
continuance of an Event of Default by the Administrative Agent in accordance
with the Financing Orders, (i) any obligation of each Lender to make Loans
and/or and any obligation of the L/C Issuer to make L/C Credit Extensions shall
be suspended; (ii) the Administrative Agent may block or limit withdrawals from
any bank accounts that are a part of the Collateral (including, without
limitation, by sending any control activation notices to depositary banks
pursuant to any control agreement), except that during the 7-day notice period,
the Loan Parties and their Subsidiaries shall be permitted to continue to use
cash collateral drawn from any DIP Facilities Blocked Account (and any other
Cash on hand or on deposit in any deposit account or other bank account of a
Loan Party or Subsidiaries that is not a DIP Facilities Blocked Account) prior
to the occurrence of such Event of Default in the ordinary course of business
during such 7-day notice period, (x) in accordance with the Budget (subject to
Permitted Budget Variances) and the Loan Documents to fund payroll, make any
required utilities payments and make any other critical payments necessary to
continue operations, and (y) to satisfy the Carve-Out; (iii) except as otherwise
expressly provided herein and in the Financing Orders, the Loan Parties shall
deliver and cause the delivery of the proceeds of the Loans and any Collateral
to the Administrative Agent as provided herein; and (iv) the Administrative
Agent shall be permitted to apply such proceeds in accordance with the terms
herein and in the Loan Documents.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02, any amounts received on account of the Obligations (subject to the
terms of the Financing Orders) shall be applied by the Administrative Agent in
accordance with the Post-Petition Intercreditor Arrangements.

 

154

154



--------------------------------------------------------------------------------

8.04 Credit Bidding, Etc.

(a) With the written consent of the Required Lenders, the Administrative Agent,
on behalf of itself and the applicable Secured Parties, shall have the right to
credit bid and purchase for the benefit of the Administrative Agent and the
other applicable Secured Parties all or any portion of Collateral at any sale
thereof conducted under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 thereof, or a sale
under a plan of reorganization, or at any other sale or foreclosure (whether by
judicial action or otherwise) in accordance with applicable Law.

(b) Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action with respect to all or
any portion of the Collateral, accelerate obligations under any Loan Documents,
or exercise any right that it might otherwise have under applicable Laws to
credit bid at foreclosure sales, UCC sales or other similar Dispositions of all
or any portion of the Collateral; provided that a Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other Disposition
(except with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code).

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably designates and appoints Deutsche Bank AG New York Branch to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents, including, without limitation, to act for such Lender or such L/C
Issuer, as the case may be, and the other applicable Secured Parties under the
Security Documents and under the Financing Orders and for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, and each such Lender and L/C Issuer
irrevocably authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto (including, without limitation, to enter any
intercreditor agreement entered into by the Administrative Agent in accordance
with this Agreement on behalf of the Secured Parties). The provisions of this
Article IX are solely for the benefit of the Agents, the L/C Issuers and the
Lenders, and neither the Borrower nor any other Loan Party shall have any rights
as a third party beneficiary of any of such provisions, other than with respect
to Sections 9.06 and 9.10. In performing its functions and duties hereunder,
(i) the Administrative Agent shall act solely as an agent of the Lenders, the
L/C Issuers, other applicable Agents and, as applicable, the other Secured
Parties and (ii) does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any of its Subsidiaries.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders or the L/C Issuers.

 

155

155



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents and its duties herewith and therewith shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Loan Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until the Administrative Agent
shall have received instructions in writing in respect thereof from the Required
Consenting Parties, the Required Lenders, the Tranche B Advisors (or such other
Lenders and/or, if applicable, L/C Issuers as may be required to give such
instructions under Section 10.01), as the case may be and, upon receipt of such
instructions from the Required Lenders, the Required Consenting Parties or the
Tranche B Advisors (or such other Lenders and/or, if applicable, L/C Issuers, as
the case may be), the Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions, including for the avoidance of
doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under any Debtor Relief Law
or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any obligation or duty to disclose, disclose further or update,
and shall not be liable for the failure to disclose, disclose further or update,
any information, or information it may have provided to the Lenders or L/C
Issuers, relating to the Borrower or any of its Affiliates that is communicated
to or obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administration Agent is relying on the
foregoing.

Neither the Administrative Agent nor any of its officers, partners, directors,
employees or agents shall be liable for any action taken or not taken by it
under the Loan Documents (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders and/or, if
applicable, the L/C Issuers as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in the Financing Orders or Sections 10.01 and 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent. Anything contained herein to the contrary notwithstanding,
the Administrative Agent shall not have any liability arising from confirmation
of the Outstanding Amount of the Loans or L/C Obligations or the component
amounts thereof.

 

156

156



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan or L/C Credit
Extension that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or L/C Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or L/C Issuer prior to the
making of such Loan or L/C Credit Extension. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower or any other
Loan Party or Subsidiary thereof), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or disclosure of confidential information, to any
Disqualified Lender.

9.05 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub agents appointed by such Agent. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of each Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. No Agent shall
be responsible for the negligence or misconduct of any sub-agents, except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agent. If any such sub-agent, or
successor thereto, shall become incapable of acting, resign or be removed, all
rights, powers, privileges and duties of such sub agent, to the extent permitted
by law, shall automatically vest in and be exercised by the Administrative Agent
until the appointment of a new sub-agent. The exculpatory, indemnification and
other provisions of Section 9.03 and of Section 10.04 shall apply to any
Affiliates of the Agents and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as an Agent. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by an Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Loan Parties, the L/C Issuers and the Lenders, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be

 

157

157



--------------------------------------------------------------------------------

modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Agent who appointed such sub-agent
and not to any Loan Party, Lender, L/C Issuer, any other Agent or any other
Person and no Loan Party, Lender, L/C Issuer, other Agent or any other Person
shall have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date; provided that if the Administrative Agent shall
notify the Borrower, the Lenders and the L/C Issuers that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders and L/C Issuers under
any of the Loan Documents, the retiring Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments owed to the
retiring Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender or L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 9.06. No appointment hereunder shall be effective unless the
Person so appointed has accepted such appointment in writing, and upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

9.07 Non-Reliance on Agents and Other Lenders. Each of the Lenders and L/C
Issuers acknowledges that it has, independently and without reliance upon any
Agent, any other Lender, any L/C Issuer or any of their Related Parties and
based on such documents and information as it has in its sole discretion deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and L/C Issuers also acknowledges that it will,
independently and without reliance upon any Agent, any other Lender, any L/C
Issuer or any of their Related Parties and based on such documents and
information as it shall from time to time in its sole discretion deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder

 

158

158



--------------------------------------------------------------------------------

or thereunder. Except as otherwise explicitly set forth in this Agreement, no
Agent shall have any obligation, duty or responsibility, either initially or on
a continuing basis, to make any investigation or any appraisal on behalf of
Lenders or any L/C issuer or to provide, provide further or update any Lender or
L/C Issuer with any credit or other information, or any other credit or other
information it may have provided to any Lender or L/C Issuer, with respect
thereto, whether coming into its possession before the making of the Loans or
L/C Credit Extension or at any time or times thereafter, no Agent shall have any
fiduciary obligation or duty to any Lender or L/C Issuer, and no Agent shall
have any responsibility with respect to the accuracy of or the completeness of
any information provided to Lenders and/or L/C Issuers. Each Lender and L/C
Issuer that becomes a party to this Agreement pursuant to an Assignment and
Assumption agrees to each of the provisions applicable to assignees contained in
the form Assignment and Assumption attached as Exhibit E-1 hereto. Each Agent is
relying on the foregoing.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
bookrunner, arranger, syndication agent or documentation agent (including the
Syndication Agent, each Bookrunner and each Arranger) shall have any
obligations, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, an L/C Issuer or a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party (including the Cases with respect to the Debtor Loan
Parties), the Administrative Agent (irrespective of whether the principal of any
Loan or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower or any other Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, the L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.

 

159

159



--------------------------------------------------------------------------------

Anything contained in any of the Loan Documents to the contrary notwithstanding
(but subject in all respects to the terms and conditions of the Financing Orders
and any intercreditor agreement entered into by the Administrative Agent in
accordance with this Agreement), the Borrower, the Agents and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by Administrative Agent, for
the benefit of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Security Documents may be
exercised solely by the Administrative Agent, for the benefit of the Secured
Parties, in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Administrative Agent on any of
the Collateral pursuant to a public or private sale or other disposition
(including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the
Administrative Agent (or any Lender or L/C Issuer, except with respect to a
“credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and the Administrative Agent,
as agent for and representative of Secured Parties (but not any Lender or any
L/C Issuer (or Lenders or L/C Issuers) in its (or their) respective individual
capacities) shall be entitled, upon instructions from Required Lenders, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such sale or disposition, to
use and apply any of the Obligations as a credit on account of the purchase
price for any Collateral payable by the Administrative Agent at such sale or
other disposition. The Administrative Agent is hereby authorized on behalf of
all of the Lenders and L/C Issuers, without the necessity of any notice to or
further consent from any Lender or L/C Issuer, from time to time to take any
action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and Liens
upon the Collateral granted pursuant to the Security Documents.

9.10 Collateral and Guaranty Matters.

(a) Without limiting the generality of Section 9.01, each Lender and L/C Issuer
(on behalf of itself and any of its Affiliates that are Lender Counterparties)
hereby irrevocably authorizes Administrative Agent, on behalf of and for the
benefit of Secured Parties, to be the agent for and representative of Secured
Parties with respect to the Guaranty, the Collateral and the Security Documents.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, but subject to the Financing Orders, the Administrative Agent is
hereby irrevocably authorized by each Lender and L/C Issuer (on behalf of itself
and any of its Affiliates that are Lender Counterparties) (without requirement
of notice to or consent of any Lender, L/C Issuer or Lender Counterparty) to
release any Lien on any property granted to or held by the Administrative Agent
under any Loan Document or otherwise encumbering any item of Collateral (and to
execute any documents or instruments necessary, advisable or otherwise required
or reasonably requested by any Loan Party to do so) (i) upon Payment in Full of
all the Obligations (subject to Section 6.27 and Schedule 6.27) (the date on
which all of the foregoing in this clause (i) has occurred, the “Termination
Date”), (ii) that is sold or to be sold as part of or in connection with any
Disposition permitted hereunder, (iii) in connection with a release made as a
result of a Subsidiary becoming a Non-Recourse Subsidiary in a transaction
described in Section 6.13, (iv) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders, or (v) in accordance
with the Financing Orders or any intercreditor agreement entered into by the
Administrative Agent (at the direction of the Required Lenders) in accordance
with this Agreement. Any execution and delivery of documents pursuant to this
clause (b) shall be without recourse to or warranty by the Administrative Agent.

 

160

160



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, but subject to the Financing Orders, the Administrative Agent is
hereby irrevocably authorized by each Lender and L/C Issuer (on behalf of itself
and any of its Affiliates that are Lender Counterparties) (without requirement
of notice to or consent of any Lender, L/C Issuer or Lender Counterparty):

(i) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(l);

(ii) to release any Guarantor from its obligations under the Guaranty if such
Person either (A) ceases to be a Subsidiary as a result of a transaction
permitted hereunder, or (B) becomes a Non-Recourse Subsidiary in a transaction
described in Section 6.13; and

(iii)(A) to enter into or amend any intercreditor agreement with any
representatives of the holders of Indebtedness that is permitted to be secured
by a Lien on the Collateral by Section 7.01(q) or Indebtedness that is permitted
by Section 7.03 to be secured by a Lien on the Collateral ranking junior to the
Lien securing the Obligations, and (B) to rely exclusively on a certificate of a
Responsible Officer of the Borrower seeking to permit such Lien as to whether
any such other Liens are permitted. Any intercreditor agreement entered into by
the Administrative Agent in accordance with this Agreement and any amendment
thereto shall be binding on the Secured Parties.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, but subject to the Financing Orders, upon the occurrence of the
Termination Date, upon request of the Borrower, the Administrative Agent may, at
its option and in its discretion (without notice to, or vote or consent of, any
Lender, L/C Issuer or Lender Counterparty) take such actions as shall be
required to terminate this Agreement and to release all guarantee obligations
under the Guaranty. Any guarantee obligations subject to any such release shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or restored or returned upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

Upon request by the Administrative Agent at any time, the Required Lenders (or
such greater number of Lenders as may be required under Section 10.01) will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

No Lender, L/C Issuer, Lender Counterparty or Affiliate of any of the foregoing
(but excluding the Administrative Agent in its capacity as such) that obtains
the benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty, any Security Document or any other Loan
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of any Collateral or Guaranty (including the release or impairment of
any Collateral or Guaranty) other than in its capacity as a Lender and/or L/C
Issuer and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under any Related Credit Arrangement unless the
Administrative Agent has received written notice of such Obligations in
accordance with

 

161

161



--------------------------------------------------------------------------------

Section 10.20, together with such supporting documentation as the Administrative
Agent may reasonably request, from the applicable counterparty to such Related
Credit Arrangement; provided that, notwithstanding any such notice, Obligations
arising under any Related Credit Arrangement shall be subject in all respects to
Section 10.20.

The Administrative Agent shall not be required to deliver to any Lender, L/C
Issuer or Lender Counterparty originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Loan Party, any Subsidiary, the Required Lenders, any Lender, L/C
Issuer, Lender Counterparty or any other Person under or in connection with this
Agreement or any other Loan Document except (i) as specifically provided in this
Agreement or any other Loan Document and (ii) as specifically requested from
time to time in writing by any Lender or L/C Issuer with respect to a specific
document, instrument, notice or other written communication received by and in
the possession of the Administrative Agent at the time of receipt of such
request and then only in accordance with such specific request.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders, the L/C Issuers or other Secured
Parties for any failure to monitor or maintain any portion of the Collateral.

9.11 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any other reason, or the Administrative Agent has paid over to the IRS
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, such Lender shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as tax or otherwise, including any penalties or interest and together with
any all expenses incurred, unless such amounts have been indemnified by any Loan
Party or the relevant Lender.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Subject to Section 10.22, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, in addition to the consents required above, no such amendment, waiver
or consent shall:

(a) waive, amend or modify any condition set forth in Sections 4.01, 4.02 and
4.03 without the prior written consent of the Required Consenting Parties it
being understood that a general waiver of an existing Default by the Required
Lenders or an amendment approved by the Required Lenders that has the effect of
“curing” an existing Default and permitting the making of Loans or other
extensions of credit shall constitute a waiver of a condition precedent governed
under this clause;

 

162

162



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that waivers or modifications of conditions precedent,
covenants or Defaults or Events of Default shall not constitute an increase or
extension of the Commitments of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments, if any) of principal, interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of any Class of Commitments hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest, Letter of Credit Fees or other
amounts at the Default Rate;

(e) change Section 2.13 or Section 8.03 of this Agreement in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender adversely affected thereby;

(f) amend, modify or waive this Agreement or any Security Document so as to
alter the treatment of Obligations arising under the Loan Documents and
Obligations arising under the definition of “Related Credit Arrangements”,
“Obligations” or “Secured Parties” (as defined in this Agreement or any
applicable Security Document) in each case in a manner materially adverse to any
Lender Counterparty party to a Related Credit Arrangement without the written
consent of such Lender Counterparty; provided that no such consent shall be
required to the extent any such amendment, modification or waiver is to give
effect to the terms and limitations set forth in Section 10.20;

(g) change any provision of this Section 10.01 or the definition of “Required
Lenders,” “Required Tranche A Lenders,” or “Required Tranche B Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(h) release or subordinate, or direct the Administrative Agent to release or
subordinate, all or substantially all of the value of the Guaranty or all or
substantially all of the Collateral, or the Loans, without the written consent
of each Lender and each L/C Issuer, except to the extent the release or
subordination of any Guarantee by any Guarantor pursuant to the Guaranty or the
release or subordination of Collateral is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone)
except in connection with a “credit bid” undertaken by the Administrative Agent
at the direction of the Required Lenders pursuant to Section 363(k),
Section 1129(b)(2)(A)(ii) or otherwise under the Bankruptcy Code or other sale
or disposition of assets in connection with an enforcement action with respect
to the Collateral permitted pursuant to the Loan Documents (in which case only
the consent of the Required Lenders will be needed for such release);

(i) amend the definition of “Alternative Currency” without the written consent
of each L/C Lender;

 

163

163



--------------------------------------------------------------------------------

(j) amend the Post-Petition Intercreditor Arrangements including any
intercreditor arrangements contemplated herein or in any other Loan Document by
reference to the Post-Petition Intercreditor Arrangements without the consent of
each affected Lender;

(k) amend Sections 6.19, 6.20, 7.11 or 7.15 prior to the Delayed Draw Borrowing
Date without the consent of the Required Consenting Parties;

(l) amend or waive Section 6.17 (other than Section 6.17(a)), Section 6.27 and
Section 8.01(x) without the consent of both the Required Tranche A Lenders and
the Required Tranche B Lenders; or

 

(m) (l) amend Section 8.01(v) or waive any Event of Default thereunder without
the consent of each of (i) Tranche A Lenders holding more than 75% of the
Tranche A Loans and Tranche A Term Loan Commitments and (ii) Tranche B Lenders
holding more than 75% of the Tranche B Loans and Tranche B Term Loan
Commitments;

and, provided further, (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or any other Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent or such other Agent under this Agreement or any other Loan Document;
(ii) any fee letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the L/C Issuers in addition to
the Lenders required above (provided that no such Lender consent shall be
necessary unless required by any of clause (a) through (i) above or to the
extent adversely affecting the Lenders), affect the rights or duties of the L/C
Issuers under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (iv) no amendment, waiver or consent shall,
unless in writing and signed by the Tranche A Required Consenting Parties, in
addition to the Lenders required above, affect the rights of the Tranche A
Required Consenting Parties under this Agreement or any other Loan Document, or
change the definition of “Tranche A Required Consenting Parties” or “Required
Consenting Parties” or (v) no amendment, waiver or consent shall, unless in
writing and signed by the Tranche B Required Consenting Parties, in addition to
the Lenders required above, affect the rights of the Tranche B Required
Consenting Parties under this Agreement or any other Loan Document, or change
the definition of “Tranche B Required Consenting Parties” or “Required
Consenting Parties.” Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (A) the Commitment of such Lender may
not be increased or extended without the consent of such Lender, (B) the
outstanding principal amount of Loans and other Obligations owing to such Lender
may not be reduced, other than as a result of payment thereof, without the
consent of such Lender, (C) the rate of interest specified herein applicable to
any Loans of such Lender may not be reduced without the consent of such Lender
except in connection with a reduction of such rate of interest applicable to all
Lenders directly affected thereby made in accordance with subpart (d) of the
first proviso above (with respect to which such Defaulting Lender shall not be
entitled to vote); and (D) any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments, if any) of principal
due to such Lender may not be postponed without the consent of such Lender.

Notwithstanding anything to the contrary herein, but in any case subject to the
Post-Petition Intercreditor Arrangements, amendments, waivers or consents with
respect to any provision of this Agreement that affect only a single Class may
be effected with the consent of only the Borrower and the holders of a majority
(or 100%, if applicable) of the Obligations of such Class. It is understood and
agreed that, (a) prior to the issuance of the Tranche A Roll-upUp Loans,
amendments, waivers or consents with respect to any provision of this Agreement
that affect only Tranche A Roll-upUp Loans may be effected with the consent of
only the Borrower and the holders of a majority (or 100%, if

 

164

164



--------------------------------------------------------------------------------

applicable) of the Obligations with respect to the Tranche A Loans and (b) prior
to the issuance of the Tranche B Roll-upUp Loans, amendments, waivers or
consents with respect to any provision of this Agreement that affect only
Tranche B Roll-upUp Loans may be effected with the consent of only the Borrower
and the holders of a majority (or 100%, if applicable) of the Obligations with
respect to the Tranche B Loans.

Except as otherwise expressly provided above, for purposes of determining
compliance with the conditions specified in Article IV or any other matter
(excluding any amendment or modification of any provision of this Agreement
pursuant to this Section 10.01) requiring the approval, consent or satisfaction
of the Required Lenders under this Agreement, each Lender shall be deemed to
have consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received written notice from such Lender specifying its objection thereto.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower or any
Lender may replace such non-consenting Lender in accordance with Section 10.13;
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section 10.13 (together with all
other such assignments required by the Borrower to be made pursuant to this
paragraph).

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by Loan
Parties in connection with this Agreement may be in a form reasonably determined
by the Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel or (ii) to cause such
guarantee, collateral security document or other document to be consistent with
the Financing Orders, this Agreement and the other Loan Documents including,
without limitation, to amend the Security Documents to permit refinancing
indebtedness that is permitted hereunder to have a Lien on the Collateral
ranking junior to the Liens created by the Security Documents to become secured
thereby.

Notwithstanding anything to the contrary contained herein, the Administrative
Agent may (but shall not be obligated to), with the consent of the Borrower or
other applicable Loan Party only, amend, modify or supplement any Loan Document
to cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender in any material respect.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be

 

165

165



--------------------------------------------------------------------------------

delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower, any other Loan Party, any L/C Issuer, the Administrative
Agent or the advisors of any of the forgoing, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02;

(ii) if to the Tranche B Lenders and/or the Tranche B Advisors, to Akin Gump
Strauss Hauer & Feld, LLP, One Bryant Park, New York, NY 10036 (Attn: Arik
Preis), e-mail: apreis@akingump.com, facsimile: (212) 872-1002; and

(iii) if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article IIArticle II by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s

 

166

166



--------------------------------------------------------------------------------

or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. The Borrower, any other Loan Party, any L/C Issuer
and the Administrative Agent may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the L/C Issuers and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of, or a representative for, such Public Lender to at
all times have selected the “Private Side Information” or similar designation on
the content declaration screen of the Platform in order to enable such Public
Lender or its delegate or representative, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, the L/C Issuers and the other Secured Parties; provided, however, that
the foregoing shall not prohibit the following (but all of the following shall
be subject in all respects to the Financing Orders and, if applicable any notice
requirements set forth in Section 8.02(d)): (a) the Administrative Agent from
exercising on its own

 

167

167



--------------------------------------------------------------------------------

behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
L/C Issuer from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender or other
Secured Party from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; provided, further, that if at any time and only for
so long as there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then, subject in all respects to the Financing Orders
and, if applicable any notice requirements set forth in Section 8.02(d), (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by each Agent, each L/C Issuer and each of their respective
Affiliates (limited, in the case of legal fees and fees of other advisors or
consultants, to the reasonable and documented (subject to redaction for
privileged, confidential or otherwise sensitive information) fees, charges and
disbursements of (A) a single primary counsel to the Prepetition First Lien
Agent and the Prepetition First Lien Lenders (taken as a whole) to the extent
provided in the Financing Orders, (B) a single primary counsel to the Agents and
the Lenders (taken as a whole), (C) a single primary counsel to each L/C Issuer,
(D) the Tranche B Advisors, (E) if necessary, a single regulatory counsel to the
Agents and the Lenders (taken as a whole), and a single local counsel to the
Agents and the Lenders (taken as a whole) in each material relevant
jurisdiction, and (F) a single financial advisor to the Tranche A Lenders (taken
as a whole), in connection with (x) the syndication of the credit facilities
provided for herein and (y) the preparation, review, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred by each Arranger, each
Agent, each L/C Issuer and the Lenders (limited, in the case of legal fees and
fees of other advisors or consultants, to the reasonable and documented (subject
to redaction for privileged, confidential or otherwise sensitive information)
fees, charges and disbursements of counsel and advisors referred to in subclause
(i) above, but including a separate primary counsel for the Tranche A Lenders
(taken as a whole)), in connection with (I) the enforcement, preservation or
protection of their respective rights in connection with the Cases, this
Agreement and the other Loan Documents, including their respective rights under
this Section 10.04, and (II) the Loans made hereunder, including all such out of
pocket expenses incurred during any workout, refinancing, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify each Agent
(and any sub-agent thereof), each L/C Issuer and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses (other than anticipated profits), claims, damages, penalties (including
any OFAC related penalties), liabilities and related expenses (including the
reasonable and documented (subject to redaction for privileged, confidential or
otherwise sensitive information) fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any

 

168

168



--------------------------------------------------------------------------------

agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of any Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), the syndication of the credit
facilities provided for herein, any commitment or engagement letter (and any
related fee letter) delivered by any Agent or any Lender to the Borrower with
respect to the transactions contemplated by this Agreement, any amendments,
waivers or consents with respect to any provision of this Agreement or any of
the other Loan Documents, or any enforcement of any of the Loan Documents
(including any sale of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise
solely under disputes among Indemnitees, other than claims against an Indemnitee
in its capacity or fulfilling its role as an Agent, Arranger or similar role
under the Loan Documents and other than any claims arising out of any act or
omission by the Borrower or any of its Affiliates.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 10.04 to be paid by it to any Agent (or any sub-agent thereof), any
L/C Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to such Agent (or any such sub-agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the applicable Agent (or any such
sub-agent) or applicable L/C Issuer, as the case may be, in its capacity as
such, or against any Related Party of any of the foregoing acting for the
applicable Agent (or any such sub-agent) or applicable L/C Issuer in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, neither the Borrower nor any other Loan Party shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by

 

169

169



--------------------------------------------------------------------------------

unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, any other Agent and/or any L/C Issuer, the
replacement of any Lender, the termination of the Commitments of all of the
Lenders and the repayment, satisfaction or discharge of all the other
Obligations.

(g) Disqualified Lenders. Each Loan Party also agrees that neither any Agent nor
any Arranger shall have any liability to any Loan Party or any person asserting
claims on behalf of or in right of any Loan Party or any other person for
failure to monitor compliance with any provisions of this Agreement with respect
to Disqualified Lenders.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any other Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, any other Agent, such L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with the Cases or any other proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Secured Party severally agrees to pay to the
Administrative Agent or applicable other Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent or applicable other Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the applicable Federal Funds Effective Rate from time to time in effect, in
the applicable currency of such recovery or payment. The obligations of the
Lenders and L/C Issuers under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby and
thereby, except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted

 

170

170



--------------------------------------------------------------------------------

hereby, Participants to the extent provided in Section 10.06(d) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the other Agents, the L/C Issuers and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including (i) all or a portion of its Commitment, (ii) the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations), (iii) all or a portion of its rights to receive or be issued
Tranche A Roll-Up Loans hereunder and (iv) all or a portion of its rights to
receive or be issued Tranche B Roll-Up Loans hereunder; provided that, for the
avoidance of doubt, any right to receive or be issued Tranche B Roll-Up Loans
must be assigned pursuant to a Right to Tranche B Roll-Up Loanan Assignment and
Assumption (Tranche B Roll-Up Rights)); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender, any other assignee during the
primary syndication of the Term Loans or an Approved Fund, no minimum amount
need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade Date
(as defined therein), shall not be less than $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) with respect to the assignment of L/C Obligations, the consent of each L/C
Issuer (such consent not to be unreasonably withheld or delayed) shall be
required if such assignment is to a Person that is not (x) a Lender or (y) an
Affiliate of a Lender or an Approved Fund, in the case of this clause (y) that
has the same or better rating than such Lender; provided that no such consent
shall be required for any assignment between Goldman Sachs Bank USA and Goldman
Sachs Lending Partners LLC; and

 

171

171



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender or an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Reasonably promptly after receipt thereof, the Administrative
Agent shall provide to the Borrower a copy of each Assignment and Assumption
that is not required to be executed by the Borrower.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and shall be
binding on the Borrower and the Lenders. The Register shall be available for
inspection by the Borrower and any Lender (with respect to (i) any entry
relating to such Lender’s Loans, and (ii) the identity of the other Lenders (but
not any information with respect to such other Lenders’ Loans)), at any
reasonable time and from time to time upon reasonable prior notice. The Borrower
agrees to indemnify the Administrative Agent from and against any and all
losses, claims, damages and liabilities of what-so-ever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 10.06(c).

 

172

172



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or a Disqualified Lender (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans of any Class
(including such Lender’s participations in L/C Obligations) at the time owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section 10.06, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower for tax purposes, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any Loan
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

173

173



--------------------------------------------------------------------------------

(g) Disqualified Lenders. Notwithstanding the foregoing, (i) no assignment may
be made to a Disqualified Lender and (ii) no participation may be sold to a
Disqualified Lender.

10.07 Treatment of Certain Information; Confidentiality. Each Agent, each L/C
Issuer and each Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (and to
other Persons authorized by a Lender, L/C Issuer or Agent to organize, present
or disseminate such information in connection with disclosures otherwise made in
accordance with this Section 10.07) (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower or any other Loan Party and their obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.07 or
(y) becomes available to any Agent, any Lender, any L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower, (i) to any rating agency when required by it; provided that, prior to
any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to Loan Parties
received by it from any Agent, any Lender or any L/C Issuer, or (j) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans. In addition, each Agent, each L/C Issuer and each Lender may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to the Agents, the L/C Issuers and the Lenders in connection with the
administration and management of this Agreement and the other Loan Documents.

For purposes of this Section 10.07, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to any Agent, any L/C Issuer or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary; provided that, in the
case of information received from the Borrower or any Subsidiary after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Agents, the L/C Issuers and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

174

174



--------------------------------------------------------------------------------

10.08 Right of Setoff. Subject to the Financing Orders, if an Event of Default
shall have occurred and be continuing, each Lender, each L/C Issuer and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, each L/C Issuer and their respective Affiliates under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each of the Lenders and L/C Issuers agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agents party hereto and each Lender and their respective permitted successors
and assigns. This Agreement and the commitments of the Lenders hereunder shall
automatically expire and terminate if (i) a counterpart of this Agreement has
not been signed and delivered by the Borrower by April 22, 2016, and (ii) each
of the other conditions precedent to the occurrence of the Closing Date set
forth in Section 4.01 have not been satisfied, and the funding of the Initial
Term Loans has not occurred, by April 27, 2016.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such

 

175

175



--------------------------------------------------------------------------------

representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any funding of any Loan, and shall continue in full
force and effect until Payment in Full of the Obligations.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.06(a),
(ii) any Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that has
been approved by the Required Lenders as provided in Section 10.01 but requires
the consent of such Lender, or (iii) any Lender is a Defaulting Lender, then the
Borrower or any Lender may, at the Borrower’s sole expense and effort, upon
notice to such Lender, the Administrative Agent and the Primary L/C Issuer
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), none of whom shall constitute a Defaulting Lender at
the time of such replacement; provided that:

(a) the Borrower or the assignee shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b) subject to Section 2.16, such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed amendment, waiver, consent or release with
respect to any Loan Document, the proposed replacement Lender consents to the
proposed amendment, waiver, consent or release; provided that the failure by
such Non-Consenting Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Non-Consenting Lender and
the mandatory assignment of such Non-Consenting Lender’s Commitments and
outstanding Loans and participations in L/C Obligations pursuant to this
Section 10.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

 

176

176



--------------------------------------------------------------------------------

No action by or consent of any Lender replaced in accordance with this
Section 10.13 shall be necessary in connection with such assignment, which shall
be immediately and automatically effective upon payment of the applicable
amounts in accordance with Sections 10.13(a) and (b) and satisfaction of the
other conditions set forth in this Section 10.13. Upon receipt by the replaced
Lender of all amounts required to be paid to it pursuant to this Section 10.13,
the Administrative Agent shall be entitled (but not obligated) and is authorized
(which authorization is coupled with an interest) to execute an Assignment and
Assumption on behalf of such replaced Lender, and any such Assignment and
Assumption so executed by the Administrative Agent and the replacement Lender
shall be effective for purposes of this Section 10.13 and Section 10.06.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND (TO THE EXTENT APPLICABLE)
THE BANKRUPTCY CODE.

(b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND THE OTHER LOAN PARTIES
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR TORT OR OTHERWISE, AGAINST ANY AGENT, ANY LENDER, ANY
ARRANGER, ANY OTHER SECURED PARTY OR ANY RELATED PARTY OF ANY OF THE FOREGOING,
IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN A FORUM OTHER THAN THE BANKRUPTCY
COURT (OR, IF THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM)
JURISDICTION, THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF THE BANKRUPTCY
COURT AND SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN THE BANKRUPTCY COURT,
SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT, ANY ARRANGER, ANY LENDER OR OTHER SECURED PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE LOAN PARTIES OR THEIR PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS

 

177

177



--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION 10.14. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. EACH OF THE FOREIGN GUARANTORS HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS THE BORROWER, WITH OFFICES ON THE
DATE HEREOF AT THE ADDRESS SPECIFIED ON SCHEDULE 10.02, AS ITS AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. IF FOR ANY REASON SUCH AUTHORIZED DESIGNEE, APPOINTEE AND AGENT
SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH OF THE FOREIGN GUARANTORS
AGREES TO DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK
CITY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agents and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Agents and Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Agents and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) no Agent has any obligation to the Borrower or any of its
Affiliates with respect to the transactions

 

178

178



--------------------------------------------------------------------------------

contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Agent has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it or its Affiliates may have against any
Agent with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and each
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or such Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. Each Loan Party shall, promptly following a
request by any Agent or any Lender, provide all documentation and other
information that such Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

179

179



--------------------------------------------------------------------------------

10.20 Designation of Related Credit Arrangements and Related Limitations.

The Borrower and any Lender Counterparty (other than the Designated Lender
Counterparty) may from time to time designate any arrangements entered into or
maintained by such Lender Counterparty for the delivery of treasury management
services to or for the benefit of any Loan Party as a Related Credit Arrangement
(other than the Designated Related Credit Arrangement) permitted to constitute
Obligations (it being understood and agreed that he delivery of treasury
management services by the Designated Lender Counterparty to or for the benefit
of any Loan Party under the Designated Related Credit Arrangement and all
obligations arising thereunder constitute Obligations without any further action
of any party hereunder). Any such designation shall be made upon written notice
(a “Related Credit Arrangement Designation Notice”) to the Administrative Agent
from the Borrower and such Lender Counterparty, in form and substance reasonably
acceptable to the Administrative Agent, which Related Credit Arrangement
Designation Notice shall include an agreement by such Lender Counterparty to be
bound by the terms of Section 8.03, Section 9.01, Section 9.09, Section 9.10 and
this Section 10.20 mutatis mutandis, and shall include a description of such
Related Credit Arrangement.

10.21 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.22 Inconsistency. In the event of any inconsistency between the provisions of
this Agreement and the Interim Financing Order (and, when applicable, the Final
Financing Order), the provisions of Interim Financing Order (and, when
applicable, the Final Financing Order) shall govern.

10.23 No Waiver of Subrogation Rights. Nothing in this Agreement or in the Loan
Documents or otherwise shall operate as a waiver or shall be deemed or construed
to be a waiver of any L/C Issuer’s subrogation rights arising from such L/C
Issuer’s honor of a beneficiary’s presentation or draw request under a Letter of
Credit, including subrogation of such L/C Issuer to the rights of such
beneficiary against the applicant under such Letter of Credit or the Subsidiary
whose obligations were supported by such Letter of Credit.

 

180

180



--------------------------------------------------------------------------------

10.24 Intercreditor Matters. (a) Each of the Administrative Agent and Lenders,
by delivering its signature page hereto shall be deemed to have (i) acknowledged
receipt of, consented to and approved and agreed to be bound by the
Post-Petition Intercreditor Arrangement, and (ii) authorized and directed the
Prepetition First Lien Agent, the Prepetition Second Lien Administrative Agent,
the Prepetition Second Lien Notes Trustee and the Prepetition Second Lien
Collateral Trustee, as applicable, not to object to the Post-Petition
Intercreditor Arrangements and to perform its obligations thereunder and to
execute and deliver any documents or instruments (including any amendments to
the Prepetition Second Lien Documents) to effectuate the Post-Petition
Intercreditor Arrangements.

(b) The Tranche B Lenders party hereto constitute “Required Lenders” under and
as defined in the Prepetition Second Lien Credit Agreement and hold more than
66.66% in amount of the Prepetition Second Lien Notes.

(c) Notwithstanding anything herein to the contrary, the Liens and security
interests granted to (i) the Administrative Agent pursuant to this Agreement or
any other Loan Documents and the exercise of any right or remedy with respect to
the Collateral by the Administrative Agent hereunder and thereunder, (ii) the
Prepetition First Lien Agent pursuant to the Prepetition First Lien Credit
Agreement or any other Prepetition First Lien Loan Document and the exercise of
any right or remedy with respect to the collateral by the Prepetition First Lien
Agent thereunder, and (iii) the Prepetition Second Lien Collateral Trustee
pursuant to the Prepetition Second Lien Credit Agreement, Prepetition Second
Lien Notes Indenture or any other Prepetition Second Lien Loan Document or
Prepetition Second Lien Notes Document and the exercise of any right or remedy
with respect to the collateral by the Prepetition Second Lien Collateral Trustee
thereunder, in each case, are subject to the terms of the Post-Petition
Intercreditor Arrangement. In the event of any conflict between the terms of the
Post-Petition Intercreditor Arrangement and the Prepetition Intercreditor
Agreement, the Loan Documents, the Prepetition First Lien Loan Documents, the
Prepetition Second Lien Loan Documents, Prepetition Second Lien Notes Documents,
the terms of the Post-Petition Intercreditor Arrangement shall govern and
control. Each of the Secured Parties (in their capacities as such and in their
respective capacities, as applicable, as Prepetition Secured Parties), on behalf
of itself and its Affiliates, hereby agrees that it shall not (1) take any
position in any action, suit, or proceeding (or support any other Person taking
such position) that is inconsistent with or would otherwise contravene the
Post-Petition Intercreditor Arrangements or (2) take any action hereunder that
is inconsistent with or would otherwise contravene the Post-Petition
Intercreditor Arrangements, and such agreements shall be binding on their and
their Affiliates’ respective successors and assigns hereunder and under any of
the Prepetition First Lien Loan Documents, Prepetition Second Lien Loan
Documents and the Prepetition Second Lien Notes Documents, as applicable.

(d) This Agreement is not intended to, and shall not, constitute a First Lien
Credit Agreement and/or a Second Lien Credit Agreement (as defined in the
Prepetition Intercreditor Agreement).

[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

181

181



--------------------------------------------------------------------------------

SUNEDISON, INC., as the Borrower By:    

Name:    

Title:    

 

182

182



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as Administrative Agent By:       Name:  
Title: By:       Name:   Title:

 

183

183



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer By:      
Name:   Title: By:       Name:   Title:

 

184

184



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender and an L/C Issuer

By:       Name:   Title: If a second signature line is required: By:       Name:
  Title:

 

185

185



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender and an L/C Issuer

By:       Name:   Title: If a second signature line is required: By:       Name:
  Title:

 

186

186



--------------------------------------------------------------------------------

Name of Lender: By:       Name:   Title: For any Lender requiring a second
signature line: By:       Name:   Title:

Schedule 6.14(b)

Mortgaged Property Requirements

With respect to each of the Mortgaged Properties:

(a) executed counterparts of the Mortgage on such parcel of Mortgaged Property,
and evidence that a counterpart of the Mortgage has been delivered to be either
recorded or registered in all places to the extent necessary or, in the
reasonable opinion of the Administrative Agent, desirable to effectively create
a legal, valid and enforceable First Priority perfected mortgage, charge,
hypothec, deed of trust or deed to secure debt lien on each Mortgaged Property
in favor of the Administrative Agent, for the benefit of the Secured Parties,
securing the Obligations (and with respect to Mortgaged Properties leased by the
Borrower, or the applicable Loan Party, as tenant, together with landlord
consents, if required pursuant to the lease relating to such leased Mortgaged
Property and assurances, in form and substance reasonably satisfactory to the
Administrative Agent);

(b) if requested by the Administrative Agent, proper fixture filings under the
UCC or notices of security interest under the UCC for filing under the UCC in
the appropriate jurisdiction in which the parcel of Mortgaged Property is
located, necessary or desirable to perfect the security interests in fixtures
purported to be created by the Mortgage in favor of the Administrative Agent,
for the benefit of the Secured Parties;

(c) a “Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to Mortgaged Properties located in the United States
or equivalent determination in any other jurisdiction with respect to each
parcel of Mortgaged Property (together with a notice about special flood hazard
area status and flood disaster assistance, duly executed by the Borrower or the
applicable Loan Party, and evidence of flood insurance, in the event any such
parcel of Mortgaged Property is located in a special flood hazard area);

 

187

187



--------------------------------------------------------------------------------

(d) title insurance policies with respect to each Mortgaged Property that are
reasonably acceptable to the Administrative Agent and, to the extent available,
the related surveys;

(e) a Phase I environmental assessment with respect to each Mortgaged Property
in form and substance and by an environmental engineering firm acceptable to the
Administrative Agent; andEach Lender hereby agrees that, solely as between the
Prepetition First Lien Secured Parties and the Prepetition Second Lien Secured
Parties, in the event of any conflict between the Post-Petition Intercreditor
Arrangements and the Committee Settlement, the terms of the Post-Petition
Intercreditor Arrangements shall govern and control.

(f) such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.

 

188

188



--------------------------------------------------------------------------------

SCHEDULE 2.03

L/C LENDERS AND APPLICABLE PERCENTAGES

 

L/C Lender

   Applicable
Percentage  

Goldman Sachs Bank USA

     10.000000000 % 

Deutsche Bank AG New York Branch

     13.333333333 % 

Wells Fargo Bank, National Association

     6.666666667 % 

MIHI LLC

     6.666666667 % 

Citicorp North America Inc.

     3.333333333 % 

Barclays Bank PLC

     10.000000000 % 

KeyBank National Association

     6.666666667 % 

Royal Bank of Canada

     8.000000000 % 

Morgan Stanley Senior Funding, Inc.

     10.000000000 % 

Credit Suisse AG, Cayman Islands Branch

     6.666666667 % 

BBVA Compass

     6.666666667 % 

Bank of America, N.A.

     8.000000000 % 

Deutsche Bank AG Cayman Islands

     4.000000000 %    

 

 

 

Total

     100 %    

 

 

 

SCHEDULE 7.15

 

Business Segment

  

Permitted Budget Variance

 

1. N. America (NA Util + C&I + GAM + RSC + Solar Materials (incl. modules)+ Corp
+ TERP/GLBL)

 

2. Corporate + TERP/GLBL

 

3. Modules

 

  

The greater of (a) 15% of forecasted Cumulative

Net Cash Flow and (b) $10,000,000

4. RSC + GAM

 

5. Other international (LATAM + EMEA + ROA (“Rest of Asia” excluding India and
China))

 

  

The greater of (a) 15% of forecasted Cumulative

Net Cash Flow and (b) $7,500,000

6. India

 

   0% of forecasted Cumulative Net Cash Flow

7. China

 

   0% of forecasted Cumulative Net Cash Flow 8. Solar Materials (excl. Modules)
   10% of forecasted Cumulative Net Cash Flow

 

189

189



--------------------------------------------------------------------------------

10.25 Committee Settlement. The Administrative Agent and each Lender, by
delivering its signature page hereto (and/or by executing the Second Amendment
or by becoming a party to this Agreement by executing an Assignment and
Assumption, Assignment and Assumption (Tranche B Roll-Up Rights) or otherwise)
shall be deemed to have (a) acknowledged receipt of, consented to and approved
and agreed to be bound by the terms of the Final Financing Order and
(b) authorized and directed the Administrative Agent to take all actions
required to comply with the terms of the Committee Settlement and perform any
obligations thereunder without the need for any further consents (including to
execute and deliver any documents or instruments (including any amendments to
this Agreement)) to effectuate the Committee Settlement).

 

190

190